Exhibit 10.1
 
 
AMENDED AND RESTATED
CREDIT AGREEMENT
dated as of March 25, 2010,
as
AMENDED AND RESTATED
as of December 28, 2010
among
BIOSCRIP, INC.,
as Borrower,
and
THE GUARANTORS PARTY HERETO,
as Guarantors,
THE LENDERS PARTY HERETO,
HFG HEALTHCO-4, LLC,
as Swingline Lender,
and
HEALTHCARE FINANCE GROUP, LLC,
as Administrative Agent, Collateral Agent and Collateral Manager
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              ARTICLE I DEFINITIONS     2  
Section 1.01
  Defined Terms     2  
Section 1.02
  Terms Generally     42  
Section 1.03
  Accounting Terms; GAAP     42  
Section 1.04
  Pro Forma Calculations     43  
Section 1.05
  Resolution of Drafting Ambiguities     43  
Section 1.06
  Rounding     43  
 
            ARTICLE II THE CREDITS     43  
Section 2.01
  Commitments     43  
Section 2.02
  Revolving Loans     43  
Section 2.03
  Borrowing Procedure     44  
Section 2.04
  Evidence of Debt; Repayment of Loans     44  
Section 2.05
  Fees     45  
Section 2.06
  Interest on Loans     46  
Section 2.07
  Termination and Reduction of Commitments     47  
Section 2.08
  [Intentionally Omitted]     47  
Section 2.09
  Optional and Mandatory Prepayments of Loans     47  
Section 2.10
  [Intentionally Omitted]     49  
Section 2.11
  Alternate Rate of Interest     49  
Section 2.12
  Increased Costs; Change in Legality     49  
Section 2.13
  [Intentionally Omitted]     51  
Section 2.14
  Payments Generally; Pro Rata Treatment; Sharing of Setoffs     51  
Section 2.15
  Taxes     52  
Section 2.16
  Mitigation Obligations; Replacement of Lenders     54  
Section 2.17
  Swingline Loans     57  
Section 2.18
  Letters of Credit     59  
 
            ARTICLE III REPRESENTATIONS AND WARRANTIES     65  
Section 3.01
  Organization; Powers     65  
Section 3.02
  Authorization; Enforceability     65  
Section 3.03
  No Conflicts     65  
Section 3.04
  Financial Statements; Projections     66  
Section 3.05
  Properties     66  
Section 3.06
  Intellectual Property     67  
Section 3.07
  Equity Interests and Subsidiaries     68  
Section 3.08
  Litigation; Compliance with Laws     69  
Section 3.09
  Agreements     69  
Section 3.10
  Federal Reserve Regulations     70  
Section 3.11
  Investment Company Act; Public Utility Holding Company Act, etc.     70  
Section 3.12
  Use of Proceeds     70  
Section 3.13
  Taxes     70  

i



--------------------------------------------------------------------------------



 



             
Section 3.14
  No Material Misstatements     71  
Section 3.15
  Labor Matters     71  
Section 3.16
  Solvency     71  
Section 3.17
  Employee Benefit Plans     71  
Section 3.18
  Environmental Matters     72  
Section 3.19
  Health Care Matters     73  
Section 3.20
  Insurance     76  
Section 3.21
  Security Documents     76  
Section 3.22
  Acquisition Documents; Representations and Warranties in Acquisition Agreement
    77  
Section 3.23
  Anti-Terrorism Law     78  
Section 3.24
  Borrowing Base Matters     78  
 
            ARTICLE IV CONDITIONS TO CREDIT EXTENSIONS     79  
Section 4.01
  Conditions to Restatement Date     79  
Section 4.02
  Conditions to All Credit Extensions     83  
 
            ARTICLE V AFFIRMATIVE COVENANTS     84  
Section 5.01
  Financial Statements, Reports, etc.     84  
Section 5.02
  Litigation and Other Notices     86  
Section 5.03
  Existence; Businesses and Properties     87  
Section 5.04
  Insurance     88  
Section 5.05
  Obligations and Taxes     89  
Section 5.06
  Employee Benefits     89  
Section 5.07
  Maintaining Records; Access to Properties and Inspections; Annual Meetings    
89  
Section 5.08
  Use of Proceeds     90  
Section 5.09
  Compliance with Environmental Laws; Environmental Reports     90  
Section 5.10
  Health Care Matters     91  
Section 5.11
  Additional Collateral; Additional Guarantors     91  
Section 5.12
  Security Interests; Further Assurances     93  
Section 5.13
  Information Regarding Collateral     94  
Section 5.14
  Maintenance of Corporate Separateness     95  
Section 5.15
  Borrowing Base Matters     95  
Section 5.16
  Net Cash Proceeds     97  
Section 5.17
  Maintenance of Ratings     97  
Section 5.18
  Designation as Senior Debt     97  
Section 5.19
  ABDC Intercreditor Agreement     97  
Section 5.20
  Post-Restatement Date Deliveries     97  
 
            ARTICLE VI NEGATIVE COVENANTS     98  
Section 6.01
  Indebtedness     98  
Section 6.02
  Liens     100  
Section 6.03
  Sale and Leaseback Transactions     102  

ii



--------------------------------------------------------------------------------



 



             
Section 6.04
  Investments, Loans and Advances     102  
Section 6.05
  Mergers and Consolidations     103  
Section 6.06
  Asset Sales     104  
Section 6.07
  Acquisitions     105  
Section 6.08
  Dividends     106  
Section 6.09
  Transactions with Affiliates     106  
Section 6.10
  Financial Covenants     107  
Section 6.11
  Prepayments of Other Indebtedness; Modifications of Organizational Documents,
Acquisition and Certain Other Documents, etc.     107  
Section 6.12
  Limitation on Certain Restrictions on Subsidiaries     107  
Section 6.13
  Limitation on Issuance of Capital Stock     108  
Section 6.14
  Limitation on Creation of Subsidiaries     108  
Section 6.15
  Business     108  
Section 6.16
  Limitation on Accounting Changes     109  
Section 6.17
  Fiscal Periods     109  
Section 6.18
  No Further Negative Pledge     109  
Section 6.19
  Anti-Terrorism Law; Anti-Money Laundering     109  
Section 6.20
  Embargoed Person     109  
Section 6.21
  Health Care Matters     110  
 
            ARTICLE VII GUARANTEE     110  
Section 7.01
  The Guarantee     110  
Section 7.02
  Obligations Unconditional     110  
Section 7.03
  Reinstatement     111  
Section 7.04
  Subrogation; Subordination     112  
Section 7.05
  Remedies     112  
Section 7.06
  Instrument for the Payment of Money     112  
Section 7.07
  Continuing Guarantee     112  
Section 7.08
  General Limitation on Guarantee Obligations     112  
Section 7.09
  [Intentionally Omitted]     112  
Section 7.10
  Right of Contribution     112  
 
            ARTICLE VIII EVENTS OF DEFAULT     114  
Section 8.01
  Events of Default     114  
Section 8.02
  Rescission     116  
 
            ARTICLE IX COLLECTION ACCOUNT; APPLICATION OF COLLATERAL PROCEEDS  
  117  
Section 9.01
  Collection Account     117  
Section 9.02
  Application of Proceeds     117  
 
            ARTICLE X THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT     118
 
Section 10.01
  Appointment     118  
Section 10.02
  Agent in Its Individual Capacity     119  

iii



--------------------------------------------------------------------------------



 



             
Section 10.03
  Exculpatory Provisions     119  
Section 10.04
  Reliance by Agent     120  
Section 10.05
  Delegation of Duties     120  
Section 10.06
  Successor Agent     120  
Section 10.07
  Non-Reliance on Agent and Other Lenders     121  
Section 10.08
  Name Agents     121  
Section 10.09
  Indemnification     121  
 
            ARTICLE XI MISCELLANEOUS     122  
Section 11.01
  Notices     122  
Section 11.02
  Waivers; Amendment     124  
Section 11.03
  Expenses; Indemnity     126  
Section 11.04
  Successors and Assigns     129  
Section 11.05
  Survival of Agreement     132  
Section 11.06
  Counterparts; Integration; Effectiveness     133  
Section 11.07
  Severability     133  
Section 11.08
  Right of Setoff     133  
Section 11.09
  Governing Law; Jurisdiction; Consent to Service of Process     134  
Section 11.10
  Waiver of Jury Trial     134  
Section 11.11
  Headings; No Adverse Interpretation of Other Agreements     134  
Section 11.12
  Confidentiality     135  
Section 11.13
  Interest Rate Limitation     135  
Section 11.14
  Assignment and Acceptance     135  
Section 11.15
  Obligations Absolute     136  
Section 11.16
  Waiver of Defenses; Absence of Fiduciary Duties     136  
Section 11.17
  Patriot Act     136  
Section 11.18
  Judgment Currency     136  
Section 11.19
  Assumption of Obligations under Loan Documents     137  
Section 11.20
  Assumption of Obligations under Commitment Letter and Fee Letter     137  
Section 11.21
  Conversion of Term Loans on the Restatement Date     137  
Section 11.22
  Amendment And Restatement     137  

ANNEXES

     
Annex I
  [Intentionally Omitted]
Annex II(A)
  Revolving Commitments
Annex II(B)
  Term Loans
Annex III
  Net Value Factors
Annex IV
  Eligibility Criteria (Eligible Receivables and Eligible Inventory)
Annex V
  Borrowing Base Reserves (Eligible Receivables and Eligible Inventory)

SCHEDULES

     
Schedule 1.01(c)
  Subsidiary Guarantors
Schedule 1.01(d)
  Pledgors

iv



--------------------------------------------------------------------------------



 



     
Schedule 1.01(e)
  Refinancing Indebtedness
Schedule 1.01(g)
  [Intentionally Omitted]
Schedule 3.05(b)
  Real Property
Schedule 3.06(a)
  Use of Intellectual Property
Schedule 3.06(e)
  Agreements or Order Materially Affecting Intellectual Property
Schedule 3.07(a)
  Subsidiaries
Schedule 3.07(c)
  Corporate Organizational Chart
Schedule 3.09(c)
  Material Agreements
Schedule 3.19(a)
  Programs
Schedule 3.19(b)
  Company Health Care Permits
Schedule 3.19(f)
  Health Care Audits
Schedule 3.19(j)
  Cash Management System
Schedule 3.20
  Insurance
Schedule 3.22
  Acquisition Documents
Schedule 4.01(j)
  Local Counsel
Schedule 5.20
  Post-Restatement Date Deliveries
Schedule 6.01(b)
  Pre-Restatement Indebtedness
Schedule 6.02(c)
  Pre-Restatement Liens
Schedule 6.04(b)
  Pre-Restatement Investments
Schedule 6.09(c)
  Employment Agreements
Schedule 6.09(i)
  Other Affiliate Transactions

v



--------------------------------------------------------------------------------



 



EXHIBITS

     
Exhibit A
  Form of Assignment and Acceptance
Exhibit B-1
  Form of Borrowing Request
Exhibit B-2
  Form of Borrowing Base Certificate
Exhibit C
  Form of Compliance Certificate
Exhibit D
  Form of Intercompany Note
Exhibit E
  [Intentionally Omitted]
Exhibit F
  Form of Landlord Access Agreement
Exhibit G
  Form of LC Request
Exhibit H-1
  Form of Revolving Note
Exhibit H-2
  Form of Swingline Note
Exhibit I-1
  Form of Perfection Certificate
Exhibit I-2
  Form of Perfection Certificate Supplement
Exhibit J
  Form of Security Agreement
Exhibit K
  Form of Non-Bank Certificate
Exhibit L
  [Intentionally Omitted]
Exhibit M
  Form of Supplier Intercreditor Agreement
Exhibit N
  Form of Collateral Management Agreement

vi



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AGREEMENT
     This AMENDED AND RESTATED CREDIT AGREEMENT, dated as of March 25, 2010 and
as AMENDED AND RESTATED as of December 28, 2010 (as so Amended and Restated, and
as it may be further amended, supplemented or otherwise modified from time to
time, this “Agreement”), among BioScrip Inc., a Delaware corporation (the
“Borrower”), the Subsidiary Guarantors (such term and each other capitalized
term used but not defined herein having the meaning given to it in Article I),
the Lenders, Healthcare Finance Group, LLC as successor to Jefferies Finance LLC
(“Jefferies”), (i) as lead Arranger (in such capacity, the “Arranger”), (ii) as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), and (iii) as collateral agent for the Secured Parties (in such
capacity, the “Collateral Agent”), Healthcare Finance Group, LLC, as collateral
manager (in such capacity, the “Collateral Manager”), HFG Healthco-4, LLC
(“HF-4”), as swingline lender (in such capacity, the “Swingline Lender”) for the
Lenders, and Healthcare Finance Group, LLC, as Issuing Bank for the Lenders (in
such capacity, the “Issuing Bank”).
WITNESSETH:
     WHEREAS, Borrower has entered into a merger agreement, dated as of
January 24, 2010 (as it may have been amended, supplemented or otherwise
modified prior to the Closing Date, the “Acquisition Agreement”), with Camelot
Acquisition Corp., a Delaware corporation (“Merger Sub”), Critical Homecare
Solutions Holdings, Inc., a Delaware corporation (the “Target”), Kohlberg
Investors V, L.P., solely in its capacity as the stockholders’ representative,
and Kohlberg Partners V, L.P., a Delaware limited partnership, Kohlberg Offshore
Investors V, L.P., a Delaware limited partnership, Kohlberg TE Investors V,
L.P., a Delaware limited partnership, KOCO Investors V, L.P., a Delaware limited
partnership, Robert Cucuel, Mary Jane Graves, Nitin Patel, Joey Ryan, Blackstone
Mezzanine Partners II L.P., a Delaware limited partnership, Blackstone Mezzanine
Holdings II L.P., a Delaware limited partnership, and S.A.C. Domestic Capital
Funding, Ltd., a Cayman Islands limited company, each a selling stockholder,
pursuant to which it acquired on the Closing Date (the “Acquisition”) the
capital stock of the Target by means of a merger between Merger Sub and Target.
     WHEREAS, immediately following the Acquisition and as of the Closing Date,
(i) the Target became a Wholly Owned Subsidiary of Borrower, (ii) the Target
became a Subsidiary Guarantor and Pledgor for all purposes under the Loan
Documents, and (iii) each Subsidiary of the Target became a Subsidiary Guarantor
and Pledgor for all purposes under the Loan Documents.
     WHEREAS, in order to fund, in part, the consummation of the Acquisition and
the repayment of outstanding indebtedness of Borrower and its Subsidiaries and
Target and its Subsidiaries listed on Schedule 1.01(e) (the “Refinancing”),
Borrower and the Lenders entered into this Agreement (as in effect immediately
prior to the Restatement Date, the “Existing Credit Agreement”) pursuant to
which on the Closing Date (i) certain Lenders extended term loan credit,
(ii) certain Lenders extended revolving credit, and (iii)the Swingline Lender
agreed to make Swingline Loans, all subject and pursuant to the terms and
conditions set forth in the Existing Credit Agreement, the proceeds of which
were utilized on the Closing Date in accordance with Section 3.12.
     WHEREAS, in order to fund, in part, the consummation of the Acquisition and
the Refinancing, on the Closing Date, Borrower issued $225,000,000 in aggregate
principal amount of Senior Notes to certain qualified purchasers in a
transaction exempt from the registration requirements of the Securities Act.

 



--------------------------------------------------------------------------------



 



     WHEREAS, in order to best meet the ongoing and future capital needs of
Borrower and Subsidiary Guarantors, the parties hereto have elected to amend and
restate the Existing Credit Agreement in the manner set forth herein.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and in the other Loan Documents, the receipt and adequacy of which
are hereby acknowledged, the parties hereto agree to AMEND AND RESTATE the
Existing Credit Agreement on the Restatement Date in its entirety as follows:
ARTICLE I
DEFINITIONS
     Section 1.01 Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:
     “ABDC means AmerisourceBergen Drug Corporation, a Delaware corporation, and
its successors and assigns.
     “ABDC Intercreditor Agreement” shall mean the Intercreditor Agreement,
dated as of the Closing Date, between the Collateral Agent (for the benefit of
the Secured Parties) and ABDC, concerning the subordination of the ABDC Lien,
substantially in the form of the Supplier Intercreditor Agreement, as amended,
supplemented, waived or otherwise modified from time to time in accordance with
the terms hereof and thereof.
     “ABDC Lien” shall mean the Lien of ABDC on the Inventory of Borrower and
its Subsidiaries (to the extent sold or supplied by ABDC), related Accounts and
the products and proceeds thereof, as described more particularly and defined in
the definition of “Second Priority Collateral” (as defined in the ABDC
Intercreditor Agreement) and, in all events, subject to the provisions of the
ABDC Intercreditor Agreement.
     “Accounts” shall have the meaning assigned to such term in the Security
Agreement.
     “Accounts Receivable Turnover” means, at the end of any Test Period, the
quotient obtained by dividing (i) aggregate net Receivables of Borrower as
presented on its balance sheet averaged for the three-Month period then ended
for such Test Period, by (ii) an amount equal to the aggregate net revenue of
Borrower for the 12 -Month period then ended for such Test Period, divided by
365 days.
     “Accreditations” shall mean collectively all accreditations, approvals or
other rights issued by any health care accrediting agency including the Joint
Commission, Accreditation Commission for Health Care, National Quality Forum and
Community Health Accreditation Program.
     “Accrued Amounts” shall mean, as of any date of determination, the
aggregate amount of accrued but unpaid (whether or not due and payable)
(a) interest on Loans that will become due and payable on or prior to the next
Interest Payment Date, (b) fees and expenses that will become due and payable on
or prior to the next Interest Payment Date, in each case, to the extent
constituting Obligations.
     “Acquisition” shall have the meaning assigned to such term in the recitals
hereto, and as the context requires.

2



--------------------------------------------------------------------------------



 



     “Acquisition Agreement” shall have the meaning assigned to such term in the
recitals hereto.
     “Acquisition Consideration” shall mean the purchase consideration for a
Permitted Acquisition and all other payments, directly or indirectly, by any
Company in exchange for, or as part of, or in connection with, a Permitted
Acquisition, whether paid in cash or by exchange of Equity Interests or of
properties or otherwise and whether payable at or prior to the consummation of a
Permitted Acquisition or deferred for payment at any future time, whether or not
any such future payment is subject to the occurrence of any contingency, and
includes any and all payments representing the purchase price and any
assumptions of Indebtedness, “earn-outs” and other agreements to make any
payment the amount of which is, or the terms of payment of which are, in any
respect subject to or contingent upon the revenues, income, cash flow or profits
(or the like) of any person or business; provided that any such future payment
that is subject to a contingency shall be considered Acquisition Consideration
only to the extent of the reserve, if any, required under GAAP at the time of
the consummation of such Permitted Acquisition to be established in respect
thereof by the Companies.
     “Acquisition Documents” shall mean the collective reference to the
Acquisition Agreement and the other documents listed or required to be listed on
Schedule 3.22.
     “Adjusted LIBOR Rate” shall mean as of any day in a Month with respect to
any Borrowing, the higher of (i) (a) an interest rate per annum (rounded upward,
if necessary, to the next 1/100th of 1%) determined by the Administrative Agent
to be equal to the LIBOR Rate for such Month, divided by (b) 1 minus the
Statutory Reserves (if any) for such Borrowing and (ii) 1.25%.
     “Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto and includes each other person appointed as the successor
administrative agent pursuant to Article X.
     “Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(c).
     “Administrative Questionnaire” shall mean an administrative questionnaire
in the form supplied from time to time by the Administrative Agent.
     “Advisors” shall mean legal counsel (including local counsel and in-house
counsel), auditors, engineers, accountants, consultants, appraisers or other
advisors.
     “Affiliate” shall mean, when used with respect to a specified person,
another person that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with the person
specified; provided, however, that, for purposes of Section 6.09, the term
“Affiliate” shall also include any person that directly or indirectly owns more
than 10% of any class of Equity Interests of the person specified.
     “Agents” shall mean the Arranger, the Administrative Agent, each Document
Agent, the Collateral Agent and the Collateral Manager; and “Agent” shall mean
any of them, as the context may require.
     “Agreement” shall have the meaning assigned to such term in the preamble
hereto.
     “Alternate Base Rate” shall mean, for any day, a rate per annum (rounded
upward, if necessary, to the next 1/100th of 1%) equal to the greatest of
(a) the Base Rate in effect on such day, (b) the Federal Funds Effective Rate in
effect on such day plus 0.50%, and (c) 1.50%. If the Administrative Agent

3



--------------------------------------------------------------------------------



 



shall have determined in its reasonable discretion (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms of the definition thereof, the Alternate Base Rate shall be determined
without regard to clause (b) of the preceding sentence until the circumstances
giving rise to such inability no longer exist. Any change in the Alternate Base
Rate due to a change in the Base Rate or the Federal Funds Effective Rate shall
be effective on the effective date of such change in the Base Rate or the
Federal Funds Effective Rate, respectively.
     “Anti-Terrorism Laws” shall have the meaning assigned to such term in
Section 3.23.
     “Applicable Margin” shall mean for any date of determination with respect
to any Loan, 3.50%.
     “Approved Fund” shall mean any person (other than a natural person) that is
(or will be) engaged in making, purchasing, holding or investing in bank and
other commercial loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
     “Approved Valuation” shall mean any periodic valuation of the Inventory of
the Loan Parties performed by Hilco Appraisal Services, LLC or such other
unaffiliated valuation company selected by the Collateral Manager and acceptable
to Borrower and the Collateral Agent, performed at Borrower’s or Collateral
Manager’s request not more than once every six months (unless a Default or Event
of Default is continuing, in which case the Collateral Manager may request
valuations on a more frequent basis); it being understood such valuation shall
(except as may be approved by the Collateral Manager) take into account the
amount estimated by such valuation company for marshalling, reconditioning,
carrying, and sales expenses designated to maximize the resale value of such
Inventory and assuming that the time required to dispose of such Inventory is
customary with respect to such Inventory.
     “Arranger” shall have the meaning assigned to such term in the preamble
hereto.
     “Asset Sale” shall mean (a) any disposition of any property, by any Company
and (b) any sale or other disposition of any Equity Interests in a Subsidiary by
Borrower or any issuance, sale or other disposition of any Equity Interests by
any Subsidiary (including any sale or other disposition of any Equity Interests
in a Subsidiary by any such Subsidiary), in each case, to any person other than
a Loan Party. Notwithstanding the foregoing, none of the following shall
constitute “Asset Sales”: (i) any disposition of assets permitted by
Section 6.04(c)(ii), ýSection 6.05(a), ýSection 6.06(a), ýSection 6.06(d),
ýSection 6.06(i) or ýSection 6.06(j), or (ii) solely for purposes of clause
(a) above, (A) any trade-in of equipment in exchange for other equipment in the
ordinary course of business; provided that in the good faith judgment of such
Company it receives equipment having a Fair Market Value equal to or greater
than the equipment being traded in; (B) the creation of a Lien (but not the sale
or other disposition of the property subject to such Lien), to the extent it is
a Permitted Lien; (C) licensing or sublicensing of intellectual property of any
Company in the ordinary course of business and otherwise in accordance with the
applicable Security Documents; and (D) any other conveyance, sale, lease,
sublease, assignment, transfer or other disposition (including by way of merger
or consolidation and including any Sale and Leaseback Transaction) of any
property, by any Company for Fair Market Value resulting in not more than
$100,000 in Net Cash Proceeds per asset sale (or series of related asset sales)
and not more than $500,000 in Net Cash Proceeds in any fiscal year.

4



--------------------------------------------------------------------------------



 



     “Assigning Lender” shall mean each Lender immediately prior to the
Restatement Date that holds both a Revolving Commitment or a Revolving
Commitment and Term Loans under the Existing Credit Agreement, other than HF-4.
     “Assignment and Acceptance” shall mean an assignment and acceptance entered
into by a Lender, as assignor, and an assignee, and accepted by the
Administrative Agent, substantially in the form of Exhibit A, or such other form
as shall be approved by the Administrative Agent from time to time.
     “Bailee Letter” shall have the meaning assigned to such term in the
Security Agreement.
     “Base Rate” shall mean, for any day, the prime rate published in The Wall
Street Journal for such day; provided that if The Wall Street Journal ceases to
publish for any reason such rate of interest, “Base Rate” shall mean the prime
lending rate as set forth on the Bloomberg page PRIMBB Index (or successor page)
for such day (or such other service as determined by the Administrative Agent
from time to time for purposes of providing quotations of prime lending interest
rates); each change in the Base Rate shall be effective on the date such change
is effective. The prime rate is not necessarily the lowest rate charged by any
financial institution to its customers.
     “Board” shall mean the Board of Governors of the Federal Reserve System of
the United States.
     “Board of Directors” shall mean, with respect to any person, (i) in the
case of any corporation, the board of directors of such person, (ii) in the case
of any limited liability company, the board of managers or board of directors,
as applicable, of such person, or if such limited liability company does not
have a board of managers or board of directors, the functional equivalent of the
foregoing, (iii) in the case of any partnership, the board of directors or board
of managers, as applicable, of the general partner of such person and (iv) in
any other case, the functional equivalent of the foregoing.
     “Borrower” shall have the meaning assigned to such term in the preamble
hereto.
     “Borrower Account” shall mean, initially account # 000009069730 at Bank of
America, N.A., ABA # 011500010, or, thereafter, such other bank account
designated by Borrower by written notice to the Collateral Agent and the
Collateral Manager from time to time.
     “Borrowing” shall mean (a) a Revolving Loan, or (b) a Swingline Loan.
     “Borrowing Base” shall mean, as of any date of determination, an amount
equal to (i) 85% of the Expected Net Value of Eligible Receivables, plus (ii)
(x) from the Restatement Date until the Valuation Delivery Date, 25%; provided
if the Valuation Delivery Date has not occurred by January 11, 2011 due
primarily to the lack of cooperation by Borrower, then 0%, or (y) all times
after the Valuation Delivery Date, 50%, of the OLV of the Eligible Inventory, in
each case and at all times as calculated by the Collateral Manager based upon
the most recent Borrowing Base Certificate delivered to the Collateral Manager
by Borrower as may be modified in accordance with this Agreement, provided, that
prior to the occurrence of the Valuation Date, the amount included in the
Borrowing Base under this clause (ii) shall not exceed $12,000,000; minus
(iii) Accrued Amounts, minus (iv) Borrowing Base Reserves. For the purposes of
this defined term, “Valuation Delivery Date” shall mean the date of the delivery
to the Collateral Manager of a reasonably acceptable updated Approved Valuation.

5



--------------------------------------------------------------------------------



 



     “Borrowing Base Certificate” shall mean a certificate signed by Borrower,
substantially in the form of Exhibit B-2 hereto, which shall provide the most
recently available information (including updated information) with respect to
the Eligible Receivables and Eligible Inventory of the Loan Parties (segregated
by the classes set forth in Annex III attached hereto) that is set forth in the
general trial balance of each of the Loan Parties.
     “Borrowing Base Deficiency” means, as of any date the positive difference,
if any, between (x) the Revolving Exposure of all of the Lenders, minus (y) the
Borrowing Base, determined with reference to the most recent Borrowing Base
Certificate.
     “Borrowing Base Reserves” shall mean (x) the reserves established as of the
Restatement Date and set forth on Annex V hereto and (y) the Collateral Manager
shall have the right to establish, modify or eliminate reserves against Eligible
Receivables and Eligible Inventory from time to time in its Permitted
Discretion. Borrowing Base Reserves will not be established (1) for any non-cash
items, (2) for the loss of any contract including any Program Agreement, (3) to
address matters otherwise adjusted under the Expected Net Value or OLV, or
(4) as a result of the filing of any lawsuit by any person or the initiation of
any investigation or inquiry by any Governmental Authority, or in either case
the threat thereof, unless and until the Collateral Manager determines in good
faith after consultation with Borrower that the basis of such lawsuit,
investigation or inquiry is likely to result in a material setoff, recoupment or
other reduction of collections under the Receivables. Without limiting the
generality of the foregoing, reserves shall in all cases be taken with respect
to the full amount of Federal tax Liens, whether or not Borrower has taken
reserves with respect to such amounts on its books and records.
     “Borrowing Request” shall mean a request by Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit B, or such other
form as shall be approved by the Administrative Agent and Collateral Manager
from time to time.
     “Business Day” shall mean any day other than a Saturday, Sunday or other
day on which banks in New York City are authorized or required by law to close;
provided, however, that when used in connection with the determination of the
LIBOR Rate, the term “Business Day” shall also exclude any day on which banks
are not open for dealings in Dollar deposits in the London interbank market.
     “Capital Expenditures” shall mean, without duplication, for any period
(a) any expenditure or commitment to expend money made during such period for
any purchase or other acquisition of any asset including capitalized leasehold
improvements, which would be classified as a fixed or capital asset on a
consolidated balance sheet of Borrower and its Subsidiaries prepared in
accordance with GAAP, and (b) Capital Lease Obligations incurred by such persons
during such period with respect to real or personal property acquired during
such period, or Synthetic Lease Obligations incurred by such persons during such
period, but excluding expenditures made directly in connection with (i) the
replacement, substitution or restoration of property by reason of (i) a Casualty
Event, (ii) the Acquisition and (iii) any Permitted Acquisitions.
     “Capital Lease Obligations” of any person shall mean the obligations of
such person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

6



--------------------------------------------------------------------------------



 



     “Capital Requirements” shall mean, as to any person, any matter, directly
or indirectly, (i) regarding capital adequacy, capital ratios, capital
requirements, the calculation of such person’s capital or similar matters, or
(ii) affecting the amount of capital required to be obtained or maintained by
such person or any person controlling such person (including any direct or
indirect holding company), or the manner in which such person or any person
controlling such person (including any direct or indirect holding company),
allocates capital to any of its contingent liabilities (including letters of
credit), advances, acceptances, commitments, assets or liabilities.
     “Cash Equivalents” shall mean, as to any person, (a) marketable securities
issued, or directly, unconditionally and fully guaranteed or insured, by the
United States or any agency or instrumentality thereof (provided that the full
faith and credit of the United States is pledged in support thereof) having
maturities of not more than one year from the date of acquisition by such
person, (b) time deposits and certificates of deposit of any Lender or any
commercial bank having, or which is the principal banking subsidiary of a bank
holding company organized under the laws of the United States, any state thereof
or the District of Columbia having, capital and surplus aggregating in excess of
$500,000,000 and a rating of “A” (or such other similar equivalent rating) or
higher by at least one nationally recognized statistical rating organization (as
defined in Rule 436 under the Securities Act) with maturities of not more than
one year from the date of acquisition by such person, (c) repurchase obligations
with a term of not more than 30 days for underlying securities of the types
described in clause (a) above entered into with any person meeting the
qualifications specified in clause (b) above, (d) commercial paper issued by any
person incorporated in the United States having one of the two highest ratings
obtainable from Standard & Poor’s Rating Service or Moody’s Investors Service
Inc., in each case maturing not more than one year after the date of acquisition
by such person, (e) investments in money market funds at least 95% of whose
assets are comprised of securities of the types described in clauses (a) through
(d) above, and (f) demand deposit accounts maintained in the ordinary course of
business with any bank meeting the qualifications specified in clause (b) above.
     “Cash Interest Expense” shall mean, for any period, Consolidated Interest
Expense for such period, less the sum of (a) interest on any debt paid by the
increase in the principal amount of such debt including by issuance of
additional debt of such kind for such period, and (b) items described in clause
(c) or, other than to the extent paid in cash, clause (g) of the definition of
“Consolidated Interest Expense” for such period.
     “Casualty Event” shall mean any loss of title or any loss of or damage to
or destruction of, or any condemnation or other taking (including by any
Governmental Authority) of, any property of any Company. “Casualty Event” shall
include any taking of all or any part of any Real Property of any person or any
part thereof, in or by condemnation or other eminent domain proceedings pursuant
to any Legal Requirement, or by reason of the temporary requisition of the use
or occupancy of all or any part of any Real Property of any person or any part
thereof by any Governmental Authority, or any settlement in lieu thereof.
     “CERCLA” shall mean the Comprehensive Environmental Response, Compensation,
and Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.
     A “Change of Control” means an event or series of events by which: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act, but excluding any employee benefit plan of such person or its
subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan) becomes the “beneficial
owner” (as defined

7



--------------------------------------------------------------------------------



 



in Rules 13d-3 and 13d-5 under the Exchange Act, except that a person or group
shall be deemed to have “beneficial ownership” of all Equity Interests that such
person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of 35% or more of the Equity Interests of Borrower
entitled to vote for members of the Board of Directors of Borrower on a fully
diluted basis (and taking into account all such securities that such person or
group has the right to acquire pursuant to any option right); (b) during any
period of 24 consecutive months, a majority of the members of the Board of
Directors of Borrower cease to be composed of individuals (i) who were members
of that Board of Directors on the first day of such period, (ii) whose election
or nomination to that Board of Directors was approved by individuals referred to
in clause (i) above constituting at the time of such election or nomination at
least a majority of that Board of Directors or (iii) whose election or
nomination to that board or other equivalent governing body was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of that Board of Directors
(excluding, in the case of both clause (ii) and clause (iii), any individual
whose initial nomination for, or assumption of office as, a member of that Board
of Directors occurs as a result of an actual or threatened solicitation of
proxies or consents for the election or removal of one or more directors by any
person or group other than a solicitation for the election of one or more
directors by or on behalf of the board of directors); (c) any person or two or
more persons acting in concert shall have acquired by contract or otherwise, or
shall have entered into a contract or arrangement that, upon consummation
thereof, will result in its or their acquisition of the power to exercise,
directly or indirectly, a controlling influence over the management or policies
of Borrower, or control over the Voting Stock of Borrower on a fully-diluted
basis (and taking into account all such Voting Stock that such person or group
has the right to acquire pursuant to any option right) representing 40% or more
of the combined voting power of such Voting Stock; or (d) at any time a “Change
of Control” (or other defined term having a similar purpose) as defined in the
Senior Note Documents or in any document governing any refinancing of any of the
Senior Notes occurs.
     “Change in Law” shall mean (a) the adoption of any law, treaty, order, rule
or regulation after the date of this Agreement, (b) any change in any law,
treaty, order, rule or regulation or in the interpretation or application
thereof by any Governmental Authority after the date of this Agreement or
(c) compliance by any Lender or Issuing Bank (or for purposes of Section
2.12(b), by any lending office of such Lender or by such Lender’s or Issuing
Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement.
     “Charges” shall have the meaning assigned to such term in Section 11.13.
     “Cisco Capital Lease” shall mean the Master Agreement to Lease Equipment,
dated as of January 15, 2010, between Borrower and Cisco Systems Capital
Corporation, as it may be amended, supplemented, waived or otherwise modified
from time to time in accordance with the terms hereof and thereof.
     “Claims” shall have the meaning assigned to such term in Section 11.03(b).
     “Class,” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans or
Swingline Loans and, when used in reference to any Commitment, refers to whether
such Commitment is a Revolving Commitment or Swingline Commitment.

8



--------------------------------------------------------------------------------



 



     “Closing Date” shall mean March 25, 2010, being the date of the initial
Credit Extension under the Existing Credit Agreement.
     “CMS” shall mean Centers for Medicare and Medicaid Services of the U.S.
Department of Health and Human Services.
     “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.
     “Collateral” shall mean, collectively, all of the Security Agreement
Collateral, the Mortgaged Property (if any) and all other property of whatever
kind and nature, whether now existing or hereafter acquired, pledged as
collateral under any Security Document.
     “Collateral Agent” shall have the meaning assigned to such term in the
preamble hereto.
     “Collateral Manager” shall have the meaning assigned to such term in the
preamble hereto.
     “Collateral Management Agreement” shall mean the Amended and Restated
Collateral Management Agreement, dated as of the Closing Date and amended and
restated as of the Restatement Date, substantially in the form of Exhibit N
among the Loan Parties, the Administrative Agent, the Collateral Manager and the
Collateral Agent for the benefit of the Secured Parties, as the same may be
supplemented from time to time by one or more Joinder Agreements (as defined
therein), or otherwise.
     “Collection Account” shall have the meaning provided in the Collateral
Management Agreement
     “Collections” shall mean all cash collections, wire transfers, electronic
funds transfers and other cash proceeds of Receivables and Inventory, and all
Net Cash Proceeds, deposited in or transferred to the Collection Account,
including, without limitation, all cash proceeds thereof.
     “Commercial Letter of Credit” shall mean any letter of credit issued for
the purpose of providing credit support in connection with the purchase of
materials, goods or services by Borrower or any of its Subsidiaries in the
ordinary course of their businesses.
     “Commitment” shall mean, with respect to any Lender, such Lender’s
Revolving Commitment or Swingline Commitment.
     “Commitment Letter” shall mean the Commitment Letter, dated December 10,
2010 (together with the Arrangement and Fee Letter referred to therein), between
Borrower and the Administrative Agent.
     “Communications” shall have the meaning assigned to such term in
Section 11.01(d).
     “Companies” shall mean Borrower and its Subsidiaries; and “Company” shall
mean any one of them.
     “Company Accreditation” and “Company Accreditations” shall have the
meanings assigned to such terms in Section 3.19(c).
     “Company Health Care Permit” and “Company Health Care Permits” shall have
the meanings assigned to such terms in Section 3.19(b).

9



--------------------------------------------------------------------------------



 



     “Company Regulatory Filings” shall have the meaning assigned to such term
in Section 3.19(e).
     “Company Reimbursement Approval” and “Company Reimbursement Approvals”
shall have the meanings assigned to such terms in Section 3.19(d).
     “Compliance Certificate” shall mean a certificate of a Financial Officer
substantially in the form of Exhibit C.
     “Confidential Information Memorandum” shall mean that certain confidential
information memorandum dated February 2010.
     “Consolidated Amortization Expense” shall mean, for any period, the
amortization expense of Borrower and its Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP.
     “Consolidated Current Assets” shall mean, as at any date of determination,
the total assets of Borrower and its Subsidiaries (other than cash, cash
equivalents and marketable securities) which may properly be classified as
current assets on a consolidated balance sheet of Borrower and its Subsidiaries
in accordance with GAAP.
     “Consolidated Current Liabilities” shall mean, as at any date of
determination, the total liabilities of Borrower and its Subsidiaries which may
properly be classified as current liabilities (other than the current portion of
any Loans or Senior Notes, if any) on a consolidated balance sheet of Borrower
and its Subsidiaries in accordance with GAAP.
     “Consolidated Depreciation Expense” shall mean, for any period, the
depreciation expense of Borrower and its Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP.
     “Consolidated EBITDA” shall mean, for any period, Consolidated Net Income
for such period, adjusted by (x) adding thereto, without duplication, in each
case (other than clause (e) below) only to the extent (and in the same
proportion) deducted in determining such Consolidated Net Income (and with
respect to the portion of Consolidated Net Income attributable to any Subsidiary
of Borrower only if a corresponding amount would be permitted to be
(A) distributed by operation of the terms of its Organizational Documents or any
agreement (other than this Agreement and the Senior Note Agreement), instrument,
Order or other Legal Requirement applicable to such Subsidiary or its equity
holders or (B) to the extent such amount is not permitted to be distributed
solely as a direct result of the insolvency of such Subsidiary, repaid to
Borrower under the Intercompany Note):
     (a) Consolidated Interest Expense for such period,
     (b) Consolidated Amortization Expense for such period,
     (c) Consolidated Depreciation Expense for such period,
     (d) Consolidated Tax Expense for such period,

10



--------------------------------------------------------------------------------



 



     (e) all cash proceeds of business interruption insurance received by the
Loan Parties during such period to the extent not already included in
determining Consolidated Net Income,
     (f) Consolidated Permitted Restructuring Costs for such period,
     (g) Consolidated Permitted Severance Costs for such period,
     (h) costs and expenses directly incurred in connection with the
Transactions (not to exceed $12,000,000 in the aggregate for all periods) during
such period,
     (i) reasonable and customary one-time, non-recurring fees, expenses and
costs relating to any Permitted Acquisition, Equity Issuance, Investment, Debt
Issuance or repayment of Indebtedness, or amendment or modification of any
Material Agreement or any regulatory compliance matter, each to the extent
permitted hereunder (whether or not consummated) and only to the extent
permitted to be deducted in accordance with GAAP (and not added back) in
calculating Consolidated Net Income not to exceed $2,000,000 in any twelve month
period, in each case, reasonably satisfactory to the Administrative Agent;
     (j) non-cash costs and expenses relating to any equity-based compensation
or equity-based incentive plan of Borrower or any Subsidiary for such period,
and
     (k) the aggregate amount of all other non cash items reducing Consolidated
Net Income (excluding any non cash charge that results in an accrual of a
reserve for cash charges in any future period) for such period.
(y) subtracting therefrom the aggregate amount of all non-cash items increasing
Consolidated Net Income (other than the accrual of revenue or recording of
receivables in the ordinary course of business).
     “Consolidated Fixed Charge Coverage Ratio” shall mean, for any Test Period,
the ratio of (a) Consolidated EBITDA for such Test Period minus (i) the
aggregate amount of Capital Expenditures (other than Capital Expenditures
financed with the proceeds of one or more Equity Issuances) for such period, to
the extent paid in cash, (ii) all cash payments in respect of income taxes made
during such period (net of any cash refund in respect of income taxes actually
received during such period) and (iii) all cash Dividends paid by Borrower
during such period as permitted in Section 6.08; to (b) Consolidated Fixed
Charges for such Test Period.
     “Consolidated Fixed Charges” shall mean, for any period, the sum, without
duplication, of
     (a) Cash Interest Expense for such period; and
     (b) the principal amount of all voluntary prepayments and scheduled
amortization payments on all Indebtedness (including the principal component of
all Capital Lease Obligations of Borrower and its Subsidiaries for such period
(as determined on the first day of the respective period)).

11



--------------------------------------------------------------------------------



 



     “Consolidated Interest Expense” shall mean, for any period, the total
consolidated interest expense of Borrower and its Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP plus, without
duplication:
     (a) imputed interest on Capital Lease Obligations of Borrower and its
Subsidiaries for such period;
     (b) commissions, discounts and other fees and charges owed by Borrower or
any of its Subsidiaries with respect to letters of credit securing financial
obligations, bankers’ acceptance financing and receivables financings for such
period;
     (c) amortization of debt issuance costs, debt discount or premium and other
financing fees and expenses incurred by Borrower or any of its Subsidiaries for
such period;
     (d) cash contributions to any employee stock ownership plan or similar
trust made by Borrower or any of its Subsidiaries to the extent such
contributions are used by such plan or trust to pay interest or fees to any
person (other than Borrower or a Wholly Owned Subsidiary) in connection with
Indebtedness incurred by such plan or trust for such period;
     (e) all interest paid or payable with respect to discontinued operations of
Borrower or any of its Subsidiaries for such period;
     (f) the interest portion of any deferred payment obligations of Borrower or
any of its Subsidiaries for such period;
     (g) all interest on any Indebtedness of Borrower or any of its Subsidiaries
of the type described in clause (e) or (i) of the definition of “Indebtedness”
for such period;
provided that (a) to the extent directly related to the Transactions, Debt
Issuance costs, debt discount or premium and other financing fees and expenses
shall be excluded from the calculation of Consolidated Interest Expense and
(b) Consolidated Interest Expense shall be calculated after giving effect to
Hedging Agreements (including associated costs) intended to protect against
fluctuations in interest rates, but excluding unrealized gains and losses with
respect to any such Hedging Agreements.
     “Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of Borrower and its Subsidiaries determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded from such
net income (to the extent otherwise included therein), without duplication:
     (a) the net income (or loss) of any person (other than a Subsidiary of
Borrower) in which any person other than Borrower and its Subsidiaries has an
ownership interest, except to the extent that cash in an amount equal to any
such income has actually been received by Borrower or (subject to clause
(b) below) any of its Subsidiaries during such period;
     (b) the net income of any Subsidiary of Borrower during such period to the
extent that (A) the declaration or payment of dividends or similar distributions
by such Subsidiary of that income is not permitted by operation of the terms of
its Organizational Documents or any agreement (other than this Agreement and the
Senior Note Agreement), instrument, Order or other Legal Requirement applicable
to that Subsidiary or its equity holders during such period,

12



--------------------------------------------------------------------------------



 



(B) such amount is not permitted to be distributed solely as a direct result of
the insolvency of such Subsidiary, repaid to Borrower under the Intercompany
Note, except that Borrower’s equity in net loss of any such Subsidiary for such
period shall be included in determining Consolidated Net Income or (C) such net
income, if dividended or distributed to the equity holders of such Subsidiary in
accordance with the terms of its Organizational Documents, would be received by
any Person other than a Loan Party;
     (c) any gain (or loss), together with any related provisions for taxes on
any such gain (or the tax effect of any such loss), realized during such period
by Borrower or any of its Subsidiaries upon any disposition of assets by
Borrower or any of its Subsidiaries;
     (d) gains and losses due solely to fluctuations in currency values and the
related tax effects determined in accordance with GAAP for such period;
     (e) non-cash gains and losses resulting from any reappraisal, revaluation,
write-down or write-up of assets (including intangible assets, goodwill and
deferred financing costs);
     (f) unrealized gains and losses with respect to Hedging Obligations for
such period; and
     (g) any extraordinary (as determined in accordance with GAAP) or
nonrecurring gain (or extraordinary or nonrecurring loss), together with any
related provision for taxes on any such gain (or the tax effect of any such
loss), recorded or recognized by Borrower or any of its Subsidiaries during such
period.
For purposes of this definition of “Consolidated Net Income,” “nonrecurring”
means any non-cash gain or loss as of any date that (i) did not occur in the
ordinary course of Borrower’s or its Subsidiaries’ business and (ii) is of a
nature and type that has not occurred in the prior twelve month period and is
not reasonably expected to occur in the future.
     “Consolidated Permitted Restructuring Costs” shall mean, for itemized
restructuring charges not exceeding $40,000,000 in the aggregate taken at any
time or from time to time during the 2011 fiscal year of Borrower, in connection
with the consummation of the Acquisition, those demonstrable cost-savings and
one-time restructuring costs and related charges, expenses or reserves
reasonably anticipated by Borrower as of any date of determination to be
achieved or incurred, as the case may be, including any such costs related to
retention, systems establishment, pension charges, contract terminations, lease
obligations and costs to consolidate facilities and relocate employees or
equipment and similar costs, expenses or reserves following the consummation
thereof, which cost-savings and one-time restructuring costs, and related
charges expenses or reserves shall (x) in each case, be estimated by Borrower on
a good faith basis as of each date of determination prior to the inclusion of
the applicable cost-savings and/or one-time restructuring costs, expenses or
reserves in the calculation of Consolidated Permitted Restructuring Costs (which
may include, without limitation, those permitted under Regulation S-X of the
Exchange Act).
     “Consolidated Permitted Severance Costs” shall mean, one-time severance
expense of Borrower and its Subsidiaries incurred during the 2010 fiscal year of
Borrower in an amount not to exceed $5,500,000 in the aggregate.

13



--------------------------------------------------------------------------------



 



     “Consolidated Tax Expense” shall mean, for any period, the tax expense of
Borrower and its Subsidiaries, for such period, determined on a consolidated
basis in accordance with GAAP.
     “Contingent Obligation” shall mean, as to any person, any obligation,
agreement, understanding or arrangement of such person guaranteeing or intended
to guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of such person, whether or not
contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor; (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor; (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation; (d) with respect to bankers’ acceptances,
letters of credit and similar credit arrangements, until a reimbursement
obligation arises (which reimbursement obligation shall constitute
Indebtedness); or (e) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof; provided, however, that the
term “Contingent Obligation” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or any product
warranties given in the ordinary course of business. The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such person may be liable, whether singly or jointly,
pursuant to the terms of the instrument evidencing such Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such person is required to perform thereunder) as
determined by such person in good faith.
     “Contribution Share” shall have the meaning assigned to such term in
Section 7.10.
     “Control” shall mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a person,
whether through the ownership of voting securities, by contract or otherwise,
and the terms “Controlling” and “Controlled” shall have meanings correlative
thereto.
     “Control Agreement” shall have the meaning assigned to such term in the
Security Agreement.
     “Credit and Collection Policy” shall have the meaning provided in the
Collateral Management Agreement.
     “Credit Extension” shall mean, as the context may require, (i) the making
of a Loan by a Lender or (ii) the issuance of any Letter of Credit, or the
amendment, extension or renewal of any existing Letter of Credit, by the Issuing
Bank.
     “Debt Issuance” shall mean the incurrence by any Company of any
Indebtedness after the Closing Date (other than as permitted by Section 6.01).
     “Default” shall mean any event, occurrence or condition which is, or upon
notice, lapse of time or both would constitute, an Event of Default.
     “Default Period” shall have the meaning assigned to such term in
Section 2.16(c).

14



--------------------------------------------------------------------------------



 



     “Default Rate” shall have the meaning assigned to such term in
Section 2.06(b).
     “Defaulted Receivable” shall mean a Receivable (i) as to which the Obligor
thereof or any other person obligated thereon has taken any action, or suffered
any event to occur, of the type described in paragraph (g) or (h) of Section
8.01 (assuming for the purposes of this clause (i) that such Obligor or other
person, as applicable, was a Loan Party), or (ii) which, consistent with the
Credit and Collection Policy, would be written off on the applicable Loan
Party’s books as uncollectible.
     “Defaulting Lender” shall mean any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund its portion of any Borrowing,
or any portion of its participation in any Letter of Credit or Swingline Loan,
within three Business Days of the date on which it shall have been required to
fund the same, unless the subject of a good faith dispute between Borrower and
such Lender related hereto, (b) notified Borrower, the Administrative Agent, any
Issuing Bank, the Swingline Lender or any other Lender in writing that it does
not intend to comply with any of its funding obligations under this Agreement or
has made a public statement to the effect that it does not intend to comply with
its funding obligations under this Agreement or under agreements in which it
commits to extend credit generally, (c) failed, within three Business Days after
written request by the Administrative Agent or Borrower, to confirm that it will
comply with the terms of this Agreement relating to its obligations to fund
prospective Loans (unless the subject of a good faith dispute between Borrower
and such Lender) and participations in then outstanding Letters of Credit and
Swingline Loans; provided that any such Lender shall cease to be a Defaulting
Lender under this clause (c) upon receipt of such confirmation by the
Administrative Agent or Borrower, (d) otherwise failed to pay over to Borrower,
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within three Business Days of the date when due (unless the
subject of a good faith dispute), or (e) (i) been (or has a parent company that
has been) adjudicated as, or determined by any Governmental Authority having
regulatory authority over such person or its properties or assets to be,
insolvent or (ii) become the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar person charged with reorganization or liquidation of its
business or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment, unless in the case of any Lender referred to in this
clause (e) Borrower, the Administrative Agent, the Swingline Lender and each
Issuing Bank shall be satisfied that such Lender intends, and has all approvals
required to enable it, to continue to perform its obligations as a Lender
hereunder. For the avoidance of doubt, a Lender shall not be deemed to be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in such Lender or its parent by a Governmental Authority.
     “Delinquent Receivable” shall mean a Receivable (a) that has not been paid
in full on or following the 180th day following the date of original invoicing
thereof, or (b) that is a Denied Receivable.
     “Denied Receivable” shall mean any Receivable as to which any related
representations or warranties have been discovered at any time to have been
breached.

15



--------------------------------------------------------------------------------



 



     “Depositary Agreement” shall have the meaning assigned to such term in the
Collateral Management Agreement.
     “Determination Date” shall mean, for any Month, the date two Business Days
immediately prior to the first day of such Month.
     “disposition” shall mean, with respect to any property, any conveyance,
sale, lease, sublease, assignment, transfer or other disposition (including by
way of merger or consolidation and including any Sale and Leaseback Transaction)
of such property.
     “Disqualified Capital Stock” shall mean any Equity Interest which, by its
terms (or by the terms of any security into which it is convertible or for which
it is exchangeable or exercisable), or upon the happening of any event,
(a) matures (excluding any maturity as the result of an optional redemption by
the issuer thereof) or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof,
in whole or in part, on or prior to the first anniversary of the Scheduled
Maturity Date, (b) is convertible into or exchangeable or exercisable (unless at
the sole option of the issuer thereof) for (i) debt securities or other
indebtedness or (ii) any Equity Interests referred to in (a) above, in each case
at any time on or prior to the first anniversary of the Scheduled Maturity Date,
or (c) contains any repurchase or payment obligation which may come into effect
prior to the first anniversary of the Scheduled Maturity Date.
     “Dividend” shall mean, with respect to any person, that such person has
declared or paid a dividend or returned any equity capital to the holders of its
Equity Interests or authorized or made any other distribution, payment or
delivery of property (other than Qualified Capital Stock of such person) or cash
to the holders of its Equity Interests as such, or redeemed, retired, purchased
or otherwise acquired, directly or indirectly, for consideration any of its
Equity Interests outstanding (or any options or warrants issued by such person
with respect to its Equity Interests), or set aside any funds for any of the
foregoing purposes, or shall have permitted any of its Subsidiaries to purchase
or otherwise acquire for consideration any of the Equity Interests of such
person outstanding (or any options or warrants issued by such person with
respect to its Equity Interests). Without limiting the foregoing, “Dividends”
with respect to any person shall also include all payments made or required to
be made by such person with respect to any stock appreciation rights, plans,
equity incentive or achievement plans or any similar plans or setting aside of
any funds for the foregoing purposes.
     “Document Agent” shall have the meaning assigned to such term in
Section 10.08.
     “Dollar Equivalent” shall mean, as to any amount denominated in a Judgment
Currency as of any date of determination, the amount of Dollars that would be
required to purchase the amount of such Judgment Currency based upon the spot
selling rate at which Bank of America, N.A. (or another financial institution
designated by the Administrative Agent from time to time) offers to sell such
Judgment Currency for Dollars in the London foreign exchange market at
approximately 11:00 a.m. London time on such date for delivery two Business Days
later.
     “Dollars” or “$” shall mean lawful money of the United States.
     “Domestic Subsidiary” shall mean any Subsidiary other than a Foreign
Subsidiary.
     “Early Termination Fee” shall mean 1.00% of the Revolving Commitment being
reduced or terminated hereunder.

16



--------------------------------------------------------------------------------



 



     “Eligibility Criteria” shall mean the criteria and basis for determining
whether a Receivable qualifies as an Eligible Receivable or Inventory qualifies
as Eligible Inventory, all as set forth in Annex IV hereto, as such Eligibility
Criteria may be modified, subject to compliance with Section 11.02, from on the
recommendation of the Collateral Manager based solely on historical performance
and other Loan Party-related or Obligor-related factually-based credit criteria
upon notice from the Collateral Manager to Borrower (with a copy to the
Administrative Agent).
     “Eligible Inventory” shall mean Inventory that satisfy the Eligibility
Criteria for Inventory.
     “Eligible Receivables” shall mean Receivables that satisfy the Eligibility
Criteria for Receivables.
     “Embargoed Person” shall have the meaning assigned to such term in
Section 6.20.
     “Employee Benefit Plan” shall mean any “employee benefit plan” as defined
in Section 3(3) of ERISA which is or was maintained or contributed to by any
Company or any of their respective ERISA Affiliates.
     “Environment” shall mean any surface or subsurface physical medium or
natural resource, including air, land, soil, surface waters, ground waters,
stream and river sediments, biota and any indoor area, surface or physical
medium.
     “Environmental Claim” shall mean any claim, notice, demand, Order, action,
suit, proceeding, or other communication alleging or asserting liability or
obligations under Environmental Law, including liability or obligation for
investigation, remediation, removal, cleanup, response, corrective action,
damages to natural resources, personal injury, property damage, fines, penalties
or other costs resulting from, related to or arising out of (i) the presence,
Release or threatened Release of Hazardous Material in, on, into or from the
Environment at any location or (ii) any violation of or non-compliance with
Environmental Law, and shall include any claim, notice, demand, Order, action,
suit or proceeding seeking damages, contribution, indemnification, cost
recovery, compensation or injunctive relief resulting from, related to or
arising out of the presence, Release or threatened Release of Hazardous Material
or alleged injury or threat of injury to health, safety or the Environment.
     “Environmental Law” shall mean any and all applicable current and future
Legal Requirements relating to health, safety or the Environment, the Release or
threatened Release of Hazardous Material, natural resources or natural resource
damages, or occupational safety or health.
     “Environmental Permit” shall mean any permit, license, approval, consent,
registration or other authorization required by or from a Governmental Authority
under any Environmental Law.
     “Equity Interest” shall mean, with respect to any person, any and all
shares, interests, participations or other equivalents, including membership
interests (however designated, whether voting or nonvoting), of equity of such
person, including, if such person is a partnership, partnership interests
(whether general or limited) and any other interest or participation that
confers on a person the right to receive a share of the profits and losses of,
or distributions of property of, such partnership, whether outstanding on the
date hereof or issued on or after the Closing Date, but excluding debt
securities convertible or exchangeable into such equity.
     “Equity Issuance” shall mean, without duplication, (i) any issuance or sale
by Borrower after the Closing Date of any of its Equity Interests (including any
Equity Interests issued upon exercise of any

17



--------------------------------------------------------------------------------



 



warrant or option) or any warrants or options to purchase its Equity Interests
or (ii) any contribution to the capital of Borrower; provided, however, that an
Equity Issuance shall not include (x) any Preferred Stock Issuance or Debt
Issuance, (y) any issuance of Equity Interests made pursuant to the Acquisition
Agreement, and (z) any such sale or issuance by Borrower of not more than an
aggregate amount of 10% of its Equity Interests (including its Equity Interests
issued upon exercise of any warrant or option or warrants or options to purchase
its Equity Interests but excluding Disqualified Capital Stock), in each case, to
directors officers or employees of any Company.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
the same may be amended from time to time.
     “ERISA Affiliate” shall mean, with respect to any person, any trade or
business (whether or not incorporated) that, together with such person, is
treated as a single employer under Section 414(b) or (c) of the Code, or solely
for purposes of Section 302 of ERISA and Section 412 of the Code, is treated as
a single employer under Section 414 of the Code. Any former ERISA Affiliate of a
person or any of its Subsidiaries shall continue to be considered an ERISA
Affiliate of such person or such Subsidiary within the meaning of this
definition with respect to the period such entity was an ERISA Affiliate of such
person or such Subsidiary and with respect to liabilities arising after such
period for which such person or such Subsidiary could reasonably be expected to
be liable under the Code or ERISA, but in no event for more than six years after
such period if no such liability has been asserted against such person or such
Subsidiary; provided, however, that such person or such Subsidiary shall
continue to be an ERISA Affiliate of such person or such Subsidiary after the
expiration of the six-year period solely with respect to any liability asserted
against such person or such Subsidiary prior to the expiration of such six-year
period.
     “ERISA Event” shall mean (i) a “reportable event” within the meaning of
Section 4043 of ERISA and the regulations issued thereunder with respect to any
Pension Plan; (ii) the failure to meet the minimum funding standard of
Section 412 of the Code with respect to any Pension Plan (whether or not waived
in accordance with Section 412(d) of the Code) or the failure to make by its due
date a required installment of a material amount under Section 412(m) of the
Code with respect to any Pension Plan or the failure to make any required
contribution of a material amount to a Multiemployer Plan; (iii) the provision
by the administrator of any Pension Plan pursuant to Section 4041(a)(2) of ERISA
of a notice of intent to terminate such plan in a distress termination described
in Section 4041(c) of ERISA; (iv) the withdrawal by any Company or any of their
respective ERISA Affiliates from any Pension Plan with two or more contributing
sponsors or the termination of any such Pension Plan resulting in liability
pursuant to Section 4063 or 4064 of ERISA; (v) the institution by the PBGC of
proceedings to terminate any Pension Plan, or the occurrence of any event or
condition which could reasonably be expected to constitute grounds under ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (vi) the imposition of liability of a material amount on any
Company or any of their respective ERISA Affiliates pursuant to Section 4062(e)
or 4069 of ERISA or by reason of the application of Section 4212(c) of ERISA;
(vii) the withdrawal of any Company or any of their respective ERISA Affiliates
in a complete or partial withdrawal (within the meaning of Sections 4203 and
4205 of ERISA) from any Multiemployer Plan if there is any potential liability
of a material amount therefor, or the receipt by any Company or any of their
respective ERISA Affiliates of notice from any Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, or that
it intends to terminate or has terminated under Section 4041A or 4042 of ERISA;
(viii) the assertion of a material claim (other than routine claims for
benefits) against any Employee Benefit Plan, or the assets thereof, or against
any Company or any of their respective ERISA Affiliates in connection with any

18



--------------------------------------------------------------------------------



 



Employee Benefit Plan; (ix) receipt from the Internal Revenue Service of notice
of the failure of any Pension Plan (or any other Employee Benefit Plan intended
to be qualified under Section 401(a) of the Code) to qualify under Section
401(a) of the Code, or the failure of any trust forming part of any Pension Plan
to qualify for exemption from taxation under Section 501(a) of the Code; (x) the
imposition of a Lien pursuant to Section 401(a)(29) or 412(n) of the Code or
pursuant to ERISA with respect to any Pension Plan; or (xi) the occurrence of a
non-exempt prohibited transaction (within the meaning of Section 4975 of the
Code or Section 406 of ERISA) which could reasonably be expected to result in
liability of a material amount to any Company or any of their respective ERISA
Affiliates.
     “Eurodollar Unavailability Period” shall mean any period of time during
which a notice delivered to Borrower in accordance with Section 2.11 or
Section 2.12(e) shall remain in effect.
     “Event of Default” shall have the meaning assigned to such term in
Section 8.01.
     “Excess Payment” shall have the meaning assigned to such term in Section
7.10.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
     “Exchange Senior Notes” shall mean senior notes issued in exchange for
Senior Notes pursuant to the Senior Note Agreement, which Exchange Senior Notes
are substantially identical securities to the originally issued Senior Notes and
shall be issued pursuant to a registered exchange offer or private exchange
offer for the Senior Notes; provided that in no event will the issuance of any
Exchange Senior Notes increase the aggregate principal amount of Senior Notes
theretofore outstanding or otherwise result in an increase in the interest rate
applicable to the Senior Notes theretofore outstanding.
     “Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located and (b) in the case of a Foreign Lender
(other than an assignee pursuant to a request by Borrower under Section 2.16),
any withholding tax that is imposed on amounts payable to such Foreign Lender at
the time such Foreign Lender becomes a party to this Agreement (or designates a
new lending office) or is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with
Section 2.15(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from Borrower with respect to such
withholding tax pursuant to Section 2.15(a) (it being understood and agreed, for
the avoidance of doubt, that any withholding tax imposed on a Foreign Lender as
a result of a Change in Law or regulation or interpretation thereof occurring
after the time such Foreign Lender became a party to this Agreement shall not be
an Excluded Tax).
     “Executive Order” shall have the meaning assigned to such term in Section
3.23.
     “Executive Orders” shall have the meaning assigned to such term in
Section 6.20.
     “Existing Credit Agreement” shall have the meaning assigned to such term in
the recitals hereto.

19



--------------------------------------------------------------------------------



 



     “Existing Credit Agreement Obligations” shall have the meaning assigned to
such term in Section 11.22.
     “Expected Net Value” shall mean, with respect to any Eligible Receivable,
the gross unpaid amount of such Receivable on the date of creation thereof,
times the Net Value Factor.
     “Fair Market Value” shall mean, with respect to any asset (including any
Equity Interests of any person), the price at which a willing buyer, not an
Affiliate of the seller, and a willing seller who does not have to sell, would
agree to purchase and sell such asset, as determined in good faith by the Board
of Directors of Borrower or, pursuant to a specific delegation of authority by
such Board of Directors or a designated senior executive officer, of Borrower,
or the Subsidiary of Borrower selling such asset.
     “Federal Funds Effective Rate” shall mean, for any day, the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System of the United States arranged by federal funds brokers,
as published on the next succeeding Business Day by the Federal Reserve Bank of
New York, or, if such rate is not so published for any day that is a Business
Day, the average (rounded upwards, if necessary to the next 1/100th of 1%) of
the quotations for the day for such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it.
     “Fee Letter” shall mean the confidential Fee Letter, dated the Restatement
Date, between Borrower and the Administrative Agent.
     “Fees” shall mean the Non-Utilization Fees, the Early Termination Fees, the
Administrative Agent Fees, the LC Participation Fees, the Fronting Fees and the
other fees referred to in Section 2.05.
     “Financial Officer” of any person shall mean any of the chief financial
officer, the vice president — finance, principal accounting officer, treasurer
or controller of such person.
     “FIRREA” shall mean the Financial Institutions Reform, Recovery and
Enforcement Act of 1989, as amended.
     “Foreign Lender” shall mean any Lender that is not a “United States person”
within the meaning of Section 7701(a)(30) of the Code.
     “Foreign Subsidiary” shall mean a Subsidiary that is organized under the
laws of a jurisdiction other than the United States or any state thereof or the
District of Columbia.
     “Fronting Fee” shall have the meaning assigned to such term in
Section 2.05(d).
     “Funding Default” shall have the meaning assigned to such term in
Section 2.16(c).
     “GAAP” shall mean generally accepted accounting principles in the United
States applied on a consistent basis.
     “Governmental Authority” shall mean any federal, state, local or foreign
(whether civil, administrative, criminal, military or otherwise) court, central
bank or governmental agency, tribunal, authority, instrumentality, intermediary,
carrier or regulatory body or any subdivision thereof or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers of
or

20



--------------------------------------------------------------------------------



 



pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).
     “Governmental Real Property Disclosure Requirements” shall mean any Legal
Requirement of any Governmental Authority requiring notification of the buyer,
lessee, mortgagee, assignee or other transferee of any Real Property, facility,
establishment or business, or any notification, registration or filing to or
with any Governmental Authority, in connection with the sale, lease, mortgage,
assignment or other transfer (including any transfer of control) of any Real
Property, facility, establishment or business, as may be required under any
applicable Environmental Law or of any actual or threatened presence or Release
in or into the Environment, or the use, disposal or handling of Hazardous
Material on, at, under or near the Real Property, facility, establishment or
business to be sold, acquired, leased, mortgaged, assigned or transferred.
     “Granting Lender” shall have the meaning assigned to such term in
Section 11.04(h).
     “Guaranteed Obligations” shall have the meaning assigned to such term in
Section 7.01.
     “Guarantees” shall mean the guarantees issued pursuant to Article VII by
each of the Subsidiary Guarantors.
     “Hazardous Materials” shall mean hazardous substances, hazardous wastes,
hazardous materials, polychlorinated biphenyls (“PCBs”) or any substance or
compound containing PCBs, asbestos or any asbestos-containing materials in any
form or condition, lead-based paint, urea, formaldehyde, pesticides, radon or
any other radioactive materials including any source, special nuclear or
by-product material, petroleum, petroleum products, petroleum-derived
substances, crude oil or any fraction thereof, or any other pollutants,
contaminants, chemicals, wastes, materials, compounds, constituents or
substances, defined under, subject to regulation under, or which can give rise
to liability or obligations under, any Environmental Laws.
     “Health Care Audits” shall have the meaning assigned to such term in
Section 3.19(f).
     “Health Care Laws” shall have the meaning assigned to such term in
Section 3.19(g).
     “Health Care Permits” shall mean, collectively, all licenses, leases,
powers, Permits, franchises, certificates, authorizations, approvals, consents,
variances, exemptions, certificates of need, certifications, Orders and other
rights necessary for and relating to the provision of health care services
provided by the Companies.
     “Hedging Agreement” shall mean (a) any and all rate swap transactions,
basis swaps, credit derivative transactions, forward rate transactions,
commodity swaps, commodity options, forward commodity contracts, equity or
equity index swaps or options, bond or bond price or bond index swaps or options
or forward bond or forward bond price or forward bond index transactions,
interest rate options, forward foreign exchange transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, cap
transactions, floor transactions, collar transactions, spot contracts, or any
other similar transactions or any combination of any of the foregoing (including
any options or warrants to enter into any of the foregoing), whether or not any
such transaction is governed by, or otherwise subject to, any master agreement
or any netting agreement, and (b) any and all transactions or arrangements of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement (or similar
documentation) published from

21



--------------------------------------------------------------------------------



 



time to time by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such agreement or documentation, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.
     “Hedging Obligations” shall mean obligations under or with respect to
Hedging Agreements.
     “HF-4” shall have the meaning assigned to such term in the preamble hereto.
     “Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or advances; (b) all obligations
of such person evidenced by bonds, debentures, notes or similar instruments;
(c) all obligations of such person under conditional sale or other title
retention agreements relating to property purchased by such person (even though
the rights and remedies of the seller or lender under such agreement in the
event of default are limited to repossession or sale of such property); (d) all
obligations of such person issued or assumed as part of the deferred purchase
price of property or services (excluding trade accounts payable and accrued
obligations incurred in the ordinary course of business on normal trade terms
and not overdue by more than 90 days); (e) all Indebtedness of others secured by
any Lien on property owned or acquired by such person, whether or not the
obligations secured thereby have been assumed, but limited to the lower of
(i) the Fair Market Value of such property and (ii) the amount of the
Indebtedness secured; (f) all Capital Lease Obligations, Purchase Money
Obligations and Off-Balance Sheet Obligations of such person; (g) all Hedging
Obligations to the extent required to be reflected on a balance sheet of such
person; (h) all obligations of such person for the reimbursement of any obligor
in respect of letters of credit, letters of guaranty, bankers’ acceptances and
similar credit transactions; and (i) all Contingent Obligations of such person
in respect of Indebtedness or obligations of others of the kinds referred to in
clauses (a) through (h) above. The Indebtedness of any person shall include the
Indebtedness of any other entity (including any partnership in which such person
is a general partner) to the extent such person is liable therefor as a result
of such person’s ownership interest in or other relationship with such entity,
except (other than in the case of general partner liability) to the extent that
terms of such Indebtedness expressly provide that such person is not liable
therefor.
     “Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
     “Indemnitee” shall have the meaning assigned to such term in
Section 11.03(b).
     “Information” shall have the meaning assigned to such term in Section
11.12.
     “Insurance Policies” shall mean the insurance policies and coverages
required to be maintained by each Loan Party that is an owner or lessee of
Mortgaged Property with respect to the applicable Mortgaged Property pursuant to
Section 5.04 and all renewals and extensions thereof.
     “Insurance Requirements” shall mean, collectively, all provisions of the
Insurance Policies, all requirements of the issuer of any of the Insurance
Policies and all Orders, rules, regulations and any other requirements of the
National Board of Fire Underwriters (or any other body exercising similar
functions) binding upon any Loan Party that is an owner of Mortgaged Property
and applicable to the Mortgaged Property or any use or condition thereof.
     “Intellectual Property” shall have the meaning assigned to such term in
Section 3.06(a).

22



--------------------------------------------------------------------------------



 



     “Intercompany Note” shall mean a promissory note substantially in the form
of Exhibit D.
     “Interest Payment Date” shall mean (i) the first Business Day of each
Month, and (ii) the Maturity Date or such earlier date on which the Revolving
Commitments are terminated.
     “Inventory” shall have the meaning assigned to such term in the Security
Agreement.
     “Investments” shall have the meaning assigned to such term in Section 6.04.
     “ISP” shall mean, with respect to any Letter of Credit, the ‘International
Standby Practices 1998’ (or ‘ISP 98’) published by the Institute of
International Banking Law & Practice, Inc. (or such later version thereof as may
be in effect at the time of issuance of such Letter of Credit).
     “Issuing Bank” shall mean, as the context may require, (a) Healthcare
Finance Group, LLC (or any bank designated to act on its behalf with the consent
of Borrower and the Administrative Agent, such consent not unreasonably
withheld), with respect to Letters of Credit issued by it (or such designated
bank), (b) any other Lender that issues a Letter of Credit from time to time
pursuant to Section 2.18(j) and Section 2.18(k) with respect to Letters of
Credit issued by such Lender, or (c) collectively, all of the foregoing.
     “Joinder Agreement” shall mean a joinder agreement substantially in the
form of Exhibit 3 to the Security Agreement.
     “Judgment Currency” shall have the meaning assigned to such term in Section
11.18.
     “Judgment Currency Conversion Date” shall have the meaning assigned to such
term in Section 11.18.
     “Key Locations” shall mean: (i) those locations of the Companies
constituting, or containing, assets having a Fair Market Value greater than
$2,500,000 on the Closing Date, and designated as such on Schedule 3.05(b) and
(ii) such locations of the Companies constituting, or containing, assets having
a Fair Market Value greater than $2,500,000 at any time subsequent to the
Closing Date, including any Mortgaged Property described in Section 5.11(d).
     “Landlord Access Agreement” shall mean a Landlord Access Agreement,
substantially in the form of Exhibit F, or such other form as may reasonably be
acceptable to the Administrative Agent.
     “Last Service Date” shall mean, with respect to any Receivable that is not
a Rebate Receivable, the earlier of (i) the date on which the applicable Loan
Party has received the data required to bill such Receivable and (ii) the last
day for submission of the related claim under any related contracts.
     “LC Commitment” shall mean the commitment of the Administrative Agent to
issue (or to arrange for the issuance of by a Lender designated by the
Administrative Agent) Letters of Credit pursuant to Section 2.18. The amount of
the LC Commitment shall be $5,000,000, but in no event shall the LC Commitment
exceed the Revolving Commitment.
     “LC Disbursement” shall mean a payment or disbursement made by the Issuing
Bank pursuant to a Letter of Credit.

23



--------------------------------------------------------------------------------



 



     “LC Exposure” shall mean at any time the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
principal amount of all Reimbursement Obligations outstanding at such time. The
LC Exposure of any Revolving Lender at any time shall mean its Pro Rata
Percentage of the aggregate LC Exposure at such time. For all purposes of this
Agreement and the other Loan Documents, if, on any date of determination, a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP (or any other
equivalent applicable rule with respect to force majeure events), such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn thereunder.
     “LC Participation Fee” shall have the meaning assigned to such term in
Section 2.05(d).
     “LC Request” shall mean a request by Borrower in accordance with the terms
of Section 2.18(b) and substantially in the form of Exhibit G, or such other
form as shall be approved by the Issuing Bank.
     “LC Sub-Account” shall have the meaning assigned to such term in
Section 9.01(c).
     “Leases” shall mean any and all leases, subleases, tenancies, options,
concession agreements, rental agreements, occupancy agreements, franchise
agreements, access agreements and any other agreements (including all
amendments, extensions, replacements, renewals, modifications and/or guarantees
thereof), whether or not of record and whether now in existence or hereafter
entered into, affecting the use or occupancy of all or any portion of any Real
Property.
     “Legal Requirements” shall mean, as to any person, the Organizational
Documents of such person, and any treaty, law (including the common law),
statute, ordinance, code, rule, regulation, policies and procedures, Order or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such person or any of its property or to
which such person or any of its property is subject.
     “Lenders” shall mean (a) the financial institutions and other persons party
hereto as “Lenders” on the Closing Date, and (b) each financial institutions or
other person that becomes a party hereto pursuant to an Assignment and
Acceptance, other than, in each case, any such financial institution or person
that has ceased to be a party hereto pursuant to an Assignment and Acceptance.
Unless the context clearly indicates otherwise, the term “Lenders” shall include
the Swingline Lender and each Issuing Bank.
     “Letter of Credit” shall mean any Standby or Commercial Letter of Credit,
in each case, issued or to be issued by an Issuing Bank for the account of
Borrower or one of its Subsidiaries pursuant to Section 2.18.
     “Letter of Credit Expiration Date” shall mean the date which is three
Business Days prior to the Scheduled Maturity Date.
     “LIBOR Rate” shall mean, as for any Month, the rate per annum equal to the
arithmetic mean (rounded to the nearest 1/100th of 1%) of the offered rates for
deposits in Dollars with a term of three Months that appears on Reuters Screen
LIBOR01 (or such other page as may replace such page on such service for the
purpose of displaying the rates at which Dollar deposits are offered by leading
banks in the London interbank deposit market as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m. on the Determination Date
for such Month; provided, however, that (i) if no comparable term is available,
the LIBOR Rate shall be determined using the weighted average of the

24



--------------------------------------------------------------------------------



 



offered rates for the two terms most nearly corresponding to such term, and
(ii) if Reuters Screen LIBOR01 shall at any time no longer exist, “LIBOR Rate”
shall mean the rate per annum equal to the rate at which the Administrative
Agent is offered deposits in Dollars at approximately 11:00 a.m., London,
England time, on the Determination Date in the London interbank market for
delivery on the first day of such Month for a period of 90 days; provided that
during any Eurodollar Unavailability Period, the “LIBOR Rate” shall be deemed to
equal the Alternative Base Rate. “Reuters Screen LIBOR01” shall mean the display
designated on the Reuters 3000 Xtra Page (or such other page as may replace such
page on such service for the purpose of displaying the rates at which Dollar
deposits are offered by leading banks in the London interbank deposit market).
     “Lien” shall mean, with respect to any property, (a) any mortgage, deed of
trust, lien, pledge, encumbrance, claim, charge, assignment, hypothecation,
security interest or encumbrance of any kind or any filing of any financing
statement under the UCC or any other similar notice of Lien under any similar
notice or recording statute of any Governmental Authority, including any
easement, right-of-way or other encumbrance on title to Real Property, in each
of the foregoing cases whether voluntary or imposed by law, and any agreement to
give any of the foregoing, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such property, and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
     “Loan Documents” shall mean this Agreement, the Letters of Credit, the
Notes (if any), the Security Documents, the Restatement Documents, each Joinder
Agreement, each Hedging Obligation relating to the Loans entered into with any
counterparty that was a Lender or an Affiliate of a Lender at the time such
Hedging Obligation was entered into and, solely for purposes of Section 8.01(e),
the Fee Letter. Any reference in this Agreement or any other Loan Document to a
Loan Document shall include all appendices, exhibits or schedules thereto, and
all amendments, restatements, supplements or other modifications thereto, and
shall refer to this Agreement or such Loan Document as the same may be in effect
at any and all times such reference becomes operative.
     “Loan Parties” shall mean Borrower and the Subsidiary Guarantors.
     “Loan” or “Loans” shall mean, as the context may require, a Revolving Loan,
a Term Loan or a Swingline Loan.
     “Lockbox” shall have the meaning provided in the Collateral Management
Agreement.
     “Lockbox Account” shall have the meaning provided in the Collateral
Management Agreement.
     “Lockbox Banks” shall have the meaning provided in the Collateral
Management Agreement.
     “Margin Stock” shall have the meaning assigned to such term in
Regulation U.
     “Material Adverse Effect” shall mean (a) a material adverse effect on
(i) the Acquisition, any of the other Transactions or the Restatement
Transactions, or (ii) the condition (financial or otherwise), results of
operations, assets, liabilities (contingent or otherwise), material agreements,
properties, solvency, business, management or value of the Companies, taken as a
whole, or the Loan Parties, taken as a whole, (b) a material impairment of the
ability of the Loan Parties, taken as a whole, to fully and timely perform any
of their obligations under any Loan Document, (c) a material impairment of the

25



--------------------------------------------------------------------------------



 



rights of or benefits or remedies available to the Lenders, the Issuing Bank or
any Agent under any Loan Document, or (d) a material adverse effect on the
Collateral or the Liens in favor of the Collateral Agent (for its benefit and
for the benefit of the other Secured Parties) on the Collateral or the validity,
enforceability, perfection or priority of such Liens. Without limiting the
foregoing (A) the (i) loss of a previously held Health Care Permit material to
the operation of the Companies’ business as a result of action taken by any
Governmental Authority to revoke, withdraw or suspend such Health Care Permit,
or (ii) exclusion from continuing participation in any Program of which any
Company is a participant which is material to the operation of the Companies’
business as a result of action taken by any Governmental Authority to revoke,
withdraw or suspend participation in such Program, shall be considered a
Material Adverse Effect, and (B) the taking by Borrower of Consolidated
Permitted Restructuring Costs and Consolidated Permitted Severance Costs in and
of itself shall not be considered a Material Adverse Effect.
     “Material Agreement” shall mean any agreement, contract or instrument to
which any Company is a party or by which any Company or any of its properties is
bound (excluding this Agreement or any other Loan Document) (i) pursuant to
which any Company is required to make payments or other consideration, or will
receive payments or other consideration, in excess of $1,000,000 in any fiscal
year, (ii) governing, creating, evidencing or relating to Indebtedness of any
Company in excess of $1,000,000, or (iii) the termination or suspension of
which, without its prompt replacement, or the failure of any party thereto to
perform its material obligations thereunder, without prompt cure, in each case,
could reasonably be expected to have a Material Adverse Effect.
     “Maturity Date” shall mean the earlier to occur of (i) the Scheduled
Maturity Date, and (ii) the occurrence of an Event of Default (unless such event
is waived in writing by the Required Lenders or 100% of the Revolving Lenders,
as applicable).
     “Maximum Rate” shall have the meaning assigned to such term in Section
11.13.
     “Medicaid” shall mean collectively, the healthcare assistance program
established by Title XIX of the Social Security Act (42 U.S.C. Sections 1396 et
seq.) and any statutes succeeding thereto, and all Legal Requirements, rules,
regulations, manuals, policies, procedures, orders, guidelines or requirements
pertaining to such program including (a) all federal statutes (whether set forth
in Title XIX of the Social Security Act or elsewhere) affecting such program,
(b) all state statutes, regulations and plans for medical assistance enacted in
connection with such program and federal rules and regulations promulgated in
connection with such program, and (c) all applicable provisions of all rules,
regulations, manuals, policies, procedures, orders and administrative or
reimbursement guidelines and requirements of all Governmental Authorities
promulgated in connection with such program (whether or not having the force of
law).
     “Medicaid Provider Agreement” shall mean an agreement, contract or
instrument entered into between a health care facility, home health agency,
hospice, rehabilitation facility or clinic (or equivalent), pharmacy, clinical
laboratory, durable medical equipment supplier, orthotics and/or prosthetics
supplier, respiratory therapy provider, wholesaler, physician, practitioner or
other health care provider or supplier and CMS or any federal or state agency or
other entity administering Medicaid in such state, or any other grant of
authority by CMS or any federal or state agency or other entity administering
Medicaid in such state, under which such health care facility, home health
agency, hospice, rehabilitation facility or clinic (or equivalent), pharmacy,
clinical laboratory, durable medical equipment supplier, orthotics and/or
prosthetics supplier, respiratory therapy provider, wholesaler,

26



--------------------------------------------------------------------------------



 



physician, practitioner or other health care provider or supplier is authorized
to provide medical goods (including prescriptions) and services to Medicaid
recipients and to be reimbursed by Medicaid for such goods and services.
     “Medicare” shall mean, collectively, the health insurance program for the
aged and disabled established by Title XVIII of the Social Security Act (42
U.S.C. Sections 1395 et seq.) and any statutes succeeding thereto, and all Legal
Requirements, rules, regulations, manuals, policies, procedures, orders or
guidelines pertaining to such program including (a) all federal statutes
(whether set forth in Title XVIII of the Social Security Act or elsewhere)
affecting such program, and (b) all applicable provisions of all rules,
regulations, manuals, policies, procedures, orders and administrative or
reimbursement guidelines and requirements of all Governmental Authorities
promulgated in connection with such program (whether or not having the force of
law), in each case as the same may be amended, restated, supplemented or
otherwise modified from time to time.
     “Medicare Provider Agreement” shall mean an agreement, contract or
instrument entered into between a health care facility, home health agency,
hospice, rehabilitation facility or clinic (or equivalent), pharmacy, clinical
laboratory, durable medical equipment supplier, orthotics and/or prosthetics
supplier, respiratory therapy provider, wholesaler, physician, practitioner or
other health care provider or supplier and CMS or any federal agency or other
entity administering Medicare, or any other grant of authority by CMS or any
federal agency or other entity administering Medicare, under which such health
care facility, home health agency, hospice, rehabilitation facility or clinic
(or equivalent), pharmacy, clinical laboratory, durable medical equipment
supplier, orthotics and/or prosthetics supplier, respiratory therapy provider,
wholesaler, physician, practitioner or other health care provider or supplier is
authorized to provide medical goods (including prescriptions) and services to
Medicare patients and to be reimbursed by Medicare for such goods and services.
     “Merger Sub” shall have the meaning given to such term in the recitals
hereto.
     “Minimum Revolving Balance” shall mean $30,000,000.
     “Misdirected Payment” shall mean any form of payment in respect of a
Receivable made by an Obligor in a manner other than as provided in the Notice
to Obligors sent to such Obligor.
     “Month” shall mean a calendar month.
     “Mortgage” shall mean an agreement, including a mortgage, deed of trust or
any other document, creating and evidencing a first priority Lien (subject to
Permitted Liens) in favor of the Collateral Agent on Mortgaged Property in a
form reasonably satisfactory to the Collateral Agent (including with respect to
requirements for title, flood and other insurance and surveys), with such
schedules and including such provisions as shall be necessary to conform such
document to applicable local or foreign law or as shall be customary under
applicable local or foreign Legal Requirements.
     “Mortgaged Property” shall mean each Real Property, if any, which shall be
subject to a Mortgage delivered after the Closing Date pursuant to
Section 5.11(d).
     “Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA (a) to which any Company or any
ERISA Affiliate is then making or accruing an obligation to make contributions,
(b) to which any Company or any ERISA Affiliate

27



--------------------------------------------------------------------------------



 



has within the preceding six plan years made contributions, or (c) with respect
to which any Company could incur liability.
     “Net Cash Proceeds” shall mean:
     (a) with respect to any Asset Sale (other than any issuance or sale of
Equity Interests), the proceeds thereof in the form of cash, cash equivalents
and marketable securities (including any such proceeds received by way of
deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable, or by the sale, transfer or other
disposition of any non-cash consideration received in connection therewith or
otherwise, but only as and when received) received by any Company (including
cash proceeds subsequently received (as and when received by any Company) in
respect of non-cash consideration initially received) net of (i) reasonable and
customary selling expenses (including reasonable brokers’ fees or commissions,
legal, accounting and other professional and transactional fees, transfer and
similar taxes and Borrower’s good faith estimate of income taxes paid or payable
in connection with such sale (after taking into account any available tax
credits or deductions and any tax sharing arrangements)), (ii) amounts provided
as a reserve, in accordance with GAAP, against any liabilities under any
indemnification obligations associated with such Asset Sale (provided that, to
the extent and at the time any such amounts are released from such reserve, such
amounts shall constitute Net Cash Proceeds), (iii) the principal amount, premium
or penalty, if any, interest and other amounts on any Indebtedness that is
secured by a Lien on the properties sold in such Asset Sale (so long as such
Lien was permitted to encumber such properties under the Loan Documents at the
time of such sale) and which is repaid with such proceeds (other than any such
Indebtedness assumed by the purchaser of such properties) and (iv) any cash
distributions or other payments required to be made under, and in accordance
with, the Organizational Documents of an applicable Subsidiary or joint venture
to minority interest equity holders in such Subsidiary or joint venture, as the
case may be, as a result of such Asset Sale, provided, that such cash
distributions or other payments were not required to be made pursuant to any
such Organizational Document in anticipation of any such sale and such
Organizational Documents were not amended, modified or supplemented, directly or
indirectly, with respect to any such payment in anticipation of any such sale;
     (b) with respect to any Debt Issuance, any Equity Issuance or any other
issuance or sale of Equity Interests by Borrower or any of its Subsidiaries, the
cash proceeds thereof, net of reasonable and customary fees, commissions, costs
and other expenses incurred in connection therewith; and
     (c) with respect to any Casualty Event, the cash insurance proceeds,
condemnation awards and other compensation received in respect thereof, net of
all reasonable costs and expenses incurred in connection with the collection of
such proceeds, awards or other compensation in respect of such Casualty Event.
     “Net Value Factor” shall mean, initially, the percentages set forth on
Annex III attached hereto, as such percentages may be reasonably adjusted
upwards or downwards by the Collateral Manager based on objective historical
performance and actual collection history.
     “Non-Recourse Debt” shall mean Indebtedness: (i) as to which neither
Borrower nor any of its Subsidiaries (a) provides credit support of any kind
(including any undertaking, agreement or instrument

28



--------------------------------------------------------------------------------



 



that would constitute Indebtedness), (b) is directly or indirectly liable
(whether such liability is actual or contingent) as a guarantor, surety, debtor,
obligor or otherwise, or (c) constitutes the lender or other creditor; (ii) no
default or event of default with respect to which would permit (whether upon
notice, lapse of time, satisfaction of any other condition or otherwise), any
holder of any other Indebtedness of Borrower or any of its Subsidiaries to
declare a default or event of default on such other Indebtedness or cause the
payment of any such Indebtedness to be accelerated or payable prior to its
stated final maturity.
     “Non-Utilization Fee” shall have the meaning assigned to such term in
Section 2.05(a).
     “Notes” shall mean any notes evidencing the Revolving Loans or Swingline
Loans issued pursuant to Section 2.04(e) of this Agreement, if any,
substantially in the form of Exhibit H-1 or H-2, respectively.
     “Notice to Obligors” shall have the meaning provided in the Collateral
Management Agreement.
     “Obligations” shall mean (a) all obligations of Borrower and the other Loan
Parties from time to time arising under or in respect of the due and punctual
payment of (i) the principal of and premium, if any, and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by Borrower and the other Loan
Parties under this Agreement in respect of any Letter of Credit, when and as
due, including payments in respect of Reimbursement Obligations, interest
thereon and obligations to provide cash collateral and (iii) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of Borrower and the other Loan Parties under this
Agreement and the other Loan Documents, (b) the due and punctual performance of
all covenants, agreements, obligations and liabilities of Borrower and the other
Loan Parties under or pursuant to this Agreement and the other Loan Documents,
(c) the due and punctual payment and performance of all obligations of Borrower
and the other Loan Parties under each Hedging Agreement relating to the Loans
entered into with any counterparty that was a Lender or an Affiliate of a Lender
at the time such Hedging Agreement was entered into and (d) the due and punctual
payment and performance of all obligations in respect of overdrafts and related
liabilities owed to any Lender, any Affiliate of a Lender, the Administrative
Agent or the Collateral Agent arising from treasury, depositary and cash
management services or in connection with any automated clearinghouse transfer
of funds.
     “Obligor” shall mean each person who is responsible for the payment of all
or any portion of a Receivable.
     “OFAC” shall have the meaning assigned to such term in Section 3.23.
     “Off-Balance Sheet Obligations” of a person shall mean, without
duplication, (a) any repurchase obligation or liability of such person with
respect to accounts or notes receivable sold by such person, (b) any Synthetic
Lease Obligations of such person, or (c) any indebtedness, liability or
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheets of such person (other than operating leases).

29



--------------------------------------------------------------------------------



 



     “Officers’ Certificate” shall mean a certificate executed by (i) any one of
the Responsible Officers, and (ii) any one of the Financial Officers, each in
his or her official (and not individual) capacity.
     “OLV” shall mean the “net orderly liquidation value” determined by the
Collateral Manager based upon the most recent Approved Valuation, as such
valuation may be subsequently adjusted by the Collateral Manager based on
reasonably objective historical performance and actual liquidation value with
respect to the Loan Parties’ Inventory, and based upon the most recent Borrowing
Base Certificate delivered to the Collateral Manager by Borrower pursuant to
Section 5.15(g)(ii).
     “Order” shall mean any judgment, decree, order, consent order, consent
decree, writ or injunction.
     “Organizational Documents” shall mean, with respect to any person, (i) in
the case of any corporation, the certificate of incorporation and by-laws (or
similar documents) of such person, (ii) in the case of any limited liability
company, the certificate of formation and operating agreement (or similar
documents) of such person, (iii) in the case of any limited partnership, the
certificate of formation and limited partnership agreement (or similar
documents) of such person, (iv) in the case of any general partnership, the
partnership agreement (or similar document) of such person, (v) in any other
case, the functional equivalent of the foregoing, and (vi) any shareholder,
voting trust or similar agreement between or among any holders of Equity
Interests of such person.
     “Other List” shall have the meaning assigned to such term in Section 6.20.
     “Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges (including fees and
expenses to the extent incurred with respect to any such taxes or charges) or
similar levies (including interest, fines, penalties and additions with respect
to any of the foregoing) arising from any payment made or required to be made
under any Loan Document or from the execution, delivery or enforcement of, or
otherwise with respect to, any Loan Document.
     “Participant” shall have the meaning assigned to such term in
Section 11.04(e).
     “Patriot Act” shall have the meaning assigned to such term in Section 3.23.
     “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
     “Pension Plan” shall mean any Employee Benefit Plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA which is maintained or
contributed to by any Company or any of their respective ERISA Affiliates or
with respect to which any Company could incur liability (including under
Section 4069 of ERISA) for which the Company has not received a binding,
contractual right of indemnification unlimited in time or amount and in respect
of which the indemnitor has acknowledged in writing to the Company its
unconditional obligation to so indemnify.
     “Perfection Certificate” shall mean a perfection certificate in the form of
Exhibit I-1 or any other form approved by the Collateral Agent, as the same
shall be supplemented from time to time by a Perfection Certificate Supplement
or otherwise.

30



--------------------------------------------------------------------------------



 



     “Perfection Certificate Supplement” shall mean a perfection certificate
supplement in the form of Exhibit I-2 or any other form approved by the
Collateral Agent.
     “Permits” shall mean, collectively, all licenses, leases, powers, Permits,
franchises, certificates, authorizations, approvals, consents, variances,
exemptions, certificates of need, certifications, Orders and other rights.
     “Permitted Acquisition” shall mean any transaction or series of related
transactions for the direct or indirect (a) acquisition of all or substantially
all of the property of any person, or all or substantially all of any business
or division of any person, (b) acquisition of in excess of 50% of the Equity
Interests of any person, and otherwise causing such person to become a
Subsidiary of such person, or (c) merger or consolidation or any other
combination with any person, if each of the following conditions is met:
     (i) no Default then exists or would result therefrom;
     (ii) with respect to any transaction involving Acquisition Consideration of
$5,000,000 or more, Borrower shall certify to Administrative Agent prior to the
consummation of such transaction that it is in compliance with the Pro Forma
Condition, and with respect to any transaction involving Acquisition
Consideration of $10,000,000 or more, Borrower shall have received the prior
written consent of the Required Lenders;
     (iii) after giving effect to such transaction on a Pro Forma Basis, the
aggregate amount of (A) all Unrestricted Domestic Cash and Cash Equivalents and
(B) the undrawn and available portion of the Revolving Commitments shall be at
least $20,000,000;
     (iv) no Company shall, in connection with any such transaction, assume or
remain liable with respect to any Indebtedness or other liability (including any
material tax or ERISA liability) of the related seller or the business, person
or properties acquired, except (A) Indebtedness to the extent permitted to be
incurred under Section 6.01 and (B) obligations not constituting Indebtedness
incurred in the ordinary course of business and necessary or desirable to the
continued operation of the underlying properties, and any other such liabilities
or obligations not permitted to be assumed or otherwise supported by any Company
hereunder shall be paid in full or released as to the business, persons or
properties being so acquired on or before the consummation of such acquisition;
     (v) the person or business to be acquired shall be, or shall be engaged in,
a business of the type that Borrower and its Subsidiaries are then permitted to
be engaged in under Section 6.15 and the property acquired in connection with
any such transaction shall be made subject to the Lien of the Security Documents
in accordance with Section 5.11 and shall be free and clear of any Liens, other
than Permitted Liens;
     (vi) if the person to be acquired is a public company, the Board of
Directors of such person shall not have publicly indicated its opposition to the
consummation of such acquisition or, if such Board of Directors has indicated
its opposition publicly, such opposition has been publicly withdrawn;
     (vii) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all Legal Requirements applicable thereto;

31



--------------------------------------------------------------------------------



 



     (viii) with respect to any transaction involving Acquisition Consideration
of $5,000,000 or more, Borrower shall have provided the Administrative Agent and
the Lenders with (A) historical financial statements for the last three fiscal
years (or the applicable lesser number thereof if the person or business to be
acquired has existed for a lesser period) of the person or business to be
acquired (audited if available without undue cost or delay) and unaudited
financial statements thereof for the most recent interim period that is
available, (B) monthly projections for the following year and quarterly
projections for the two years thereafter (or, if sooner, through the Scheduled
Maturity Date), in each case, in detail comparable to the financial statements
delivered pursuant to Section 5.01(c) or 5.01(b), respectively, pertaining to
the person or business to be acquired and updated projections for Borrower after
giving effect to such transaction, (C) a reasonably detailed description of all
material information relating thereto and copies of all material documentation
pertaining to such transaction, and (D) all such other information and data
relating to such transaction or the person or business to be acquired as may be
reasonably requested by the Administrative Agent or any Lender, to the extent
made available to or otherwise obtainable by Borrower or such Subsidiary;
     (ix) such transaction could not reasonably be expected to result in a
Material Adverse Effect;
     (x) at least 5 Business Days prior to the proposed date of consummation of
the transaction, Borrower shall have delivered to the Administrative Agent and
the Lenders an Officers’ Certificate certifying that (A) such transaction
complies with this definition (which shall have attached thereto reasonably
detailed backup data and calculations showing such compliance), and (B) no
Default or Event of Default exists or would result therefrom;
     (xi) the aggregate Acquisition Consideration (x) for all Permitted
Acquisitions consummated during the fiscal year 2011, shall not exceed
$20,000,000, (y) for all Permitted Acquisitions consummated in any subsequent
fiscal year, shall not exceed $35,000,000, and (z) for all Permitted
Acquisitions after the first anniversary of the Restatement Date shall not
exceed $120,000,000; provided that no Equity Interests constituting all or a
portion of such Acquisition Consideration shall require any payments or other
distributions of cash or property in respect thereof, or any purchases,
redemptions or other acquisitions thereof for cash or property, in each case
prior to the 91st day following payment in full and performance of the
Obligations; and
     (xii) (a) in the case of an acquisition of all or substantially all of the
property of any person, the person making such acquisition is, or immediately
upon consummation of the Permitted Acquisition becomes, Borrower or a Domestic
Subsidiary and a Guarantor, (b) in the case of an acquisition of in excess of
50% of the Equity Interests of any person, both the person making such
acquisition and the person so acquired is, or immediately upon consummation of
the Permitted Acquisition becomes, Borrower or a Domestic Subsidiary and a
Guarantor, and (c) in the case of a merger or consolidation or any other
combination with any person, the person surviving such merger, consolidation or
other combination is, or immediately upon consummation of the Permitted
Acquisition becomes, Borrower or a Domestic Subsidiary and a Guarantor.

32



--------------------------------------------------------------------------------



 



     “Permitted Discretion” shall mean the reasonable exercise of the Collateral
Manager’s good faith judgment in consideration of any factor which is reasonably
likely to (i) materially adversely affect the value of any Collateral, the
enforceability or priority of the Liens thereon or the amount that the
Administrative Agent and the Lenders would be likely to receive (after giving
consideration to delays in payment and costs of enforcement) in the liquidation
thereof, (ii) suggest that any collateral report or financial information
delivered to the Administrative Agent, the Collateral Agent, the Collateral
Manager or the Lenders by any person on behalf of Borrower or any Subsidiary is
incomplete, inaccurate or misleading in any material respect, or
(iii) materially increase the likelihood that the Secured Parties would not
receive payment in full in cash for all of the Obligations. In exercising such
judgment, the Collateral Manager may consider such factors already included in
or tested by the definition of Eligible Receivables or Eligible Inventory, as
well as any of the following: (i) the changes in collection history and
dilution, collectibility or expected collection amounts with respect to the
Accounts; (ii) changes in demand for, pricing of, or product mix of Inventory;
(iii) changes in any concentration of risk with respect to the Loan Parties’
Accounts or Inventory; and (iv) any other factors that change the credit risk of
lending to Borrower or any Loan Party on the security of Borrower’s or any Loan
Party’s Accounts or Inventory. The burden of establishing lack of good faith
under this definition shall be on the Loan Parties.
     “Permitted Joint Venture” shall mean any person that is organized under the
laws of the United States or any subsidiary thereto or the District of Columbia
and which is, directly or indirectly, through its subsidiaries or otherwise,
engaged in any business that is engaged in by Borrower and its Subsidiaries on
the Closing Date (or which is ancillary thereto, reasonably related thereto or
are reasonable extensions thereof or complementary thereto), and the Equity
Interests of which (i) are owned by Borrower or a Subsidiary and one or more
persons other than Borrower or any Affiliate of Borrower or (ii) is acquired by
Borrower or a Subsidiary, so long as Borrower and its Subsidiaries shall be in
compliance with the Pro Forma Condition immediately after giving effect to such
acquisition.
     “Permitted Liens” shall have the meaning assigned to such term in Section
6.02.
     “person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership or
government, any agency or political subdivision thereof, or any other entity, in
any case, whether acting in a personal, fiduciary or other capacity.
     “Platform” shall have the meaning assigned to such term in
Section 11.01(d).
     “Pledgor” shall mean each Subsidiary listed on Schedule 1.01(d), and each
other Subsidiary of any Loan Party that is or becomes a party to this Agreement
(in its capacity as a Subsidiary Guarantor) and the Security Documents pursuant
to Section 5.11.
     “Pre-Restatement Lien” shall have the meaning assigned to such term in
Section 6.02(c).
     “Preferred Stock” shall mean, with respect to any person, any and all
preferred or preference Equity Interests (however designated) of such person
whether now outstanding or issued after the Closing Date.
     “Preferred Stock Issuance” shall mean the issuance or sale by any Company
of any Preferred Stock after the Closing Date.
     “Premises” shall have the meaning assigned thereto in the applicable
Mortgage.

33



--------------------------------------------------------------------------------



 



     “Pro Forma Basis” shall mean, with respect to compliance with any test or
covenant hereunder, compliance with such covenant or test after giving effect,
as applicable, to (a) (i) the Acquisition, (ii) any proposed Permitted
Acquisition, or (iii) any Asset Sale as if the Acquisition or such Permitted
Acquisition or Asset Sale, and all other Permitted Acquisitions or Asset Sales
consummated during the period, and any Indebtedness or other liabilities
incurred in connection with such Acquisition or any such Permitted Acquisitions
or Asset Sales had been consummated and incurred at the beginning of such
period, and (b) any cost savings (such as through consolidations or workforce
reductions) reasonably satisfactory to the Administrative Agent and reasonably
expected by Borrower to be realized upon or arise during the period as a result
of such acquisition as if such cost savings had been realized at the beginning
of such period. For purposes of this definition, if any Indebtedness to be so
incurred bears interest at a floating rate and is being given pro forma effect,
the interest on such Indebtedness will be calculated as if the rate in effect on
the date of incurrence had been the applicable rate for the entire period
(taking into account any applicable interest rate Hedging Agreements).
     “Pro Forma Condition” shall mean, with respect to any proposed Permitted
Acquisition, proposed Permitted Joint Venture, proposed Investment or proposed
incurrence of Indebtedness, after giving effect to such transaction on a Pro
Forma Basis, (A) Borrower shall be in compliance with all covenants set forth in
Section 6.10 as of the most recent Test Period (assuming, for purposes of
Section 6.10, that such transaction had occurred on the first day of such
relevant Test Period, and (B) with respect to any proposed Permitted
Acquisition, the person or business to be acquired shall have generated positive
cash flow for the Test Period most recently ended prior to the date of
consummation of such proposed Permitted Acquisition.
     “Pro Rata Percentage” of any Revolving Lender at any time shall mean the
percentage of the total Revolving Commitments of all Revolving Lenders
represented by such Lender’s Revolving Commitment.
     “Pro Rata Share” shall have the meaning assigned to such term in
Section 7.10.
     “Programs” shall have the meaning assigned to such term in Section 3.19(a).
     “Program Agreements” shall have the meaning assigned to such term in
Section 3.19(a).
     “Projections” shall have the meaning assigned to such term in
Section 3.04(c).
     “property” shall mean any right, title or interest in or to property or
assets of any kind whatsoever, whether real, personal or mixed and whether
tangible or intangible and including Equity Interests of any person and whether
now in existence or owned or hereafter entered into or acquired, including all
Real Property, cash, securities, accounts, revenues and contract rights.
     “Purchase Money Obligation” shall mean, for any person, the obligations of
such person in respect of Indebtedness (including Capital Lease Obligations)
incurred for the purpose of financing all or any part of the purchase price of
any property (including Equity Interests of any person) or the cost of
installation, construction or improvement of any property and any refinancing
thereof; provided, however, that (i) such Indebtedness is incurred within
60 days after such acquisition, installation, construction or improvement of
such property by such person and (ii) the amount of such Indebtedness does not
exceed 100% of the cost of such acquisition, installation, construction or
improvement, as the case may be.

34



--------------------------------------------------------------------------------



 



     “Qualified Capital Stock” of any person shall mean any Equity Interests of
such person that are not Disqualified Capital Stock.
     “Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned, leased or operated by any person, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.
     “Rebate Receivable” shall mean a Receivable, the Obligor of which is a
manufacturer or distributor of pharmaceutical products.
     “Receivable Information” shall mean the information listed on Exhibit II to
the Collateral Management Agreement (as such Exhibit may be modified by the
Collateral Manager from time to time, subject to Section 11.02 hereof).
     “Receivables” shall have the meaning assigned to the term “Accounts” in the
Security Agreement.
     “Refinancing” shall have the meaning assigned to such term in the recitals
hereto.
     “Refinancing Documents” shall mean the documents, instruments and
agreements entered into in connection with the Refinancing.
     “Register” shall have the meaning assigned to such term in
Section 11.04(c).
     “Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
     “Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
     “Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
     “Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
     “Reimbursement Approvals” shall mean any and all certifications, provider
or supplier numbers, provider or supplier agreements (including Medicare
Provider Agreements and Medicaid Provider Agreements), participation agreements,
Accreditations and/or any other agreements with or approvals by Medicare,
Medicaid, CHAMPUS, CHAMPVA, TRICARE, Veteran’s Administration and any other
Governmental Authority, or quasi-public agency, Blue Cross/Blue Shield, any and
all managed care plans and organizations, including Medicare Advantage plans,
Medicare Part D prescription drug plans, health maintenance organizations and
preferred provider organizations, private commercial insurance companies,
employee assistance programs and/or any other governmental or third party
arrangements, plans or programs for payment or reimbursement in connection with
health care services, products or supplies.

35



--------------------------------------------------------------------------------



 



     “Reimbursement Obligations” shall mean Borrower’s obligations under
Section 2.18(e) to reimburse LC Disbursements.
     “Related Person” shall mean, with respect to any person, (a) each Affiliate
of such person and each of the officers, directors, partners, trustees,
employees, affiliates, shareholders, Advisors, agents, attorneys-in-fact and
Controlling persons of each of the foregoing, and (b) if such person is an
Agent, each other person designated, nominated or otherwise mandated by or
assisting such Agent pursuant to Section 10.05 or any comparable provision of
any Loan Document.
     “Release” shall mean any spilling, leaking, seepage, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing, depositing, dispersing, emanating or migrating of any Hazardous
Materials in, into, onto, from or through the Environment or any Real Property.
     “Required Lenders” shall mean, at any time, Lenders having Loans, LC
Exposure and unused Revolving Commitments representing more than 50% of the sum
of all Loans outstanding, LC Exposure and unused Revolving Commitments at such
time.
     “Response” shall mean (a) “response” as such term is defined in CERCLA, 42
U.S.C. § 9601(25) or any other applicable Environmental Law, or (b) all other
actions required by any Governmental Authority or voluntarily undertaken to
(i) clean up, remove, treat, abate, monitor or in any other way address any
Hazardous Materials at, in, on, under or from any Real Property, or otherwise in
the Environment, (ii) prevent the Release or threat of Release, or minimize the
further Release, of any Hazardous Material, or (iii) perform studies and
investigations in connection with, or as a precondition to, clause (i) or
(ii) above.
     “Responsible Officers” of any person shall mean each of the president, the
chief operating officer, the executive vice president and general counsel and
each Financial Officer of such person with responsibility for the administration
of the obligations of such person in respect of this Agreement and the other
Loan Documents.
     “Restatement Date” shall mean, subject to the satisfaction of the
conditions herein, December 28, 2010.
     “Restatement Documents” shall mean each Assignment and Acceptance
Agreement, dated on or about the Restatement Date, with each Assigning Lender,
with respect to the Revolving Commitment and Loans of such Assigning Lender
outstanding immediately prior to the Restatement Date, any documents underlying
the repayment in full of each Term Loan Non-Assigning Lender with respect to the
Term Loans of such Term Loan Non-Assigning Lender outstanding immediately prior
to the Restatement Date, the amendment and restatement, dated as of the
Restatement Date, of this Agreement, the Security Agreement and the Collateral
Management Agreement, and each other Security Document or pledge agreement
delivered as of the Restatement Date, and all amendments to UCC or other
financing statements or instruments of perfection required by this Agreement,
the Security Agreement, the Collateral Management Agreement, any Mortgage, any
Control Agreement or any other such Security Document or pledge agreement to be
filed with respect to the security interests in property created pursuant to the
Security Agreement, the Collateral Management Agreement, any Mortgage, any
Control Agreement and any other document or instrument utilized to pledge any
property as Collateral for the Obligations as of the Restatement Date.

36



--------------------------------------------------------------------------------



 



     “Restatement Transactions” shall mean, collectively, the transactions to
occur pursuant to, or contemplated by, this Agreement, the Restatement
Documents, including (a) the assignment and assumption of the Loans of the
Assigning Lenders immediately prior to the Restatement Date, (b) the repayment
in full of all Term Loans of the Term Loan Non-Assigning Lenders, (c) the
repayment in full of the Term Loans of HF-4, (d) the execution, delivery and
performance of this Agreement as so amended and restated and the other Loan
Documents, as they may be amended and restated as of the Restatement Date, and
the initial Credit Extensions hereunder on the Restatement Date, and (e) the
payment of all fees, costs and expenses to be paid on or prior to the
Restatement Date owing in connection with the foregoing.
     “Revolving Availability Period” shall mean the period from and including
the Closing Date to but excluding the earliest of (i) the Business Day preceding
the Scheduled Maturity Date, (ii) the Maturity Date, or (iii) any other date of
termination of the Revolving Commitments.
     “Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.
     “Revolving Commitment” shall mean, with respect to each Lender, the
commitment, if any, of such Lender to make Revolving Loans hereunder up to the
amount set forth on Annex II(A) or on Schedule 1 to the Assignment and
Acceptance pursuant to which such Lender assumed its Revolving Commitment, as
applicable, as the same may be (a) reduced from time to time pursuant to Section
2.07 and (b) reduced or increased from time to time pursuant to assignments by
or to such Lender pursuant to Section 11.04. The aggregate principal amount of
the Lenders’ Revolving Commitments on the Restatement Date is $150,000,000.
     “Revolving Exposure” shall mean, with respect to any Lender at any time,
the aggregate principal amount at such time of all outstanding Revolving Loans
of such Lender, plus the aggregate amount at such time of such Lender’s LC
Exposure, plus the aggregate amount at such time of such Lender’s Swingline
Exposure.
     “Revolving Lender” shall mean a Lender with a Revolving Commitment.
     “Revolving Loan” shall mean a Loan made by the Lenders to Borrower pursuant
to Article II.
     “Sale and Leaseback Transaction” shall have the meaning assigned to such
term in Section 6.03.
     “Sarbanes-Oxley Act” shall mean the United States Sarbanes-Oxley Act of
2002, as amended, and all rules and regulations promulgated thereunder.
     “Scheduled Maturity Date” shall mean the earliest to occur of (i) March 25,
2015, if the “stated maturity” under the Senior Note Agreement is not extended
from the date in effect on the Restatement Date, and (ii) if the Senior Note
Agreement is amended to extend the “stated maturity” from the date in effect on
the Restatement Date, the earlier to occur of (x) the date which is six months
prior to such new “stated maturity date” and (y) December 28, 2015.
     “SDN List” shall have the meaning assigned to such term in Section 6.20.
     “Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each other Agent, the Lenders and each party to a Hedging
Agreement relating to the Loans if at the date of entering into such Hedging
Agreement such person was an Agent, a Lender or an Affiliate of an Agent or

37



--------------------------------------------------------------------------------



 



Lender and such person executes and delivers to the Administrative Agent a
letter agreement in form and substance acceptable to the Administrative Agent
pursuant to which such person (i) appoints the Administrative Agent and the
Collateral Agent as its agents under the applicable Loan Documents and
(ii) agrees to be bound by the provisions of Section 11.03 and Section 11.09.
     “Securities Act” shall mean the Securities Act of 1933, as amended.
     “Security Agreement” shall mean that certain Amended and Restated Security
Agreement, dated as of the Closing Date and amended and restated as of the
Restatement Date, substantially in the form of Exhibit J among the Loan Parties
and the Collateral Agent for the benefit of the Secured Parties, as the same may
be supplemented from time to time by one or more Joinder Agreements, or
otherwise.
     “Securities Collateral” shall have the meaning assigned to such term in the
Security Agreement.
     “Security Agreement Collateral” shall mean all property pledged or granted
as collateral pursuant to the Security Agreement delivered on the Closing Date
or thereafter pursuant to Section 5.11.
     “Security Documents” shall mean the Security Agreement, the Collateral
Management Agreement, the ABDC Intercreditor Agreement (together with each other
intercreditor agreement substantially in the form of the Supplier Intercreditor
Agreement), the Mortgages (if any), each Depositary Agreement, each Control
Agreement and each other security document or pledge agreement delivered in
accordance with applicable local or foreign Legal Requirements to grant a valid,
enforceable, perfected security interest (with the priority required under the
Loan Documents) in any property as collateral for the Obligations, and all UCC
or other financing statements or instruments of perfection required by this
Agreement, the Security Agreement, the Collateral Management Agreement, the ABDC
Intercreditor Agreement (together with each other intercreditor agreement
substantially in the form of the Supplier Intercreditor Agreement), any
Mortgage, any Control Agreement or any other such security document or pledge
agreement to be filed with respect to the security interests in property created
pursuant to the Security Agreement, the Collateral Management Agreement, the
ABDC Intercreditor Agreement (together with each other intercreditor agreement
substantially in the form of the Supplier Intercreditor Agreement), any
Mortgage, any Control Agreement and any other document or instrument utilized to
pledge any property as collateral for the Obligations.
     “Senior Note Agreement” shall mean any indenture, note purchase agreement
or other agreement pursuant to which the Senior Notes are issued as in effect on
the date hereof and thereafter amended, supplemented, waived or modified from
time to time subject to the requirements of this Agreement.
     “Senior Note Documents” shall mean the Senior Notes, the Senior Note
Agreement, the Senior Note Guarantees and all other documents executed and
delivered with respect to the Senior Notes or the Senior Note Agreement.
     “Senior Note Guarantees” shall mean the guarantees of the Subsidiary
Guarantors pursuant to the Senior Note Agreement, including any guarantee of the
Exchange Senior Notes issued pursuant to the Senior Note Agreement in exchange
for the outstanding Senior Notes.
     “Senior Notes” shall mean Borrower’s 10.25% Senior Notes due 2015 issued
pursuant to the Senior Note Agreement and any registered notes issued by
Borrower in exchange for, and as

38



--------------------------------------------------------------------------------



 



contemplated by, such notes with substantially identical terms as such notes. As
used in this Agreement, the term “Senior Notes” shall include any Exchange
Senior Notes issued pursuant to the Senior Note Agreement in exchange for the
outstanding Senior Notes, as contemplated by the definition of Exchange Senior
Notes.
     “SPC” shall have the meaning assigned to such term in Section 11.04(h).
     “Standby Letter of Credit” shall mean any letter of credit (other than a
Commercial Letter of Credit) or similar instrument issued pursuant to this
Agreement in the ordinary course of Borrower’s and its Subsidiaries’ businesses.
     “Statutory Reserves” shall mean for any Borrowing, the average maximum rate
at which reserves (including any marginal, supplemental or emergency reserves)
are required to be maintained during a three Month period under Regulation D by
member banks of the United States Federal Reserve System in New York City with
deposits exceeding one billion Dollars against “Eurocurrency liabilities” (as
such term is used in Regulation D). Borrowings shall be deemed to constitute
Eurodollar liabilities and to be subject to such reserve requirements without
benefit of or credit for proration, exceptions or offsets which may be available
from time to time to any Lender under Regulation D.
     “Subordinated Indebtedness” shall mean Indebtedness of any Company that is
by its terms subordinated in right of payment to all of the Obligations.
     “Subsidiary” shall mean, with respect to any person (the “parent”) at any
date, (i) any person the accounts of which would be consolidated with those of
the parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, (ii) any other
corporation, limited liability company, association or other business entity of
which securities or other ownership interests representing more than 50% of the
voting power of all Equity Interests entitled (without regard to the occurrence
of any contingency) to vote in the election of the Board of Directors thereof
are, as of such date, owned, controlled or held by the parent and/or one or more
subsidiaries of the parent, (iii) any partnership (a) the sole general partner
or the managing general partner of which is the parent and/or one or more
subsidiaries of the parent or (b) the only general partners of which are the
parent and/or one or more subsidiaries of the parent and (iv) any other person
that is otherwise Controlled by the parent and/or one or more subsidiaries of
the parent.
     “Subsidiary Guarantor” shall mean each Subsidiary of any Loan Party that is
or becomes a party to this Agreement and the Security Documents pursuant to
Section 5.11, including the Subsidiaries listed on Schedule 1.01(c).
     “Supplier Intercreditor Agreement” shall mean an intercreditor agreement,
substantially in the form of Exhibit M among the Loan Parties, the Collateral
Agent for the benefit of the Secured Parties and one or more second lien
creditors to the Loan Parties (including an agent or representative of all or
any such creditors), as amended, supplemented, waiver or otherwise modified from
time to time in accordance with the terms hereof and thereof.
     “Swingline Commitment” shall mean the commitment of the Swingline Lender to
make loans pursuant to Section 2.17, as the same may be reduced from time to
time pursuant to Section 2.07 or Section 2.17. The aggregate principal amount of
the Swingline Commitment shall be $10,000,000, but the Swingline Commitment
shall in no event exceed the Revolving Commitment.

39



--------------------------------------------------------------------------------



 



     “Swingline Exposure” shall mean at any time the aggregate principal amount
at such time of all outstanding Swingline Loans. The Swingline Exposure of any
Revolving Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.
     “Swingline Lender” shall have the meaning assigned to such term in the
preamble hereto.
     “Swingline Loan” shall mean any loan made by the Swingline Lender pursuant
to Section 2.17.
     “Synthetic Lease” shall mean, as to any person, any lease (including leases
that may be terminated by the lessee at any time) of any property (i) that is
accounted for as an operating lease under GAAP and (ii) in respect of which the
lessee retains or obtains ownership of the property so leased for U.S. federal
income tax purposes, other than any such lease under which such person is the
lessor.
     “Synthetic Lease Obligations” shall mean, as to any person, an amount equal
to the capitalized amount of the remaining lease payments under any Synthetic
Lease that would appear on a balance sheet of such person in accordance with
GAAP if such obligations were accounted for as Capital Lease Obligations.
     “Target” shall have the meaning assigned to such term in the recitals
hereto.
     “Tax Returns” shall mean all returns, statements, filings, attachments and
other documents or certifications filed or required to be filed in respect of
Taxes.
     “Taxes” shall mean (i) any and all present or future taxes, duties, levies,
imposts, assessments, deductions, withholdings or other similar charges, whether
computed on a separate, consolidated, unitary, combined or other basis and any
and all liabilities (including interest, fines, penalties or additions with
respect to any of the foregoing) with respect to the foregoing, and (ii) any
transferee, successor, joint and several, contractual or other liability
(including liability pursuant to Treasury Regulation § 1.1502-6 (or any similar
provision of state, local or non-U.S. law)) in respect of any item described in
clause (i).
     “Term Loan Lender” shall mean a Lender with an outstanding Term Loan
immediately prior to the Restatement Date.
     “Term Loan Non-Assigning Lender” means each Term Loan Lender other than
HF-4 that is not an Assigning Lender.
     “Term Loans” shall mean the term loans made by the Lenders to Borrower
pursuant to the Existing Credit Agreement and outstanding immediately prior to
the Restatement Date in the amount set forth for each Term Loan Lender on Annex
II(B) to this Agreement.
     “Test Period” shall mean, at any time, the four consecutive fiscal quarters
of Borrower then last ended (in each case taken as one accounting period) for
which financial statements have been or are required to be delivered pursuant to
Section 5.01(a) or (b).
     “Third-Party Payor Contracts” shall have the meaning assigned to such term
in Section 3.19(a).
     “Third-Party Payors” shall have the meaning assigned to such term in
Section 3.19(a).

40



--------------------------------------------------------------------------------



 



     “Title Company” shall mean any title insurance company as shall be retained
by Borrower and reasonably acceptable to the Administrative Agent.
     “Title Policy” shall mean, with respect to each Mortgage, a policy of title
insurance (or marked-up title insurance commitment having the effect of a policy
of title insurance) insuring the Lien of such Mortgage as a valid first mortgage
Lien on the Mortgaged Property and fixtures described therein in the amount
equal to not less than the Fair Market Value of such Mortgaged Property and
fixtures, which policy (or such marked-up commitment) shall be issued by the
Title Company, and contain such endorsements as shall be reasonably requested by
the Collateral Agent and no exceptions to title other than exceptions reasonably
acceptable to the Collateral Agent.
     “Transaction Documents” shall mean the Acquisition Documents, the
Refinancing Documents, the Senior Note Documents and the Loan Documents.
     “Transactions” shall mean, collectively, the transactions to occur pursuant
to, or contemplated by, the Transaction Documents, including (a) the
consummation of the Acquisition, (b) the execution, delivery and performance of
the Loan Documents and the initial Credit Extensions hereunder, (c) the
consummation of the Refinancing, (d) the execution, delivery and performance of
the Senior Note Documents and the initial borrowings thereunder, and (e) the
payment of all fees, costs and expenses to be paid on or prior to the Closing
Date owing in connection with the foregoing.
     “TRICARE/CHAMPUS” shall mean the Civilian Health and Medical Program of the
Uniformed Service, a program of medical benefits covering former and active
members of the uniformed services and certain of their dependents, financed and
administered by the United States Departments of Defense, Health and Human
Services and Transportation and established pursuant to 10 USC §§ 1071-1106, and
all regulations promulgated thereunder including without limitation (a) all
federal statutes (whether set forth in 10 USC §§ 1071-1106 or elsewhere)
affecting TRICARE/CHAMPUS, and (b) all rules, regulations (including 32 CFR
199), manuals, orders and administrative, reimbursement and other guidelines of
all Governmental Authorities (including, without limitation, the Department of
Health and Human Services, the Department of Defense, the Department of
Transportation, the Assistant Secretary of Defense (Health Affairs), and the
Office of TRICARE/CHAMPUS, or any person or entity succeeding to the functions
of any of the foregoing) promulgated pursuant to or in connection with any of
the foregoing (whether or not having the force of law) in each case as may be
amended, supplemented or otherwise modified from time to time.
     “UCC” shall mean the Uniform Commercial Code as in effect from time to time
(except as otherwise specified) in any applicable state or jurisdiction.
     “Unbilled Receivable” shall mean a Receivable in respect of which the goods
have been shipped, or the services rendered, and rights to payment thereon have
accrued, but the invoice has not been rendered to the applicable Obligor.
     “Unfunded Pension Liability” shall mean the excess of a Pension Plan’s
benefit liabilities under Section 4001(a)(16) of ERISA, over the current value
of that Pension Plan’s assets, determined in accordance with the actuarial
assumptions used for funding the Pension Plan pursuant to Section 412 of the
Code for the applicable plan year.
     “United States” and “U.S.” shall mean the United States of America.

41



--------------------------------------------------------------------------------



 



     “Unrestricted Domestic Cash and Cash Equivalents” shall mean domestic cash
and Cash Equivalents of Borrower and the Subsidiaries that are free and clear of
all Liens, not subject to any restrictions on the use thereof to pay
Indebtedness and other obligations of any of the Loan Parties or any of their
respective Subsidiaries and subject to a Control Account in favor of the
Collateral Agent.
     “Voting Stock” shall mean, with respect to any person, any class or classes
of Equity Interests pursuant to which the holders thereof have the general
voting power under ordinary circumstances to elect at least a majority of the
Board of Directors of such person.
     “Wholly Owned Subsidiary” shall mean, as to any person, (a) any corporation
100% of whose capital stock (other than directors’ qualifying shares) is at the
time owned by such person and/or one or more Wholly Owned Subsidiaries of such
person and (b) any partnership, association, joint venture, limited liability
company or other entity in which such person and/or one or more Wholly Owned
Subsidiaries of such person have a 100% equity interest at such time.
     Section 1.02 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The phrase
“Material Adverse Effect” shall be deemed to be followed by the phrase “,
individually or in the aggregate.” The word “asset” shall be construed to have
the same meaning and effect as the word “property.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise (a) any definition of or reference to any Loan
Document, agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth in any Loan Document), (b)
any reference herein to any person shall be construed to include such person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof and (d) all references
herein to Articles, Sections, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Exhibits and Schedules to, this Agreement,
unless otherwise indicated. This Section 1.02 shall apply, mutatis mutandis, to
all Loan Documents.
     Section 1.03 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all financial statements to be delivered pursuant to this Agreement
shall be prepared in accordance with GAAP as in effect from time to time and all
terms of an accounting or financial nature shall be construed and interpreted in
accordance with GAAP, as in effect on the date hereof. If at any time any change
in GAAP would affect the computation of any financial ratio set forth in any
Loan Document, and Borrower or the Administrative Agent shall so request, the
Administrative Agent and Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to approval by the Required Lenders and Borrower);
provided that, until so amended, such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein, and Borrower
shall provide to the Administrative Agent and the Lenders within five days after
delivery of each certificate or financial report required hereunder that is
affected thereby a written statement of a Financial Officer of Borrower setting
forth in reasonable detail the differences (including any differences that would
affect any calculations relating to the financial covenants as set forth in
Section 6.10) that would have resulted if such financial statements had been
prepared without giving effect to such change.

42



--------------------------------------------------------------------------------



 



     Section 1.04 Pro Forma Calculations. With respect to any period during
which the Acquisition, any Permitted Acquisition or Asset Sale occurs as
permitted pursuant to the terms hereof, the financial covenants set forth in
Section 6.10 shall be calculated with respect to such period and the
Acquisition, such Permitted Acquisition or Asset Sale on a Pro Forma Basis.
     Section 1.05 Resolution of Drafting Ambiguities. Each Loan Party
acknowledges and agrees that it was represented by counsel in connection with
the execution and delivery of the Loan Documents to which it is a party, that it
and its counsel reviewed and participated in the preparation and negotiation
thereof and that any rule of construction to the effect that ambiguities are to
be resolved against the drafting party shall not be employed in the
interpretation hereof or thereof.
     Section 1.06 Rounding. Any financial ratios required to be satisfied in
order for a specific action to be permitted under this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number).
ARTICLE II
THE CREDITS
     Section 2.01 Commitments. Subject to the terms and conditions and relying
upon the representations and warranties herein set forth, each Lender agrees,
severally and not jointly on and after the Restatement Date to make Revolving
Loans to Borrower, at any time and from time to time until the earlier of the
Maturity Date and the termination of the Revolving Commitment of such Lender in
accordance with the terms hereof, in an aggregate principal amount at any time
outstanding that will not result in (x) such Lender’s Revolving Exposure
exceeding such Lender’s Revolving Commitment and (y) the Revolving Exposure for
all Lenders exceeding the then applicable Borrowing Base (based on the Borrowing
Base Certificate last delivered). Subject to the terms, conditions and
limitations set forth herein, Borrower may borrow, pay or prepay and reborrow
Revolving Loans.
     Section 2.02 Revolving Loans. (a) Each Revolving Loan shall be made by the
Lenders ratably in accordance with their applicable Revolving Commitments;
provided that the failure of any Lender to make any Revolving Loan shall not in
itself relieve any other Lender of its obligation to lend hereunder (it being
understood, however, that no Revolving Lender shall be responsible for the
failure of any other Revolving Lender to make any Revolving Loan required to be
made by such other Revolving Lender). Except for Revolving Loans deemed made
pursuant to Section 2.18(e)(ii), (x) any Borrowing shall be in an aggregate
principal amount that is (i) an integral multiple of $100,000 and not less than
$250,000 or (ii) equal to the remaining available balance of the applicable
Commitments.
          (b) Each Revolving Lender may at its option make any Revolving Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Revolving Loan; provided that any exercise of such option shall not affect the
obligation of the Revolving Lender to make such Revolving Loan and Borrower to
repay such Revolving Loan in accordance with the terms of this Agreement.
          (c) Except with respect to Revolving Loans made pursuant to Section
2.18(e)(ii), each Revolving Lender shall make each Revolving Loan to be made by
it hereunder on the proposed date thereof by wire transfer of immediately
available funds to such account in New York City as the Administrative Agent may
designate not later than 11:00 a.m., New York City time, and the

43



--------------------------------------------------------------------------------



 



Administrative Agent shall promptly credit the amounts so received to an account
as directed by Borrower in the applicable Borrowing Request maintained with the
Administrative Agent or, if a Borrowing shall not occur on such date because any
condition precedent herein specified shall not have been met, return the amounts
so received to the respective Lenders.
          (d) Unless the Administrative Agent shall have received notice from a
Revolving Lender prior to the date of any Borrowing that such Revolving Lender
will not make available to the Administrative Agent such Revolving Lender’s
portion of such Borrowing, the Administrative Agent may assume that such
Revolving Lender has made such portion available to the Administrative Agent on
the date of such Borrowing in accordance with paragraph (c) above, and the
Administrative Agent may (but shall not be obligated to), in reliance upon such
assumption, make available to Borrower on such date a corresponding amount. If
the Administrative Agent shall have so made funds available, then, to the extent
that such Revolving Lender shall not have made such portion available to the
Administrative Agent, such Revolving Lender agrees to repay to the
Administrative Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
Borrower until the date such amount is repaid to the Administrative Agent at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules or practices on
interbank compensation. If such Revolving Lender shall repay to the
Administrative Agent such corresponding amount, such amount shall constitute
such Revolving Lender’s Loan as part of such Borrowing for purposes of this
Agreement, and Borrower’s obligation to repay the Administrative Agent such
corresponding amount pursuant to this Section 2.02(d) shall cease.
     Section 2.03 Borrowing Procedure. To request a Revolving Borrowing,
Borrower shall deliver, by hand delivery or facsimile transmission (or transmit
by other electronic transmission if arrangements for doing so have been approved
in writing by the Administrative Agent), a duly completed and executed Borrowing
Request to the Administrative Agent not later than 12:00 noon, New York City
time, on the second Business Day before the date of the proposed Borrowing (or
such later time as may be reasonably acceptable to the Administrative Agent, in
the case of any Borrowing, or the Issuing Bank, in the case of any issuance,
amendment, extension or renewal of a Letter of Credit). Each Borrowing Request
shall be irrevocable and shall specify the following information in compliance
with Section 2.02:
          (a) the aggregate amount of such Borrowing;
          (b) the date of such Borrowing, which shall be a Business Day;
          (c) the location and number of Borrower’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.02(c);
and
          (d) that the conditions set forth in Sections 4.02(b) — (d) are
satisfied as of the date of the notice.
     Section 2.04 Evidence of Debt; Repayment of Loans. (a) Borrower hereby
unconditionally promises to pay to (i) the Administrative Agent for the account
of each Revolving Lender, the then unpaid principal amount of each Revolving
Loan of such Revolving Lender on the Maturity Date and (ii) the Swingline
Lender, the then unpaid principal amount of each Swingline Loan on the earlier
of the Maturity Date and the first date after such Swingline Loan is made that
is the 15th or last day of a calendar month and is at least two Business Days
after such Swingline Loan is made; provided that on

44



--------------------------------------------------------------------------------



 



each date that a Revolving Borrowing is made, Borrower shall repay all Swingline
Loans that were outstanding on the date such Borrowing was requested.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.
          (c) The Administrative Agent shall maintain accounts in which it will
record (i) the amount of each Loan made hereunder and the Class applicable
thereto; (ii) the amount of any principal or interest due and payable or to
become due and payable from Borrower to each Lender hereunder; and (iii) the
amount of any sum received by the Administrative Agent hereunder for the account
of the Lenders and each Lender’s share thereof.
          (d) Absent manifest error, the entries made in the accounts maintained
pursuant to paragraphs (b) and (c) above shall be prima facie evidence of the
existence and amounts of the obligations therein recorded; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligations of Borrower to
repay the Loans in accordance with their terms.
          (e) Any Lender by written notice to Borrower (with a copy to the
Administrative Agent) may request that Loans of any Class made by it be
evidenced by a promissory note. In such event, Borrower shall prepare promptly
(and, in all events, within five Business Days of receipt of such request),
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) in the form of Exhibit H-1, or H-2, as the case may be. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 11.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).
     Section 2.05 Fees. Non-Utilization Fee. (a) Borrower shall pay to the
Administrative Agent for the account of each Lender a non-utilization fee (a
“Non-Utilization Fee”) equal to the greater of (x) 0.50% per annum of the
average daily unused amount of each Revolving Commitment of such Lender during
the period from and including the Closing Date to but excluding the date on
which such Revolving Commitment terminates. Accrued Non-Utilization Fees shall
be payable in arrears (A) on each Interest Payment Date with respect to the
prior Month, and (B) on the date on which such Commitment terminates.
Non-Utilization Fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). For purposes of computing Non-Utilization Fees, a
Revolving Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Revolving Loans and LC Exposure of such Lender, and the Swingline
Exposure of such Lender shall be disregarded for such purpose.
          (b) Early Termination Fee. Upon the termination of this Agreement or
termination or reduction of the Revolving Commitment or any portion thereof
prior to the second anniversary of the Restatement Date, Borrower shall pay to
the Administrative Agent for the account of the Revolving Lenders an amount
equal to the Early Termination Fee; provided, that no Early Termination Fee
shall be payable with respect to up to $25,000,000 of the initial voluntary
partial reduction of the Revolving Commitment by Borrower effectuated pursuant
to Section 2.07(b).

45



--------------------------------------------------------------------------------



 



          (c) Administrative Agent Fees. Borrower agrees to pay to the
Administrative Agent, for its own account, the administrative fees set forth in
the Fee Letter or such other fees payable in the amounts and at the times
separately agreed upon between Borrower and the Administrative Agent (the
“Administrative Agent Fees”).
          (d) LC and Fronting Fees. Borrower agrees to pay to (i) the
Administrative Agent for the account of each Revolving Lender a participation
fee (“LC Participation Fee”) with respect to its participations in Letters of
Credit, which shall accrue at a rate per annum equal to the Applicable Margin
from time to time used to determine the interest rate on Revolving Loans
pursuant to Section 2.06 on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to Reimbursement
Obligations) during the period from and including the Restatement Date to but
excluding the later of the date on which such Lender’s Revolving Commitment
terminates and the date on which such Lender ceases to have any LC Exposure, and
(ii) the Issuing Bank a fronting fee (“Fronting Fee”), which shall accrue at the
rate per annum usually and customarily charged by the Issuing Bank to corporate
account parties (or such lesser rate per annum as the Issuing Bank may from time
to time agree) on the average daily amount of the LC Exposure (excluding any
portion thereof attributable to Reimbursement Obligations) during the period
from and including the Restatement Date to but excluding the later of the date
of termination of the Revolving Commitments and the date on which there ceases
to be any LC Exposure, as well as the Issuing Bank’s customary charges with
respect to the administration, issuance, amendment, negotiation, renewal or
extension of any Letter of Credit or processing of drawings thereunder. Accrued
LC Participation Fees and Fronting Fees shall be payable in arrears (i) on the
last Business Day of March, June, September and December of each year,
commencing on the first such date to occur after the Restatement Date, and
(ii) on the date on which the Revolving Commitments terminate. Any such fees
accruing after the date on which the Revolving Commitments terminate shall be
payable on demand. Any other fees payable to the Issuing Bank pursuant to this
paragraph shall be payable within 10 days after demand therefor. All LC
Participation Fees and Fronting Fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).
          (e) Other Fees. Borrower agrees to pay the Agents, for their own
account, fees payable in the amounts and at the times separately agreed upon
between Borrower and the applicable Agents.
          (f) Payment of Fees. All Fees shall be paid on the dates due, in
immediately available funds in Dollars, to the Administrative Agent for
distribution, if and as appropriate, among the Lenders, except that Borrower
shall pay the Fronting Fees directly to the Issuing Bank. Once paid, none of the
Fees shall be refundable under any circumstances.
     Section 2.06 Interest on Loans. (a) Subject to the provisions of
Section 2.06(b), each Revolving Loan and Swingline Loan shall bear interest at a
rate per annum equal to the Adjusted LIBOR Rate plus the Applicable Margin.
          (b) Notwithstanding the foregoing, during an Event of Default, all
Obligations shall, to the extent permitted by applicable Legal Requirements,
bear interest, after as well as before judgment, at a per annum rate equal to
(i) in the case of principal of or interest on any Loan, 2.0% plus the rate
otherwise applicable to such Loan as provided in the preceding paragraphs of
this Section 2.06 or (ii) in the case of any other amount, 2.0% plus the
Alternate Base Rate plus the Applicable Margin (in either case, the “Default
Rate”).

46



--------------------------------------------------------------------------------



 



          (c) Accrued interest on the Revolving Loan for each Month (or such
other period if remaining accrued and unpaid) shall be payable in arrears on
each Interest Payment Date for such Loan on the greater of (x) the daily
outstanding balance thereof during such Month (or such other period), and
(y) the Minimum Revolving Balance; provided that (i) in calculating the greater
amount between (x) and (y) above in any one Month, Borrower shall be given
credit for the daily outstanding balance of Swingline Loans for such Month as if
they were made as Revolving Loans (ii) interest accrued pursuant to
Section 2.06(b) shall be payable on demand, and (iii) in the event of any
repayment or prepayment of any Revolving Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment.
          (d) Accrued interest on the Swingline Loan shall be payable in arrears
on the date of any repayment or prepayment of any Swingline Loan.
          (e) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Base Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate or
Adjusted LIBOR Rate shall be determined by the Administrative Agent in
accordance with the provisions of this Agreement and such determination shall be
conclusive absent manifest error.
     Section 2.07 Termination and Reduction of Commitments. (a) The Revolving
Commitments, the Swingline Commitment and the LC Commitment shall automatically
terminate on the Maturity Date.
          (b) At its option, Borrower may at any time terminate, or from time to
time permanently reduce, the Revolving Commitments; provided that (i) each
reduction of the Revolving Commitments shall be in an amount that is an integral
multiple of $2,500,000 and not less than $5,000,000; (ii) unless the Revolving
Commitments are being terminated in full in connection with the simultaneous
payment in full of all Obligations, the Revolving Commitments shall not be
reduced to below $30,000,000; (iii) the Revolving Commitments shall not be
terminated or reduced if, after giving effect to any concurrent prepayment of
the Revolving Loans in accordance with Section 2.09, the aggregate amount of
Revolving Exposures would exceed the aggregate amount of Revolving Commitments;
and (iv) simultaneously with any termination or reduction, Borrower shall have
paid to the Administrative Agent for the benefit of the Revolving Lenders the
Early Termination Fee (if any).
          (c) Borrower shall notify the Administrative Agent in writing of any
election to terminate or reduce the Revolving Commitments under Section 2.07(b)
at least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by Borrower pursuant to
this Section 2.07 shall be irrevocable. Any termination or reduction of the
Revolving Commitments shall be permanent. Each reduction of the Revolving
Commitments shall be made ratably among the Revolving Lenders in accordance with
their respective Revolving Commitments.
     Section 2.08 [Intentionally Omitted].
     Section 2.09 Optional and Mandatory Prepayments of Loans. (a) Optional
Prepayments. Borrower shall have the right at any time and from time to time to
prepay any Borrowing, in whole or in part; provided that each partial prepayment
or permanent reduction in any Commitment shall be in an amount that is an
integral multiple of $250,000 and not less than $500,000 and provided, further
that

47



--------------------------------------------------------------------------------



 



following such prepayment, the outstanding principal balance of the Revolving
Loan is not less than the Minimum Revolving Balance.
          (b) Revolving Loan Prepayments. (i) In the event of the termination of
all the Revolving Commitments, Borrower shall, on the date of such termination,
repay or prepay all its outstanding Revolving Borrowings and all outstanding
Swingline Loans and either (A) replace all outstanding Letters of Credit or
(B) cash collateralize all outstanding Letters of Credit in accordance with the
procedures set forth in Section 2.18(i).
          (ii) In the event of any partial reduction of the Revolving
Commitments, then (x) at or prior to the effective date of such reduction, the
Administrative Agent shall notify Borrower and the Revolving Lenders of the sum
of the Revolving Exposures after giving effect thereto and (y) if the sum of the
Revolving Exposures would exceed the aggregate amount of Revolving Commitments
after giving effect to such reduction, then Borrower shall on the date of such
reduction (and notwithstanding that such reduction may be in breach of the
requirement to maintain a Minimum Revolving Balance), first, repay or prepay
Swingline Loans, second, repay or prepay Revolving Borrowings and third, replace
outstanding Letters of Credit or cash collateralize outstanding Letters of
Credit in accordance with the procedures set forth in Section 2.18(i), in an
aggregate amount sufficient to eliminate such excess.
          (iii) In the event that the sum of all Lenders’ Revolving Exposures
exceeds the Revolving Commitments then in effect, Borrower shall, without notice
or demand, immediately first, repay or prepay Swingline Loans, second, repay or
prepay Revolving Borrowings, and third, replace outstanding Letters of Credit or
cash collateralize outstanding Letters of Credit in accordance with the
procedures set forth in Section 2.18(i), in an aggregate amount sufficient to
eliminate such excess.
          (iv) In the event that the aggregate LC Exposure exceeds the LC
Commitment then in effect, Borrower shall, without notice or demand, immediately
replace outstanding Letters of Credit or cash collateralize outstanding Letters
of Credit in accordance with the procedures set forth in Section 2.18(i), in an
aggregate amount sufficient to eliminate such excess.
          (v) In the event that the sum of all Lenders’ Revolving Exposures
exceeds the Borrowing Base then in effect (based on the Borrowing Base
Certificate last delivered), Borrower shall, without notice or demand,
immediately first, repay or prepay Swingline Loans, second, repay or prepay
Revolving Borrowings, and third, replace outstanding Letters of Credit or cash
collateralize outstanding Letters of Credit in accordance with the procedures
set forth in Section 2.18(i), in an aggregate amount sufficient to eliminate
such excess.
          (c) Application of Prepayments. Prior to any optional or mandatory
prepayment hereunder, Borrower shall select the Class Borrowing or Borrowings to
be prepaid and shall specify such selection in the notice of such prepayment
pursuant to Section 2.09(d), subject to the provisions of this Section 2.09(c).
          (d) Notice of Prepayment. Borrower shall notify the Administrative
Agent (and, in the case of prepayment of a Swingline Loan, the Swingline Lender)
by written notice of any prepayment hereunder (i) not later than 11:00 a.m., New
York City time, on the third Business Day before the date of prepayment, and
(ii) in the case of prepayment of a Swingline Loan, not later than 11:00 a.m.,
New York

48



--------------------------------------------------------------------------------



 



City time, on the date of prepayment. Each such notice shall be irrevocable.
Each such notice shall specify the prepayment date, the principal amount of each
Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment.
Promptly following receipt of any such notice (other than a notice relating
solely to Swingline Loans), the Administrative Agent shall advise the Lenders of
the contents thereof. Such notice to the Lenders may be by electronic
communication. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of a Borrowing of the same Class as provided
in Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment. Each prepayment of a Borrowing shall be applied ratably to
the Loans included in the prepaid Borrowing and otherwise in accordance with
this Section 2.09. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.06.
     Section 2.10 [Intentionally Omitted].
     Section 2.11 Alternate Rate of Interest. If the Administrative Agent, in
good faith and in its reasonable discretion, shall determine that for any reason
in connection with any request for a Loan that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount of such Loan, (b) adequate and reasonable means do not exist for
determining the Adjusted LIBOR Rate with respect to a proposed Loan, or (c) the
Adjusted LIBOR Rate for any requested Loan or in connection with a Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan as a
result of events occurring after the Restatement Date, the Administrative Agent
will promptly so notify Borrower and each Lender. Thereafter, the obligation of
the Lenders to make or maintain Loans as to which the interest rate is
determined with reference to the Adjusted LIBOR Rate shall be suspended until
the Administrative Agent revokes such notice and during such period Loans based
on the Alternate Base Rate shall be made and continued based on the interest
rate determined by the greater of clauses (a) and (b) in the definition of
Alternate Base Rate. Upon receipt of such notice, Borrower may revoke any
pending request for a Borrowing of Loans (without penalty) or, failing that,
will be deemed to have converted such request into a request for a Borrowing
based on the Alternate Base Rate in the amount specified therein.
     Section 2.12 Increased Costs; Change in Legality. (a) If any Change in Law
shall:
          (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against property of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBOR Rate) or the Issuing Bank; or
          (ii) impose on any Lender or the Issuing Bank or the London interbank
market any other condition, cost or expense affecting this Agreement or Loans
made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan) or to increase the cost to such Lender, the Issuing Bank or
such Lender’s or the Issuing Bank’s holding company, if any, of participating
in, issuing or maintaining any Letter of Credit or to reduce the amount of any
sum received or receivable by such Lender or the Issuing Bank hereunder (whether
of principal, interest or otherwise), as determined by such Lender or the
Issuing Bank, in good faith, in its reasonable discretion, then Borrower will
pay to such Lender or the Issuing Bank, as the case may be, such additional
amount or

49



--------------------------------------------------------------------------------



 



amounts as will compensate such Lender or the Issuing Bank, as the case may be,
for such additional costs incurred or reduction suffered provided that the
foregoing shall not apply to any such costs incurred more than 365 days prior to
the date on which Borrower receives a certificate in regard thereto, as provided
in subsection (c) below; it being understood that, to the extent duplicative of
the provisions of Section 2.15, this Section 2.12 shall not apply to Taxes. The
protection of this Section 2.12 shall be available to each Lender and the
Issuing Bank regardless of any possible contention of the invalidity or
inapplicability of the Change in Law that shall have occurred or been imposed.
          (b) If any Lender or the Issuing Bank determines (in good faith in its
reasonable absolute discretion) that any Change in Law regarding Capital
Requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Bank’s capital or on the capital of such Lender’s or the
Issuing Bank’s holding company, if any, as a consequence of this Agreement, the
Commitment of such Lender or the Loans made by, or participations in Letters of
Credit or Swingline Loans held by such Lender, or the Letters of Credit issued
by the Issuing Bank, to a level below that which such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or the Issuing
Bank’s policies and the policies of such Lender’s or the Issuing Bank’s holding
company with respect to capital adequacy), then from time to time Borrower will
pay to such Lender or the Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company, for any such reduction suffered;
provided that the foregoing shall not apply to any such costs incurred more than
365 days prior to the date on which Borrower receives a certificate in regard
thereto, as provided in subsection (c) below.
          (c) A certificate of a Lender or the Issuing Bank setting forth in
reasonable detail the amount or amounts necessary to compensate such Lender or
the Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section 2.12 shall be delivered to Borrower (with a
copy to the Administrative Agent) and shall be conclusive and binding absent
manifest error. Borrower shall pay such Lender or the Issuing Bank, as the case
may be, the amount shown as due on any such certificate within 10 days after
receipt thereof.
          (d) Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section 2.12 shall not constitute a waiver
of such Lender’s or the Issuing Bank’s right to demand such compensation, except
as otherwise expressly provided in subsection (a) and (b) above.
          (e) If any Lender determines in good faith in its reasonable
discretion that any Change in Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for any Lender to make, maintain or
fund Loans based on the Adjusted LIBOR Rate, or to determine or charge interest
rates based upon the Adjusted LIBOR Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to Borrower through the Administrative Agent, any
obligation of such Lender to make or continue Loans based on the Adjusted LIBOR
Rate or, if such notice relates to the unlawfulness or asserted unlawfulness of
charging interest based on the Adjusted LIBOR Rate, to make Loans as to which
the interest rate is determined with reference to the Adjusted LIBOR Rate shall
be suspended until such Lender notifies the Administrative Agent and Borrower
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, Borrower shall, within one Business Day after demand
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Loans based on the Adjusted

50



--------------------------------------------------------------------------------



 



LIBOR Rate of such Lender to Loans based on the Alternate Base Rate, if such
Lender may lawfully continue to maintain such Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such Loans as to which the
interest rate is determined with reference to the Adjusted LIBOR Rate.
Notwithstanding the foregoing and despite the illegality for such a Lender to
make, maintain or fund Loans as to which the interest rate is determined with
reference to the Adjusted LIBOR Rate, that Lender shall remain committed to make
Loans as to which the rate of interest is not determined with reference to the
Adjusted LIBOR Rate and shall be entitled to recover interest at such Alternate
Base Rate. Upon any such prepayment or conversion, Borrower shall also pay
accrued interest on the amount so prepaid or converted.
     Section 2.13 [Intentionally Omitted].
     Section 2.14 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a) Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
Reimbursement Obligations, or of amounts payable hereunder) on or before the
time expressly required hereunder or under such other Loan Document for such
payment (or, if no such time is expressly required, prior to 2:00 p.m., New York
City time), on the date when due, in immediately available funds, without
setoff, deduction or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 199 Water Street, 31st Floor, New York, NY 10038 Attn: BioScrip
Account Manager, except payments to be made directly to the Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.12, 2.15 and 11.03 shall be made directly to the persons entitled
thereto and payments pursuant to other Loan Documents shall be made to the
persons specified therein. The Administrative Agent shall distribute any such
payments received by it for the account of any other person to the appropriate
recipient promptly following receipt thereof. If any payment under any Loan
Document shall be due on a day that is not a Business Day, unless specified
otherwise, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments under
each Loan Document shall be made in Dollars.
          (b) If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, Reimbursement
Obligations, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and Reimbursement Obligations then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and Reimbursement
Obligations then due to such parties.
          (c) If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise (including by exercise of its rights under the
Security Agreement), obtain payment in respect of any principal of or interest
on any of its Revolving Loans or participations in LC Disbursements or Swingline
Loans resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of

51



--------------------------------------------------------------------------------



 



all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans and participations in LC Disbursements and Swingline Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Revolving Loans or participations in LC Disbursements or Swingline Loans
to any assignee or participant, other than to any Company or any Affiliates (as
to which the provisions of this paragraph shall apply). Each Loan Party consents
to the foregoing and agrees, to the extent it may effectively do so under
applicable Legal Requirements, that any Lender acquiring a participation
pursuant to the foregoing arrangements may exercise against each Loan Party
rights of setoff and counterclaim with respect to such participation as fully as
if such Lender were a direct creditor of such Loan Party in the amount of such
participation. If under applicable bankruptcy, insolvency or any similar law any
Secured Party receives a secured claim in lieu of a setoff or counterclaim to
which this Section 2.14(c) applies, such Secured Party shall to the extent
practicable, exercise its rights in respect of such secured claim in a manner
consistent with the rights to which the Secured Party is entitled under this
Section 2.14(c) to share in the benefits of the recovery of such secured claim.
          (d) Unless the Administrative Agent shall have received notice from
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that Borrower
will not make such payment, the Administrative Agent may assume that Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders the amount due. In such event,
if Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules or practices on interbank compensation.
          (e) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.02(c), 2.14(d), 2.17(d), 2.18(d), 2.18(e) or
11.03(e), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.
     Section 2.15 Taxes. (a) Any and all payments by or on account of any
obligation of Borrower hereunder or under any other Loan Document shall be made
without setoff, counterclaim or other defense and free and clear of and without
deduction or withholding for any and all Indemnified Taxes or Other Taxes;
provided that if Borrower shall be required by applicable Legal Requirements to
deduct any Indemnified Taxes or Other Taxes from such payments, then (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions or withholdings applicable to additional sums
payable under this Section 2.15) the Administrative Agent, any Lender or the
Issuing Bank, as the case may be, receives an amount equal to the sum it would
have received had no such deductions or withholdings been made, (ii) Borrower
shall make such deductions or withholdings and

52



--------------------------------------------------------------------------------



 



(iii) Borrower shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable Legal
Requirements.
          (b) In addition, Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Legal
Requirements.
          (c) Borrower shall indemnify the Administrative Agent, each Lender and
the Issuing Bank, within 10 Business Days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes paid by the Administrative
Agent, such Lender or the Issuing Bank, as the case may be, on or with respect
to any payment by or on account of any obligation of Borrower hereunder or under
any other Loan Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.15) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to Borrower
by a Lender or the Issuing Bank (in each case, with a copy delivered
concurrently to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender or the Issuing Bank, shall be conclusive
absent manifest error.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes and in any event within 30 days following any such payment being
due, by Borrower to a Governmental Authority, Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent. If Borrower fails to pay any Indemnified Taxes or
Other Taxes when due to the appropriate Governmental Authority or fails to remit
to the Administrative Agent the required receipts or other documentary evidence,
Borrower shall indemnify the Administrative Agent, each Lender and the Issuing
Bank for any incremental Taxes or expenses that may become payable by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, as a
result of any such failure.
          (e) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which Borrower
is resident for tax purposes, or any treaty to which such jurisdiction is a
party, with respect to payments under this Agreement shall deliver to Borrower
(with a copy to the Administrative Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law or reasonably requested by Borrower or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. Without limiting the generality of the foregoing, each Foreign
Lender shall (i) furnish on or prior to the date it becomes a party hereto,
either (a) two accurate and completed originally executed U.S. Internal Revenue
Service Form W-8BEN (or successor form), (b) two accurate and complete
originally executed U.S. Internal Revenue Service Form W-8ECI (or successor
form), or (c) two accurate and complete originally executed U.S. Internal
Revenue Service Form W-8IMY (or successor form), together with any required
schedules or attachments, certifying, in each case, to such Foreign Lender’s
legal entitlement to an exemption or reduction from U.S. federal withholding tax
with respect to all interest payments hereunder, and (ii) to the extent it may
lawfully do so at such times, provide a new Form W-8BEN (or successor form),
Form W-8ECI (or successor form) or Form W-8IMY (or successor form) upon the
expiration or obsolescence of any previously delivered form, or at any other
time upon the reasonable request of Borrower or the Administrative Agent, to
reconfirm any complete exemption from, or any entitlement to a reduction in,
U.S. federal withholding tax with

53



--------------------------------------------------------------------------------



 



respect to any interest payment hereunder; provided that any Foreign Lender that
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code shall
also furnish a “Non-Bank Certificate” in the form of Exhibit K if it is
furnishing a Form W-8BEN. If requested by Borrower or the Administrative Agent,
each Foreign Lender shall (and shall cause other Persons acting on its behalf
to) take any action (including entering into an agreement with the Internal
Revenue Service) and comply with any information gathering and reporting
requirements, in each case, that are required to obtain the maximum available
exemption from U.S. federal withholding taxes under Title I of the Foreign
Account Tax Compliance Act of 2009 (the “Proposed Act”), if enacted, or under
any other enacted legislation that is substantially similar to Title I of the
Proposed Act, with respect to payments received by or on behalf of such Foreign
Lender, provided that, for the avoidance of doubt, a Foreign Lender’s breach of
this sentence shall affect the rights only of the breaching Foreign Lender, and
not the rights of any other Foreign Lender, under Section 2.15(a).
          (f) If the Administrative Agent or a Lender (or an assignee)
determines in its reasonable discretion that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by Borrower
or with respect to which Borrower has paid additional amounts pursuant to this
Section 2.15, it shall pay over such refund to Borrower (but only to the extent
of indemnity payments made, or additional amounts paid, by Borrower under this
Section 2.15 with respect to the Indemnified Taxes or the Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent or such Lender (or assignee) and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund);
provided, however, that if the Administrative Agent or such Lender (or assignee)
is required to repay all or a portion of such refund to the relevant
Governmental Authority, Borrower, upon the request of the Administrative Agent
or such Lender (or assignee), shall repay the amount paid over to Borrower that
is required to be repaid (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent or such
Lender (or assignee) within a reasonable time (not to exceed 20 days) after
receipt of written notice that the Administrative Agent or such Lender (or
assignee) is required to repay such refund (or a portion thereof) to such
Governmental Authority. Nothing contained in this Section 2.15(f) shall require
the Administrative Agent or any Lender (or assignee) to make available its Tax
Returns or any other information which it deems confidential to Borrower or any
other person. Notwithstanding anything to the contrary, in no event will the
Administrative Agent or any Lender (or assignee) be required to pay any amount
to Borrower the payment of which would place the Administrative Agent or such
Lender (or assignee) in a less favorable net after-tax position than the
Administrative Agent or such Lender (or assignee) would have been in if the
additional amounts giving rise to such refund of any Indemnified Taxes or Other
Taxes had never been paid.
     Section 2.16 Mitigation Obligations; Replacement of Lenders. (a) Mitigation
of Obligations. If any Lender requests compensation under Section 2.12(a) or
(b), or if Borrower is required to pay any additional amount to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.15, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce materially amounts payable pursuant to
Section 2.12(a), 2.12(b), or 2.15, as the case may be, in the future, (ii) would
not subject such Lender to any unreimbursed cost or expense, (iii) would not
require such Lender to take any action materially inconsistent with its internal
policies or legal or regulatory restrictions, and (iv) would not otherwise be
materially disadvantageous to such Lender. Borrower shall pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment. A certificate setting

54



--------------------------------------------------------------------------------



 



forth such costs and expenses in reasonable detail submitted by such Lender to
the Administrative Agent shall be conclusive absent manifest error.
          (b) Replacement of Lenders. In the event (i) any Lender or the Issuing
Bank delivers a certificate requesting compensation pursuant to Section 2.12(a)
or (b), (ii) any Lender or the Issuing Bank delivers a notice described in
Section 2.12(e), (iii) Borrower is required to pay any additional amount to any
Lender or the Issuing Bank or any Governmental Authority on account of any
Lender or the Issuing Bank pursuant to Section 2.15, (iv) any Lender refuses to
consent to any amendment, waiver or other modification of any Loan Document
requested by Borrower that requires the consent of 100% of the Lenders and the
Required Lenders have granted consent, or (v) any Lender or the Issuing Bank
defaults in its obligations to make Loans or issue Letters of Credit, as the
case may be, or other extensions of credit hereunder, Borrower may, at its sole
expense and effort (including with respect to the processing and recordation fee
referred to in Section 11.04(b)), upon notice to such Lender or the Issuing Bank
and the Administrative Agent, require such Lender or the Issuing Bank to
transfer and assign, without recourse (in accordance with and subject to the
restrictions contained in Section 11.04), all of its interests, rights and
obligations under this Agreement to an assignee which shall assume such assigned
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (w) no Default shall have occurred and be continuing,
(x) such assignment shall not conflict with any applicable Legal Requirement,
(y) Borrower shall have received the prior written consent of the Administrative
Agent (and, if a Revolving Commitment is being assigned, the prior written
consent of the Issuing Bank and the Swingline Lender), which consent shall not
unreasonably be withheld or delayed, and (z) Borrower or such assignee shall
have paid to the affected Lender or the Issuing Bank in immediately available
funds an amount equal to the sum of the principal of and interest and any
prepayment premium or penalty (if any) accrued to the date of such payment on
the outstanding Loans or LC Disbursements of such Lender or the Issuing Bank,
respectively, affected by such assignment plus all Fees and other amounts owing
to or accrued for the account of such Lender or such Issuing Bank hereunder
(including any amounts under Section 2.12); provided further that, if prior to
any such transfer and assignment the circumstances or event that resulted in
such Lender’s or the Issuing Bank’s claim for compensation under Section 2.12(a)
or (b) or notice under Section 2.12(e) or the amounts paid pursuant to
Section 2.15, as the case may be, cease to cause such Lender or the Issuing Bank
to suffer increased costs or reductions in amounts received or receivable or
reduction in return on capital, or cease to have the consequences specified in
Section 2.12(e), or cease to result in amounts being payable under Section 2.15,
as the case may be (including as a result of any action taken by such Lender or
the Issuing Bank pursuant to paragraph (a) of this Section 2.16), or if such
Lender or the Issuing Bank shall waive its right to claim further compensation
under Section 2.12(a) or (b) in respect of such circumstances or event or shall
withdraw its notice under Section 2.12(e) or shall waive its right to further
payments under Section 2.15 in respect of such circumstances or event or shall
consent to the proposed amendment, waiver, consent or other modification, as the
case may be, then such Lender or the Issuing Bank shall not thereafter be
required to make any such transfer and assignment hereunder. Each Lender and the
Issuing Bank hereby irrevocably authorizes the Administrative Agent to execute
and deliver, on behalf of such Lender and the Issuing Bank as assignor, any
Assignment and Acceptance necessary to effectuate any assignment of such
Lender’s or the Issuing Bank’s interests hereunder in the circumstances
contemplated by this Section 2.16(b).
          (c) Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that any Lender becomes a Defaulting Lender, then
(i) during any Default Period (as defined below) with respect to such Defaulting
Lender, such Defaulting Lender shall be deemed not to be a “Lender”, and the
amount of such Defaulting Lender’s Revolving Commitment and Revolving Loans
shall

55



--------------------------------------------------------------------------------



 



be excluded for purposes of voting, and the calculation of voting, on any
matters (including the granting of any consents or waivers) with respect to any
of the Loan Documents; (ii) to the extent permitted by applicable Legal
Requirements, until such time as the Default Excess (as defined below) with
respect to such Defaulting Lender shall have been reduced to zero, (A) any
voluntary prepayment of the Loans pursuant to Section 2.09(a) shall, if Borrower
so directs at the time of making such voluntary prepayment, be applied to the
Loans of other Lenders in accordance with Section 2.09(a) as if such Defaulting
Lender had no Loans outstanding and the Revolving Exposure of such Defaulting
Lender were zero, and (B) any mandatory prepayment of the Loans pursuant to
Section 2.09 shall, if Borrower so directs at the time of making such mandatory
prepayment, be applied to the Loans of other Lenders (but not to the Loans of
such Defaulting Lender) in accordance with Section 2.09 as if such Defaulting
Lender had funded all Defaulted Revolving Loans of such Defaulting Lender, it
being understood and agreed that borrower shall be entitled to retain any
portion of any mandatory prepayment of the Loans that is not paid to such
Defaulting Lender solely as a result of the operation of the provisions of this
clause (B); (iii) the amount of such Defaulting Lender’s Revolving Commitment,
Revolving Loans and LC Exposure shall be excluded for purposes of calculating
the commitment fee payable to Revolving Lenders pursuant to Section 2.05(a) in
respect of any day during any Default Period with respect to such Defaulting
Lender, and such Defaulting Lender shall not be entitled to receive any
commitment fee pursuant to Section 2.05(a) with respect to such Defaulting
Lender’s Revolving Commitment in respect of any Default Period with respect to
such Defaulting Lender; (iv) if any Swingline Exposure or LC Exposure exists at
the time a Lender becomes a Defaulting Lender then: (A) all or any part of such
Swingline Exposure and LC Exposure shall be reallocated among the Revolving
Lenders that are not Defaulting Lenders in accordance with their respective
Revolving Commitments but, in any case, only to the extent (x) the sum of the
Revolving Exposures of all Revolving Lenders that are not Defaulting Lenders
does not exceed the total of the Revolving Commitments of all Revolving Lenders
that are not Defaulting Lenders and (y) the conditions set forth in Section 4.02
are satisfied at such time; (B) if the reallocation described in clause
(A) above cannot, or can only partially, be effected, Borrower shall within one
Business Day following notice by the Administrative Agent (x) prepay such
Swingline Exposure of such Defaulting Lender and (y) cash collateralize such
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to clause (A) above) in accordance with the procedures set forth in
Section 2.18(i) for so long as such LC Exposure is outstanding; (C) if Borrower
cash collateralizes any portion of such Defaulting Lender’s LC Exposure pursuant
to this paragraph (iv), Borrower shall not be required to pay any LC
Participation Fee to such Defaulting Lender pursuant to Section 2.05(c) with
respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized; (D) if the LC Exposure
of the non-Defaulting Lenders is reallocated pursuant to this paragraph (iv),
then the fees payable to the Lenders pursuant to Section 2.05 shall be adjusted
in accordance with such non-Defaulting Lenders’ reallocated LC Exposure; and
(E) if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to this paragraph (iv), then, without prejudice to any
rights or remedies of the Issuing Banks or any Lender hereunder, all commitment
fees that otherwise would have been payable to such Defaulting Lender (solely
with respect to the portion of such Defaulting Lender’s Commitment that was
utilized by such LC Exposure) and LC Participation Fee payable under
Section 2.05 with respect to such Defaulting Lender’s LC Exposure shall be
payable to the applicable Issuing Banks until such LC Exposure is cash
collateralized and/or reallocated; (v) the Revolving Exposure of all Lenders as
at any date of determination shall be calculated as if such Defaulting Lender
had funded all Defaulted Revolving Loans of such Defaulting Lender; and (vi) so
long as any Lender is a Defaulting Lender, the Swingline Lender shall not be
required to fund any Swingline Loan and no Issuing Bank shall be required to
issue, amend or increase any Letter of Credit, unless it is satisfied that the
related exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by Borrower in accordance with

56



--------------------------------------------------------------------------------



 



paragraph (iv) of this Section 2.16(c), and participating interests in any such
newly issued or increased Letter of Credit or newly made Swingline Loan shall be
allocated among non-Defaulting Lenders in a manner consistent with paragraph
(iv)(A) of this Section 2.16(c) (and Defaulting Lenders shall not participate
therein). In the event that each of the Administrative Agent, Borrower, the
Issuing Banks and the Swingline Lender agree that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure, LC Exposure and Revolving Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders (other than Swingline Loans) as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Revolving Commitment.
     For purposes of this Agreement, (i) “Funding Default” means, with respect
to any Defaulting Lender, the occurrence of any of the events set forth in the
definition of “Defaulting Lender,” (ii) “Default Period” means, with respect to
any Defaulting Lender, the period commencing on the date of the applicable
Funding Default and ending on the earliest of the following dates: (a) the date
on which all Commitments are cancelled or terminated and/or the Obligations are
declared or become immediately due and payable, (b) with respect any Funding
Default (other than any such Funding Default arising pursuant to clause (e) of
the definition of “Defaulting Lender”), the date on which (1) the Default Excess
with respect to such Defaulting Lender shall have been reduced to zero (whether
by the funding by such Defaulting Lender of all payments resulting in such
Funding Default of such Defaulting Lender or by the non-pro rata application of
any voluntary or mandatory prepayments of the Loans in accordance with the terms
hereof or any combination thereof) and (2) such Defaulting Lender shall have
delivered to Borrower and the Administrative Agent a written reaffirmation of
its intention to honor its obligations under this Agreement with respect to its
Commitment(s), and (c) the date on which Borrower, the Administrative Agent and
the Required Lenders waive all Funding Defaults of such Defaulting Lender in
writing, and (iii) “Default Excess” shall mean, with respect to any Defaulting
Lender, the excess, if any, of such Defaulting Lender’s pro rata percentage of
the aggregate outstanding principal amount of Loans of all Lenders (calculated
as if all Defaulting Lenders (including such Defaulting Lender) had funded all
of their respective payments which resulted in such Lender being a Defaulting
Lender) over the aggregate outstanding principal amount of Loans of such
Defaulting Lender.
     No amount of the Commitment of any Lender shall be increased or otherwise
affected, and, except as otherwise expressly provided in Section 2.16(c),
performance by Borrower of its obligations under this Agreement and the other
Loan Documents shall not be excused or otherwise modified, as a result of any
Funding Default or the operation of Section 2.16(c). The rights and remedies
against a Defaulting Lender under Section 2.16(c) are in addition to other
rights and remedies that Borrower may have against such Defaulting Lender with
respect to any Funding Default and that the Administrative Agent or any Lender
may have against such Defaulting Lender with respect to any Funding Default.
     Section 2.17 Swingline Loans. (a) Swingline Commitment. Subject to the
terms and conditions set forth herein, the Swingline Lender agrees to make
Swingline Loans to Borrower from time to time on any Business Day during the
Revolving Availability Period, in an aggregate principal amount at any time
outstanding that will not result in (and upon each such Borrowing of Swingline
Loans, Borrower shall be deemed to represent and warrant that such Borrowing
will not result in) (i) the aggregate principal amount of outstanding Swingline
Loans exceeding the Swingline Commitment, (ii) the sum of the total Revolving
Exposures exceeding the total Revolving Commitments or (iii) the Revolving
Exposure for all Lenders exceeding the Borrowing Base; provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance, in
whole or in part, an outstanding Swingline Loan. Within the

57



--------------------------------------------------------------------------------



 



foregoing limits and subject to the terms and conditions set forth herein,
Borrower may borrow, repay and reborrow Swingline Loans.
          (b) Swingline Loans. To request a Swingline Loan, Borrower shall
deliver, by hand delivery or facsimile transmission (or transmit by other
electronic transmission if arrangements for doing so have been approved in
writing by the Administrative Agent), a duly completed and executed Borrowing
Request to the Administrative Agent and the Swingline Lender, not later than
10:00 a.m., New York City time, on the Business Day of a proposed Swingline
Loan. Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and the amount of the requested Swingline Loan.
Each Swingline Loan shall accrue interest based on the Adjusted LIBOR Rate. The
Swingline Lender shall make each Swingline Loan available to Borrower by means
of a credit to the Borrower Account by the Swingline Lender (or, in the case of
a Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.18(e), by remittance to the Issuing Bank). The Swingline
Lender shall endeavor to fund each Swingline Loan by 3:00 p.m., New York City
time and shall in all events fund each Swingline Loan by no later than 5:00
p.m., New York City time, on the requested date of such Swingline Loan. Borrower
shall not request a Swingline Loan if at the time of or immediately after giving
effect to the Credit Extension contemplated by such request a Default has
occurred and is continuing or would result therefrom. Swingline Loans shall be
made in minimum amounts of $100,000 and integral multiples of $50,000 above such
amount.
          (c) Prepayment. Borrower shall have the right at any time and from
time to time to repay any Swingline Loan, in whole or in part, upon giving
written notice to the Swingline Lender and the Administrative Agent before
12:00 p.m., New York City time, on the proposed date of repayment; provided that
Borrower shall repay each Swingline Loan (whether through proceeds of a
Revolving Loan or otherwise) on or prior to the fifth Business Day following the
initial advance of the Swingline Lender with respect thereto.
          (d) Participations. The Swingline Lender (i) may at any time in its
discretion, and (ii) no less frequently than every five Business Days or as
directed by the Administrative Agent from time to time on not less than one
Business Day’s written notice to the Swingline Lender, shall by written notice
given to the Administrative Agent (provided such notice requirements shall not
apply if the Swingline Lender and the Administrative Agent are the same entity)
not later than 11:00 a.m., New York City time, on the next succeeding Business
Day following such notice require the Revolving Lenders to acquire
participations on such Business Day in all or a portion of the Swingline Loans
then outstanding. Such notice shall specify the aggregate amount of Swingline
Loans in which Revolving Lenders will participate. Promptly upon receipt of such
notice, the Administrative Agent will give notice thereof to each Revolving
Lender, specifying in such notice such Lender’s Pro Rata Percentage of such
Swingline Loan or Loans. Each Revolving Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s Pro
Rata Percentage of such Swingline Loan or Loans. Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default, a reduction or termination of the Commitments or a
Borrowing Base Deficiency, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever (so long as such payment
shall not cause such Lender’s Revolving Exposure to exceed such Lender’s
Revolving Commitment). Each Revolving Lender shall comply with its obligation
under this paragraph by wire transfer of immediately available funds, in the
same manner as provided in Section 2.02(c) with respect to Loans made by such
Lender (and Section

58



--------------------------------------------------------------------------------



 



2.02 shall apply, mutatis mutandis, to the payment obligations of the Revolving
Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Revolving Lenders; provided, that
the Revolving Lender who is the Swingline Lender shall be deemed to have funded
its Pro Rata Percentage automatically without further funding. The
Administrative Agent shall notify Borrower of any participations in any
Swingline Loan acquired by the Revolving Lenders pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from Borrower (or other party on behalf of Borrower) in
respect of a Swingline Loan after receipt by the Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent. Any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Revolving Lenders
that shall have made their payments pursuant to this paragraph, as their
interests may appear. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve Borrower of any default in the
payment thereof.
          (e) Resignation or Removal of the Swingline Lender. The Swingline
Lender may resign as Swingline Lender hereunder at any time upon at least
30 days’ prior written notice to the Lenders, the Administrative Agent and
Borrower, provided that such Swingline Lender is replaced by a successor
Swingline Lender simultaneously with its resignation. Following such notice of
resignation from the Swingline Lender, the Swingline Lender may be replaced at
any time by written agreement among Borrower (with Borrower’s agreement not to
be unreasonably withheld, delayed or conditioned), the Administrative Agent, the
replaced Swingline Lender and the successor Swingline Lender. The Administrative
Agent shall notify the Lenders of any such replacement of the Swingline Lender.
At the time any such resignation or replacement shall become effective, Borrower
shall pay all unpaid fees accrued for the account of the replaced Swingline
Lender. From and after the effective date of any such resignation or
replacement, (i) the successor Swingline Lender shall have all the rights and
obligations of the Swingline Lender under this Agreement with respect to
Swingline Loans to be made by it thereafter and (ii) references herein and in
the other Loan Documents to the term “Swingline Lender” shall be deemed to refer
to such successor or to any previous Swingline Lenders, or to such successor and
all previous Swingline Lenders, as the context shall require. After the
resignation or replacement of the Swingline Lender hereunder, the replaced
Swingline Lender shall remain a party hereto and shall continue to have all the
rights and obligations of the Swingline Lender under this Agreement with respect
to Swingline Loans made by it prior to such resignation or replacement, but
shall not be required to make additional Swingline Loans. Notwithstanding
anything to the contrary in this Section 2.17(e) or otherwise, the Swingline
Lender may not resign until such time as a successor Swingline Lender has been
appointed.
     Section 2.18 Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, Borrower may request the Administrative Agent, and
the Administrative Agent agrees to cause an Issuing Bank to issue Letters of
Credit for its own account or the account of a Subsidiary in a form reasonably
acceptable to Borrower (with Borrower’s agreement not to be unreasonably
withheld, delayed or conditioned), the Administrative Agent and the Issuing
Bank, at any time and from time to time during the Revolving Availability Period
(provided that Borrower shall be a co-applicant, and be jointly and severally
liable, with respect to each Letter of Credit issued for the account of a
Subsidiary). The Issuing Bank shall have no obligation to issue, and Borrower
shall not request the issuance of, any Letter of Credit at any time if after
giving effect to such issuance, (w) the LC Exposure would exceed the LC
Commitment, (x) the total Revolving Exposure would exceed the total Revolving
Commitments, (y) the Revolving Exposure for all Lenders would then exceed the
Borrowing Base, or (z) the expiry date of the proposed Letter of Credit is on or
after than the close of business on the Letter of Credit

59



--------------------------------------------------------------------------------



 



Expiration Date. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by Borrower to, or entered
into by Borrower with, the Issuing Bank relating to any Letter of Credit, the
terms and conditions of this Agreement shall control.
          (b) Request for Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit or the amendment,
renewal or extension of an outstanding Letter of Credit, Borrower shall hand
deliver or facsimile transmission (or transmit by electronic communication if
arrangements for doing so have been approved by the Issuing Bank) an LC Request
to the Issuing Bank and the Administrative Agent not later than 11:00 a.m., New
York City time, on the third Business Day preceding the requested date of
issuance, amendment, renewal or extension (or such later date and time as is
acceptable to the Issuing Bank).
     A request for an initial issuance of a Letter of Credit shall specify in
form and detail reasonably satisfactory to the Issuing Bank:
          (i) the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day);
          (ii) the face amount thereof;
          (iii) the expiry date thereof (which shall not be later than the close
of business on the Letter of Credit Expiration Date);
          (iv) the name and address of the beneficiary thereof;
          (v) whether the Letter of Credit is to be issued for its own account
or for the account of one of its Subsidiaries (provided that Borrower shall be a
co-applicant, and be jointly and severally liable, with respect to each Letter
of Credit issued for the account of a Subsidiary);
          (vi) whether the Letter of Credit is to be issued as a Standby Letter
of Credit or a Commercial Letter of Credit;
          (vii) the documents to be presented by such beneficiary in connection
with any drawing thereunder;
          (viii) the full text of any certificate to be presented by such
beneficiary in connection with any drawing thereunder; and
          (ix) such other matters as the Issuing Bank may require.
     A request for an amendment, renewal or extension of any outstanding Letter
of Credit shall specify in form and detail reasonably satisfactory to the
Issuing Bank:
          (i) the Letter of Credit to be amended, renewed or extended;
          (ii) the proposed date of amendment, renewal or extension thereof
(which shall be a Business Day);

60



--------------------------------------------------------------------------------



 



          (iii) the expiry date thereof (which shall not be later than the close
of business on the Letter of Credit Expiration Date);
          (iv) the nature of the proposed amendment, renewal or extension; and
          (v) such other matters as the Issuing Bank may require.
If requested by the Issuing Bank, Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and, upon issuance, amendment, renewal or extension of each
Letter of Credit, Borrower shall be deemed to represent and warrant that), after
giving effect to such issuance, amendment, renewal or extension, (i) the LC
Exposure shall not exceed the LC Commitment, (ii) the total Revolving Exposures
shall not exceed the total Revolving Commitments and (iii) the conditions set
forth in Article IV in respect of such issuance, amendment, renewal or extension
shall have been satisfied. Unless the Issuing Bank shall agree otherwise, no
Letter of Credit shall be in an initial amount less than $100,000.
          (c) Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (x) the date which is one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (y) the Letter
of Credit Expiration Date; provided that this paragraph (c) shall not prevent
any Issuing Bank from agreeing that a Letter of Credit will automatically be
extended for one or more successive periods not to exceed one year each (and, in
any case, not to extend beyond the Letter of Credit Expiration Date) unless each
such Issuing Bank elects not to extend for any such additional period.
          (d) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby irrevocably grants to each Revolving Lender, and each Revolving Lender
hereby acquires from the Issuing Bank, a participation in such Letter of Credit
equal to such Revolving Lender’s Pro Rata Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Revolving Lender’s Pro Rata Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by Borrower on the date
due as provided in Section 2.18(e), or of any reimbursement payment required to
be refunded to Borrower for any reason. Each Revolving Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments or a Borrowing Base Deficiency
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever (so long as such payment shall not cause
such Lender’s Revolving Exposure to exceed such Lender’s Revolving Commitment).
          (e) Reimbursement. (i) If the Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, Borrower shall reimburse such LC
Disbursement by paying to the Issuing Bank an amount equal to such LC
Disbursement not later than 2:00 p.m., New York City time, on the Business Day
immediately following the date that such LC Disbursement is made if Borrower
shall have received notice of such LC Disbursement prior to 11:00 a.m., New York
City time, on such date, or, if

61



--------------------------------------------------------------------------------



 



such notice has not been received by Borrower prior to such time on such date,
then not later than 2:00 p.m., New York City time, on the second Business Day
immediately following the day that Borrower receives such notice; provided that
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 that such payment be financed with Revolving
Loans in an equivalent amount and, to the extent so financed, Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting Revolving Loans.
          (ii) If Borrower fails to make such payment when due, and if the
amount is not financed pursuant to the proviso to Section 2.18(e), the Issuing
Bank shall notify the Administrative Agent and the Administrative Agent shall
notify each Revolving Lender of the applicable LC Disbursement, the payment then
due from Borrower in respect thereof and such Revolving Lender’s Pro Rata
Percentage thereof. Each Revolving Lender shall pay by wire transfer of
immediately available funds to the Administrative Agent not later than
12:00 p.m., New York City time, on such date (or, if such Revolving Lender shall
have received such notice later than 11:00 a.m., New York City time, on any day,
not later than 11:00 a.m., New York City time, on the immediately following
Business Day), an amount equal to such Revolving Lender’s Pro Rata Percentage of
the unreimbursed LC Disbursement in the same manner as provided in
Section 2.02(c) with respect to Revolving Loans made by such Revolving Lender,
and the Administrative Agent will promptly pay to the Issuing Bank the amounts
so received by it from the Revolving Lenders; provided, that if the Issuing Bank
is also a Revolving Lender, such Revolving Lender shall be deemed to have funded
its Pro Rata Percentage automatically without further funding. The
Administrative Agent will promptly pay to the Issuing Bank any amounts received
by it from Borrower pursuant to the above paragraph prior to the time that any
Revolving Lender makes any payment pursuant to the preceding sentence and any
such amounts received by the Administrative Agent from Borrower thereafter will
be promptly remitted by the Administrative Agent to the Revolving Lenders that
shall have made such payments and to the Issuing Bank, as appropriate.
          (iii) If any Revolving Lender shall not have made its Pro Rata
Percentage of such LC Disbursement available to the Administrative Agent as
provided above, each of Borrower and such Revolving Lender severally agrees to
pay interest on such amount, for each day from and including the date such
amount is required to be paid in accordance with the foregoing to but excluding
the date such amount is paid, to the Administrative Agent for the account of the
Issuing Bank at (i) in the case of Borrower, the Default Rate and (ii) in the
case of such Lender, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules or practices on interbank compensation.
          (f) Obligations Absolute. The Reimbursement Obligation of Borrower as
provided in Section 2.18(e) shall be absolute, unconditional and irrevocable,
and shall be paid and performed strictly in accordance with the terms of this
Agreement under any and all circumstances whatsoever and irrespective of (i) any
lack of validity or enforceability of any Letter of Credit or this Agreement, or
any term or provision therein; (ii) any draft or other document presented under
a Letter of Credit being proved to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; (iii) payment by the Issuing Bank under a Letter of Credit
against presentation of a draft or other document that fails to strictly comply
with the terms of such Letter of Credit; (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 2.18, constitute a legal or equitable discharge
of, or

62



--------------------------------------------------------------------------------



 



provide a right of setoff against, the obligations of Borrower hereunder;
(v) the fact that a Default shall have occurred and be continuing; (vi) any
material adverse change in the condition (financial or otherwise), results of
operations, assets, liabilities (contingent or otherwise), material agreements,
properties, solvency, business, management, prospects or value of any Company;
or (vii) any other fact, circumstance or event whatsoever. None of the Agents,
the Lenders, the Issuing Bank or any of their Affiliates shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to Borrower to the extent of any direct damages (as opposed to
consequential, special, punitive or other indirect damages, claims in respect of
which are hereby waived by Borrower to the extent permitted by applicable Legal
Requirements) suffered by Borrower that are caused by the Issuing Bank’s failure
to exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
          (g) Disbursement Procedures. The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Bank shall promptly
give written notice to the Administrative Agent and Borrower of such demand for
payment and whether the Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve Borrower of its Reimbursement Obligation to the Issuing Bank
and the Revolving Lenders with respect to any such LC Disbursement (other than
with respect to the timing of such Reimbursement Obligation set forth in
Section 2.18(e)).
          (h) Interim Interest. If the Issuing Bank shall make any LC
Disbursement, then, unless Borrower shall reimburse such LC Disbursement in full
on the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest payable on demand, for each day from and including the date such LC
Disbursement is made to but excluding the date that Borrower reimburses such LC
Disbursement, at the Alternate Base Rate plus the Applicable Margin for a period
of three calendar days from the date of such LC Disbursement, and at the Default
Rate thereafter. Interest accrued pursuant to this paragraph shall be for the
account of the Issuing Bank, except that interest accrued on and after the date
of payment by any Revolving Lender pursuant to Section 2.18(e) to reimburse the
Issuing Bank shall be for the account of such Lender to the extent of such
payment.
          (i) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing

63



--------------------------------------------------------------------------------



 



greater than 50% of the total LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph, Borrower shall deposit in the LC
Sub-Account, in the name of the Collateral Agent and for the benefit of the
Revolving Lenders, an amount in cash equal to 105% of the LC Exposure as of such
date plus any accrued and unpaid interest thereon; provided that the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to
Borrower described in paragraph (g) or (h) of Section 8.01. Funds in the LC
Sub-Account shall be applied by the Collateral Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of outstanding
Reimbursement Obligations or, if the maturity of the Loans has been accelerated
(but subject to the consent of Revolving Lenders with LC Exposure representing
greater than 50% of the total LC Exposure), be applied to satisfy other
Obligations of Borrower in accordance with Article IX. If Borrower is required
to provide an amount of cash collateral hereunder as a result of the occurrence
of an Event of Default, such amount plus any accrued interest or realized
profits with respect to such amounts (to the extent not applied as aforesaid)
shall be returned to Borrower within five Business Days after all Events of
Default have been cured or waived.
          (j) Additional Issuing Banks. The Administrative Agent may, at any
time and from time to time, designate one or more additional Revolving Lenders
to act as an Issuing Bank under the terms of this Agreement, with the consent of
Borrower (which consent shall not be unreasonably withheld). Any Revolving
Lender designated as an Issuing Bank pursuant to this paragraph (j) shall be
deemed (in addition to being a Revolving Lender) to be the Issuing Bank with
respect to Letters of Credit issued or to be issued by such Revolving Lender,
and all references herein and in the other Loan Documents to the term “Issuing
Bank” shall, with respect to such Letters of Credit, be deemed to refer to such
Revolving Lender in its capacity as Issuing Bank, as the context shall require.
          (k) Resignation or Removal of the Issuing Bank. The Issuing Bank may
resign as Issuing Bank hereunder at any time upon at least 30 days’ prior
written notice to the Lenders, the Administrative Agent and Borrower. The
Issuing Bank may be replaced at any time by written agreement among Borrower,
the Administrative Agent, the replaced Issuing Bank and the successor Issuing
Bank. The Administrative Agent shall notify the Lenders of any such replacement
of the Issuing Bank or any such additional Issuing Bank. At the time any such
resignation or replacement shall become effective, Borrower shall pay all unpaid
fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.05(d). From and after the effective date of any such resignation or
replacement or addition, as applicable, (i) the successor or additional Issuing
Bank shall have all the rights and obligations of the Issuing Bank under this
Agreement with respect to Letters of Credit to be issued by it thereafter and
(ii) references herein and in the other Loan Documents to the term “Issuing
Bank” shall be deemed to refer to such successor or such addition or to any
previous Issuing Bank, or to such successor or such addition and all previous
Issuing Banks, as the context shall require. After the resignation or
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such resignation or replacement, but shall not be required to issue
additional Letters of Credit. If at any time there is more than one Issuing Bank
hereunder, Borrower may, in its discretion, select which Issuing Bank is to
issue any particular Letter of Credit.
          (l) Other. The Administrative Agent shall be under no obligation to
arrange for an Issuing Bank to issue any Letter of Credit if:

64



--------------------------------------------------------------------------------



 



          (i) any Order of any Governmental Authority or arbitrator shall by its
terms purport to enjoin or restrain the Administrative Agent from arranging, or
Issuing Bank from issuing, such Letter of Credit, or any Legal Requirement
applicable to the Issuing Bank or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
the Issuing Bank shall prohibit, or request that the Issuing Bank refrain from,
the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Issuing Bank with respect to such Letter of
Credit any restriction, reserve or capital requirement (for which the Issuing
Bank is not otherwise compensated hereunder) not in effect on the Restatement
Date, or shall impose upon the Issuing Bank any unreimbursed loss, cost or
expense which was not applicable on the Restatement Date and which the Issuing
Bank in good faith deems material to it; or
          (ii) the issuance of such Letter of Credit would violate one or more
policies of general application of the Administrative Agent or the Issuing Bank.
The Issuing Bank shall be under no obligation to amend any Letter of Credit if
(A) the Issuing Bank would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     Each Loan Party represents and warrants to the Administrative Agent, the
Collateral Agent, the Issuing Bank and each of the Lenders (with references to
the Companies being references thereto after giving effect to the Restatement
Transactions unless otherwise expressly stated) that:
     Section 3.01 Organization; Powers. Each Company (a) is duly incorporated or
organized and validly existing under the laws of the jurisdiction of its
incorporation or organization, as the case may be, (b) has all requisite power
and authority to carry on its business as now conducted and to own, lease and
operate its property and (c) is registered, qualified and in good standing (to
the extent such concept is applicable in the applicable jurisdiction) to do
business in every jurisdiction where such qualification is required, except in
such jurisdictions where the failure to so register, qualify or be in good
standing could not reasonably be expected to result in a Material Adverse
Effect. There is no existing default under any Organizational Document of any
Company or any event which, with the giving of notice or passage of time or
both, would constitute a default by any party thereunder.
     Section 3.02 Authorization; Enforceability. The Transactions entered into
by each Loan Party were, and the Restatement Transactions entered into by each
Loan Party are, within such Loan Party’s powers and have been duly authorized by
all necessary corporate or other organizational action on the part of such Loan
Party. This Agreement has been duly executed and delivered by each Loan Party
and constitutes, and each other Loan Document to which any Loan Party is to be a
party, when executed and delivered by such Loan Party, will constitute, a legal,
valid and binding obligation of such Loan Party, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
     Section 3.03 No Conflicts. The Transactions and Restatement Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental

65



--------------------------------------------------------------------------------



 



Authority, except (i) such as have been obtained or made and are in full force
and effect, (ii) filings necessary to perfect or maintain the perfection or
priority of the Liens created by the Security Documents and (iii) consents,
approvals, registrations, filings, Permits or actions the failure of which to
obtain or perform could not reasonably be expected to result in a Material
Adverse Effect, (b) will not violate the Organizational Documents of any
Company, (c) will not violate or result in a default or require any consent or
approval under (x) any indenture, agreement, or other instrument binding upon
any Company or its property or to which any Company or its property is subject,
or give rise to a right thereunder to require any payment to be made by any
Company, except for violations, defaults or the creation of such rights that
could not reasonably be expected to result in a Material Adverse Effect or
(y) any Organizational Document, (d) will not violate any material Legal
Requirement in any material respect and (e) will not result in the creation or
imposition of any Lien on any property of any Company, other than the Liens
created by the Security Documents.
     Section 3.04 Financial Statements; Projections. (a) All financial
statements and all financial statements delivered pursuant to Sections 5.01(a),
(b) and (c) have been prepared in accordance with GAAP consistently applied
throughout the applicable period covered, respectively, thereby and present
fairly the financial condition and results of operations and cash flows of
Borrower as of the dates and for the periods to which they relate (subject to
normal year-end audit adjustments and the absence of footnotes). Except as set
forth in such financial statements, there are no liabilities of any Company of
any kind, whether accrued, contingent, absolute, determined, determinable or
otherwise, which could reasonably be expected to result in a Material Adverse
Effect, and there is no existing condition, situation or set of circumstances
which could reasonably be expected to result in such a liability.
          (b) Borrower heretofore has delivered to the Lenders the consolidated
balance sheets and related statements of income, stockholders’ equity and cash
flows of Borrower as of and for the fiscal quarters ended March 31, 2010,
June 30, 2010 and September 30, 2010. Such financial statements (A) have been
prepared in good faith by the Loan Parties, based upon (i) accounting principles
consistent with the historical audited financial statements delivered pursuant
to this Section 3.04(b) and (ii) the best information reasonably available to,
or in the possession or control of, the Loan Parties as of the date of delivery
thereof, (B) have been prepared in accordance with GAAP (subject to normal
year-end audit adjustments and the absence of footnotes) consistently applied
throughout the applicable period covered, respectively, thereby, and (C) present
fairly the consolidated financial position and results of operations of Borrower
as of such dates and for such periods.
          (c) Borrower has heretofore delivered to the Lenders the forecasts of
financial performance of Borrower and its Subsidiaries dated December 28, 2010
(the “Projections”). The Projections have been prepared in good faith by the
Loan Parties and based upon (i) the assumptions stated therein (which
assumptions are believed by the Loan Parties on the date hereof and the Closing
Date to be reasonable), (ii) accounting principles consistent with the
historical audited financial statements delivered pursuant to Section 3.04(a)
consistently applied throughout the fiscal years covered thereby, and (iii) the
best information reasonably available to, or in the possession or control of,
the Loan Parties as of the dates of the Projections.
          (d) Since September 30, 2009, there has been no event, change,
circumstance or occurrence that has had or could reasonably be expected to
result in a Material Adverse Effect.
     Section 3.05 Properties. (a) Each Company has good title to, or valid
leasehold interests in, all its property material to its business, free and
clear of all Liens and irregularities, deficiencies and

66



--------------------------------------------------------------------------------



 



defects in title except for Permitted Liens and minor irregularities,
deficiencies and defects in title that do not, and could not reasonably be
expected to, interfere in any material respect with its ability to conduct its
business as currently conducted or to utilize such property for its intended
purpose. The property of the Companies, taken as a whole, (i) is in good
operating order, condition and repair (ordinary wear and tear excepted), and
(ii) constitutes all the property which is required for the business and
operations of the Companies as presently conducted.
          (b) Schedule 3.05(b) contains a true and complete list of each
ownership and leasehold interest in Real Property (including all modifications,
amendments and supplements thereto with respect to leased Real Property)
(i) owned by any Company as of the Restatement Date and describes the use and
type of interest therein held by such Company and (ii) leased, subleased or
otherwise occupied or utilized by any Company, as lessee, sublessee, franchisee
or licensee, as of the Restatement Date and describes the use and type of
interest therein held by such Company; and accurately and comprehensively
designates which, among such properties, constitute Key Locations as of the
Restatement Date. No Company is in default under any provision of any lease
agreement to which it is a party with respect to a leasehold interest in Real
Property, where such default could reasonably be expected to result in a
Material Adverse Effect.
          (c) No Company has received any notice of, nor has any knowledge of,
the occurrence or pendency or contemplation of any Casualty Event affecting all
or any portion of any Key Location where such Casualty Event could reasonably be
expected to result in a Material Adverse Effect. No Mortgage encumbers improved
Real Property that is located in an area that has been identified by the
Secretary of Housing and Urban Development as an area having special flood
hazards within the meaning of the National Flood Insurance Act of 1968 unless
flood insurance available under such Act has been obtained in accordance with
Section 5.04.
          (d) Each Company owns or has rights to use all of its property and all
rights with respect to any of the foregoing used in, necessary for or material
to each Company’s business as currently conducted. The use by each Company of
its property and all such rights with respect to the foregoing do not infringe
on the rights of any person, other than any infringement that could not
reasonably be expected to result in a Material Adverse Effect. No claim has been
made and remains outstanding that any Company’s use of any of its property does
or may violate the rights of any third party that could reasonably be expected
to result in a Material Adverse Effect. Each Key Location is zoned to permit the
uses for which such Key Location is currently being used. The present uses of
each Key Location and the current operations of each Company’s business do not
violate in any material respect any provision of any applicable building codes,
subdivision regulations, fire regulations, health regulations or building and
zoning bylaws.
     Section 3.06 Intellectual Property. (a) Ownership; No Claims; Use of
Intellectual Property; Protection of Trade Secrets. Each Company owns or is
licensed to use, free and clear of all Liens (other than Permitted Liens), all
patents and patent applications; trademarks, trade names, service marks,
copyrights, domain names and applications for registration thereof; and
technology, trade secrets, proprietary information, inventions, know-how and
processes necessary for the conduct of its business as currently conducted (the
“Intellectual Property”), except for those the failure to own or license which
could not reasonably be expected to result in a Material Adverse Effect. No
material claim has been asserted and is pending by any person challenging or
questioning the use of any such Intellectual Property or the validity or
effectiveness of any such Intellectual Property, nor does any Company know of
any valid basis for any such claim. The use of such Intellectual Property by
each Company does not

67



--------------------------------------------------------------------------------



 



infringe the rights of any person, except for such claims and infringements
which could not reasonably be expected to result in a Material Adverse Effect.
Except pursuant to licenses and other user agreements entered into by each
Company in the ordinary course of business which, in the case of licenses and
user agreements in existence on the date hereof, are listed in Schedule 3.06(a),
no Company has done anything to authorize or enable any other person to use any
such Intellectual Property, which use, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. Each Company has taken
commercially reasonable measures to protect the secrecy, confidentiality and
value of all trade secrets used in such Company’s business, to the extent that
the loss thereof, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.
          (b) Patents; Registrations. (i) On and as of the Restatement Date,
each Company owns and possesses the right to use all issued patents and pending
patent applications, trademark, service mark and domain name registrations and
pending applications, and copyright registrations and pending applications
listed in Schedules 14(a), 14(b) and 14(c) to the Perfection Certificate, and
(ii) all patents and registered trademarks, service marks, copyrights and domain
names owned by each Company are valid, subsisting and in full force and effect;
excepting therefrom, in each case, the failure of which to comply herewith,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
          (c) No Violations or Proceedings. (i) There is no violation by others
of any right of any Company with respect to any Intellectual Property, other
than such violations, individually or in the aggregate, that could not
reasonably be expected to have a Material Adverse Effect, (ii) no Company is
materially infringing upon or misappropriating any copyright, patent, trademark,
trade secret or other intellectual property right of any other person, (iii) no
Company is in breach of, or in default under, any license of Intellectual
Property by any other person to such Company, except in any case where such
breach or default, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, and (iv) no proceedings have
been instituted or are pending against any Company or threatened, and no claim
against any Company has been received by any Company, alleging any such
infringement or misappropriation, except to the extent that such proceedings or
claims, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.
          (d) No Impairment. Neither the execution, delivery or performance of
this Agreement and the other Loan Documents, nor the consummation of the
transactions contemplated hereby and thereby, will alter, impair or otherwise
affect or require the consent of any other person in respect of any right of any
Company in any Intellectual Property, except to the extent that such alteration,
impairment, effect or consent could not reasonably be expected to result in a
Material Adverse Effect.
          (e) No Agreement or Order Materially Affecting Intellectual Property.
Except as set forth on Schedule 3.06(e), no Company is subject to any
settlement, covenant not to sue or other agreement, or any outstanding Order,
which may materially affect the validity or enforceability or restrict in any
manner such Company’s use, licensing or transfer of any of the Intellectual
Property.
     Section 3.07 Equity Interests and Subsidiaries. (a) Schedule 3.07(a) sets
forth a list of (i) each Subsidiary of Borrower and its jurisdiction of
incorporation or organization as of the Restatement Date, (ii) each Subsidiary
as of the Restatement Date, and (iii) the number of each class of its Equity
Interests authorized, and the number outstanding, on the Restatement Date and
the number

68



--------------------------------------------------------------------------------



 



of shares covered by all outstanding options, warrants, rights of conversion or
purchase and similar rights on the Restatement Date. All Equity Interests of
each Company are duly and validly issued and are fully paid and non-assessable,
and all Equity Interests of the Subsidiaries are owned by Borrower directly or
indirectly through Wholly Owned Subsidiaries. Each Loan Party is the record and
beneficial owner of, and has good and marketable title to, the Equity Interests
pledged by it under the Security Documents, free of any and all Liens, rights or
claims of other persons, except the security interest created by the Security
Documents and any Permitted Liens that arise by operation of applicable Legal
Requirements and are not voluntarily granted, and, as of the Restatement Date,
there are no outstanding warrants, options or other rights to purchase, or
shareholder, voting trust or similar agreements outstanding with respect to, or
property that is convertible into, or that requires the issuance or sale of, any
such Equity Interests, except as may be set forth on Schedule 3.07(a).
          (b) No consent of any person including any general or limited partner,
any other member or manager of a limited liability company, any shareholder or
any other trust beneficiary is necessary or reasonably desirable (from the
perspective of a secured party) in connection with the creation, perfection or
first priority status (or the maintenance thereof) of the security interest of
the Collateral Agent in any Equity Interests pledged to the Collateral Agent
under the Security Documents or the exercise by the Collateral Agent or any
Lender of the voting or other rights provided for in the Security Documents or
the exercise of remedies in respect of such Equity Interests.
          (c) A complete and accurate organization chart, showing the ownership
structure of the Companies on the Restatement Date, both before and after giving
effect to the Transactions and Restatement Transactions, is set forth on
Schedule 3.07(c).
     Section 3.08 Litigation; Compliance with Laws. (a) There are no actions,
suits, proceedings or, to the knowledge of any Loan Party, investigations at law
or in equity by or before any Governmental Authority now pending or, to the
knowledge of any Loan Party, threatened against or affecting any Company or any
business, property or rights of any Company (i) that involve any Loan Document
or any of the Transactions or Restatement Transactions, or (ii) that have
resulted in, or could reasonably be expected to result in, a Material Adverse
Effect.
          (b) Except for matters covered by Section 3.18, no Company or any of
its property is (i) in violation of, nor will the continued operation of its
property as currently conducted violate, any Legal Requirements (including any
zoning or building ordinance, code or approval or any building permits) or any
restrictions of record or agreements affecting any Company’s Real Property or
(ii) in default with respect to any Order, where such violation or default,
could reasonably be expected to result in a Material Adverse Effect.
     Section 3.09 Agreements. (a) No Company is a party to any agreement or
instrument or subject to any corporate or other constitutional restriction, or
any restriction under its Organizational Documents, that has resulted or could
reasonably be expected to result in a Material Adverse Effect.
          (b) No Company is in default in any manner under any provision of any
Material Agreement evidencing Indebtedness, or any other agreement or instrument
to which it is a party or by which it or any of its property is or may be bound
or subject, where such default could reasonably be expected to result in a
Material Adverse Effect, and no condition exists which, with the giving of
notice or the lapse of time or both could reasonably be expected to constitute
such a default.

69



--------------------------------------------------------------------------------



 



          (c) No Company is in default of, lost or has had terminated any
Material Agreement. Schedule 3.09(c) accurately and completely lists all
Material Agreements (other than leases of Real Property set forth on
Schedule 3.05(b)) to which any Company is a party which were in effect on the
Restatement Date in connection with the operation of the business conducted
thereby and Borrower has delivered to the Administrative Agent (or made
available to the Administrative Agent and the Lenders for review on or before
the date hereof) complete and correct copies of all such Material Agreements,
including any amendments, supplements or modifications with respect thereto, and
all such Material Agreements are in full force and effect.
     Section 3.10 Federal Reserve Regulations. (a) No Company is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of buying or carrying Margin Stock.
          (b) No part of the proceeds of any Credit Extension will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, or that is inconsistent
with, the provisions of the regulations of the Board, including Regulation T, U
or X. The pledge of the Securities Collateral pursuant to the Security Agreement
does not violate such regulations.
     Section 3.11 Investment Company Act; Public Utility Holding Company Act,
etc. No Company is (a) an “investment company” or a company “controlled” by an
“investment company,” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended, (b) a “holding company,” an
“affiliate” of a “holding company” or a “subsidiary company” of a “holding
company,” as defined in, or subject to regulation under, the Public Utility
Holding Company Act of 2005, as amended, or (c) subject to regulation under any
Legal Requirement (other than Regulation X) that limits its ability to incur,
create, assume or permit to exist Indebtedness.
     Section 3.12 Use of Proceeds. Borrower will use the proceeds of the
Revolving Loans and Swingline Loans on and after the Restatement Date for the
repayment of any Term Loans assigned to HF-4 by the Assigning Lenders, for
general corporate and working capital purposes (including to effect any
Permitted Acquisitions), for Capital Expenditures and for other corporate
purposes consistent with the terms of this Agreement.
     Section 3.13 Taxes. Each Company has (a) timely filed or caused to be
timely filed all federal, state, local and foreign Tax Returns required to have
been filed by it and all such Tax Returns are true and correct in all material
respects and (b) duly and timely paid or caused to be duly and timely paid all
Taxes (whether or not shown on any Tax Return) due and payable by it and all
assessments received by it, except Taxes that are being contested in good faith
by appropriate proceedings and for which such Company has set aside on its books
adequate reserves in accordance with GAAP. Each Company has made adequate
provision in accordance with GAAP for all Taxes not yet due and payable. No
Company is aware of any proposed or pending tax assessments, deficiencies,
audits or other proceedings that could reasonably be expected to result in a
Material Adverse Effect. No Company has ever been a party to any understanding
or arrangement constituting a “tax shelter” within the meaning of
Section 6662(d)(2)(C)(ii) of the Code or Sections 6111(c) or 6111(d) of the Code
(as in effect prior to the amendment by the American Jobs Creation Act of 2004,
P.L. 108-357), or has ever “participated” in a “reportable transaction” within
the meaning of Treasury Regulation Section 1.6011-4. No Company is a party to
any tax sharing or similar agreement.

70



--------------------------------------------------------------------------------



 



     Section 3.14 No Material Misstatements. No information, report, financial
statement, certificate (including the Perfection Certificate), Borrowing
Request, LC Request, exhibit or schedule furnished by or on behalf of any
Company to the Administrative Agent or any Lender in connection with the
negotiation of any Loan Document or included therein or delivered pursuant
thereto (including the Confidential Information Memorandum), taken as a whole,
contained or contains any material misstatement of fact or omitted or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were or are made, not misleading as of the
date such information is dated or certified; provided that to the extent any
such information, report, financial statement, exhibit or schedule was based
upon or constitutes a forecast or projection, each Loan Party represents and
warrants only that on the date of delivery thereof such forecast or projection
was prepared in good faith based upon (i) the assumptions stated therein (which
assumptions are believed by the Loan Parties on the date delivered to the
Administrative Agent or a Lender to be reasonable), (ii) accounting principles
consistent with the historical audited financial statements of Borrower, and
(iii) the best information reasonably available to, or in the possession or
control of, the Loan Parties as of the date of delivery thereof to the
Administrative Agent or a Lender.
     Section 3.15 Labor Matters. There are no strikes, lockouts or slowdowns
against any Company pending or, to the knowledge of the Loan Parties, threatened
that have resulted in, or could reasonably be expected to result in, a Material
Adverse Effect. The hours worked by and payments made to employees of any
Company have not been in violation of the Fair Labor Standards Act of 1938, as
amended, or any other applicable Legal Requirement dealing with such matters in
any manner that has resulted in, or could reasonably be expected to result in, a
Material Adverse Effect. All payments due from any Company, or for which any
claim may be made against any Company, on account of wages and employee health
and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of such Company except to the extent that the failure to
do so has not resulted in, and could not reasonably be expected to result in, a
Material Adverse Effect. The consummation of the Transactions and Restatement
Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any Company is bound.
     Section 3.16 Solvency. Both immediately before and immediately after the
consummation of the Restatement Transactions to occur on the Restatement Date
and immediately following the making of each Credit Extension and after giving
effect to the application of the proceeds of each Credit Extension, (a) the fair
value of the properties of each Loan Party will exceed its debts and
liabilities, subordinated, contingent or otherwise, (b) the present fair
saleable value of the property of each Loan Party will be greater than the
amount that will be required to pay the probable liability of its debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured, (c) each Loan Party generally
will be able to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured, and
(d) each Loan Party will not have unreasonably small capital with which to
conduct its business in which it is engaged as such business is now conducted
and is proposed, contemplated or about to be conducted following the Restatement
Date.
     Section 3.17 Employee Benefit Plans. (a) The Company and each of its ERISA
Affiliates are in material compliance with all applicable Legal Requirements,
including all applicable provisions of ERISA and the Code and the regulations
and published interpretations thereunder, with respect to all Employee Benefit
Plans. Each Employee Benefit Plan complies in all material respects, and is
operated and maintained in compliance in all material respects, with all
applicable Legal Requirements, including

71



--------------------------------------------------------------------------------



 



all material applicable provisions of ERISA and the Code and the regulations and
published interpretations thereunder. Each Employee Benefit Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination from the Internal Revenue Service and nothing has occurred which
would prevent, or cause the loss of, such qualification.
          (b) No ERISA Event has occurred or is reasonably expected to occur. No
Pension Plan has any Unfunded Pension Liability. Within the last six years, no
Pension Plan has been terminated, whether or not in a “standard termination” as
that term is used in Section 4041 of ERISA, nor has any Pension Plan (determined
at any time within the last six years) with an Unfunded Pension Liability been
transferred outside of the “controlled group” (within the meaning of Section
4001(a)(14) of ERISA) of any Company or any of their respective ERISA
Affiliates. Using actuarial assumptions and computation methods consistent with
subpart I of subtitle E of Title IV of ERISA, the aggregate liabilities of any
Company or any of its ERISA Affiliates to all Multiemployer Plans in the event
of a complete withdrawal therefrom, as of the close of the most recent fiscal
year of each such Multiemployer Plan, have not resulted in, and could not
reasonably be expected to result in, a Material Adverse Effect.
          (c) Except to the extent required under Section 4980B of the Code, no
Employee Benefit Plan provides health or welfare benefits (through the purchase
of insurance or otherwise) for any retired or former employee of any Company or
any of its ERISA Affiliates.
     Section 3.18 Environmental Matters. Except as could not reasonably be
expected to result in a Material Adverse Effect:
          (i) the Companies and their businesses, operations and Real Property
are and have at all times during the Companies’ ownership or lease thereof been
in compliance with, and the Companies have no liability under, any applicable
Environmental Law;
          (ii) the Companies have obtained all Environmental Permits required
for the conduct of their businesses and operations, and the ownership, operation
and use of the Real Property, under all applicable Environmental Laws. The
Companies are in compliance with the terms and conditions of such Environmental
Permits, and all such Environmental Permits are valid and in good standing. No
expenditures or operational adjustments are reasonably anticipated to be
required to remain in compliance with the terms and conditions of, or to renew
or modify such Environmental Permits during the next five years;
          (iii) there has been no Release or threatened Release or any handling,
management, generation, treatment, storage or disposal of Hazardous Materials
on, at, under or from any Real Property or facility presently or formerly owned,
leased or operated by any of the Companies or their predecessors in interest
that has resulted in, or is reasonably likely to result in, liability or
obligations by any of the Companies under Environmental Law or in an
Environmental Claim;
          (iv) there is no Environmental Claim pending or, to the knowledge of
the Loan Parties, threatened against any of the Companies, or relating to the
Real Property currently or formerly owned, leased or operated by any of the
Companies or relating to the operations of the Companies, and, to the knowledge
of the Loan Parties, there are no actions, activities, circumstances,
conditions, events or incidents that are reasonably likely to form the basis of
such an Environmental Claim;

72



--------------------------------------------------------------------------------



 



          (v) no person with an indemnity, contribution or other obligation to
any of the Companies relating to compliance with or liability under
Environmental Law is in default with respect to any such indemnity, contribution
or other obligation;
          (vi) no Company is obligated to perform any action or otherwise incur
any expense under Environmental Law pursuant to any Order or agreement by which
it is bound or has assumed by contract or agreement, and no Company is
conducting or financing any Response pursuant to any Environmental Law with
respect to any Real Property or any other location;
          (vii) no Real Property or facility owned, operated or leased by the
Companies and, to the knowledge of the Loan Parties, no Real Property or
facility formerly owned, operated or leased by any of the Companies or any of
their predecessors in interest is (i) listed or proposed for listing on the
National Priorities List as defined in and promulgated pursuant to CERCLA or
(ii) listed on the Comprehensive Environmental Response, Compensation and
Liability Information System promulgated pursuant to CERCLA or (iii) included on
any similar list maintained by any Governmental Authority that indicates that
any Company has or may have an obligation to undertake investigatory or
remediation obligations under applicable Environmental Laws;
          (viii) no Lien has been recorded or, to the knowledge of any Loan
Party, threatened under any Environmental Law with respect to any Real Property
or property of the Companies;
          (ix) the execution, delivery and performance of this Agreement and the
other Loan Documents and the consummation of the Transactions, the Restatement
Transactions and the other transactions contemplated hereby and thereby will not
require any notification, registration, filing, reporting, disclosure,
investigation, remediation or cleanup obligations pursuant to any Governmental
Real Property Disclosure Requirements or any other Environmental Law; and
          (x) the Companies have made available to the Lenders all material
records and files in the possession, custody or control of, or otherwise
reasonably available to, the Companies concerning compliance with or liability
or obligation under Environmental Law, including those concerning the condition
of the Real Property or the existence of Hazardous Materials at Real Property or
facilities currently or formerly owned, operated, leased or used by any of the
Companies.
     Section 3.19 Health Care Matters. Without limiting or being limited by any
other provision of any Loan Document:
          (a) Health Care Programs and Third-Party Payor Participation. The
Company participates in and has not been excluded from the federal and state
health care programs (individually, a “Program” and collectively, the
“Programs”) listed on Schedule 3.19(a). A list of all of the Companies’ existing
(x) Medicare Provider Agreements and numbers and Medicaid Provider Agreements
and numbers, and (y) all other federal and state Program provider agreements and
numbers, excluding TRICARE and CHAMPUS, pertaining to the business of each
Company or, if such contracts do not exist, other documentation evidencing such
participation are set forth on Schedule 3.19(a). The Companies’ existing
(x) Medicare Provider Agreements and numbers and Medicaid Provider Agreements
and

73



--------------------------------------------------------------------------------



 



numbers, and (y) all other federal and state Program provider agreements and
numbers, including TRICARE and CHAMPUS shall be referred to herein as “Program
Agreements.” The Companies Reimbursement Approvals include contractual
arrangements with third-party payors including, but not limited to, private
insurance, managed care plans and HMOs, health care providers and employee
assistance programs (the “Third-Party Payors”). A list of each Companies’
existing Reimbursement Approvals with Third-Party Payor(s) that provide for
payment of $500,000 or more in calendar year 2010 pertaining to such Company
Subsidiary’s business is set forth on Schedule 3.19(a) (the “Third-Party Payor
Contracts”). The Program Agreements and Third-Party Payor Contracts constitute
legal, valid, binding and enforceable obligations of the Company that is a party
thereto and the other parties thereto (subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless whether
considered in a proceeding at equity or in law) and, to the knowledge of the
Company, are in full force and effect. To the knowledge of the Companies, no
Company is in default under any Program Agreement or under any Third-Party Payor
Contract to which it is a party and, to the knowledge of the Company, the other
parties thereto are not in material default thereunder. The Company is in
material compliance with the rules and policies respecting each Program
Agreement and Third-Party Payor Contract, including, but not limited to, all
certification, billing, reimbursement and documentation requirements. Except as
set forth on Schedule 3.19(a), no action has been taken by any Governmental
Authority or, to the knowledge of the Company, recommended by any Governmental
Authority, either to revoke, withdraw or suspend any Program Agreement or to
terminate or decertify any participation of any Company in any “Federal Health
Care Program” (as that term is defined in 42 U.S.C. § 1320a-7b(f)) in which it
participates (including, but not limited to Medicare, Medicaid, TRICARE and
CHAMPUS), nor is there any decision by the Company not to renew any Program
Agreement. To the knowledge of the Companies, except as could not reasonably be
expected to have a Material Adverse Effect, no party to a Program Agreement or
Third-Party Payor Contract or other government regulatory authority has
threatened in writing revocation, suspension, termination, probation,
restriction, limitation or nonrenewal affecting any Program Agreement or
Third-Party Payor Contract.
          (b) Health Care Permits. Except as could not reasonably be expected to
have a Material Adverse Effect, each Company holds all Health Care Permits
necessary or required by applicable Legal Requirement or Governmental Authority
for the operation of the business of such Company. Schedule 3.19(b) sets forth
all such Health Care Permits held by each Company as of the Restatement Date
(individually, a “Company Health Care Permit,” and collectively, the “Company
Health Care Permits”). Except as could not reasonably be expected to have a
Material Adverse Effect, there are no pending or, to the knowledge of any Loan
Party, threatened suits or proceedings that could reasonably be expected to
result in the suspension, revocation, restriction, amendment or nonrenewal of
any Company Health Care Permit, and no event which (whether with notice or lapse
of time or both) could reasonably be expected to result in a suspension,
revocation, restriction, amendment or nonrenewal of any Company Health Care
Permit has occurred. Except as could not reasonably be expected to have a
Material Adverse Effect, each Company is in compliance with the terms of the
Company Health Care Permits.
          (c) Accreditations. Except as could not reasonably be expected to have
a Material Adverse Effect, each Company holds all Accreditations necessary or
required by applicable Legal Requirements or Governmental Authority for the
operation of the business of such Company (including accreditation by the
appropriate Governmental Authorities and industry accreditation agencies and
accreditation and certifications necessary to receive payment and compensation
and to participate under Medicare, Medicaid, TRICARE/CHAMPUS, Blue Cross/Blue
Shield and other payor programs

74



--------------------------------------------------------------------------------



 



relevant to any Company) (individually, a “Company Accreditation,” and
collectively, the “Company Accreditations”). There are no pending or, to the
knowledge of any Loan Party, threatened suits or proceedings that could
reasonably be expected to result in the suspension, revocation, restriction,
amendment or nonrenewal of any Company Accreditations, and no event which
(whether with notice or lapse of time or both) could reasonably be expected to
result in a suspension, revocation, restriction, amendment or nonrenewal of any
Company Accreditation has occurred. Except as could not reasonably be expected
to have a Material Adverse Effect, each Company is in compliance with the terms
of the Company Accreditations.
          (d) Reimbursement Approvals. Except as could not be expected to have a
Material Adverse Effect, each Company holds all Reimbursement Approvals
necessary or required by applicable law or Governmental Authority for the
operation of the business of such Company (individually, a “Company
Reimbursement Approval,” and collectively, the “Company Reimbursement
Approvals”). Reimbursement Approvals include, but are not limited to, those
items listed on Schedule 3.19(a). Except as could not reasonably be expected to
have a Material Adverse Effect, there are no pending or, to the knowledge of any
Loan Party, threatened suits or proceedings that could reasonably be expected to
result in the suspension, revocation, restriction, amendment or nonrenewal of
any Company Reimbursement Approvals, and no event which (whether with notice or
lapse of time or both) could reasonably be expected to result in a suspension,
revocation, restriction, amendment or nonrenewal of any Company Reimbursement
Approval has occurred. Except as could not reasonably be expected to have a
Material Adverse Effect, each Company is in compliance with the terms of the
Company Reimbursement Approvals.
          (e) Regulatory Filings. Since December 31, 2009, each Company has
timely filed, or caused to be filed, all material regulatory reports, schedules,
statements, documents, filings, submissions, forms, registrations and other
documents, together with any amendments required to be made with respect
thereto, that each was required to file with any Governmental Authority or
pursuant to any Company Health Care Permit, Company Accreditation or Company
Reimbursement Approval or other applicable Legal Requirement, including health,
pharmacy, laboratory, drug enforcement, Medicaid and Medicare regulatory
authorities (“Company Regulatory Filings”), and has timely paid all amounts,
Taxes, fees and assessments due and payable in connection therewith, except
where the failure to make such filings or payments on a timely basis could not
reasonably be expected to have a Material Adverse Effect. All such Company
Regulatory Filings complied in all material respects with applicable Legal
Requirements.
          (f) Surveys, Audits and Investigations. Schedule 3.19(f) sets forth a
list of all notices received during the fiscal year ended December 31, 2010, of
material noncompliance, requests for material remedial action, investigations,
return of overpayment or imposition of fines (whether ultimately paid or
otherwise resolved) by any Governmental Authority or pursuant to any Company
Health Care Permit, Company Accreditation or Company Reimbursement Approval (the
“Health Care Audits”), other than ordinary course overpayments and/or notices
advising of routine payor audits. For purposes this Section 3.19(f), a routine
payor audit is considered to be an audit that requests records for identified
patients during a limited period of time, but does not include an audit that
identifies any specific area of review. Each Company has prepared and submitted
timely all corrective action plans or responses required to be prepared and
submitted in response to any Health Care Audits and has implemented all of the
corrective actions described in such corrective action plans, except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect. No Company has any (A) uncured deficiency that could lead to the
imposition of a remedy or (B) existing accrued and/or

75



--------------------------------------------------------------------------------



 



unpaid indebtedness to any Governmental Authority or pursuant to any Company
Reimbursement Approval, including Medicare or Medicaid, excepting any that could
not reasonably be expected to have a Material Adverse Effect.
          (g) Compliance with Laws. Each Company is in compliance with all
Medicare and Medicaid provisions of the Social Security Act, the anti-kickback
provisions of the Social Security Act, the Stark anti-referral provisions of the
Social Security Act, the False Claims Act, the Civil Monetary Penalty Law of the
Social Security Act, the privacy and security provisions of the Health Insurance
Portability and Accountability Act of 1996, and similar federal or state laws or
regulations applicable to services, payments, record keeping, inventory and
operations of each Company (the “Health Care Laws”), except where the failure to
do so could not reasonably be expected to have a Material Adverse Effect.
          (h) Corporate Integrity Agreement; Exclusion. No Company nor, to the
knowledge of the Loan Parties, any director, officer, manager, member or partner
of any Company (in such capacity, but not otherwise) is party to a corporate
integrity agreement, consent order, consent decree, permanent injunction or
other settlement agreement with any Governmental Authority or pursuant to any
Company Health Care Permit, Company Accreditation or Company Reimbursement
Approval. No Company nor, to the knowledge of the Loan Parties, any director,
officer, manager, member, partner, managing employee, or direct or indirect
owner of 5% or more of the Equity Interests of any Company has been excluded
from participating in state or federal health care programs, including Medicare
and Medicaid, or debarred from contracting with Governmental Authorities.
          (i) Transaction Documents. The execution and delivery of the
Transaction Documents, and each Company’s performance thereunder (including the
performance of the pre- and post- closing notices and applications as provided
in the Transaction Documents) will not (i) result in the loss of or limitation
of any Company Health Care Permits, Company Accreditations or Company
Reimbursement Approvals or (ii) reduce receipt of the ongoing payments or
reimbursements pursuant to the Company Reimbursement Approvals that the Company
is receiving as of the date hereof.
          (j) Cash Management. Schedule 3.19(j) sets forth, as of the
Restatement Date, an accurate and complete description of the cash management
system maintained by each Company and into which are deposited receivables
generated pursuant to Company Reimbursement Approvals.
     Section 3.20 Insurance. Schedule 3.20 sets forth a description in
reasonable detail of all insurance maintained by each Company as of the
Restatement Date. All insurance maintained by the Companies is in full force and
effect, all premiums due have been duly paid, no Company has received notice of
violation or cancellation thereof, the Premises, and the use, occupancy and
operation thereof, comply with all Insurance Requirements, and there exists no
default under any Insurance Requirement, in each case, to the extent that the
absence of the foregoing could reasonably be expected to have a Material Adverse
Effect. Each Company has insurance in such amounts and covering such risks and
liabilities as are customary for companies of a similar size engaged in similar
businesses in similar locations.
     Section 3.21 Security Documents. (a) The Security Agreement (as in effect
immediately prior to the Restatement Date) was effective to create, and the
Security Agreement as of the Restatement Date is effective to continue in the
same force and effect in favor of the Collateral Agent for the benefit of the
Secured Parties, legal, valid and enforceable Liens on, and security interests
in, the Security Agreement Collateral and, when (i) financing statements and
other filings in appropriate form

76



--------------------------------------------------------------------------------



 



are filed in the offices specified on Schedule 7 to the Perfection Certificate
and (ii) upon the taking of possession or control by the Collateral Agent of the
Security Agreement Collateral with respect to which a security interest may be
perfected only by possession or control (which possession or control shall be
given to the Collateral Agent to the extent possession or control by the
Collateral Agent is required by each Security Document), the Liens created by
the Security Agreement shall constitute fully perfected Liens on, and security
interests in, all right, title and interest of the grantors thereunder in the
Security Agreement Collateral (other than (A) the Intellectual Property
Collateral (as defined in the Security Agreement) and (B) such Security
Agreement Collateral in which a security interest cannot be perfected under the
UCC as in effect at the relevant time in the relevant jurisdiction), in each
case subject to no Liens other than Permitted Liens.
          (b) When (i) the Security Agreement or a short form thereof is filed
in the United States Patent and Trademark Office and the United States Copyright
Office, and (ii) financing statements and other filings in appropriate form are
filed in the offices specified on Schedule 7 to the Perfection Certificate, the
Liens created by such Security Agreement shall constitute fully perfected Liens
on, and security interests in, all right, title and interest of the grantors
thereunder in the Intellectual Property Collateral (as defined in such Security
Agreement), in each case subject to no Liens other than Permitted Liens.
          (c) Each Mortgage, if any, upon the execution and delivery thereof,
shall be effective to create, in favor of the Collateral Agent, for its benefit
and the benefit of the Secured Parties, legal, valid and enforceable first
priority Liens on, and security interests in, all of the Loan Parties’ right,
title and interest in and to the Mortgaged Properties thereunder and the
proceeds thereof, subject only to Permitted Liens, and when the Mortgages are
filed or recorded in accordance with the provisions of Sections 5.11 and 5.12
when such Mortgage is filed or recorded in the offices specified in the local
counsel opinion delivered with respect thereto in accordance with the provisions
of Sections 5.11 and 5.12, the Mortgages shall constitute fully perfected first
priority Liens on, and security interests in, all right, title and interest of
the Loan Parties in the Mortgaged Properties and the proceeds thereof, in each
case prior and superior in right to any other person, other than Permitted
Liens.
          (d) Each Security Document delivered pursuant to Sections 5.11 and
5.12 will, upon execution and delivery thereof, be effective to create in favor
of the Collateral Agent, for the benefit of the Secured Parties, legal, valid
and enforceable Liens on, and security interests in, all of the Loan Parties’
right, title and interest in and to the Collateral thereunder, and (i) when all
appropriate filings or recordings are made in the appropriate offices as may be
required under applicable Legal Requirements and (ii) upon the taking of
possession or control by the Collateral Agent of such Collateral with respect to
which a security interest may be perfected only by possession or control (which
such possession or control shall be given to the Collateral Agent to the extent
required by any Security Document), the Liens in favor of the Collateral Agent
created under such Security Document will constitute valid, enforceable and
fully perfected first priority Liens on, and security interests in, all right,
title and interest of the Loan Parties in such Collateral, in each case subject
to no Liens other than Permitted Liens.
     Section 3.22 Acquisition Documents; Representations and Warranties in
Acquisition Agreement. Schedule 3.22 lists (i) each exhibit, schedule, annex or
other attachment to the Acquisition Agreement and (ii) each agreement,
certificate, instrument, letter or other document contemplated by the
Acquisition Agreement or any item referred to in clause (i) to be entered into,
executed or delivered or to become effective in connection with the Acquisition
or otherwise entered into, executed or delivered in connection with the
Acquisition. The Lenders have been furnished true and complete

77



--------------------------------------------------------------------------------



 



copies of each Acquisition Document to the extent executed and delivered on or
prior to the Restatement Date.
     Section 3.23 Anti-Terrorism Law. (a) No Company and, to the knowledge of
the Loan Parties, none of its Affiliates is in violation of any Legal
Requirements relating to terrorism or money laundering (“Anti-Terrorism Laws”),
including Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001 (the “Executive Order”), and the USA PATRIOT Improvement and
Reauthorization Act, Public Law 109-177 (March 9, 2006), as amended (the
“Patriot Act”).
          (b) No Company and to the knowledge of the Loan Parties, no Affiliate
or broker or other agent of any Loan Party acting or benefiting in any capacity
in connection with the Credit Extensions is any of the following:
          (i) a person that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order;
          (ii) a person owned or controlled by, or acting for or on behalf of,
any person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;
          (iii) a person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;
          (iv) a person that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or
          (v) a person that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control (“OFAC”) at its official website or
any replacement website or other replacement official publication of such list.
          (c) No Company and, to the knowledge of the Loan Parties, no broker or
other agent of any Company acting in any capacity in connection with the Loans
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any person described in
paragraph (b) above, (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order, or (iii) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.
     Section 3.24 Borrowing Base Matters. (a) All Receivable Information,
information provided in the application for the program effectuated by the
Collateral Management Agreement, and each other document, report and
Transmission (as defined in the Collateral Management Agreement) provided by
Loan Party to the Collateral Manager is or shall be accurate in all material
respects as of its date and as of the date so furnished, and no such document
contains or will contain any untrue statement of a material fact or omits or
will omit to state a material fact necessary in order to make the statements
contained therein, in the light of the circumstances under which they were made
and when taken as a whole, not misleading.

78



--------------------------------------------------------------------------------



 



          (b) Each Receivable identified in each Borrowing Base Certificate is,
as of the date of such Borrowing Base Certificate, an Eligible Receivable and
all Inventory identified in each Borrowing Base Certificate is, as the date of
such Borrowing Base Certificate, Eligible Inventory.
          (c) All required Notices to Obligors (as defined in the Collateral
Management Agreement) have been prepared and delivered to each Obligor, and all
invoices now bear only the appropriate remittance instructions for payment
direction to the applicable Lockbox or Lockbox Account, as the case may be.
          (d) The Lockboxes are the only post office boxes and the Lockbox
Accounts are the only lockbox accounts maintained for Receivables; and no
direction of any Loan Party is in effect directing Obligors to remit payments on
Receivables other than to the Lockboxes or Lockbox Accounts.
          (e) None of the Eligible Receivables constitutes or has constituted an
obligation of any Person which is an Affiliate of Borrower.
          (f) The Obligor of each Eligible Receivable has not been the Obligor
of any Defaulted Receivables in the past 12 months (other than, for the purpose
of this clause, as a result of good faith disputes).
          (g) Each Receivable that is an Unbilled Receivable will be, or has
been, billed to the Obligor of such Receivable within 30 days of the Last
Service Date, or in the case of a Rebate Receivable, will be, or has been,
billed to the Obligor of the Rebate Receivable within 60 days after the end of
the fiscal quarter in which such Rebate Receivable became due and payable.
ARTICLE IV
CONDITIONS TO CREDIT EXTENSIONS
     Section 4.01 Conditions to Restatement Date. The obligation of each Lender
and each Issuing Bank to make any Credit Extension on and after the Restatement
Date shall be subject to the satisfaction of the Administrative Agent of each of
the conditions precedent set forth below.
          (a) Loan Documents. All legal matters incident to this Agreement, as
amended and restated, the Credit Extensions hereunder, the Restatement Documents
and the other Loan Documents shall be satisfactory to the Lenders, to the
Issuing Bank and to the Administrative Agent and the Administrative Agent shall
have received an executed counterpart of each of the Loan Documents and the
Perfection Certificate.
          (b) Assignment of Loans. Each Assigning Lender shall have executed and
delivered the Assignment and Acceptance documentation assigning their interests
in the Loans to HF-4.
          (c) Repayment of Term Loans. (i) The Term Loans of the Term Loan
Non-Assigning Lenders shall have been and (ii) the Term Loans assigned to HF-4
by the Assigning Lenders shall be concurrently with the entering into of this
Agreement, paid in full and all Term Loan Commitments shall have been
terminated.
          (d) Agency Succession. All matters contemplated by the successor
agency agreement dated as of the Restatement Date, among the Administrative
Agent, Jefferies, the Loan Parties and the Required Lenders under the Existing
Credit Agreement shall have completed (or to the

79



--------------------------------------------------------------------------------



 



satisfaction of the Administrative Agent, will be completed as soon as
reasonably practicable) and the Collateral Account (as defined in the Existing
Agreement) shall have been closed and all proceeds therein delivered to the
Collection Account.
          (e) Corporate Documents. The Administrative Agent shall have received:
               (i) a certificate of the secretary or assistant secretary of each
Loan Party dated the Restatement Date, certifying (A) that attached thereto is a
true and complete copy of each Organizational Document of such Loan Party
certified (to the extent applicable) as of a recent date by the Secretary of
State of the state of its incorporation or organization, as the case may be,
(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors of such Loan Party authorizing the execution,
delivery and performance of the Loan Documents and Restatement Documents to
which such person is a party and, in the case of Borrower, the Credit Extensions
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect and (C) as to the incumbency and
specimen signature of each officer executing any Loan Document, Restatement
Document or any other document delivered in connection herewith on behalf of
such Loan Party (together with a certificate of another officer as to the
incumbency and specimen signature of the secretary or assistant secretary
executing the certificate in this clause (i));
               (ii) a certificate as to the good standing of each Loan Party (in
so-called “long-form” if available) as of a recent date, from such Secretary of
State; and
               (iii) such other corporate and related documents as the Lenders,
the Issuing Bank or the Administrative Agent may reasonably request.
          (f) Officers’ Certificate. The Administrative Agent shall have
received a certificate, dated the Restatement Date and signed by a Responsible
Officer of Borrower (or other senior officer acceptable to the Administrative
Agent), confirming compliance with the conditions precedent set forth in this
Section 4.01 and Sections 4.02(b), (c) and (d).
          (g) Financings and Other Transactions, Etc. (i) Each of the
Restatement Documents and other Transaction Documents (to the extent applicable
on the Restatement Date) shall have been duly executed and delivered by Borrower
and each Subsidiary party thereto and be in form and substance satisfactory to
the Administrative Agent, and shall be in full force and effect on the
Restatement Date.
          (h) Financial Statements; Financial Performance; Borrowing Base.
          (i) Borrower shall have delivered the Projections to the Lenders in
accordance with Section 3.04(c).
          (ii) Borrower shall have delivered to the Administrative Agent and the
Collateral Manager a Borrowing Base Certificate which shall have been prepared
(and calculated) as of the Restatement Date.
          (i) Compliance with Securities Laws. Borrower shall have complied with
all applicable laws and regulations (including the proxy rules under federal
securities laws) in connection with obtaining all consents and approvals from
the stockholders of Borrower required under applicable

80



--------------------------------------------------------------------------------



 



securities laws and the Organizational Documents of Borrower, including all
requirements with respect to the provision of a proxy statement to stockholders
of Borrower.
          (j) Opinions of Counsel. The Administrative Agent shall have received,
on behalf of itself, the other Agents, the Arranger, the Lenders and the Issuing
Bank, a favorable written opinion of (i) King & Spalding LLP, special counsel
for the Loan Parties, and (ii) each local counsel listed on Schedule 4.01(j), in
each case (A) dated the Restatement Date, (B) addressed to the Agents, the
Issuing Bank and the Lenders and (C) covering such matters relating to the Loan
Documents and the Transactions and Restatement Transactions as the
Administrative Agent shall reasonably request (provided, that such local counsel
opinions may delivered on a post-Restatement Date basis as provided for in
Section 5.20 and on Schedule 5.20), and (iv) a copy of each legal opinion
delivered under the other Transaction Documents, accompanied by reliance letters
from the party delivering such opinion authorizing the Agents, Lenders and the
Issuing Bank to rely thereon as if such opinion were addressed to them.
          (k) Legal Requirements. The Administrative Agent shall be satisfied
that each Company, and the Transactions and Restatement Transactions shall be in
full compliance with all material Legal Requirements, including Regulations T, U
and X of the Board, and shall have received satisfactory evidence of such
compliance reasonably requested by it.
          (l) Consents and Approvals. The Administrative Agent shall be
satisfied that all necessary governmental, regulatory, shareholder and material
third party approvals and consents necessary in connection with the Transactions
and Restatement Transactions shall have been obtained and shall be in full force
and effect, and all applicable waiting periods shall have expired without any
action being taken by any applicable authority that could reasonably be expected
to restrain or prevent any of the Transactions and Restatement Transactions.
          (m) Litigation. There shall not exist any claim, action, suit,
investigation, litigation or proceeding pending or threatened in writing before
any court or any Governmental Authority, domestic or foreign, that (i) seeks to
restrain or prevent the effectuation of the transactions contemplated in
connection with the amendment and restatement of this Agreement, or (ii) could
reasonably be expected to have a Material Adverse Effect; provided, that the
current Minnesota U.S. Attorney’s Office investigation shall not be deemed to be
materially adverse for the purpose of this clause (m).
          (n) Fees. The Arranger, the Collateral Manager and Administrative
Agent shall have received all Fees and other amounts due and payable on or prior
to the Closing Date, including, to the extent invoiced, reimbursement or payment
of all out-of-pocket expenses (including the legal fees and expenses of Kaye
Scholer LLP, special counsel to the Administrative Agent, and the fees and
expenses of any local counsel, foreign counsel, appraisers, consultants and
other advisors) required to be reimbursed or paid by the Loan Parties hereunder
or under any other Loan Document.
          (o) Personal Property Requirements. The Collateral Agent shall have
received:
          (i) the Intercompany Note executed by and among the Companies,
accompanied by an endorsement to the Intercompany Note (undated and endorsed in
blank) in the form attached hereto, and endorsed by each of the Loan Parties;
          (ii) all other certificates, agreements, including amendments, or
amendments and restatements to Depositary Agreements and control agreements, or
instruments necessary to perfect the Collateral Agent’s security interest in all
Chattel Paper, all

81



--------------------------------------------------------------------------------



 



Instruments, all Lockbox Accounts and Deposit Accounts identified in Schedule 16
to the Perfection Certificate and all Investment Property of each Loan Party (as
each such term is defined in, and to the extent required by, the Security
Agreement);
          (iii) amendments to UCC financing statements indicating the name and
address of the Administrative Agent, as agent for the Secured Parties, as
“Secured Party” thereunder in appropriate form for filing under the UCC,
amendments to filings with the United States Patent and Trademark Office and
United States Copyright Office and such other documents under applicable Legal
Requirements in each jurisdiction as may be necessary or appropriate or, in the
reasonable opinion of the Collateral Agent, desirable to perfect the Liens
created, or purported to be created, by the Security Documents;
          (iv) certified copies, each as of a recent date, of (w) the UCC
searches required to be attached as Schedule 5 to the Perfection Certificate,
(x) United States Patent and Trademark Office and United States Copyright Office
searches (provided, that such searches may delivered on a post-Restatement Date
basis as provided for in Section 5.20 and on Schedule 5.20), (y) tax and
judgment lien searches, bankruptcy and pending lawsuit searches or equivalent
reports or searches listing all effective lien notices or comparable documents
that name any Company as debtor and that are filed in the state and county
jurisdictions in which any Company is organized or maintains its principal place
of business, and (z) such other searches (if any) that the Collateral Agent
reasonably deems necessary or appropriate;
          (v) with respect to each Key Location existing on the Restatement
Date, a Landlord Access Agreement or Bailee Letter, as applicable, copies of any
notices (and if required, consents) if necessary or appropriate to be delivered
in connection with the Restatement Transactions, including information regarding
the name and address of the new Administrative Agent;
          (vi) a copy of the notice of change of address for notices under
Section 9.01 of the ABDC Intercreditor Agreement; and
          (vii) evidence reasonably acceptable to the Collateral Agent of
payment or arrangements for payment by the Loan Parties of all applicable filing
or recording taxes, fees, charges, costs and expenses required for the filing or
recording of the Security Documents.
          (p) Insurance. The Administrative Agent shall have received a copy of,
or a certificate as to coverage under, the insurance policies required by
Section 5.04 and the applicable provisions of the Security Documents, each of
which shall be addressed or otherwise amended to include a “standard” or “New
York” lender’s loss payable or mortgagee endorsement (as applicable) and shall
name the Collateral Agent, on behalf of the Secured Parties, as additional
insured, in form and substance reasonably satisfactory to the Administrative
Agent and the Collateral Agent.
          (q) Bank Regulatory Documentation. The Administrative Agent and the
Lenders shall have received at least two Business Days before the Restatement
Date, in form and substance satisfactory to them, all documentation and other
information required by bank regulatory authorities or reasonably requested by
the Administrative Agent or any Lender under or in respect of applicable
Anti-Terrorism Laws or “know-your-customer” Legal Requirements, including the
Executive Order.

82



--------------------------------------------------------------------------------



 



          (r) Performance of Obligations. All costs, fees, expenses (including
reasonable legal fees and expenses, title premiums, survey charges and recording
taxes and fees) and other compensation and amounts contemplated by the
Commitment Letter, the Fee Letter or otherwise payable to the Administrative
Agent, its affiliates, or the Lenders or any of their respective affiliates,
shall have been paid to the extent due and invoiced. The Loan Parties shall have
complied with all of their covenants, agreements and obligations under the
Commitment Letter and the Fee Letter, and the Commitment Letter and the Fee
Letter shall be in full force and effect. Subject to Section 3 of the Commitment
Letter, all of the Loan Parties’ representations and warranties in the
Commitment Letter and Fee Letter shall be true and correct on the Restatement
Date.
          (s) Absence of Material Adverse Changes. There shall not have been any
event, development, change or circumstance since September 30, 2010, that,
either individually or in the aggregate, has caused or could reasonably be
expected to have a Material Adverse Effect.
          (t) Absence of Additional Information. The Administrative Agent and
the Lenders shall not have become aware after December 10, 2010 of any
information, circumstance or other matter (including any matter relating to
financial models and underlying assumptions relating to the Projections)
affecting Borrower, Target or their respective subsidiaries, any Transaction or
any other matter contemplated by the Commitment Letter or the Fee Letter (the
“New Information”) that is inconsistent with any information disclosed to the
Administrative Agent and the Lenders prior to the date of the Commitment Letter
(the “Disclosed Information”), which, if such New Information were to be
regarded as a change from the Disclosed Information, could reasonably be
expected to be adverse in any material respect to Borrower and its Subsidiaries,
the Target and its Subsidiaries, or the rights, remedies or interests of the
Lenders, taken as a whole, or have a Material Adverse Effect.
          (u) [Intentionally Omitted].
          (v) [Intentionally Omitted].
     Section 4.02 Conditions to All Credit Extensions. The obligation of each
Lender and each Issuing Bank to make any Credit Extension (including the initial
Credit Extension) shall be subject to, and to the satisfaction of, each of the
conditions precedent set forth below.
          (a) Notice. The Administrative Agent (with a copy to the Collateral
Manager) shall have received (x) a Borrowing Request as required by Section 2.03
(or such notice shall have been deemed given in accordance with Section 2.03) if
Loans are being requested or, in the case of the issuance, amendment, extension
or renewal of a Letter of Credit, the Issuing Bank and the Administrative Agent
shall have received a notice requesting the issuance, amendment, extension or
renewal of such Letter of Credit as required by Section 2.18(b) or, in the case
of the Borrowing of a Swingline Loan, the Swingline Lender and the
Administrative Agent shall have received a Borrowing Request as required by
Section 2.17(b) and (y) not later than one Business Day prior to the proposed
date of the applicable Credit Extension, a Borrowing Base Certificate which
shall have been prepared (and calculated) as of such date of receipt by the
Administrative Agent (it being understood that each Borrowing Base Certificate
shall include such supporting information as the Administrative Agent or the
Collateral Manager may reasonably, respectively, request from time to time).
          (b) No Default. No Default or Event of Default shall have occurred and
be continuing on such date.

83



--------------------------------------------------------------------------------



 



          (c) Representations and Warranties. Each of the representations and
warranties made by any Loan Party set forth in Article III or in any other Loan
Document shall be true and correct in all material respects (or true and correct
in all respects in the case of representations and warranties qualified by
materiality or Material Adverse Effect) on and as of the date of such Credit
Extension with the same effect as though made on and as of such date, except to
the extent such representations and warranties expressly relate to an earlier
date (in which case such representations and warranties shall be true and
correct in all material respects (or true and correct in all respects in the
case of representations and warranties qualified by materiality or Material
Adverse Effect) on and as of such earlier date).
          (d) No Legal Bar. No Order of any Governmental Authority shall purport
to restrain (i) any Lender from making any Loans to be made by it or (ii) the
Issuing Bank from issuing any Letters of Credit to be issued by it. No
injunction or other restraining Order shall have been issued, shall be pending
or noticed with respect to any action, suit or proceeding seeking to enjoin or
otherwise prevent the consummation of, or to recover any damages or obtain
relief as a result of, the transactions contemplated by this Agreement or the
making of Loans or the issuance of Letters of Credit hereunder.
     Each of the delivery of a Borrowing Request or notice requesting the
issuance, amendment, extension or renewal of a Letter of Credit and the
acceptance by Borrower of the proceeds of such Credit Extension shall constitute
a representation and warranty by Borrower and each other Loan Party that on the
date of such Credit Extension (both immediately before and after giving effect
to such Credit Extension and the application of the proceeds thereof) the
conditions contained in Sections 4.02(a)-(c) have been satisfied. Borrower shall
provide such information (including calculations in reasonable detail of the
covenants in Section 6.10) as the Administrative Agent may reasonably request to
confirm that the conditions in this Section 4.02 have been satisfied.
ARTICLE V
AFFIRMATIVE COVENANTS
     Each Loan Party warrants, covenants and agrees with the Administrative
Agent, the Collateral Agent, the Issuing Bank and each Lender that so long as
this Agreement shall remain in effect and until the Commitments have been
terminated and the principal of and interest and premium (if any) on each Loan,
all Fees and all other expenses or amounts payable under any Loan Document shall
have been paid in full and all Letters of Credit have been canceled or have
expired and all amounts drawn thereunder have been reimbursed in full, each Loan
Party will, and will cause each of its Subsidiaries to:
     Section 5.01 Financial Statements, Reports, etc. Furnish to the
Administrative Agent:
          (a) Annual Reports. As soon as available and in any event within
90 days after the end of each fiscal year, the consolidated balance sheet of
Borrower as of the end of such fiscal year and related consolidated statements
of income, cash flows and stockholders’ equity for such fiscal year, in
comparative form with such financial statements as of the end of, and for, the
preceding fiscal year, and notes thereto (including a note with an unaudited
consolidating statement of income separating out Borrower and its Subsidiaries),
all prepared in accordance with GAAP and accompanied by an opinion of Ernst &
Young LLP or other independent public accountants of recognized national
standing reasonably satisfactory to the Administrative Agent (which opinion
shall not be qualified as to scope or contain any going concern or other
material qualification), stating that such financial statements fairly present,
in all

84



--------------------------------------------------------------------------------



 



material respects, the consolidated financial condition, results of operations
and cash flows of Borrower as of the dates and for the periods specified in
accordance with GAAP;
          (b) Quarterly Reports. As soon as available and in any event within
45 days after the end of each of the first three fiscal quarters of each fiscal
year, the consolidated balance sheet of Borrower as of the end of such fiscal
quarter and related consolidated statements of income and cash flows for such
fiscal quarter and for the then elapsed portion of the fiscal year, in
comparative form with the consolidated statements of income and cash flows for
the comparable periods in the previous fiscal year including a note with a
consolidating statement of income separating out Borrower and its Subsidiaries),
all prepared in accordance with GAAP and accompanied by a certificate of a
Financial Officer stating that such financial statements fairly present, in all
material respects, the consolidated financial condition, results of operations
and cash flows of Borrower as of the date and for the periods specified in
accordance with GAAP consistently applied, and on a basis consistent with
audited financial statements referred to in clause (a) of this Section 5.01,
subject to normal year-end adjustments, including audit adjustments, and the
absence of footnotes;
          (c) Monthly Reports. Within 30 days after the end of each month, the
consolidated balance sheet of Borrower as of the end of such month and the
related consolidated statements of income and cash flows of Borrower for such
month and for the then elapsed portion of the fiscal year, in comparative form
with the consolidated statements of income and cash flows for the comparable
periods in the previous fiscal year, accompanied by a certificate of a Financial
Officer stating that such financial statements fairly present, in all material
respects, the consolidated results of operations and cash flows of Borrower as
of the date and for the periods specified in accordance with GAAP consistently
applied, subject to normal year-end adjustments, including audit adjustments,
and the absence of footnotes;
          (d) Financial Officer’s Certificate. (i) Concurrently with any
delivery of financial statements under Section 5.01(a), (b) or (c) above, a
Compliance Certificate certifying that no Default has occurred or, if such a
Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto, and
(ii) concurrently with any delivery of financial statements under Section
5.01(a) or (b) above, a Compliance Certificate setting forth computations in
reasonable detail satisfactory to the Administrative Agent demonstrating
compliance with the covenants contained in Section 6.10;
          (e) Financial Officer’s Certificate Regarding Collateral. Concurrently
with any delivery of financial statements under Section 5.01(a) above and
delivery of a Perfection Certificate Supplement under Section 5.13(b), a
certificate of a Financial Officer certifying that all UCC financing statements
(including fixture filings, as applicable) or other appropriate filings,
recordings or registrations, including all refilings, rerecordings and
reregistrations, containing a sufficient description of the Collateral have been
filed of record in each governmental, municipal or other appropriate office in
each jurisdiction necessary to protect, perfect or maintain the perfection or
priority of the Liens under the Security Documents for a period of not less than
18 months after the date of such certificate (except as noted therein with
respect to any continuation statements to be filed within such period);
          (f) Financial Officer’s Report on Restructuring Costs. Concurrently
with any delivery of financial statements under Section 5.01(a) and (b) relating
to any reporting period for the 2011 fiscal year, a report from a Financial
Officer setting forth in detail an itemized list by category of all Consolidated
Permitted Restructuring Costs reflected in such financial statements, including
a

85



--------------------------------------------------------------------------------



 



description of the projected savings and benefits anticipated therefrom,
together with such backup documentation reasonably requested by the
Administrative Agent in connection therewith;
          (g) Public Reports. Promptly after the same become publicly available,
copies of all periodic and other reports, proxy statements, notices and other
materials or information filed by any Company with the Securities and Exchange
Commission, or any Governmental Authority succeeding to any or all of the
functions of the Securities and Exchange Commission, or with any national
securities exchange, or distributed to holders of its Indebtedness pursuant to
the terms of the documentation governing such Indebtedness (or any trustee,
agent or other representative therefor), as the case may be; provided, that
copies need not be provided of any such reports posted publicly to the
Electronic Data Gathering, Analysis and Retrieval System or any successor
reporting system;
          (h) Projections. No later than 60 days after the first day of each
fiscal year of Borrower, updated (through 2016) 3-year projected financial
statements, in form reasonably satisfactory to the Administrative Agent,
including profit & loss statements and statements of cash flow, of Borrower and
its Subsidiaries;
          (i) Organization. Within 45 days after the close of each fiscal year
of Borrower, Borrower shall deliver an accurate and complete organization chart
showing the ownership structure of the Companies as of the last day of such
fiscal year, or confirm that there are no changes to Schedule 3.07(c);
          (j) Organizational Documents. (i) Promptly copies of any
Organizational Documents that have been amended or modified in a manner that is,
or could reasonably be expected to be, adverse in any material respects to any
Agent or Lender, and (ii) a copy of any notice of default given or received by
any Company under any Organizational Document within 15 days after such Company
gives or receives such notice; and
          (k) Net Cash Proceeds. Promptly and in any event within one Business
Day, notice to the Administrative Agent of receipt of Net Cash Proceeds in
excess of $500,000.
          (l) Other Information. Promptly, from time to time, such other
information regarding the operations, business affairs and financial condition
of any Company, or compliance with the terms of any Loan Document, or the
environmental condition of any Real Property, as the Administrative Agent or any
Lender may reasonably request.
     Section 5.02 Litigation and Other Notices. Furnish to the Administrative
Agent written notice of the following promptly (and, in any event, within three
Business Days following any Responsible Officer’s knowledge thereof):
          (a) any Default or any default or event of default under the Senior
Note Documents, in each case, specifying the nature and extent thereof and the
corrective action (if any) taken or proposed to be taken with respect thereto;
          (b) the filing or commencement of, or any threat or notice of
intention of any person to file or commence, any action, suit, litigation or
proceeding, whether at law or in equity or otherwise by or before any
Governmental Authority, (i) against any Company or any Affiliate thereof that
could reasonably be expected to result in a Material Adverse Effect, (ii) with
respect to any Loan Document or (iii) with respect to any of the other
Transactions or Restatement Transactions;

86



--------------------------------------------------------------------------------



 



          (c) any development that has resulted in, or could reasonably be
expected to result in, a Material Adverse Effect;
          (d) the occurrence of a Casualty Event in excess of $500,000 (whether
or not covered by insurance);
          (e) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of Borrower and its Subsidiaries in an aggregate amount exceeding
$500,000;
          (f) the receipt by any Company of any notice of any Environmental
Claim or violation of or potential liability under, or knowledge by any Company
that there exists a condition that could reasonably be expected to result in an
Environmental Claim or a violation of or liability under, any Environmental Law,
except for Environmental Claims, violations and liabilities the consequence of
which, in the aggregate, would not be reasonably likely to subject the Companies
collectively to liabilities exceeding $500,000;
          (g) (i) the incurrence of any Lien (other than Permitted Liens) on, or
claim asserted against all or any substantial portion of the Collateral or
(ii) the occurrence of any other event which could reasonably be expected to
materially and adversely affect the value of the Collateral;
          (h) the receipt by any Company of any notice of any termination,
suspension, revocation, transfer, surrender, or other material impairment of any
material Company Health Care Permit, material Company Accreditation or material
Company Reimbursement Approval; and
          (i) the receipt by any Company of any notice of any Health Care Survey
or Health Care Audit that, alone or together with any other Health Care Survey
or Health Care Audit, could reasonably be expected to result in liability of the
Companies in an aggregate amount exceeding $500,000 in any twelve-month period.
     Section 5.03 Existence; Businesses and Properties. (a) Do or cause to be
done all things necessary to preserve, renew and maintain in full force and
effect its legal existence, except as otherwise expressly permitted under
Section 6.05 or Section 6.06.
          (b) Do or cause to be done all things necessary to obtain, preserve,
renew, extend and keep in full force and effect the rights, licenses, Permits,
privileges, franchises, authorizations, patents, copyrights, trademarks and
trade names material to the conduct of its business; maintain and operate such
business in substantially the manner in which it is conducted and operated on
the Restatement Date; comply with all applicable Legal Requirements (including
any and all zoning, building, Environmental Law, ordinance, code or approval or
any building permits or any restrictions of record or agreements affecting the
Real Property) and decrees and Orders of any Governmental Authority, whether now
in effect or hereafter enacted, in each case, except where the failure to comply
with such Legal Requirements could not reasonably be expected to result in a
Material Adverse Effect; pay and perform its obligations under all Leases and
Transaction Documents (other than the Loan Documents) except where the failure
to perform such obligations could not reasonably be expected to result in a
Material Adverse Effect; pay and perform its obligations under all Loan
Documents; and at all times maintain, preserve and protect all property material
to the conduct of such business and keep such property in good repair, working
order and condition (other than wear and tear occurring in the ordinary course
of business) and from time to time make, or cause to be made, all necessary and
proper

87



--------------------------------------------------------------------------------



 



repairs, renewals, additions, improvements and replacements thereto necessary in
order that the business carried on in connection therewith may be properly
conducted at all times; provided that nothing in this Section 5.03(b) shall
prevent (i) dispositions of property, consolidations or mergers by or involving
any Company in accordance with Section 6.05 or Section 6.06, (ii) the withdrawal
by any Company of its qualification as a foreign corporation in any jurisdiction
where such withdrawal could not reasonably be expected to result in a Material
Adverse Effect, or (iii) the abandonment by any Company of any Intellectual
Property that such Company reasonably determines is not useful to its businesses
or no longer commercially desirable.
     Section 5.04 Insurance. (a) Keep its insurable property adequately insured
at all times by financially sound and reputable insurers; maintain such other
insurance, to such extent and against such risks as is customary with companies
in the same or similar businesses operating in the same or similar locations,
including insurance with respect to Mortgaged Properties and other properties
material to the business of the Companies against such casualties and
contingencies and of such types and in such amounts with such deductibles as is
customary in the case of similar businesses operating in the same or similar
locations, including (i) physical hazard insurance on an “all risk” basis,
(ii) commercial general liability against claims for bodily injury, death or
property damage covering any and all insurable claims, (iii) explosion insurance
in respect of any boilers, machinery or similar apparatus constituting
Collateral, (iv) business interruption insurance, (v) worker’s compensation
insurance and such other insurance as may be required by any Legal Requirement
and (vi) such other insurance against risks as the Administrative Agent may from
time to time require (such policies to be in such form and amounts and having
such coverage as may be reasonably satisfactory to the Administrative Agent and
the Collateral Agent); provided that with respect to physical hazard insurance,
(x) neither the Collateral Agent nor the applicable Company shall agree to the
adjustment of any claim thereunder without the consent of the other (such
consent not to be unreasonably conditioned, withheld or delayed), and (y) no
consent of any Company shall be required during an Event of Default.
          (b) All such insurance shall (i) provide that no cancellation,
material reduction in amount or material change in coverage thereof shall be
effective until at least 15 days after receipt by the Collateral Agent of
written notice thereof, (ii) name the Collateral Agent as mortgagee (in the case
of property insurance) or additional insured on behalf of the Secured Parties
(in the case of liability insurance) or loss payee (in the case of property
insurance), as applicable, (iii) if reasonably requested by the Collateral
Agent, include a breach of warranty clause and (iv) be reasonably satisfactory
in all other material respects to the Collateral Agent. Borrower shall not
permit, consent to or seek any amendment or change to any insurance policy that
effects a material reduction in amount or a material change in coverage under
such policy without first providing the Collateral Agent with at least 15 days
prior written notice thereof.
          (c) Notify the Administrative Agent and the Collateral Agent
immediately whenever any separate insurance concurrent in form or contributing
in the event of loss with that required to be maintained under this Section 5.04
is taken out by any Company; and promptly (and, in any event, within three
Business Days) deliver to the Administrative Agent and the Collateral Agent a
duplicate original copy of such policy or policies.
          (d) Deliver to the Administrative Agent and the Collateral Agent a
report of a reputable insurance broker with respect to such insurance and such
supplemental reports with respect thereto as the Administrative Agent or the
Collateral Agent may from time to time reasonably request,

88



--------------------------------------------------------------------------------



 



but unless a Default or Event of Default has occurred and is then continuing,
not more frequently than annually.
     Section 5.05 Obligations and Taxes. (a) Pay its Indebtedness and other
obligations promptly and in accordance with their terms and pay and discharge
promptly when due all material Taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits or in respect of its
property, before the same shall become delinquent or in default, as well as all
material lawful claims for labor, services, materials and supplies or otherwise
that, if unpaid, might give rise to a Lien other than a Permitted Lien upon such
properties or any part thereof; provided that such payment and discharge shall
not be required with respect to any such Indebtedness, other obligation, Tax,
assessment, charge, levy or claim so long as (i) the validity or amount thereof
shall be contested in good faith by appropriate proceedings timely instituted
and diligently conducted and the applicable Company shall have set aside on its
books adequate reserves or other appropriate provisions with respect thereto in
accordance with GAAP, and (ii) such contest operates to suspend collection of
the contested Indebtedness, other obligation, Tax, assessment or charge and
enforcement of a Lien other than a Permitted Lien.
          (b) Timely and correctly file all Tax Returns (other than immaterial
Tax Returns, as reasonably determined by the Administrative Agent) required to
be filed by it.
          (c) Borrower does not intend to treat the Loans as being a “reportable
transaction” within the meaning of Treasury Regulation Section 1.6011-4. In the
event Borrower determines to take any action inconsistent with such intention,
it will promptly notify the Administrative Agent thereof.
     Section 5.06 Employee Benefits. (a) Comply in all material respects with
all applicable Legal Requirements, including the applicable provisions of ERISA
and the Code with respect to all Employee Benefit Plans and (b) furnish to the
Administrative Agent (x) as soon as possible after, and in any event within 5
Business Days after any Responsible Officer of any Company or any ERISA
Affiliate of any Company knows or has reason to know that, any ERISA Event or
other event with respect to an Employee Benefit Plan has occurred that, alone or
together with any other ERISA Event could reasonably be expected to result in
liability of the Companies or any of their ERISA Affiliates in an aggregate
amount exceeding $1,000,000 or the imposition of a Lien, a statement of a
Responsible Officer of Borrower setting forth details as to such ERISA Event and
the action, if any, that the Companies propose to take with respect thereto, and
(y) upon request by the Administrative Agent, copies of (i) annual report
(Form 5500 Series) filed by any Company or any ERISA Affiliate with the Employee
Benefits Security Administration with respect to each Employee Benefit Plan;
(ii) the most recent actuarial valuation report for each Pension Plan; (iii) all
notices received by any Company or any ERISA Affiliate from a Multiemployer Plan
sponsor or any governmental agency concerning an ERISA Event; and (iv) such
other information, documents or governmental reports or filings relating to any
Employee Benefit Plan as the Administrative Agent shall reasonably request.
     Section 5.07 Maintaining Records; Access to Properties and Inspections;
Annual Meetings. (a) Keep proper books of record and account in which full, true
and correct entries in conformity with GAAP and all Legal Requirements are made
of all dealings and transactions in relation to its business and activities.
Each Company will permit any representatives designated by the Administrative
Agent or a Lender as often as reasonably requested (except that, in the case of
representatives designated by a Lender, not more frequently than twice in any
fiscal year of Borrower unless a Default or Event of Default has occurred and is
then continuing), in each case, to visit and inspect the financial records and

89



--------------------------------------------------------------------------------



 



the property of such Company at reasonable times during normal business hours
and to make extracts from and copies of such financial records, and permit any
representatives designated by the Administrative Agent or any Lender to discuss
the affairs, finances, accounts and condition of any Company with the officers
and employees thereof and Advisors thereof in the presence of representatives of
such Company (unless such representatives are not then available).
          (b) Within 120 days after the close of each fiscal year of the
Companies, at the request of the Administrative Agent or Required Lenders, hold
a meeting (at a mutually agreeable location and time or, at the option of the
Administrative Agent, a conference call) with all Lenders who choose to attend
such meeting or conference call at which meeting or conference call shall be
reviewed the financial results of the previous fiscal year and the financial
condition of the Companies and the budgets presented for the current fiscal year
of the Companies.
     Section 5.08 Use of Proceeds. Use the proceeds of the Loans only for the
purposes set forth in Section 3.12 and request the issuance of Letters of Credit
only in accordance with the definition of “Standby Letter of Credit” and
“Commercial Letter of Credit.”
     Section 5.09 Compliance with Environmental Laws; Environmental Reports.
(a) Except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect, comply, and cause all lessees and other persons
occupying Real Property owned, operated or leased by any Company to comply, in
all material respects, with all Environmental Laws and Environmental Permits
applicable to its operations and the Real Property; obtain and maintain in full
force and effect all material Environmental Permits applicable to its operations
and the Real Property; and conduct all Responses required by any Governmental
Authority or under any applicable Environmental Laws, and in accordance with,
the requirements of any Governmental Authority and applicable Environmental
Laws.
          (b) Do or cause to be done all things necessary to prevent any Release
of Hazardous Materials in, on, under, to or from any Real Property owned, leased
or operated by any of the Companies or their predecessors in interest except in
full compliance with applicable Environmental Laws or an Environmental Permit,
and ensure that there shall be no Hazardous Materials in, on, under or from any
Real Property owned, leased or operated by any of the Companies except those
that are used, stored, handled and managed in full compliance with applicable
Environmental Laws.
          (c) Undertake all actions, including response actions, necessary, at
the sole cost and expense of Borrower, (i) to address any Release of Hazardous
Materials at, from or onto any Real Property owned, leased or operated by any of
the Companies or their predecessors in interest as required pursuant to
Environmental Law or the requirements of any Governmental Authority; (ii) to
address any environmental conditions relating to any Company, any Company’s
business or to any Real Property, owned, leased or operated by any of the
Companies or their predecessors in interest pursuant to any reasonable written
request of the Administrative Agent and share with the Administrative Agent all
data, information and reports generated or prepared in connection therewith;
(iii) to keep any Real Property owned, leased or operated by any of the
Companies free and clear of all Liens and other encumbrances pursuant to any
Environmental Law, whether due to any act or omission of any Company or any
other person; and (iv) to promptly notify the Administrative Agent in writing
of: (1) any Release or threatened Release of Hazardous Materials in, on, under,
at, from or migrating to any Real Property owned, leased or operated by any of
the Companies, except those that are pursuant to and in compliance with the
terms and conditions of an Environmental Permit, (2) any non-compliance with, or

90



--------------------------------------------------------------------------------



 



violation of, any Environmental Law applicable to any Company, any Company’s
business and any Real Property owned, leased or operated by any of the Companies
to the extent that any such noncompliance or violation, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect,
(3) any Lien pursuant to Environmental Law imposed on any Real Property owned,
leased or operated by any of the Companies, (4) any investigation or remediation
of any Real Property owned, leased or operated by any of the Companies required
to be undertaken pursuant to Environmental Law, and (5) any notice or other
communication received by any Company from any person or Governmental Authority
relating to any Environmental Claim or liability or potential liability of any
Company pursuant to any Environmental Law.
          (d) Except where the failure to do so could not reasonably be expected
to have a Material Adverse Effect, diligently pursue and use commercially
reasonable best efforts to cause any person with an indemnity, contribution or
other obligation to any of the Companies relating to compliance with or
liability under Environmental Law to satisfy such obligations in full and in a
timely manner. To the extent that such person has not fully satisfied or is not
diligently undertaking the necessary actions to achieve satisfaction of such
obligations, the Companies shall promptly undertake all action necessary to
achieve full and timely satisfaction of such obligations.
     Section 5.10 Health Care Matters. (a) Compliance with Law and Other
Obligations. Without limiting or being limited by any other provision of any
Loan Document: each Company shall (i) comply in all material respects with all
Legal Requirements, including all Health Care Laws; (ii) maintain and comply in
all material respects with all Company Health Care Permits, Company
Accreditations and Company Reimbursement Approvals; (iii) timely file, or cause
to be filed, all Company Regulatory Filings in accordance with all Legal
Requirements; (iv) timely pay all amounts, Taxes, fees and assessments, if any,
due and payable in connection with Company Regulatory Filings, except where the
failure to make such filings or payments on a timely basis, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect; and (v) timely submit and implement all corrective action plans required
to be prepared and submitted in response to any Health Care Audits, except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.
          (b) Notices. If any Default has occurred and is then continuing, if
requested by the Administrative Agent, furnish to the Administrative Agent, to
the maximum extent permitted by applicable Legal Requirements, (i) copies of all
Company Regulatory Filings; (ii) copies of all Company Permits, Company
Accreditations and Company Reimbursement Approvals, as the same may be renewed
or amended; (iii) copies of all Health Care Surveys or Health Care Audits and
correspondence related thereto and corrective action plans prepared and
submitted in response thereto; and (iv) a report of the status of all
recoupments, holdbacks, offsets, vendor holds, denials and appeals of amounts
owed pursuant to any Company Reimbursement Approvals, in each case outside the
ordinary course of business (and ordinary course of business shall be deemed to
exclude recoupments, holdbacks, offsets, denials and vendor holds resulting
from, related to or arising out of allegations of fraud or patterns of practices
of contracting, billing or claims submission inconsistent with Legal
Requirements), all subject to any limitations on disclosure included in
applicable law.
     Section 5.11 Additional Collateral; Additional Guarantors. (a) Subject to
this Section 5.11, with respect to any property acquired after the Closing Date
by any Loan Party that is intended to be subject to the Lien created by any of
the Security Documents but is not so subject (but, in any event, excluding any
Equity Interest of a Foreign Subsidiary not required to be pledged pursuant to
the last sentence of Section 5.11(b)), promptly (and in any event within 30 days
after the acquisition thereof)

91



--------------------------------------------------------------------------------



 



(i) execute and deliver to the Administrative Agent and the Collateral Agent
such amendments or supplements to the relevant Security Documents or such other
documents as the Administrative Agent or the Collateral Agent shall deem
necessary or advisable to grant to the Collateral Agent, for its benefit and for
the benefit of the other Secured Parties, a Lien on such property subject to no
Liens other than Permitted Liens, (ii) to the extent requested by the
Administrative Agent or the Collateral Agent, deliver opinions of counsel to
Borrower in form and substance, and from counsel, reasonably acceptable to the
Administrative Agent, and (iii) take all actions necessary to cause such Lien to
be duly perfected to the extent required by such Security Documents in
accordance with all applicable Legal Requirements, including the filing of
financing statements in such jurisdictions as may be reasonably requested by the
Administrative Agent or the Collateral Agent. Borrower shall otherwise take such
actions and execute and/or deliver to the Collateral Agent such documents as the
Administrative Agent or the Collateral Agent shall require to confirm the
validity, perfection and priority of the Lien of the Security Documents against
such after-acquired properties.
          (b) With respect to any person that is or becomes (A) a guarantor of
(or otherwise provides, direct or indirect, credit support in respect of) the
payment and/or performance of all or any portion of the obligations under or in
respect of any or all the Senior Note Documents (a “Note Guarantor”) or (B) a
Subsidiary of a Loan Party after the Closing Date, (y) on the Closing Date or,
as applicable, within 3 Business Days after such person becomes a Note Guarantor
or (z) on the Closing Date or, as applicable, within 30 days after such person
becomes a Subsidiary, to (i) deliver to the Collateral Agent (or its designated
bailee or agent) the certificates, if any, representing all of the Equity
Interests of such Subsidiary, together with undated stock powers or other
appropriate instruments of transfer executed and delivered in blank by a duly
authorized Responsible Officer of the holder(s) of such Equity Interests, and
all intercompany notes owing from such Subsidiary to any Loan Party together
with instruments of transfer executed and delivered in blank by a duly
authorized Responsible Officer of such Loan Party and (ii) if subsequent to the
Closing Date, cause such new Subsidiary (A) to execute a Joinder Agreement to
become a Subsidiary Guarantor and a Pledgor or, in the case of a Foreign
Subsidiary, execute a security document compatible with the laws of such Foreign
Subsidiary’s jurisdiction in form and substance reasonably satisfactory to the
Administrative Agent, and (B) to take all actions necessary or advisable in the
opinion of the Administrative Agent or the Collateral Agent to cause the Lien
created by the applicable Security Document to be duly perfected to the extent
required by such Security Document in accordance with all applicable Legal
Requirements, including the filing of financing statements (or equivalent
restrictions) in such jurisdictions as may be reasonably requested by the
Administrative Agent or the Collateral Agent. Notwithstanding the foregoing,
(i) no Foreign Subsidiary shall be required to take the actions specified herein
if doing so would constitute an investment of earnings in United States property
under Section 956 (or a successor provision) of the Code, which investment would
or could reasonably be expected to trigger a material increase in the net income
of a United States shareholder of such Subsidiary pursuant to Section 951 (or a
successor provision) of the Code, as reasonably determined by Borrower and
(ii) no Loan Party shall be required to deliver any Equity Interests in any
Foreign Subsidiary under clause (i) of the preceding sentence, except for
(A) Voting Stock of any Subsidiary which is a first-tier controlled foreign
corporation (as defined in Section 957(a) of the Code) representing no more than
66% of the total voting power of all outstanding Voting Stock of such Subsidiary
and (B) 100% of the Equity Interests not constituting Voting Stock of any such
Subsidiary. Any such Equity Interests constituting “stock entitled to vote”
within the meaning of Treasury Regulation Section 1.956-2(c)(2) shall be treated
as Voting Stock for purposes of this Section 5.11(b).

92



--------------------------------------------------------------------------------



 



          (c) With respect to any person that is or becomes a Subsidiary of a
Loan Party after the Closing Date, promptly (and in any event within 30 days
after such person becomes a Subsidiary) execute and deliver to the Collateral
Agent (or its designated bailee or agent) (i) a counterpart to the Intercompany
Note, (ii) a Joinder Agreement (as defined in the Collateral Management
Agreement) to the Collateral Management Agreement and (iii) if such Subsidiary
is a Loan Party, an endorsement to the Intercompany Note (undated and endorsed
in blank) in the form attached thereto, endorsed by such Subsidiary.
          (d) Promptly grant to the Collateral Agent (and in any event within
45 days of the acquisition thereof) a security interest in and Mortgage on each
Real Property owned in fee by such Loan Party as is acquired by such Loan Party
after the Closing Date and that, together with any improvements thereon,
individually has a Fair Market Value of at least $2,500,000, as additional
security for the Obligations (unless the subject property is already mortgaged
to a third party to the extent permitted by Section 6.02). Such Mortgages shall
be granted pursuant to documentation reasonably satisfactory in form and
substance to the Administrative Agent and the Collateral Agent and shall
constitute valid and enforceable perfected first priority Liens subject only to
Permitted Liens. Such Loan Party shall promptly deliver to the Collateral Agent
(and in any event within 30 days) a Landlord Access Agreement or Bailee Letter,
as applicable, with respect to each leased Real Property constituting a Key
Location (unless the applicable Loan Party shall have used all commercially
reasonable efforts to obtain, but failed to obtain, such Landlord Access
Agreements or Bailee Letter, as applicable). The Mortgages or instruments
related thereto shall be duly recorded or filed in such manner and in such
places as are required by applicable Legal Requirements to establish, perfect,
preserve and protect the Liens in favor of the Collateral Agent required to be
granted pursuant to the Mortgages and all taxes, fees and other charges payable
in connection therewith shall be paid in full. Such Loan Party shall otherwise
take such actions and execute and/or deliver to the Collateral Agent such
documents as the Administrative Agent or the Collateral Agent shall require to
confirm the validity, enforceability, perfection and priority of the Lien of any
existing Mortgage or new Mortgage against such after-acquired Real Property
(including a Title Policy, a Survey and local counsel opinion (in form and
substance reasonably satisfactory to the Administrative Agent and the Collateral
Agent) in respect of such Mortgage) and shall take such actions relating to
insurance with respect to such after-acquired Real Property and execute and/or
delivery to the Collateral Agent such insurance certificates and other
documentation (including with respect to title and flood insurance), in each
case in form and substance reasonably satisfactory to the Administrative Agent
and Collateral Agent, as the Collateral Agent shall reasonably request.
     Section 5.12 Security Interests; Further Assurances. (a) Promptly, upon the
reasonable request of the Administrative Agent, the Collateral Agent or any
Lender, at Borrower’s expense, execute, acknowledge and deliver, or cause the
execution, acknowledgment and delivery of, and thereafter register, file or
record, or cause to be registered, filed or recorded, in an appropriate
governmental office, any document or instrument supplemental to or confirmatory
of the Security Documents or otherwise deemed by the Administrative Agent or the
Collateral Agent reasonably necessary or desirable for the continued validity,
enforceability, perfection and priority of the Liens on the Collateral covered
thereby subject to no other Liens except Permitted Liens, or obtain any consents
or waivers as may be necessary or appropriate in connection therewith.
          (b) Deliver or cause to be delivered to the Administrative Agent and
the Collateral Agent from time to time such other documentation, consents,
authorizations, approvals and Orders in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Agent as the
Administrative Agent and the Collateral Agent shall reasonably deem necessary or
advisable to perfect

93



--------------------------------------------------------------------------------



 



or maintain the validity, enforceability, perfection and priority of the Liens
on the Collateral pursuant to the Security Documents.
          (c) Upon the exercise by the Administrative Agent, the Collateral
Agent or any Lender of any power, right, privilege or remedy pursuant to any
Loan Document which requires any consent, approval, registration, qualification
or authorization of any Governmental Authority, execute and deliver all
applications, certifications, instruments and other documents and papers that
the Administrative Agent, the Collateral Agent or such Lender may require.
          (d) If the Administrative Agent, the Collateral Agent or the Required
Lenders determine that they are required by any Legal Requirements to have
appraisals prepared in respect of the Real Property of any Loan Party
constituting Collateral, Borrower shall provide to the Administrative Agent
appraisals that satisfy the applicable requirements of the Real Estate Appraisal
Reform Amendments of FIRREA and are otherwise in form and substance satisfactory
to the Administrative Agent and the Collateral Agent.
          (e) In furtherance of the foregoing in this Section 5.12 and
Section 5.11, to the maximum extent permitted by applicable Legal Requirements,
each Loan Party (A) authorizes each of the Collateral Agent and/or the
Administrative Agent to execute any such documentation, consents,
authorizations, approvals, Orders, applications, certifications, instruments and
other documents and papers in such Loan Party’s name and to file such
agreements, instruments or other documents in any appropriate filing office,
(B) authorizes each of the Collateral Agent and/or the Administrative Agent to
file any financing statement (and/or equivalent foreign registration) required
hereunder or under any other Loan Document, and any continuation statement or
amendment (and/or equivalent foreign registration) with respect thereto, in any
appropriate filing office without the signature of such Loan Party, and
(C) ratifies the filing of any financing statement (and/or equivalent foreign
registration), and any continuation statement or amendment with respect thereto
(and/or equivalent foreign registration), filed without the signature of such
Loan Party prior to the date hereof.
          (f) Borrower agrees to cooperate in good faith and utilize reasonable
commercial efforts in considering amendments or modifications of this Agreement
and the Loan Documents proposed by the Administrative Agent in its good faith
judgment as being necessary to achieve a successful syndication or to arrange
for the execution of an Issuing Bank of this Agreement; provided such amendments
or modifications are no less favorable in any material economic term and are
proposed within 90 days of the Restatement Date.
     Section 5.13 Information Regarding Collateral. (a) Not effect any change,
(i) in any Loan Party’s legal name, (ii) in the location of any Loan Party’s
chief executive office, (iii) in any Loan Party’s organizational structure,
(iv) in any Loan Party’s Federal Taxpayer Identification Number or
organizational identification number, if any (except as may be required by
applicable Legal Requirements, in which case, Borrower shall promptly notify the
Administrative Agent of such change), or (v) in any Loan Party’s jurisdiction of
organization (in each case, including by merging with or into any other entity,
reorganizing, dissolving, liquidating, reorganizing or organizing in any other
jurisdiction), until (A) it shall have given the Collateral Agent and the
Administrative Agent not less than 30 days’ prior written notice (in the form of
an Officers’ Certificate) of its intention so to do, clearly describing such
change and providing such other information in connection therewith as the
Collateral Agent or the Administrative Agent may reasonably request and (B) it
shall have taken all action reasonably satisfactory to the Collateral Agent to
maintain the validity, enforceability, perfection and priority of the

94



--------------------------------------------------------------------------------



 



security interest of the Collateral Agent for the benefit of the Secured Parties
in the Collateral, if applicable. Each Loan Party shall promptly provide the
Collateral Agent with certified Organizational Documents reflecting any of the
changes described in the preceding sentence. Each Loan Party shall promptly
notify the Collateral Agent of any change in the location of any office in which
it maintains books or records relating to Collateral owned by it or any office
or facility at which Collateral is located (including the establishment of any
such new office or facility), other than changes in location to a Mortgaged
Property or a leased property subject to a Landlord Access Agreement.
          (b) Concurrently with the delivery of financial statements pursuant to
Section 5.01(a), deliver to the Administrative Agent and the Collateral Agent a
Perfection Certificate Supplement.
     Section 5.14 Maintenance of Corporate Separateness. Satisfy in all material
respects, customary corporate, limited liability company or other like
formalities, including the maintenance of organizational and business records.
No Company shall take any action, or conduct its affairs in a manner, that is
reasonably likely to result in the organizational existence of such Company, or
any other Company, being ignored.
     Section 5.15 Borrowing Base Matters. (a) Offices, Records and Books of
Account. Keep each of the Loan Party’s principal place of business and chief
executive office and the office where it keeps its records concerning the
Receivables, Inventory and the Collateral at the address set forth in
Section 11.01 or, upon 30 days’ prior notice to the Collateral Manager (with a
copy to the Administrative Agent), at any other locations in jurisdictions where
all actions reasonably requested by the Collateral Manager or otherwise
necessary to protect, perfect and maintain the Collateral Agent’s interest in
the Collateral (including the Receivables and Inventory) and all proceeds
thereof have been taken and completed. Each of the Loan Parties shall keep its
books and accounts in accordance with GAAP and shall not make any notation on
its books and records, including any computer files, that is inconsistent with
the collateral assignment of the Receivables and Inventory to the Collateral
Agent. The Loan Parties shall maintain and implement administrative and
operating procedures (including, without limitation, an ability to recreate
records evidencing Receivables, Inventory and related contracts in the event of
the destruction of the originals thereof), and keep and maintain all documents,
books, records and other information reasonably necessary or advisable for
collecting all Receivables and Inventory (including, without limitation, records
adequate to permit the daily identification of each Receivable and element of
Inventory and all Collections of and adjustments to each existing Receivable and
element of Inventory) and for providing the Receivable Information.
          (b) Performance and Compliance With Contracts and Credit and
Collection Policy. Timely and fully perform and comply, at each of the Loan
Party’s expense, with all material provisions, covenants and other promises
required to be observed by it under the contracts and other documents related to
the Receivables, Inventory and other Collateral, and timely and fully comply in
all material respects with the Credit and Collection Policy in regard to each
Receivables, Inventory and the related contract, and it shall maintain, at its
expense, in full operation each of the Lockbox Accounts and Lockboxes. In
addition, each of the Loan Parties shall do nothing, nor suffer or permit any
other person, to impede or interfere with the collection by the Collateral Agent
or the Collateral Manager of the Receivables and Inventory.

95



--------------------------------------------------------------------------------



 



          (c) Extension or Amendment of Receivables. Not amend, waive or
otherwise permit or agree to any material deviation from the terms or conditions
of any Receivable except in accordance with the Credit and Collection Policy.
          (d) Change in Business or Credit and Collection Policy. Not make any
change in the Credit and Collection Policy or make any change in the character
of its business that, in either event, could reasonably be expected to result in
a Material Adverse Effect, and it will not make any other material changes in
the Credit and Collection Policy without the prior written consent of the
Collateral Manager; provided, however, that if an Event of Default has occurred
and is continuing, it will not make any material change in the Credit and
Collection Policy.
          (e) Audits and Visits. Each Loan Party will, at any time and from time
to time during regular business hours as requested by the Collateral Manager,
permit the Collateral Manager, or its agents or representatives, upon reasonable
notice and without interfering with the Loan Party’s businesses or operations
and subject to compliance with applicable law in the case of review of plan
participant/patient/customer information, or its agents or representatives,
(i) on a confidential basis, to examine and make copies of and abstracts from
all books, records and documents (including, without limitation, computer tapes
and disks) in its possession or under its control relating to Receivables and
Inventory including, without limitation, the related contracts, and (ii) to
visit its offices and properties for the purpose of examining and auditing such
materials described in clause (i) above, and to discuss matters relating to
Receivables and Inventory or its performance hereunder or under the contracts
with any of its officers or employees having knowledge of such matters. Each
Loan Party shall permit the Collateral Manager to have at least one agent or
representative physically present in its administrative office during normal
business hours to assist it in performing its obligations under the Collateral
Management Agreement, including its obligations with respect to the collection
of Receivables and Inventory pursuant to the Collateral Management Agreement.
Notwithstanding the foregoing, and provided that no Default or Event of Default
shall have occurred and be continuing, all visits and examinations shall be
scheduled at times mutually convenient to the Collateral Manager and the
applicable Loan Party.
          (f) Change in Payment Instructions. None of the Loan Parties will
terminate any Lockbox or any Lockbox Account, or make any change or replacement
in the instructions contained in any invoice, Notice to Obligors or otherwise,
or regarding payments with respect to Receivables to be made to the Lockboxes or
the Lockbox Accounts except upon the prior and express written consent of the
Collateral Manager.
          (g) Borrowing Base Additional Information. Each Loan Party will
provide or make available to the Collateral Manager (in multiple copies, if
requested by the Collateral Manager) (with a copy to the Administrative Agent)
the following:
          (i) promptly (and in no event later than five Business Days following
actual knowledge or receipt thereof) notice (in reasonable detail), of (x) any
Lien asserted or claim made against a Receivable, (y) the occurrence of any
other event which could reasonably be expected to have a Material Adverse Effect
on the value of a Receivable or Inventory or on the Lien of the Collateral Agent
in a Receivable or Inventory, or (z) the results of any material cost report,
investigation or similar audit being conducted by any federal, state or county
Governmental Entity or its agents or designees;

96



--------------------------------------------------------------------------------



 



          (ii) on the 25th of each month, a Borrowing Base Certificate
calculated as of the last day of the immediately prior calendar month, based on,
with respect to Eligible Inventory, the month-end perpetual Inventory reports;
and
          (iii) such other information respecting the Receivables, Inventory or
the other Collateral as the Collateral Manager may from time to time reasonably
request.
          (h) Notice of Proceedings; Overpayments. Borrower shall promptly
notify (in reasonable detail) the Collateral Manager (with a copy to the
Administrative Agent) (and modify the next Borrowing Base Certificate to be
delivered hereunder) in the event of any action, suit, proceeding, dispute,
set-off, deduction, defense or counterclaim involving in excess of $100,000 that
is or has been threatened to be asserted by any Obligor with respect to any
Receivable or element of Inventory. Each Loan Party shall make any and all
payments to the Obligors necessary to prevent the Obligors from offsetting any
earlier overpayment to any member of the Companies against any amounts the
Obligors owe on any Receivables.
          (i) No “Instruments”. No Loan Party shall take any action which would
allow, result in or cause any Receivable to be evidenced by an “instrument”
within the meaning of the UCC of the applicable jurisdiction.
          (j) Implementation of New Invoices. Each Loan Party shall take all
reasonable steps to ensure that all invoices rendered or dispatched on or after
the Closing Date contain only the remittance instructions required under
Article II of the Collateral Management Agreement.
     Section 5.16 Net Cash Proceeds. Direct payment of, or if such arrangements
are not practicable, deposit within two Business Days of receipt thereof, all
Net Cash Proceeds solely into the Collection Account.
     Section 5.17 Maintenance of Ratings. Cause the Loans and Borrower’s
corporate credit to continue to be rated by Standard & Poor’s Ratings Group and
Moody’s Investors Service Inc.
     Section 5.18 Designation as Senior Debt. Designate all Obligations as
“Senior Indebtedness” (or equivalent term) under, and defined in, all Senior
Notes and in any other public senior indebtedness and all supplemental
indentures thereto.
     Section 5.19 ABDC Intercreditor Agreement. By no later than earlier to
occur of (i) the date of the renewal or extension of the existing agreement with
ABDC, and (ii) August 31, 2012, enter into an extension, amendment or new ABDC
Intercreditor Agreement that is identical in form and substance to the ABDC
Intercreditor Agreement in effect as of the Restatement Date; provided, that in
connection therewith, Borrower agrees (i) to discuss with Administrative Agent
no later than June 30, 2012 the amendments and modifications to the ABDC
Intercreditor Agreement proposed by the Administrative Agent, and (ii) to
include Administrative Agent in discussions with ABDC and use all commercial
efforts to obtain such amendments and modifications thereunder.
     Section 5.20 Post-Restatement Date Deliveries. Execute and deliver the
documents and complete the tasks set forth on Schedule 5.20 in each case within
the time limits specified therein.

97



--------------------------------------------------------------------------------



 



ARTICLE VI
NEGATIVE COVENANTS
     Each Loan Party warrants, covenants and agrees with the Administrative
Agent, the Collateral Agent, the Issuing Bank and each Lender that, so long as
this Agreement shall remain in effect and until the Commitments have been
terminated and the principal of and interest and premium (if any) on each Loan,
all Fees and all other expenses or amounts payable under any Loan Document have
been paid in full and all Letters of Credit have been canceled or have expired
and all amounts drawn thereunder have been reimbursed in full, no Loan Party
will, nor will they cause or permit any Subsidiaries to:
     Section 6.01 Indebtedness. Incur, create, assume or permit to exist,
directly or indirectly, any Indebtedness, except:
          (a) Indebtedness incurred under this Agreement and the other Loan
Documents;
          (b) Indebtedness outstanding on the Restatement Date and listed on
Schedule 6.01(b);
          (c) Indebtedness under Hedging Obligations that are designed to
protect against fluctuations in interest rates entered into in the ordinary
course of business and not for speculative purposes; provided that if such
Hedging Obligations relate to interest rates, (i) such Hedging Obligations
relate to payment obligations on Indebtedness otherwise permitted to be incurred
by the Loan Documents and (ii) the notional principal amount of such Hedging
Obligations at the time incurred does not exceed the principal amount of the
Indebtedness to which such Hedging Obligations relate;
          (d) Indebtedness resulting from Investments, including loans or
advances permitted by Section 6.04;
          (e) Indebtedness of Borrower and its Subsidiaries in respect of
(i) Capital Lease Obligations under the Cisco Capital Lease and (ii) Purchase
Money Obligations and Capital Lease Obligations (excluding the Cisco Capital
Lease) in an aggregate amount not to exceed $5,000,000 at any time outstanding;
          (f) Indebtedness in respect of workers’ compensation claims,
self-insurance obligations, bankers’ acceptances and bid, performance or surety
bonds issued for the account of any Company in the ordinary course of business,
including guarantees or obligations of any Company with respect to letters of
credit supporting such workers’ compensation claims, self-insurance obligations,
bankers’ acceptances and bid, performance or surety obligations (in each case
other than for an obligation for money borrowed), in an aggregate amount not to
exceed $1,000,000 at any time outstanding;
          (g) Contingent Obligations of any Company in respect of Indebtedness
otherwise permitted under this Section 6.01 (other than under Section 6.01(n));
          (h) Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument inadvertently
(except in the case of daylight overdrafts) drawn against insufficient funds in
the ordinary course of business; provided, however, that such Indebtedness is
extinguished within five Business Days of incurrence;

98



--------------------------------------------------------------------------------



 



          (i) Indebtedness arising in connection with endorsement of instruments
for deposit in the ordinary course of business;
          (j) (x) Indebtedness of all Companies in an aggregate principal amount
not to exceed $10,000,000 at any time outstanding, and (y) Subordinated
Indebtedness of the Companies in an aggregate principal amount not to exceed
$20,000,000 at any time outstanding; provided, that (1) the documentation with
respect to any Indebtedness incurred following the Restatement Date shall
provide that the stated maturity date and all mandatory prepayments thereunder
not occur prior to the Stated Maturity Date, and (2) prior any incurrence of
Indebtedness in excess of $4,000,000, Borrower shall certify to the
Administrative Agent it is in compliance with the Pro Forma Condition.
          (k) Indebtedness which represents a refinancing or renewal of any of
the Indebtedness described in clauses (b), (c) and (e); provided that (A) any
such refinancing Indebtedness is in an aggregate principal amount (or aggregate
amount, as applicable) not greater than the aggregate principal amount (or
aggregate amount, as applicable) of the Indebtedness being renewed or
refinanced, plus the amount of any premiums required to be paid thereon and
reasonable fees and expenses associated therewith, (B) such refinancing
Indebtedness has a later or equal final maturity and longer or equal weighted
average life to maturity than the Indebtedness being renewed or refinanced,
(C) the covenants, events of default, subordination (including lien
subordination) and other terms, conditions and provisions thereof (including any
guarantees thereof or security documents in respect thereof) shall be, in the
aggregate, no less favorable to the Administrative Agent, the Collateral Agent
and the Lenders than those contained in the Indebtedness being renewed or
refinanced and (D) no Default or Event of Default has occurred or is continuing
or would result therefrom;
          (l) unsecured Indebtedness under the Senior Note Documents (including
any notes and guarantees issued in exchange therefor in accordance with the
registration rights agreement entered into in connection with the issuance of
the Senior Notes and Senior Note Guarantees) in an aggregate principal amount
not to exceed $225,000,000 at any time outstanding);
          (m) unsecured Indebtedness arising from agreements of Borrower or a
Subsidiary providing for indemnification, contribution, earnout, adjustment of
purchase price or similar obligations, in each case, incurred or assumed in
connection with any Permitted Acquisition, any Debt Issuance or Asset Sale
otherwise permitted under this Agreement; and
          (n) Indebtedness of Borrower or a Subsidiary in connection with the
acquisition of assets or a new Subsidiary; provided that such Indebtedness was
incurred by the prior owner of such assets or such Subsidiary prior to such
acquisition by Borrower or one of its Subsidiaries and was not incurred in
connection with, or in contemplation of, such acquisition by Borrower or one of
its Subsidiaries; provided further that the aggregate amount of such
Indebtedness, together with any other outstanding Indebtedness incurred pursuant
to this clause (n) does not exceed 10,000,000 at any time outstanding; provided,
further, that (1) the documentation with respect to any Indebtedness incurred
following the Restatement Date shall provide that the stated maturity date and
all mandatory prepayments thereunder not occur prior to the Stated Maturity
Date, and (2) prior any incurrence of Indebtedness in excess of $1,000,000,
Borrower shall certify to the Administrative Agent it is in compliance with the
Pro Forma Condition.

99



--------------------------------------------------------------------------------



 



     Section 6.02 Liens. Create, incur, assume or permit to exist, directly or
indirectly, any Lien on any property now owned or hereafter acquired by it or on
any income or revenues or rights in respect of any thereof, except the following
(collectively, the “Permitted Liens”):
          (a) inchoate Liens for taxes, assessments or governmental charges or
levies not yet due and payable or delinquent and Liens for taxes, assessments or
governmental charges or levies, which (i) are being contested in good faith by
appropriate proceedings for which adequate reserves have been established in
accordance with GAAP, which proceedings (or Orders entered in connection with
such proceedings) have the effect of preventing the forfeiture or sale of the
property subject to any such Lien;
          (b) Liens in respect of property of any Company imposed by law, which
were incurred in the ordinary course of business and do not secure Indebtedness
for borrowed money, such as carriers’, warehousemen’s, materialmen’s,
landlords’, workmen’s, suppliers’, repairmen’s and mechanics’ Liens and other
similar Liens arising in the ordinary course of business, and (i) which do not
in the aggregate materially detract from the value of the property of the
Companies, taken as a whole, or the Loan Parties, taken as a whole, and do not
materially impair the use thereof in the operation of the business of the
Companies, taken as a whole, or the Loan Parties, taken as a whole, and (ii)
which, if they secure obligations that are then due and unpaid, are being
contested in good faith by appropriate proceedings for which adequate reserves
have been established in accordance with GAAP, which proceedings (or Orders
entered in connection with such proceedings) have the effect of preventing the
forfeiture or sale of the property subject to any such Lien;
          (c) any Lien in existence on the Restatement Date and set forth on
Schedule 6.02(c) and any Lien granted as a replacement or substitute therefor;
provided that any such replacement or substitute Lien (i) except as permitted by
clause (A) of the proviso to Section 6.01(k), does not secure an aggregate
amount of Indebtedness or other obligations, if any, greater than that secured
on the Restatement Date and (ii) does not encumber any property other than the
property subject thereto on the Restatement Date (any such Lien, a
“Pre-Restatement Lien”);
          (d) easements, rights-of-way, restrictions (including zoning
restrictions), covenants, licenses, encroachments, protrusions and other similar
charges or encumbrances, and minor title deficiencies on or with respect to any
Real Property, in each case whether now or hereafter in existence, not
(i) securing Indebtedness, (ii) individually or in the aggregate materially
impairing the value or marketability of such Real Property or (iii) individually
or in the aggregate materially interfering with the ordinary conduct of the
business of the Companies at such Real Property;
          (e) Liens arising out of judgments, attachments or awards not
resulting in a Default and in respect of which such Company shall in good faith
be prosecuting an appeal or proceedings for review in respect of which there
shall be secured a subsisting stay of execution pending such appeal or
proceedings;
          (f) Liens (other than any Lien imposed by ERISA) (x) imposed by law or
deposits made in connection therewith in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security legislation, (y) incurred in the ordinary course of business to
secure the performance of tenders, statutory obligations (other than excise
taxes), surety, stay, customs and appeal bonds, statutory bonds, bids, leases,
government contracts, trade contracts, performance and return of money bonds and
other similar obligations

100



--------------------------------------------------------------------------------



 



(exclusive of obligations for the payment of Indebtedness) or (z) arising by
virtue of deposits made in the ordinary course of business to secure liability
for premiums to insurance carriers; provided that (i) with respect to clauses
(x), (y) and (z) of this paragraph (f), such Liens are for amounts not yet due
and payable or delinquent or, to the extent such amounts are so due and payable,
such amounts are being contested in good faith by appropriate proceedings for
which adequate reserves have been established in accordance with GAAP, which
proceedings or Orders entered in connection with such proceedings have the
effect of preventing the forfeiture or sale of the property subject to any such
Lien, and (ii) to the extent such Liens are not imposed by Legal Requirements,
such Liens shall in no event encumber any property other than cash and Cash
Equivalents;
          (g) Leases of the properties of any Company, and the rights of
ordinary-course lessees described in Section 9-321 of the UCC, in each case
entered into in the ordinary course of such Company’s business so long as such
Leases and rights do not, individually or in the aggregate, (i) interfere in any
material respect with the ordinary conduct of the business of any Company or
(ii) materially impair the use (for its intended purposes) or the value of the
property subject thereto;
          (h) Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into by any
Company in the ordinary course of business in accordance with the past practices
of such Company;
          (i) Liens securing Indebtedness incurred pursuant to Section 6.01(e),
provided that (i) any such Liens attach only to the property (including proceeds
thereof) being financed pursuant to such Indebtedness and (ii) do not encumber
any other property of any Company;
          (j) bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and Cash Equivalents on deposit in one or more
accounts maintained by any Company, in each case granted in the ordinary course
of business in favor of the bank or banks with which such accounts are
maintained, securing amounts owing to such bank with respect to cash management
and operating account arrangements, including those involving pooled accounts
and netting arrangements; provided that, unless such Liens are non-consensual
and arise by operation of applicable Legal Requirements, in no case shall any
such Liens secure (either directly or indirectly) the repayment of any
Indebtedness;
          (k) Liens on property of a person existing at the time such person is
acquired or merged with or into or consolidated with any Company to the extent
permitted hereunder; provided that such Liens (i) do not extend to property not
subject to such Liens at the time of such acquisition, merger or consolidation
(other than proceeds thereof and improvements thereon), (ii) are no more
favorable to the lienholders than such existing Liens (iii) are not created in
anticipation or contemplation of such acquisition, merger or consolidation;
(iv) no such Liens shall cover Accounts or Inventory of any kind or other
Collateral of any Loan Party to the extent of the Lien existing prior to the
effective date of such merger, acquisition or consolidation, except to the
extent the subject of an intercreditor agreement acceptable to the
Administrative Agent;
          (l) Liens granted pursuant to the Security Documents to secure the
Obligations;
          (m) licenses of Intellectual Property granted by any Company in the
ordinary course of business and not interfering in any material respect with the
ordinary conduct of business of the Companies;

101



--------------------------------------------------------------------------------



 



          (n) the filing of UCC financing statements solely as a precautionary
measure in connection with operating leases or consignment of goods;
          (o) Liens of a collecting bank arising in the ordinary course of
business under Section 4-208 of the UCC covering only the items being collected
upon;
          (p) Liens granted by a Company in favor of a Loan Party in respect of
Indebtedness owed by such Company to such Loan Party; provided that such
Indebtedness is evidenced by the Intercompany Note; and
          (q) the ABDC Lien (only to the extent subject to the ABDC
Intercreditor Agreement) and (y) a Lien of a supplier to Borrower or a
Subsidiary on Inventory (to the extent supplied by such supplier) and related
Accounts and the products and proceeds thereof, only to the extent that such
supplier has entered into an intercreditor agreement with the Collateral Agent
(for the benefit of the Secured Parties) and the Loan Parties in the form of the
Supplier Intercreditor Agreement (with such amendments, supplements and/or
modifications thereto as may be reasonably acceptable to the Administrative
Agent).
     Section 6.03 Sale and Leaseback Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property which it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred (a “Sale and Leaseback Transaction”).
     Section 6.04 Investments, Loans and Advances. Directly or indirectly, lend
money or credit (by way of guarantee, assumption of debt or otherwise) or make
advances to any person, or purchase or acquire any stock, bonds, notes,
debentures or other obligations or securities of, or any other interest in, or
make any capital contribution to, any other person, or purchase or own a futures
contract or otherwise become liable for the purchase or sale of currency or
other commodities at a future date in the nature of a futures contract (all of
the foregoing, collectively, “Investments”), except that the following shall be
permitted:
          (a) [Intentionally Omitted];
          (b) Investments outstanding on the Restatement Date and identified on
Schedule 6.04(b);
          (c) the Companies may (i) acquire, hold and dispose of accounts
receivable owing to any of them if created or acquired in the ordinary course of
business and payable or dischargeable in accordance with customary terms,
(ii) invest in, acquire and hold cash and Cash Equivalents, (iii) endorse
negotiable instruments held for collection in the ordinary course of business or
(iv) make lease, utility and other similar deposits in the ordinary course of
business;
          (d) Hedging Obligations permitted pursuant to Section 6.01(c);
          (e) loans and advances to directors, employees and officers of
Borrower and the Subsidiaries for bona fide business purposes, in aggregate
amount not to exceed $1,000,000 at any time outstanding; provided that no loans
in violation of the Sarbanes-Oxley Act (including Section 402 thereof) shall be
permitted hereunder;

102



--------------------------------------------------------------------------------



 



          (f) Investments (i) by Borrower in any Subsidiary Guarantor, including
any entity that becomes a Subsidiary Guarantor in a Permitted Acquisition,
(ii) by any Company in Borrower or any Subsidiary Guarantor and (iii) by a
Subsidiary of Borrower that is not a Subsidiary Guarantor in any other
Subsidiary of Borrower that is not a Subsidiary Guarantor; provided that any
Investment in the form of a loan or advance shall be evidenced by the
Intercompany Note;
          (g) Investments in securities of trade creditors or customers in the
ordinary course of business and consistent with such Company’s past practices
that are received in settlement of bona fide disputes or pursuant to any plan of
reorganization or liquidation or similar arrangement upon the bankruptcy or
insolvency of such trade creditors or customers;
          (h) mergers, consolidations and other transactions in compliance with
Section 6.05;
          (i) Investments made by Borrower or any Subsidiary as a result of
consideration received in connection with an Asset Sale made in compliance with
Section 6.06;
          (j) Acquisitions of property in compliance with Section 6.07;
          (k) Dividends in compliance with Section 6.08;
          (l) [Intentionally Omitted];
          (m) Guarantees by Borrower or any Subsidiary of Indebtedness of
Borrower or a Subsidiary of Indebtedness otherwise permitted under Section 6.01
(other than under Section 6.01(n)); and
          (n) Investments made by Borrower or any Subsidiary in any Permitted
Joint Venture on or after the date hereof in an aggregate amount not to exceed
$5,000,000 (for each such Investment and related series of Investments) and
$15,000,000 in the aggregate; provided, that (x) if permitted under the
documents related to such Permitted Joint Venture, the equity held by any
Company, or (y) if not permitted, all proceeds and distributions payable to
Borrower or any Subsidiary with respect to such Permitted Joint Venture, in
either case, shall be pledged to the Administrative Agent in a manner reasonably
acceptable to the Administrative Agent.
     Section 6.05 Mergers and Consolidations. Wind up, liquidate or dissolve its
affairs or enter into any transaction of merger or consolidation (or agree to do
any of the foregoing at any future time), except that the following shall be
permitted:
          (a) [Intentionally Omitted];
          (b) dispositions of property in compliance with Section 6.06;
          (c) any solvent Company (other than Borrower) may merge or consolidate
with or into Borrower or any Subsidiary Guarantor (as long as Borrower or a
Subsidiary Guarantor is the surviving person in such merger or consolidation);
provided that the Lien on and security interest in such property granted or to
be granted in favor of the Collateral Agent under the Security Documents shall
be maintained or created in accordance with the provisions of Sections 5.11 and
5.12, as applicable;

103



--------------------------------------------------------------------------------



 



          (d) any Subsidiary may dissolve, liquidate or wind up its affairs at
any time if such dissolution, liquidation or winding up is not disadvantageous
to any Agent or Lender in any material respect; and
          (e) [Intentionally Omitted].
     To the extent the requisite Lenders under Section 11.02(b) waive the
provisions of this Section 6.05 with respect to the sale of any Collateral, or
any Collateral is sold as permitted by this Section 6.05, such Collateral
(unless sold to a Company or any Affiliate thereof) shall be sold free and clear
of the Liens created by the Security Documents, and, so long as Borrower shall
have previously provided to the Collateral Agent and the Administrative Agent
such certifications or documents as the Collateral Agent and/or the
Administrative Agent shall reasonably request in order to demonstrate compliance
with this Section 6.05, the Collateral Agent shall take all actions it deems
appropriate in order to effect the foregoing.
     Section 6.06 Asset Sales. Effect any disposition of any property, or agree
to effect any of the foregoing, except that the following shall be permitted:
          (a) dispositions of worn out, obsolete or surplus property by Borrower
or any of its Subsidiaries in the ordinary course of business and the
abandonment or other disposition of Intellectual Property that is, in the
reasonable good faith judgment of Borrower or such Subsidiary, no longer
economically practicable to maintain or useful in the conduct of the business of
the Companies taken as a whole;
          (b) other dispositions of property; provided that (i) the aggregate
consideration received in respect of all dispositions of property pursuant to
this clause (b) shall not exceed $2,000,000 in any four consecutive fiscal
quarters of Borrower, but, in any event, shall not exceed $500,000 with respect
to any single disposition of property, (ii) such dispositions of property are
made for Fair Market Value, and (iii) at least 80% of the consideration payable
in respect of such disposition of property is in the form of cash or Cash
Equivalents (and for purposes of making the foregoing determination, each of the
following shall be deemed “cash”: (1) any liabilities, as shown on the then most
recent balance sheet of Borrower or any Subsidiary (other than contingent
liabilities, liabilities that are by their terms subordinated to the Obligations
or impaired liabilities) that are assumed by the transferee of any such assets
pursuant to a customary novation agreement that releases Borrower and
Subsidiaries from all liability thereunder or with respect thereto; and (2) any
securities, notes or other obligations received by Borrower or such Subsidiary
from the transferee that are converted to cash within thirty (30) days after
receipt, to the extent of the cash received in that conversion);
          (c) leases, subleases, licenses or sublicenses of real or personal
property (including intellectual property or other general intangibles) to third
parties in the ordinary course of business and in accordance with the applicable
Security Documents;
          (d) [Intentionally Omitted];
          (e) Permitted Liens in compliance with Section 6.02;
          (f) Investments in compliance with Section 6.04;

104



--------------------------------------------------------------------------------



 



          (g) dispositions related to mergers, consolidations and other
transactions in compliance with Section 6.05;
          (h) Dividends in compliance with Section 6.08;
          (i) sales of inventory or rental equipment fixed assets in the
ordinary course of business and dispositions of cash and Cash Equivalents in the
ordinary course of business; and
          (j) any disposition of property that constitutes a Casualty Event.
     To the extent the requisite Lenders under Section 11.02(b) waive the
provisions of this Section 6.06, with respect to the sale of any Collateral, or
any Collateral is sold as permitted by this Section 6.06, such Collateral
(unless sold to a Company or any Affiliate thereof) shall be sold free and clear
of the Liens created by the Security Documents, and, so long as Borrower shall
have previously provided to the Collateral Agent and the Administrative Agent
such certifications or documents as the Collateral Agent and/or the
Administrative Agent shall reasonably request in order to demonstrate compliance
with this Section 6.06, the Collateral Agent shall take all actions it deems
appropriate in order to effect the foregoing.
     Section 6.07 Acquisitions. Purchase or otherwise acquire (in one or a
series of related transactions) (i) all or any substantial part of the property
(whether tangible or intangible) of any person (ii) any business unit or
division of any person or (iii) in excess of 50% of the Equity Interests of such
person (or agree to do any of the foregoing at any future time), except that the
following shall be permitted:
          (a) Investments in compliance with Section 6.04;
          (b) Capital Expenditures by Borrower and the Subsidiaries shall be
permitted to the extent permitted by Section 6.10(d);
          (c) purchases and other acquisitions of inventory, materials,
equipment and intangible property in the ordinary course of business;
          (d) leases or licenses of real or personal property in the ordinary
course of business and in accordance with the applicable Security Documents;
          (e) the Acquisition as contemplated by the Acquisition Documents;
          (f) Permitted Acquisitions;
          (g) mergers, consolidations and other transactions in compliance with
Section 6.05; and
          (h) Dividends in compliance with Section 6.08;
provided that the Lien on and security interest in such property granted or to
be granted in favor of the Collateral Agent under the Security Documents shall
be maintained or created in accordance with the provisions of Section 5.11 or
Section 5.12, as applicable.

105



--------------------------------------------------------------------------------



 



     Section 6.08 Dividends. Authorize, declare or pay, directly or indirectly,
any Dividends with respect to any Company, except for the following:
          (a) Dividends by any Company that is a Subsidiary of Borrower to
Borrower or any Subsidiary Guarantor;
          (b) Dividends made solely in Equity Interests (other than Disqualified
Capital Stock); provided, that no Default or Event of Default has occurred and
is continuing prior to, or will occur immediately after, such Dividend;
          (c) Dividends to the extent constituting the non-cash repurchase of
Equity Interests of Borrower deemed to occur upon the exercise of stock options,
warrants or other convertible or exchangeable securities to the extent such
Equity Interests represent a portion of the exercise price of those securities,
in each case, pursuant to Borrower’s equity-based compensation or equity-based
incentive plan; and
          (d) Dividends made in cash in lieu of the issuance of fractional share
in connection with the exercise of warrants, options or other securities
convertible into, or exchangeable for, Equity Interests of Borrower, in each
case, pursuant to Borrower’s equity-based compensation or equity-based incentive
plan not to exceed $100,000 in the aggregate for any twelve-month period.
     Section 6.09 Transactions with Affiliates. Enter into, directly or
indirectly, any transaction or series of related transactions, whether or not in
the ordinary course of business, with any Affiliate of any Company (other than
between or among Borrower and one or more Subsidiary Guarantors), other than on
terms and conditions at least as favorable to such Company as would reasonably
be obtained by such Company at that time in a comparable arm’s-length
transaction with a person other than an Affiliate, except that the following
shall be permitted:
          (a) Dividends permitted by Section 6.08;
          (b) Investments, including loans and advances, permitted by
Sections 6.04(e) and (f);
          (c) reasonable and customary director, officer and employee
compensation (including bonuses) and other benefits (including retirement,
health, stock option and other benefit plans) and indemnification arrangements,
in each case approved by the Board of Directors of the applicable Company,
including the employment agreements listed on Schedule 6.09(c) and the payment
of salaries and other compensation thereunder;
          (d) [Intentionally Omitted];
          (e) transactions between or among Borrower and its Subsidiaries to the
extent permitted by Sections 6.01(b) and (g), Section 6.05 (other than pursuant
to paragraph (b) thereof) and Section 6.06(g); and
          (f) any other agreement or arrangement as in effect on the date of
this Agreement and described on Schedule 3.09(i), and any amendment or
modification thereto, and the performance of obligations thereunder, so long as
such amendment or modification is not more disadvantageous to, or

106



--------------------------------------------------------------------------------



 



otherwise adverse to the interests of, the Administrative Agent and the Lenders
than those in effect on the date of this Agreement.
     Section 6.10 Financial Covenants.
          (a) Minimum Liquidity. Permit at any time the aggregate amount of
Unrestricted Domestic Cash and Cash Equivalents and the undrawn and available
portion of the Revolving Commitments to equal less than $20,000,000.
          (b) Minimum Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio, as of the last day of any Test Period ending on the date
set forth in the table below, to be less than 1.20 to 1.0.
          (c) Accounts Receivable Turnover. Permit Accounts Receivable Turnover,
calculated as of the end of each Test Period, to exceed 75 days.
     Section 6.11 Prepayments of Other Indebtedness; Modifications of
Organizational Documents, Acquisition and Certain Other Documents, etc. Directly
or indirectly:
          (a) make or offer to make (or give any notice in respect thereof) any
voluntary or optional payment or prepayment on or redemption or acquisition for
value of, or any prepayment, repurchase or redemption, retirement, defeasance as
a result of any asset sale, change of control or similar event of, any Senior
Notes or Subordinated Indebtedness; provided that, so long as no Default or
Event of Default has occurred and is then continuing or would result therefrom,
Exchange Senior Notes may be issued to the extent contemplated by the definition
of Senior Notes and to the extent consistent with the definition of Exchange
Senior Notes;
          (b) amend, modify, supplement or waive, or permit the amendment,
modification supplement or waiver of, any provision of any Transaction Document
in any manner that is, or could reasonably be expected to be, adverse in any
material respect to the interests of any Agent or Lender; or
          (c) terminate, amend, modify (including electing to treat any Pledged
Interests (as defined in the Security Agreement) as a “security” under
Section 8-103 of the UCC) or change any of its Organizational Documents
(including by the filing or modification of any certificate of designation) or
any agreement to which it is a party with respect to its Equity Interests
(including any stockholders’ agreement), or enter into any new agreement with
respect to its Equity Interests, other than any such amendments, modifications
or changes or such new agreements which are not, and could not reasonably be
expected to be, adverse in any material respect to the interests of any Agent or
Lender.
     Section 6.12 Limitation on Certain Restrictions on Subsidiaries. Directly
or indirectly, create or otherwise cause or suffer to exist or become effective
any encumbrance, restriction or condition on the ability of any Subsidiary to
(i) pay Dividends or make any other distributions on its Equity Interests or any
other interest or participation in its profits owned by any Company, or pay any
Indebtedness owed to any Company, (ii) make loans or advances to any Company or
(iii) transfer any of its properties to any Company, except for such
encumbrances, restrictions or conditions existing under or by reason of:
          (a) applicable mandatory Legal Requirements;

107



--------------------------------------------------------------------------------



 



          (b) (x) this Agreement and the other Loan Documents and (y) the Senior
Note Documents;
          (c) customary provisions restricting subletting or assignment of any
lease governing a leasehold interest of a Subsidiary;
          (d) customary provisions restricting assignment of any agreement
entered into by a Subsidiary in the ordinary course of business;
          (e) customary restrictions and conditions contained in any agreement
relating to the sale of any property pending the consummation of such sale;
provided that (i) such restrictions and conditions apply only to the property to
be sold, and (ii) such sale is permitted hereunder;
          (f) any agreement in effect at the time such Subsidiary becomes a
Subsidiary of Borrower, so long as such agreement was not entered into in
connection with or in contemplation of such person becoming a Subsidiary of
Borrower; or
          (g) any encumbrances or restrictions imposed by any amendments or
refinancings that are otherwise permitted by the Loan Documents of the
contracts, instruments or obligations referred to in clause (f) above; provided
that such amendments or refinancings are no more materially restrictive with
respect to such encumbrances and restrictions than those prior to such amendment
or refinancing.
     Section 6.13 Limitation on Issuance of Capital Stock. (a) With respect to
Borrower, issue any Equity Interest that is Disqualified Capital Stock.
          (b) With respect to any Subsidiary of Borrower, issue any Equity
Interest (including by way of sales of treasury stock) or any options or
warrants to purchase, or securities convertible into, any Equity Interest,
except (i) for stock splits, stock dividends and additional issuances of Equity
Interests which do not decrease the percentage ownership of any Subsidiaries or
Borrower in any class of the Equity Interests of such Subsidiary; and
(ii) Subsidiaries of Borrower formed or acquired after the Restatement Date in
accordance with Section 6.14 may issue Equity Interests to Borrower or the
Wholly Owned Subsidiary which is to own such Equity Interests. All Equity
Interests issued in accordance with this Section 6.13(b) shall, to the extent
required by Section 5.11 and 5.12 or any Security Document, be delivered to the
Collateral Agent for pledge pursuant to the applicable Security Document.
     Section 6.14 Limitation on Creation of Subsidiaries. Establish, create or
acquire any additional Subsidiaries without the prior written consent of the
Required Lenders; provided that, without such consent, Borrower may
(i) establish or create one or more Wholly Owned Subsidiaries, (ii) establish,
create or acquire one or more Subsidiaries in connection with an Investment made
pursuant to Section 6.04(f), or (iii) acquire one or more Subsidiaries in
connection with a Permitted Acquisition or another Investment permitted
hereunder, so long as, in each case, Section 5.11 shall be complied with.
     Section 6.15 Business. Engage (directly or indirectly) in any businesses
other than those businesses in which Borrower and its Subsidiaries are engaged
on the Restatement Date (or which are ancillary thereto, reasonably related
thereto or are reasonable extensions thereof or complementary thereto).

108



--------------------------------------------------------------------------------



 



     Section 6.16 Limitation on Accounting Changes. Make or permit, any material
change in accounting policies or reporting practices, without the consent of the
Required Lenders, which consent shall not be unreasonably withheld, except
changes that are required by GAAP.
     Section 6.17 Fiscal Periods. Change its fiscal year-end and fiscal
quarter-ends to dates other than December 31 and March 31, June 30 and
September 30, respectively.
     Section 6.18 No Further Negative Pledge. Enter into any agreement,
instrument, deed or lease which prohibits or limits the ability of any Company
to create, incur, assume or suffer to exist any Lien upon any of its properties
or revenues, whether now owned or hereafter acquired, or which requires the
grant of any Lien for an obligation if a Lien is granted for another obligation,
except the following: (1) this Agreement and the other Loan Documents and the
Senior Note Documents; (2) covenants in documents creating Liens permitted by
Section 6.02 prohibiting further Liens on the properties encumbered thereby; and
(3) any prohibition or limitation that (a) exists pursuant to applicable Legal
Requirements, or (b) consists of customary restrictions and conditions contained
in any agreement relating to the sale or other disposition of any property
pending the consummation of such sale or other disposition; provided that
(i) such restrictions apply only to such property, and (ii) such sale or other
disposition is permitted hereunder, or (c) restricts subletting or assignment of
any lease governing a leasehold interest of Borrower or one of its Subsidiaries.
     Section 6.19 Anti-Terrorism Law; Anti-Money Laundering. (a) Directly or
indirectly, (i) knowingly conduct any business or engage in making or receiving
any contribution of funds, goods or services to or for the benefit of any person
described in Section 3.23, (ii) knowingly deal in, or otherwise engage in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order or any other Anti-Terrorism Law, or (iii) knowingly
engage in or conspire to engage in any transaction that evades or avoids, or has
the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law (and the Loan Parties shall
deliver to the Lenders any certification or other evidence requested from time
to time by any Lender in its reasonable discretion, confirming the Companies’
compliance with this Section 6.19).
          (b) Cause or permit any of the funds of such Loan Party that are used
to repay the Credit Extensions to be derived from any unlawful activity with the
result that the making of the Credit Extensions would be in violation of Legal
Requirements.
     Section 6.20 Embargoed Person. Cause or permit (a) any of the funds or
properties of the Loan Parties that are used to repay the Loans or other Credit
Extensions to constitute property of, or be beneficially owned directly or
indirectly by, any person subject to sanctions or trade restrictions under
United States law (“Embargoed Person” or “Embargoed Persons”) that is identified
on (1) the “List of Specially Designated Nationals and Blocked Persons” (the
“SDN List”) maintained by OFAC and/or on any other similar list (“Other List”)
maintained by OFAC pursuant to any authorizing statute including the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Order or
regulation promulgated thereunder, with the result that the investment in the
Loan Parties (whether directly or indirectly) is prohibited by applicable Legal
Requirements, or the Loans or other Credit Extensions made by the Lenders and
the Issuing Bank would be in violation of Legal Requirements, or (2) the
Executive Order, any related enabling legislation or any other similar executive
orders (collectively, “Executive Orders”), or (b) any Embargoed Person to have
any direct or indirect interest, of any nature whatsoever in the Loan Parties,
with the result that the investment in the Loan Parties (whether directly or
indirectly) is prohibited by

109



--------------------------------------------------------------------------------



 



applicable Legal Requirements or the Credit Extensions are in violation of
applicable Legal Requirements.
     Section 6.21 Health Care Matters. Without limiting or being limited by any
other provision of any Loan Document, no Company shall (i) fail to maintain in
effect all Company Health Care Permits, Company Accreditations and Company
Reimbursement Approvals, to the extent such failure would result in a Material
Adverse Effect, or (ii) engage in any activity that constitutes or, with the
giving of notice, the passage of time, or both, would (a) result in a violation
of any Company Health Care Permit, Company Accreditation or Company
Reimbursement Approval or any Health Care Laws, unless such activity could not
reasonably be expected to result in a Material Adverse Effect, or (b) cause any
Company not to be in substantial compliance with any Health Care Laws.
ARTICLE VII
GUARANTEE
     Section 7.01 The Guarantee. The Subsidiary Guarantors hereby, jointly and
severally, guarantee, and hereby confirms, ratifies and restates on the
Restatement Date their joint and several guarantee, as primary obligors and not
as a sureties to each Secured Party and their respective successors and assigns,
the prompt payment and performance in full when due (whether at stated maturity,
by required prepayment, declaration, demand, by acceleration or otherwise) of
the principal of and interest (including any interest, fees, costs or charges
that would accrue but for the provisions of the Title 11 of the United States
Code after any bankruptcy or insolvency petition under Title 11 of the United
States Code) on the Loans made by the Lenders to, and the Notes held by each
Lender of, Borrower, and all other Obligations from time to time owing to the
Secured Parties by any Loan Party under any Loan Document in each case strictly
in accordance with the terms thereof (such obligations being herein collectively
called the “Guaranteed Obligations”). The Subsidiary Guarantors hereby jointly
and severally agree that if Borrower or other Subsidiary Guarantor(s) shall fail
to pay in full when due (whether at stated maturity, by acceleration or
otherwise) any of the Guaranteed Obligations, the Guarantors will promptly pay
the same in cash, without any demand or notice whatsoever, and that in the case
of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal.
     Section 7.02 Obligations Unconditional. The obligations of the Subsidiary
Guarantors under Section 7.01 shall constitute a guaranty of payment and
performance and not of collection and to the fullest extent permitted by
applicable Legal Requirements, are absolute, irrevocable and unconditional,
joint and several, irrespective of the value, genuineness, validity, regularity
or enforceability of the Guaranteed Obligations under this Agreement, the Notes,
if any, or any other agreement or instrument referred to herein or therein, or
any substitution, release or exchange of any other guarantee of or security for
any of the Guaranteed Obligations, and, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or Subsidiary Guarantor (except for payment in full).
Without limiting the generality of the foregoing, it is agreed that the
occurrence of any one or more of the following shall not alter or impair the
liability of the Subsidiary Guarantors hereunder which shall remain absolute,
irrevocable and unconditional under any and all circumstances as described
above:

110



--------------------------------------------------------------------------------



 



          (i) at any time or from time to time, without notice to the Subsidiary
Guarantors, the time for any performance of or compliance with any of the
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;
          (ii) any of the acts mentioned in any of the provisions of this
Agreement or the Notes, if any, or any other agreement or instrument referred to
herein or therein shall be done or omitted;
          (iii) the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be amended in any
respect, or any right under the Loan Documents or any other agreement or
instrument referred to herein or therein shall be amended or waived in any
respect (including in each case, without limitation, the amendment and
restatement of this Agreement as of the Restatement Date) or any other guarantee
of any of the Guaranteed Obligations or any security therefor shall be released
or exchanged in whole or in part or otherwise dealt with; or
          (iv) any Lien or security interest granted to, or in favor of, any
Secured Party as security for any of the Guaranteed Obligations shall fail to be
valid, perfected or to have the priority required under the Loan Documents.
     The Subsidiary Guarantors hereby expressly waive diligence, presentment,
demand of payment, protest and all notices whatsoever, and any requirement that
any Secured Party exhaust any right, power or remedy or proceed against Borrower
or any Subsidiary Guarantor under this Agreement or the Notes, if any, or any
other agreement or instrument referred to herein or therein, or against any
other person under any other guarantee of, or security for, any of the
Guaranteed Obligations. The Subsidiary Guarantors waive any and all notice of
the creation, renewal, extension, waiver, termination or accrual of any of the
Guaranteed Obligations (including, without limitation, the amendment and
restatement of this Agreement as of the Restatement Date) and notice of or proof
of reliance by any Secured Party upon this Guarantee or acceptance of this
Guarantee, and the Guaranteed Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred in reliance upon this
Guarantee, and all dealings between Borrower and the Secured Parties shall
likewise be conclusively presumed to have been had or consummated in reliance
upon this Guarantee. This Guarantee shall be construed as a continuing,
absolute, irrevocable and unconditional guarantee of payment and performance
without regard to any right of offset with respect to the Guaranteed Obligations
at any time or from time to time held by the Secured Parties, and the
obligations and liabilities of the Subsidiary Guarantors hereunder shall not be
conditioned or contingent upon the pursuit by the Secured Parties or any other
person at any time of any right or remedy against Borrower or against any other
person which may be or become liable in respect of all or any part of the
Guaranteed Obligations or against any collateral security or guarantee therefor
or right of offset with respect thereto. This Guarantee shall remain in full
force and effect and be binding in accordance with and to the extent of its
terms upon the Subsidiary Guarantors and their respective successors and
assigns, and shall inure to the benefit of the Secured Parties, and their
respective successors and assigns, notwithstanding that from time to time during
the term of this Agreement there may be no Guaranteed Obligations outstanding.
     Section 7.03 Reinstatement. The obligations of the Subsidiary Guarantors
under this Article VII shall be automatically reinstated if and to the extent
that for any reason any payment by or on behalf of Borrower or other Loan Party
in respect of the Guaranteed Obligations is rescinded or must be

111



--------------------------------------------------------------------------------



 



otherwise restored by any holder of any of the Guaranteed Obligations, whether
as a result of any proceedings in bankruptcy or reorganization or otherwise.
     Section 7.04 Subrogation; Subordination. Each Subsidiary Guarantor hereby
agrees that until the indefeasible payment and satisfaction in full in cash of
all Guaranteed Obligations and the expiration and termination of the Commitments
of the Lenders under this Agreement it shall waive any claim and shall not
exercise any right or remedy, direct or indirect, arising by reason of any
performance by it of its guarantee in Section 7.01, whether by subrogation or
otherwise, against Borrower or any other Subsidiary Guarantor of any of the
Guaranteed Obligations or any security for any of the Guaranteed Obligations.
Any Indebtedness of any Loan Party permitted pursuant to Section 6.04(f) shall
be subordinated to such Loan Party’s Obligations in the manner set forth in the
Intercompany Note evidencing such Indebtedness.
     Section 7.05 Remedies. The Subsidiary Guarantors jointly and severally
agree that, as between the Subsidiary Guarantors and the Lenders, the
obligations of Borrower under this Agreement and other Loan Documents may be
declared to be forthwith due and payable as provided in Article VIII (and shall
be deemed to have become automatically due and payable in the circumstances
provided in Article VIII) for purposes of Section 7.01, notwithstanding any
stay, injunction or other prohibition preventing such declaration (or such
obligations from becoming automatically due and payable) as against Borrower
(but not such Subsidiary Guarantor) and that, in the event of such declaration
(or such obligations being deemed to have become automatically due and payable),
such obligations (whether or not due and payable by Borrower) shall forthwith
become due and payable by the Subsidiary Guarantors for purposes of Section
7.01.
     Section 7.06 Instrument for the Payment of Money. Each Subsidiary Guarantor
hereby acknowledges that the guarantee in this Article VII constitutes an
instrument for the payment of money, and consents and agrees that any Lender or
Agent, at its sole option, in the event of a dispute by such Subsidiary
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring a motion-action under New York CPLR Section 3213.
     Section 7.07 Continuing Guarantee. The guarantee in this Article VII is a
continuing guarantee of payment and performance, and shall apply to all
Guaranteed Obligations whenever arising.
     Section 7.08 General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate limited partnership or limited
liability company law, or any applicable state, federal or foreign bankruptcy,
insolvency, reorganization or other Legal Requirement affecting the rights of
creditors generally, if the obligations of any Subsidiary Guarantor under
Section 7.01 would otherwise be held or determined to be void, voidable, invalid
or unenforceable, or subordinated to the claims of any other creditors, on
account of the amount of its liability under Section 7.01, then, notwithstanding
any other provision to the contrary, the amount of such liability shall, without
any further action by such Subsidiary Guarantor, any Loan Party or any other
person, be automatically limited and reduced to the highest amount that is valid
and enforceable, not void or voidable and not subordinated to the claims of
other creditors as determined in such action or proceeding.
     Section 7.09 [Intentionally Omitted].
     Section 7.10 Right of Contribution. (a) The Loan Parties hereby agree as
among themselves that, if any Loan Party shall make an Excess Payment (as
defined below), such Loan Party shall have a right of contribution from each
other Loan Party in an amount equal to such other Loan Party’s

112



--------------------------------------------------------------------------------



 



Contribution Share (as defined below) of such Excess Payment. The payment
obligations of any Loan Party under this Section 7.10 shall be subordinate and
subject in right of payment to the Obligations until such time as the
Obligations have been paid in full in cash and all Commitments have terminated
or expired, and none of the Loan Parties shall exercise any right or remedy
under this Section 7.10 against any other Loan Party until such time as all
Obligations have been performed and paid in full in cash and all Commitments
have been terminated. For purposes of this Section 7.10, (a) “Excess Payment”
shall mean the amount paid by any Loan Party in excess of its Pro Rata Share of
any Obligations; (b) “Pro Rata Share” shall mean, for any Loan Party in respect
of any payment of the Obligations, the ratio (expressed as a percentage) as of
the date of such payment of Obligations of (i) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Loan Party (including contingent,
subordinated, un-matured, and un-liquidated liabilities, but excluding the
Obligations of such Loan Party) to (ii) the amount by which the aggregate
present fair salable value of its assets and other properties of all Loan
Parties exceeds the amount of all of the debts and liabilities (including
contingent, subordinated, un-matured, and un-liquidated liabilities, but
excluding the Obligations of all Loan Parties) of the Loan Parties; and (c)
“Contribution Share” shall mean, for any Loan Party in respect of any Excess
Payment made by any other Loan Party, the ratio (expressed as a percentage) as
of the date of such Excess Payment of (i) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Loan Party (including contingent,
subordinated, un-matured, and un-liquidated liabilities, but excluding the
Obligations of such Loan Party) to (ii) the amount by which the aggregate
present fair salable value of all assets and other properties of the Loan
Parties other than the maker of such Excess Payment exceeds the amount of all of
the debts and liabilities (including contingent, subordinated, un-matured, and
un-liquidated liabilities, but excluding the Obligations of the Loan Parties) of
the Loan Parties other than the maker of such Excess Payment. Nothing in this
Section 7.10 shall require any Loan Party to pay its Contribution Share of any
Excess Payment in the absence of a demand therefor by the Loan Party that has
made the Excess Payment. Without limiting the foregoing in any manner, it is the
intent of the parties hereto that as of any date of determination, no
Contribution Amount of any Loan Party shall be greater than the maximum amount
of the claim which could then be recovered from such Loan Party under this
Section 7.10 without rendering such claim voidable or avoidable under
Section 548 of Chapter 11 of the Bankruptcy Code or under any applicable state
Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar
statute or common law.
          (b) This Section 7.10 is intended only to define the relative rights
of the Loan Parties and nothing set forth in this Section 7.10 is intended to or
shall impair the obligations of the Loan Parties, jointly and severally, to pay
any amounts and perform any obligations as and when the same shall become due
and payable or required to be performed in accordance with the terms of this
Agreement or any other Loan Document. Nothing contained in this Section 7.10
shall limit the liability of Borrower to pay the Loans and other Credit
Extensions made to Borrower and accrued interest, Fees and expenses with respect
thereto for which Borrower shall be primarily liable.
          (c) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Loan Parties to which
such contribution and indemnification is owing.
          (d) The rights of any indemnified Loan Party against the other Loan
Parties under this Section 7.10 shall be exercisable upon, but shall not be
exercisable prior to, the full and indefeasible payment of the Obligations and
termination or expiration of the Commitments under the Loan Documents.

113



--------------------------------------------------------------------------------



 



ARTICLE VIII
EVENTS OF DEFAULT
     Section 8.01 Events of Default. Upon the occurrence and during the
continuance of any of the following events (each, an “Event of Default”):
          (a) default shall be made in the payment of any principal of any Loan
or any Reimbursement Obligation when and as the same shall become due and
payable, whether at the due date thereof or at a date fixed for mandatory
prepayment thereof or by acceleration thereof or otherwise;
          (b) default shall be made in the payment of any interest on any Credit
Extension or any Fee or any other amount (other than an amount referred to in
paragraph (a) above) due under any Loan Document, when and as the same shall
become due and payable, whether at the due date thereof (including an Interest
Payment Date) or at a date fixed for prepayment (whether voluntary or mandatory)
or by acceleration or demand thereof or otherwise, and such default shall
continue unremedied for a period of three Business Days or a Borrowing Base
Deficiency shall have occurred and be continuing for a period equal to or
exceeding five Business Days;
          (c) any representation or warranty made or deemed made in or in
connection with any Loan Document or the Borrowings or issuances of Letters of
Credit hereunder, or any representation, warranty, statement or information
contained in any report, certificate, financial statement or other instrument
furnished in connection with or pursuant to any Loan Document, shall prove to
have been false or misleading in any material respect when so made, deemed made
or furnished;
          (d) default shall be made in the due observance or performance by any
Company of any covenant, condition or agreement contained in Section 5.01(a),
5.01(b), 5.02 (other than clause (a) thereof), 5.03(a), 5.08, 5.11 or 5.16 or in
Article VI;
          (e) default shall be made in the due observance or performance by any
Company of any covenant, condition or agreement contained in any Loan Document
(other than those specified in paragraphs (a), (b) or (d) immediately above) and
such default shall continue unremedied or shall not be waived for a period of
30 days (or (A) five days in the case of the Fee Letter or (B) ten days in the
case of any covenant, condition or agreement contained in Section 5.01 (other
than clause (a) or clause (b) thereof)) or Section 5.04 after the occurrence
thereof;
          (f) any Company shall (i) fail to pay any principal or interest,
regardless of amount, due in respect of any Indebtedness (other than the
Obligations), when and as the same shall become due and payable beyond any
applicable grace period, or (ii) fail to observe or perform any other term,
covenant, condition or agreement contained in any agreement or instrument
evidencing or governing any such Indebtedness if the effect of any failure
referred to in this clause (ii) is to cause, or to permit the holder or holders
of such Indebtedness or a trustee or other representative on its or their behalf
(with or without the giving of notice, the lapse of time or both) to cause, such
Indebtedness to become due prior to its stated maturity or become subject to a
mandatory offer to purchase by the obligor; provided that it shall not
constitute an Event of Default pursuant to this paragraph (f) unless the
aggregate amount of all such Indebtedness referred to in clauses (i) and
(ii) individually exceeds $2,500,000 at any one time (provided that, in the case
of Hedging Obligations, the notional amount thereof shall be counted for this
purpose);

114



--------------------------------------------------------------------------------



 



          (g) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of any Company or of a substantial part of the property of any
Company, under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar Legal Requirement; (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
any Company or for a substantial part of the property of any Company; or
(iii) the winding-up or liquidation of any Company; and such proceeding or
petition shall continue undismissed for 90 days or an Order approving or
ordering any of the foregoing shall be entered;
          (h) any Company shall (i) voluntarily commence any proceeding or file
any petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar Legal Requirement; (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or the filing of any petition described in clause (g) above;
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Company or for a
substantial part of the property of any Company; (iv) file an answer admitting
the material allegations of a petition filed against it in any such proceeding;
(v) make a general assignment for the benefit of creditors; (vi) become unable,
admit in writing its inability or fail generally to pay its debts as they become
due; (vii) except as permitted in Section 6.05, wind up or liquidate; or
(viii) take any action for the purpose of effecting any of the foregoing;
          (i) one or more Orders for the payment of money in an aggregate amount
in excess of $2,500,000 (to the extent not adequately covered by insurance in
respect of which a solvent and unaffiliated insurance company has acknowledged
coverage in writing) shall be rendered against any Company or any combination
thereof and the same shall remain undischarged, unvacated or unbonded for a
period of 90 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to levy upon
properties of any Company to enforce any such Order;
          (j) one or more ERISA Events shall have occurred that, in the opinion
of the Required Lenders, when taken together with all other such ERISA Events
that have occurred, could reasonably be expected to result in liability of any
Company and its ERISA Affiliates in an aggregate amount exceeding $2,500,000 or
the imposition of a Lien on any properties of a Company;
          (k) any security interest and Lien in any material portion of the
Collateral purported to be created by any Security Document shall cease to be in
full force and effect, or shall cease to give the Collateral Agent, for the
benefit of the Secured Parties, the Liens, rights, powers and privileges
purported to be created and granted under such Security Documents (including a
valid, enforceable, perfected first priority (except as otherwise provided in
this Agreement or any Security Document) security interest in and Lien on, all
of the Collateral thereunder (except as otherwise expressly provided in this
Agreement or such Security Document)) in favor of the Collateral Agent, or shall
be asserted by or on behalf of any Company not to be, a valid, enforceable,
perfected, first priority (except as otherwise expressly provided in this
Agreement or such Security Document) security interest in or Lien on the
Collateral covered thereby; provided that it will not be an Event of Default
under this paragraph (k) if the Collateral Agent shall not have or shall cease
to have a valid, enforceable and perfected first priority Lien on any Collateral
purported to be covered by the Security Documents, individually or in the
aggregate, having a Fair Market Value of less than $2,500,000;

115



--------------------------------------------------------------------------------



 



          (l) any Loan Document or any material provisions thereof shall at any
time and for any reason be declared by a court of competent jurisdiction to be
null and void, or a proceeding shall be commenced by or on behalf of any Loan
Party or any other person, or by any Governmental Authority, seeking to
establish the invalidity or unenforceability thereof (exclusive of questions of
interpretation of any provision thereof), or any Company (directly or
indirectly) shall repudiate or deny any portion of its liability or obligation
for the Obligations;
          (m) there shall have occurred a Change of Control;
          (n) there shall have occurred the termination of, or the receipt by
any Company of notice of the termination of, or the occurrence of any event or
condition which would, with the passage of time or the giving of notice or both,
constitute an event of default under or permit the termination of, any one or
more Material Agreements, Company Health Care Permits, Company Accreditations or
Company Reimbursement Approvals of any Company, except for terminations that
could not be expected to have a Material Adverse Effect; or
          (o) [Intentionally Omitted];
          (p) any Company or any of their directors or officers is criminally
convicted under any law or Legal Requirement that could lead to a forfeiture of
any Collateral or exclusion from participation in any federal or state health
care program, including Medicare or Medicaid, and could reasonably be expected
to result in a Material Adverse Effect
then, and in every such event (other than an event with respect to Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event (which shall occur for all purposes hereunder,
including without limitation, with respect to Section 6.10, as of the date of
occurrence or breach and not the date of reporting thereof), the Administrative
Agent may, and at the request of the Required Lenders shall, by notice to
Borrower, take either or both of the following actions, at the same or different
times: (i) terminate forthwith the Commitments and (ii) declare the Loans and
Reimbursement Obligations then outstanding to be forthwith due and payable in
whole or in part, whereupon the principal of the Loans and Reimbursement
Obligations so declared to be due and payable, together with accrued interest
thereon and any unpaid accrued Fees and all other liabilities of the Loan
Parties accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by the Loan
Parties, anything contained herein or in any other Loan Document or otherwise to
the contrary notwithstanding; and in any event with respect to Borrower
described in paragraph (g) or (h) above, the Commitments shall automatically
terminate and the principal of the Loans and Reimbursement Obligations then
outstanding, together with accrued interest thereon and any unpaid accrued Fees
and all other liabilities of the Loan Parties accrued hereunder and under any
other Loan Document, shall automatically become due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Loan Parties, anything contained herein or in any
other Loan Document or otherwise to the contrary notwithstanding. No remedy and
no waiver, modification or amendment of an Event of Default shall be effective
unless in writing and otherwise in conformance with the requirements of
Section 11.02.
     Section 8.02 Rescission. If at any time after termination of the
Commitments or acceleration of the maturity of the Loans, the Loan Parties shall
pay all arrears of interest and all payments on account of principal of the
Loans and Reimbursement Obligations owing by them that shall have become

116



--------------------------------------------------------------------------------



 



due otherwise than by acceleration (with interest on principal and, to the
extent permitted by law, on overdue interest, at the rates specified herein) and
all Defaults (other than non-payment of principal of and accrued interest on the
Loans due and payable solely by virtue of acceleration) shall be remedied or
waived pursuant to Section 11.02, then upon the written consent of the Required
Lenders (which may be given or withheld in their sole discretion) and written
notice to Borrower, the termination of the Commitments or the acceleration and
their consequences may be rescinded and annulled; but such action shall not
affect any subsequent Default or impair any right or remedy consequent thereon.
The provisions of the preceding sentence are intended merely to bind the
Lenders, the Issuing Bank and the other Secured Parties to a decision that may
be made at the election of the Required Lenders, and such provisions are not
intended to benefit Borrower and the other Loan Parties and do not give Borrower
and/or any of the Loan Parties the right to require the Lenders to rescind or
annul any acceleration hereunder, even if the conditions set forth herein are
met.
ARTICLE IX
COLLECTION ACCOUNT; APPLICATION OF COLLATERAL PROCEEDS
     Section 9.01 Collection Account. (a) Each Loan Party shall deposit into the
Collection Account from time to time all Collections and any cash that such Loan
Party is required to pledge as additional collateral security hereunder pursuant
to the Loan Documents.
          (b) The balance from time to time in the Collection Account shall
constitute part of the Collateral and shall not constitute payment of the
Obligations until applied as hereinafter provided. So long as no Event of
Default has occurred and is continuing or will result therefrom, all funds in
the Collection Account shall be applied as set forth in the Collateral
Management Agreement At any time following the occurrence and during the
continuance of an Event of Default, the Collateral Agent may (and, if instructed
by the Required Lenders as specified herein, shall) in its (or their) discretion
apply or cause to be applied (subject to collection) the balance from time to
time outstanding to the credit of the Collection Account to the payment of the
Obligations in the manner specified in Section 9.02 subject, however, in the
case of amounts deposited in the LC Sub-Account, to the provisions of
Section 2.18(i). The Loan Parties shall have no right to withdraw, transfer or
otherwise receive any funds deposited in the Collection Account except to the
extent specifically provided herein or the Collateral Management Agreement.
          (c) Amounts deposited into the Collection Account as cover for
liabilities in respect of Letters of Credit under any provision of this
Agreement requiring such cover shall be held by the Administrative Agent in a
separate sub-account designated as the “LC Sub-Account” (the “LC Sub-Account”)
and, subject to Section 2.18(i), all amounts held in the LC Sub-Account shall
constitute collateral security to be applied in accordance with Section 2.18(i).
So long as no Event of Default has occurred and is continuing or will result
therefrom, the Collateral Agent shall within two Business Days of receiving a
request of the applicable Loan Party for release of cash proceeds with respect
to the LC Sub-Account, remit such cash proceeds on deposit in the LC Sub-Account
to or upon the order of such Loan Party (x) at such time as all Letters of
Credit shall have been terminated and all of the liabilities in respect of the
Letters of Credit have been paid in full or (y) otherwise in accordance with
Section 2.18(i).
     Section 9.02 Application of Proceeds. The proceeds received by the
Collateral Agent in respect of any sale of, collection from or other realization
upon all or any part of the Collateral pursuant to the exercise by the
Collateral Agent of its remedies shall be applied, in full or in part, together
with

117



--------------------------------------------------------------------------------



 



any other sums then held or received by the Collateral Agent pursuant to this
Agreement, the Collateral Management Agreement or any other Loan Document,
promptly by the Collateral Agent as follows:
          (a) First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including
compensation to the Collateral Agent and its agents and counsel, and all
expenses, liabilities and advances made or incurred by the Collateral Agent in
connection therewith and all amounts for which the Collateral Agent is entitled
to indemnification pursuant to the provisions of any Loan Document, together
with interest on each such amount at the highest rate then in effect under this
Agreement from and after the date such amount is due, owing or unpaid until paid
in full;
          (b) Second, to the payment of all other reasonable costs and expenses
of such sale, collection or other realization including compensation to the
other Secured Parties and their agents and counsel and all costs, liabilities
and advances made or incurred by the other Secured Parties in connection
therewith, together with interest on each such amount at the highest rate then
in effect under this Agreement from and after the date such amount is due, owing
or unpaid until paid in full;
          (c) Third, without duplication of amounts applied pursuant to clauses
(a) and (b) above, to the indefeasible payment in full in cash, pro rata, of
interest and other amounts constituting Obligations (other than principal,
Reimbursement Obligations and Hedging Obligations) in each case equally and
ratably in accordance with the respective amounts thereof then due and owing;
          (d) Fourth, to the indefeasible payment in full in cash, pro rata, of
the principal amount of the Obligations then due and payable (including any
Borrowing Base Deficiency and Reimbursement Obligations);
          (e) Fifth, to Hedging Obligations to the extent secured by Liens on
the Collateral and constituting Obligations of the type described in clause
(c) of the definition of Obligations; and
          (f) Sixth, the balance, if any, to the person lawfully entitled
thereto (including the applicable Loan Party or its successors or assigns) or as
a court of competent jurisdiction may direct.
     In the event that any such proceeds are insufficient to pay in full the
items described in clauses (a) through (f) of this Section 9.02, the Loan
Parties shall remain liable, jointly and severally, for any deficiency.
ARTICLE X
THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
     Section 10.01 Appointment. (a) Each Lender and the Issuing Bank hereby
irrevocably designates and appoints Healthcare Finance Group, LLC as the
Administrative Agent and the Collateral Agent as an agent of such Lender under
this Agreement and the other Loan Documents. Each Lender irrevocably authorizes
each Agent, in such capacity, through its agents or employees, to take such
actions on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are delegated
to such Agent by the terms of this Agreement and the other Loan Documents,
together with such actions and powers as are reasonably incidental thereto. The
provisions of this Article X are solely for the benefit of the Agents, the
Lenders and the Issuing Bank, and no Loan Party shall have rights as a third
party beneficiary of any such provisions.

118



--------------------------------------------------------------------------------



 



          (b) Each Lender irrevocably appoints each other Lender as its agent
and bailee for the purpose of perfecting Liens (whether pursuant to
Section 8-301(a)(2) of the UCC or otherwise), for the benefit of the Secured
Parties, in assets which, in accordance with the UCC or any other applicable
Legal Requirement, a security interest can be perfected by possession or
control. Should any Lender (other than the Collateral Agent) obtain possession
or control of any such Collateral, such Lender shall notify the Collateral Agent
thereof, and, promptly following the Collateral Agent’s request therefor, shall
deliver such Collateral to the Collateral Agent or otherwise deal with such
Collateral in accordance with the Collateral Agent’s instructions.
     Section 10.02 Agent in Its Individual Capacity. Each person serving as an
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not an
Agent, and such person and its Affiliates may accept deposits from, lend money
to, act as financial advisor or in any other advisory capacity for, and
generally engage in any kind of business with, any Company or Affiliate thereof
as if it were not an Agent hereunder and without duty to account therefor to the
Lenders or the Issuing Bank.
     Section 10.03 Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth in the Loan Documents. Without
limiting the generality of the foregoing, (a) no Agent shall be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) no Agent shall have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated by the Loan Documents that such Agent is required
to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 11.02); provided that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Loan Document or applicable Legal
Requirements, and (c) except as expressly set forth in the Loan Documents, no
Agent shall have any duty to disclose or shall be liable for the failure to
disclose, any information relating to any Company that is communicated to or
obtained by the person serving as such Agent or any of its Affiliates in any
capacity. No Agent shall be liable for any action taken or not taken by it with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as any Agent shall believe
in good faith shall be necessary, under the circumstances as provided in Section
11.02) or in the absence of its own gross negligence or willful misconduct as
found by a final and nonappealable judgment of a court of competent
jurisdiction. No Agent shall be deemed to have knowledge of any Default unless
and until written notice thereof is given to such Agent by Borrower, a Lender,
or the Issuing Bank, and no Agent shall be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered thereunder or in connection therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document. Without limiting the generality of the foregoing, the use of the term
“agent” in this Agreement with reference to the Administrative Agent or the
Collateral Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used merely as a matter of market custom and is intended
to create or reflect only an administrative relationship between independent
contracting parties. Each party to this Agreement acknowledges and agrees that
the Administrative Agent may from time to time use one or more outside service
providers for the tracking of all UCC

119



--------------------------------------------------------------------------------



 



financing statements (and/or other collateral related filings and registrations
from time to time) required to be filed or recorded pursuant to the Loan
Documents and the notification to the Administrative Agent, of, among other
things, the upcoming lapse or expiration thereof, and that each of such service
providers will be deemed to be acting at the request and on behalf of Borrower
and the other Loan Parties. No Agent shall be liable for any action taken or not
taken by any such service provider.
     Section 10.04 Reliance by Agent. Each Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent, or
otherwise authenticated by a proper person. Each Agent also may rely upon any
statement made to it orally and believed by it to be made by a proper person,
and shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the Issuing Bank, each Agent may presume that such condition is
satisfactory to such Lender or the Issuing Bank unless each Agent shall have
received written notice to the contrary from such Lender or the Issuing Bank
prior to the making of such Loan or the issuance of such Letter of Credit. Each
Agent may consult with legal counsel (who may be counsel for Borrower),
independent accountants and other advisors selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or advisors.
     Section 10.05 Delegation of Duties. Each Agent may perform any and all of
its duties and exercise its rights and powers by or through, or delegate any and
all such rights and powers to, any one or more sub-agents appointed by such
Agent. Each Agent and any such sub-agent may perform any and all of its duties
and exercise its rights and powers by or through their respective Affiliates.
The exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Affiliates of each Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Agent.
     Section 10.06 Successor Agent. Each Agent may resign as such at any time
upon at least 30 days’ prior notice to the Lenders, the Issuing Bank and
Borrower. Upon any such resignation, the Required Lenders shall have the right,
in consultation with Borrower, to appoint a successor Agent from among the
Lenders. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring Agent
gives notice of its resignation, then the retiring Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Agent, which successor shall
be a commercial banking institution organized under the laws of the United
States (or any State thereof) or a United States branch or agency of a
commercial banking institution, in each case, having combined capital and
surplus of at least $500,000,000; provided that if such retiring Agent is unable
to find a commercial banking institution that is willing to accept such
appointment and which meets the qualifications set forth above, the retiring
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Agent under the Loan
Documents until such time, if any, as the Required Lenders appoint a successor
Agent.
     Upon the acceptance of its appointment as an Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
(or retired) Agent shall be discharged from its duties and obligations under the
Loan Documents. The fees payable by Borrower to a successor Agent shall be the
same as those payable

120



--------------------------------------------------------------------------------



 



to its predecessor unless otherwise agreed between Borrower and such successor.
After an Agent’s resignation hereunder, the provisions of this Article X,
Section 11.03 and Sections 11.08 to 11.10 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Affiliates
in respect of any actions taken or omitted to be taken by any of them while it
was acting as Agent.
     Section 10.07 Non-Reliance on Agent and Other Lenders. Each Lender and the
Issuing Bank acknowledges that it has, independently and without reliance upon
any Agent or any other Lender or any of their respective Affiliates and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender further
represents and warrants that it has reviewed the Confidential Information
Memorandum and each other document made available to it on the Platform in
connection with this Agreement and has acknowledged and accepted the terms and
conditions applicable to the recipients thereof (including any such terms and
conditions set forth, or otherwise maintained, on the Platform with respect
thereto). Each Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon any Agent or any other Lender or any of
their respective Affiliates and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or related agreement or any document furnished hereunder or thereunder.
     Section 10.08 Name Agents. Borrower hereby consents and acknowledges that
the Administrative Agent may designate one or more Lenders from time to time as
a “Document Agent” hereunder. Any Document Agent shall hold its title in name
only, and that its title confers no additional rights or obligations relative to
those conferred on any Lender or the Issuing Bank hereunder.
     Section 10.09 Indemnification. The Lenders severally agree to indemnify
each Agent in its capacity as such and each of its Related Persons (to the
extent not reimbursed by Borrower or the Subsidiary Guarantors and without
limiting the obligation of Borrower or the Subsidiary Guarantors to do so),
ratably according to their respective outstanding Loans and Commitments in
effect on the date on which indemnification is sought under this Section 10.09
(or, if indemnification is sought after the date upon which all Commitments
shall have terminated and the Loans and Reimbursement Obligations shall have
been paid in full, ratably in accordance with such outstanding Loans and
Commitments as in effect immediately prior to such date), from and against any
and all liabilities, obligations, losses, damages, fines, penalties, actions,
claims, suits, litigations, investigations, inquiries or proceedings, costs,
expenses or disbursements of any kind whatsoever that may at any time (whether
before or after the payment of the Loans and Reimbursement Obligations) be
imposed on, incurred by or asserted against such Agent or Related Person in any
way relating to or arising out of, the Commitments, this Agreement, any of the
other Loan Documents or any documents contemplated by or referred to herein or
therein, the Transactions, the Restatement Transactions or any of the other
transactions contemplated hereby or thereby or any action taken or omitted by
such Agent or Related Person under or in connection with any of the foregoing
(IN ALL CASES, WHETHER OR NOT CAUSED OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF ANY AGENT OR RELATED PERSON);
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, fines, penalties, actions, claims,
suits, litigations, inquiries or proceedings, costs, expenses or disbursements
that are found by a final and nonappealable judgment of a court of competent
jurisdiction to have directly resulted solely from such Agent’s or Related
Person’s, as the case may be, gross negligence or willful misconduct. The
agreements in this Section 10.09 shall survive the payment of the Loans and all
other amounts payable hereunder.

121



--------------------------------------------------------------------------------



 



ARTICLE XI
MISCELLANEOUS
     Section 11.01 Notices.
          (a) Notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile transmission, as follows:
if to any Loan Party, to Borrower at:
BioScrip, Inc.
100 Clearbrook Road
Elmsford, New York 10523
Attention: Chief Executive Officer
Facsimile No.: (914) 460-1660
and to:
King & Spalding LLP
1185 Avenue of the Americas
New York, New York 10036
Attention: E. William Bates II. Esq.
Facsimile No.: (212) 556-2222
if to the Swingline Lender, Administrative Agent, the Collateral Agent,
Collateral Manager, at:
Healthcare Finance Group, LLC
199 Water Street, 31st Floor
New York, New York 10038
Attention: Chief Credit Officer and
                 National Portfolio Manager
Facsimile: (212) 785-8501
and to:
Kaye Scholer LLP
425 Park Avenue
New York, New York 10022
Attention: Terry D. Novetsky, Esq.
Facsimile No.: (212) 836-6490
if to a Lender, to it at its address (or telecopy number) set forth on Annex
II(A) or in the Assignment and Acceptance pursuant to which such Lender shall
have become a party hereto; and
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight

122



--------------------------------------------------------------------------------



 



courier service or sent by telecopy or by certified or registered mail, in each
case delivered, sent or mailed (properly addressed) to such party as provided in
this Section 11.01 or in accordance with the latest unrevoked direction from
such party given in accordance with this Section 11.01, and failure to deliver
courtesy copies of notices and other communications shall in no event affect the
validity or effectiveness of such notices and other communications.
Notices delivered through electronic communications to the extent provided in
Section 11.01(b) below, shall be effective as provided in Section 11.01(b).
          (b) Electronic Communications. Notices and other communications to the
Lenders and the Issuing Bank hereunder may (subject to Section 11.01(d)) be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or the Issuing Bank pursuant to Article II if such Lender or the
Issuing Bank, as applicable, has notified the Administrative Agent (in a manner
set forth in Section 11.01(a)) that it is incapable of receiving notices under
such Article by electronic communication. The Administrative Agent, the
Collateral Agent or Borrower may, in their respective sole discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures, respectively, approved by it (including
as set forth in Section 11.01(d)); provided that approval of such procedures may
be limited to particular notices or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (including by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
          (c) Change of Address, etc. Any party hereto may change its address,
facsimile number or e-mail address for notices and other communications
hereunder by notice to the other parties hereto.
          (d) Posting. Each Loan Party hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to this Agreement and
any other Loan Document, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) relates to a request for a new, or a
conversion of an existing, Borrowing or other extension of credit (including any
election of an interest rate or interest period relating thereto), (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any Default under this
Agreement or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit hereunder (all such non-excluded communications, collectively, the
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format reasonably acceptable to the Administrative Agent at such
e-mail address(es) provided to Borrower by the Administrative Agent from time to
time or in such other form, including hard copy

123



--------------------------------------------------------------------------------



 



delivery thereof, as the Administrative Agent shall require. In addition, each
Loan Party agrees to continue to provide the Communications to the
Administrative Agent in the manner specified in this Agreement or any other Loan
Document or in such other form, including hard copy delivery thereof, as the
Administrative Agent shall require. Nothing in this Section 11.01 shall
prejudice the right of the Agents, any Lender, the Issuing Bank or any Loan
Party to give any notice or other communication pursuant to this Agreement or
any other Loan Document in any other manner specified in this Agreement or any
other Loan Document or as any such Agent shall reasonably require.
     To the extent consented to by the Administrative Agent in writing from time
to time, the Administrative Agent agrees that receipt of the Communications by
the Administrative Agent at its e-mail address(es) set forth above shall
constitute effective delivery of the Communications to the Administrative Agent
for purposes of the Loan Documents; provided that Borrower shall also deliver to
the Administrative Agent an executed original of each Compliance Certificate
required to be delivered hereunder.
     Each Loan Party further agrees that the Administrative Agent may make the
Communications available to the other Agents, the Lenders or the Issuing Bank by
posting the Communications on IntraLinks, SyndTrak or a substantially similar
electronic transmission system (the “Platform”). The Platform is provided “as
is” and “as available.” The Agents do not warrant the accuracy or completeness
of the Communications, or the adequacy of the Platform and expressly disclaim
liability for errors or omissions in the communications. No warranty of any
kind, express, implied or statutory, including, without limitation, any warranty
of merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by any Agent
in connection with the Communications or the Platform.
     Section 11.02 Waivers; Amendment. (a) No failure or delay by any Agent, the
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of each Agent, the Issuing Bank and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document (other than any Hedging Agreement) or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 11.02, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. Without limiting the generality of the foregoing, the making of a
Loan or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether any Agent, any Lender or the Issuing Bank may
have had notice or knowledge of such Default at the time.
          (b) Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended, supplemented or modified
except, in the case of this Agreement, pursuant to an agreement or agreements in
writing entered into by Borrower and the Required Lenders or, in the case of any
other Loan Document, pursuant to an agreement or agreements in writing entered
into by the Administrative Agent, the Collateral Agent (in the case of any
Security Document) and the Loan Party or Loan Parties that are parties thereto,
in each case with the written consent of the Required Lenders; provided that no
such agreement shall:

124



--------------------------------------------------------------------------------



 



          (i) increase the Commitment of any Lender without the written consent
of such Lender;
          (ii) reduce the principal amount or premium, if any, of any Loan or LC
Disbursement or reduce the rate of interest thereon (other than waiver of any
increase in the rate of interest pursuant to Section 2.06(c)), or reduce any
Fees payable hereunder, or change the currency of payment of any Obligation,
without the written consent of each Lender directly affected thereby;
          (iii) postpone or extend the maturity of any Loan, or the required
date of payment of any Reimbursement Obligation, or any date for the payment of
any interest or fees payable hereunder, or reduce the amount of, waive or excuse
any such payment (other than a waiver of any increase in the rate of interest
pursuant to Section 2.06(c)), or postpone the scheduled date of expiration of
any Commitment or postpone the scheduled date of expiration of any Letter of
Credit beyond the Letter of Credit Expiration Date, without the written consent
of each Lender directly affected thereby;
          (iv) change Section 11.04(b) in a manner which further restricts
assignments thereunder without the written consent of each Lender
          (v) change Section 2.14(b) or (c) or Section 9.02 in a manner that
would alter the order of or the pro rata sharing of payments or setoffs required
thereby, without the written consent of each Lender;
          (vi) change the percentage set forth in the definition of “Required
Lenders” or any other provision of any Loan Document (including this Section
11.02) specifying the number or percentage of Lenders (or Lenders of any Class)
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be);
          (vii) release all or substantially all of the Subsidiary Guarantors
from their Guarantees (except as expressly provided in Article VII), or limit
their liability in respect of such Guarantees, without the written consent of
each Lender;
          (viii) except as otherwise permitted in any Security Document or by
Section 6.06, release all or substantially all the Collateral from the Liens of
the Security Documents or alter the relative priorities of the Obligations
entitled to the Liens of the Security Documents (except in connection with
securing additional Obligations equally and ratably with the other Obligations),
in each case without the written consent of each Lender;
          (ix) change any provisions of any Loan Document in a manner that by
its terms adversely affects the rights in respect of payments due to Lenders
holding Loans of any Class differently than those holding Loans of any other
Class, without the written consent of Lenders holding a majority in interest of
the outstanding Loans and unused Commitments of each adversely affected Class;
          (x) change any provisions in Section 2.17 without the written consent
of the Swingline Lender or change any provisions in Section 2.18 without the
written consent of the Issuing Lender;

125



--------------------------------------------------------------------------------



 



          (xi) change the Collateral Management Agreement, without the consent
of the Collateral Manager.
provided, further, that (1) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Collateral Agent,
the Collateral Manager, the Issuing Bank or the Swingline Lender without the
prior written consent of the Administrative Agent, the Collateral Manager, the
Issuing Bank or the Swingline Lender, as the case may be, (2) any waiver,
amendment or modification of this Agreement that by its terms affects the rights
or duties under this Agreement of the Revolving Lenders may be effected by an
agreement or agreements in writing entered into by Borrower and the requisite
percentage in interest of the Revolving Lenders under this Section 11.02, and
(3) any waiver, amendment or modification prior to the achievement of a
successful syndication of the credit facilities provided herein (as determined
by the Arranger in its sole discretion) may not be effected without the written
consent of the Arranger. Notwithstanding the foregoing, any provision of this
Agreement may be amended by an agreement in writing entered into by Borrower,
the Required Lenders and the Administrative Agent (and, if their rights or
obligations are affected thereby, the Issuing Bank and the Swingline Lender) if
(x) by the terms of such agreement the Commitment of each Lender not consenting
to the amendment provided for therein shall terminate upon the effectiveness of
such amendment, (y) at the time such amendment becomes effective, each Lender
not consenting thereto receives payment in full of the principal of, premium, if
any, and interest accrued on each Loan made by it and all other amounts owing to
it or accrued for its account under this Agreement, and (z) Section 2.16(b) is
complied with.
Without the consent of any other person, the applicable Loan Party or Loan
Parties and the Administrative Agent and/or Collateral Agent may (in its or
their respective sole discretion, or shall, to the extent required by any Loan
Document) enter into any amendment or waiver of any Loan Document, or enter into
any new agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by applicable Legal Requirements to give effect to, or protect
any security interest for the benefit of the Secured Parties, in any property or
assets so that the security interests therein comply with applicable Legal
Requirements.
     Section 11.03 Expenses; Indemnity. (a) The Loan Parties agree, jointly and
severally, to pay, promptly upon demand:
          (i) all reasonable costs and expenses incurred by the Arranger, the
Administrative Agent, the Collateral Agent, the Collateral Manager, the
Swingline Lender and the Issuing Bank, including the reasonable fees, charges
and disbursements of Advisors for the Arranger, the Administrative Agent, the
Collateral Agent, the Collateral Manager, the Swingline Lender and the Issuing
Bank, in connection with the syndication of the Loans and Commitments, the
preparation, negotiation, execution and delivery of the Loan Documents, the
administration of the Credit Extensions and Commitments (including with respect
to the establishment and maintenance of a Platform), the perfection and
maintenance of the Liens securing the Collateral and any actual or proposed
amendment, supplement or waiver of any of the Loan Documents (whether or not the
transactions contemplated hereby or thereby shall be consummated);
          (ii) all costs and expenses incurred by the Administrative Agent, the
Collateral Manager and the Collateral Agent, including the fees, charges and
disbursements of Advisors for the Administrative Agent, the Collateral Manager,
and the Collateral Agent, in

126



--------------------------------------------------------------------------------



 



connection with any action, claim, suit, litigation, investigation, inquiry or
proceeding affecting the Collateral or any part thereof, in which action, claim,
suit, litigation, investigation, inquiry or proceeding the Administrative Agent,
the Collateral Manager, or the Collateral Agent is made a party or participates
or in which the right to use the Collateral or any part thereof is threatened,
or in which it becomes necessary in the judgment of the Administrative Agent,
the Collateral Manager, or the Collateral Agent to defend or uphold the Liens
granted by the Security Documents (including any action, claim, suit,
litigation, investigation, inquiry or proceeding to establish or uphold the
compliance of the Collateral with any Legal Requirements);
          (iii) all costs and expenses incurred by the Arranger, the
Administrative Agent, the Collateral Agent, the Collateral Manager, any other
Agent, the Swingline Lender, the Issuing Bank or any Lender, including the fees,
charges and disbursements of Advisors for any of the foregoing, incurred in
connection with the enforcement or protection of its rights under the Loan
Documents, including its rights under this Section 11.03(a), or in connection
with the Loans made or Letters of Credit issued hereunder and the collection of
the Obligations, including all such costs and expenses incurred during any
workout, restructuring or negotiations in respect of the Obligations; and
          (iv) all Other Taxes in respect of the Loan Documents.
          (b) The Loan Parties agree, jointly and severally, to indemnify the
Agents, each Lender, the Issuing Bank and the Swingline Lender, each Affiliate
of any of the foregoing persons and each Related Person of each of the foregoing
(each such person being called an “Indemnitee”) against, and to hold each
Indemnitee harmless from, all reasonable out-of-pocket costs and any and all
losses, claims, damages, liabilities, fees, fines, penalties, actions,
judgments, suits and related expenses, including reasonable Advisors fees,
charges and disbursements (collectively, “Claims”), incurred by or asserted
against any Indemnitee, directly or indirectly, arising out of, in any way
connected with, or as a result of (i) the execution, delivery, performance,
administration or enforcement of the Loan Documents or any agreement or
instrument contemplated thereby or the performance by the parties thereto of
their respective obligations thereunder, (ii) any actual or proposed use of the
proceeds of the Loans or issuance of Letters of Credit, (iii) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto, (iv) any actual or alleged
presence or Release or threatened Release of Hazardous Materials, on, at, under
or from any property owned, leased or operated by any Company at any time, or
any Environmental Claim or threatened Environmental Claim related in any way to
any Company, (v) any past, present or future non-compliance with, or violation
of, Environmental Laws or Environmental Permits applicable to any Company, or
any Company’s business, or any property presently or formerly owned, leased, or
operated by any Company or their predecessors in interest, (vi) the
environmental condition of any property owned, leased, or operated by any
Company at any time, or the applicability of any Legal Requirements relating to
such property, whether or not occasioned wholly or in part by any condition,
accident or event caused by any act or omission of any Company, (vii) the
imposition of any environmental Lien encumbering Real Property, (viii) the
consummation of the Transactions, the Restatement Transactions and the other
transactions contemplated hereby or (ix) any actual or prospective claim,
action, suit, litigation, inquiry, investigation, or proceeding relating to any
of the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Loan Party or otherwise, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses

127



--------------------------------------------------------------------------------



 



are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted directly from the gross negligence or willful
misconduct of such Indemnitee.
          (c) The Loan Parties agree, jointly and severally, that, without the
prior written consent of the Administrative Agent and any affected Lender, which
consent(s) will not be unreasonably withheld, the Loan Parties will not enter
into any settlement of a Claim in respect of the subject matter of clauses
(i) through (ix) of Section 11.03(b) unless such settlement includes an explicit
and unconditional release from the party bringing such Claim of all affected
Indemnitees and does not include any statement as to or an admission of fault,
culpability or failure to act by or on behalf of any Indemnitees.
          (d) The provisions of this Section 11.03 shall remain operative and in
full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the Transactions, the Restatement Transactions
and the other transactions contemplated hereby, the repayment of the Loans,
Reimbursement Obligations and any other Obligations, the release of any
Guarantor or of all or any portion of the Collateral, the expiration of the
Commitments, the expiration of any Letter of Credit, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Agents, the Issuing
Bank or any Lender. All amounts due under this Section 11.03 shall be payable on
written demand therefor accompanied by reasonable documentation with respect to
any reimbursement, indemnification or other amount requested.
          (e) To the extent that the Loan Parties fail to pay any amount
required to be paid by them to the Agents, the Issuing Bank or the Swingline
Lender under paragraph (a) or (b) of this Section 11.03 in accordance with
paragraph (g) of this Section 11.03, each Lender severally agrees to pay to the
Agents, the Issuing Bank or the Swingline Lender, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (such
indemnity shall be effective whether or not the related losses, claims, damages,
liabilities and related expenses are incurred or asserted by any party hereto or
any third party); provided that the unreimbursed Claim was incurred by or
asserted against any of the Agents, the Issuing Bank or the Swingline Lender in
its capacity as such. For purposes of this paragraph, a Lender’s “pro rata
share” shall be determined based upon its share of the sum of the total
Revolving Exposure, outstanding and unused Commitments at the time.
          (f) To the fullest extent permitted by applicable Legal Requirements,
no Loan Party shall assert, and each hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential, or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, any Loan Document or any agreement or
instrument contemplated thereby, the Transactions, the Restatement Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with the Loan
Documents or the transactions contemplated thereby.
          (g) All amounts due under this Section 11.03 shall be payable not
later than 10 days after demand therefor.

128



--------------------------------------------------------------------------------



 



     Section 11.04 Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that the Loan Parties
may not assign or otherwise transfer any of their respective rights or
obligations hereunder without the prior written consent of the Administrative
Agent, the Collateral Agent, the Issuing Bank, the Swingline Lender, and each
Lender which consent may be withheld in their sole discretion (and any attempted
assignment or transfer by any Loan Party without such consent shall be null and
void). Nothing in this Agreement or any other Loan Document, express or implied,
shall be construed to confer upon any person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), Participants to
the extent expressly provided in paragraph (e) of this Section 11.04 and, to the
extent expressly contemplated hereby, the other Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement or any
other Loan Document.
          (b) Any Lender shall have the right at any time to assign to one or
more assignees (other than any Company or any Affiliate thereof or a natural
person, or any Person (or any Affiliate of a Person) who is a direct or indirect
holder of 5% or more of the Equity Interests of Borrower) all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans at the time owing to it); provided that:
          (i) except in the case of (A) an assignment to a Lender, an Affiliate
of a Lender or an Approved Fund, (B) any assignment made in connection with the
syndication of the Commitment and Loans by the Arranger or (C) an assignment of
the entire remaining amount of the assigning Lender’s Revolving Commitment or
Revolving Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$2,500,000;
          (ii) each partial assignment shall be made as an assignment of a
proportionate part of all of the assigning Lender’s rights and obligations under
this Agreement, except that this clause (ii) shall not be construed to prohibit
the assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of Commitments or Loans;
          (iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 (which fee may be waived or reduced by the
Administrative Agent in its sole discretion); provided that such fee shall not
be payable in the case of (A) an assignment by any Lender to an Approved Fund of
such Lender, (B) any assignment made in connection with the primary syndication
of the Commitments and Loans by the Arranger or (C) an assignment settled
through the Administrative Agent;
          (iv) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;
          (v) in the case of an assignment of all or a portion of a Revolving
Commitment or any Revolving Lender’s obligations in respect of its LC Exposure
or Swingline Exposure (except in the case of an assignment to a Lender, an
Affiliate of a Lender or an

129



--------------------------------------------------------------------------------



 



Approved Fund), the Issuing Bank and the Swingline Lender must give its prior
written consent to such assignment (which consent shall not be unreasonably
withheld, delayed or conditioned);
          (vi) except in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund, the Administrative Agent must give its prior
written consent to such assignment (which consent shall not be unreasonably
withheld, delayed or conditioned); and
          (vii) in the case of an assignment of all or a portion of a Revolving
Commitment, a Revolving Loan or any Revolving Lender’s obligations in respect of
its LC Exposure or Swingline Exposure (except in the case of (A) an assignment
to a Lender, an Affiliate of a Lender or an Approved Fund, or (B) any assignment
made in connection with the syndication of the Commitment and Loans by the
Arranger), Borrower must give its prior written consent to such assignment
(which consent shall not be unreasonably withheld, delayed or conditioned).
     Notwithstanding the foregoing, if a Default or Event of Default has
occurred and is continuing (i) any consent of Borrower otherwise required under
this paragraph shall not be required, and (ii) any consent of the Issuing Bank
and the Swingline Lender required under this paragraph (b) may be withheld by
such person in its sole discretion. Subject to acceptance and recording thereof
pursuant to paragraph (d) of this Section 11.04, from and after the effective
date specified in each Assignment and Acceptance the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this Agreement
(provided that any liability of Borrower to such assignee under Section 2.12 or
2.15 shall be limited to the amount, if any, that would have been payable
thereunder by Borrower in the absence of such assignment, except to the extent
any such amounts are attributable to a Change in Law occurring after the date of
such assignment), and the assigning Lender thereunder shall, to the extent of
the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.12, 2.15 and 11.03).
          (c) The Administrative Agent, acting for this purpose as an agent of
Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive in the absence of manifest error, and Borrower, the Administrative
Agent, the Issuing Bank and the Lenders may treat each person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by Borrower, the Issuing Bank, the
Collateral Agent, the Swingline Lender and any Lender (with respect to its own
interest only), at any reasonable time and from time to time upon reasonable
prior notice.
          (d) Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section 11.04 and any written consent to such assignment required by
paragraph (b) of this Section 11.04, the Administrative Agent shall reasonably
promptly accept such

130



--------------------------------------------------------------------------------



 



Assignment and Acceptance and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with the requirements of this Section 11.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (e) of
this Section 11.04.
          (e) Any Lender shall have the right at any time, without the consent
of, or notice to Borrower, the Administrative Agent, the Issuing Bank, or the
Swingline Lender or any other person to sell participations to any person (other
than any Company or any Affiliate thereof or a natural person) (a “Participant”)
in all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) Borrower, the
Administrative Agent, the Collateral Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce the Loan
Documents and to approve any amendment, modification or waiver of any provision
of the Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (1) is described in clauses (i), (ii) or
(iii) of the proviso to Section 11.02(b) and (2) directly affects such
Participant. Subject to paragraph (f) of this Section 11.04, each Participant
shall be entitled to the benefits of Sections2.12 and 2.15 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section 11.04. To the extent permitted by Legal
Requirements, each Participant also shall be entitled to the benefits of
Section 11.08 as though it were a Lender; provided that such Participant agrees
in writing to be subject to Section 2.14(c) as though it were a Lender. Each
Lender shall, acting for this purpose as an agent of Borrower, maintain at one
of its offices a register for the recordation of the names and addresses of its
Participants, and the amount and terms of its participations; provided that no
Lender shall be required to disclose or share the information contained in such
register with Borrower or any other person, except as required by applicable
Legal Requirements.
          (f) A Participant shall not be entitled to receive any greater payment
under Section 2.12 or 2.15 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the prior written
consent of Borrower (which consent shall not be unreasonably withheld or
delayed). A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 2.15 unless Borrower is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of Borrower, to comply with Section 2.15(e) as though it were a Lender.
          (g) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or any central bank, and this Section 11.04 shall not apply
to any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto. Without limiting the foregoing, in the case of any
Lender that is a fund that invests in bank loans or similar extensions of

131



--------------------------------------------------------------------------------



 



credit, such Lender may, without the consent of Borrower, the Issuing Bank, the
Swingline Lender, the Administrative Agent or any other person, collaterally
assign or pledge all or any portion of its rights under this Agreement,
including the Loans and Notes or any other instrument evidencing its rights as a
Lender under this Agreement, to any holder of, trustee for, or any other
representative of holders of, obligations owed or securities issued, by such
fund, as security for such obligations or securities.
          (h) Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPC”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and Borrower, the option to provide to Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to such Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof; provided further that nothing herein shall make
the SPC a “Lender” for the purposes of this Agreement, obligate Borrower or any
other Loan Party or the Administrative Agent to deal with such SPC directly,
obligate Borrower or any other Loan Party in any manner to any greater extent
than they were obligated to the Granting Lender, or increase costs or expenses
of Borrower. The Loan Parties and the Administrative Agent shall be entitled to
deal solely with, and obtain good discharge from, the Granting Lender and shall
not be required to investigate or otherwise seek the consent or approval of any
SPC, including for the approval of any amendment, waiver or other modification
of any provision of any Loan Document. The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPC, it will not institute
against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States of America or any state thereof. In
addition, notwithstanding anything to the contrary contained in this
Section 11.04(h), any SPC may (i) with notice to, but without the prior written
consent of, Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender or to any financial institutions (consented to by
Borrower and the Administrative Agent) providing liquidity and/or credit support
to or for the account of such SPC to support the funding or maintenance of Loans
and (ii) disclose on a confidential basis any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPC.
          (i) The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Acceptance shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable Legal Requirement, including
the Federal Electronic Signatures in Global and National Commerce Act, the New
York State Electronic Signatures and Records Act, or any other similar state
laws based on the Uniform Electronic Transactions Act.
     Section 11.05 Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the reports, certificates or other

132



--------------------------------------------------------------------------------



 



instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Agents, the Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as any Obligation or any Letter of Credit is outstanding and so
long as the Commitments have not expired or terminated. The provisions of
Article X and Sections 2.12 to 2.15, 10.06, 11.03 and 11.08 to 11.10 shall
survive and remain in full force and effect regardless of the consummation of
the Transactions, the Restatement Transactions and the other transactions
contemplated hereby, the repayment of the Loans, the payment of the
Reimbursement Obligations, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof.
     Section 11.06 Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the Fee
Letter and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement shall become effective when it shall have been executed
by the Administrative Agent and when the Administrative Agent shall have
received counterparts hereof which, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic transmission shall be effective as
delivery of a manually executed counterpart of this Agreement.
     Section 11.07 Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
     Section 11.08 Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender, the Issuing Bank and each of their respective
Affiliates are hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable Legal Requirements, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the Issuing Bank or any such
Affiliate to or for the credit or the account of any Loan Party against any and
all of the obligations of any Loan Party now or hereafter existing under this
Agreement or any other Loan Documents held by such Lender or the Issuing Bank,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or any other Loan Document and although such obligations may be
contingent or unmatured or are owed to a branch or office of such Lender or the
Issuing Bank different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Lender under this Section
11.08 are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.

133



--------------------------------------------------------------------------------



 



     Section 11.09 Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York, without regard to conflicts of law principles that
would require the application of the laws of another jurisdiction.
          (b) Each Loan Party hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the Supreme
Court of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to any Loan Document, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State court or, to the extent permitted by
applicable Legal Requirements, in such federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by applicable Legal Requirements. Nothing in this
Agreement or any other Loan Document or otherwise shall affect any right that
the Administrative Agent, any other Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against any Loan Party or its properties in the courts
of any jurisdiction.
          (c) Each Loan Party hereby irrevocably and unconditionally waives, to
the fullest extent permitted by applicable Legal Requirements, any objection
which it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in Section 11.09(b). Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
Legal Requirements, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.
          (d) Each party to this Agreement irrevocably consents to service of
process in any action or proceeding arising out of or relating to any Loan
Document, in the manner provided for notices (other than facsimile or email) in
Section 11.01. Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by applicable Legal Requirements.
     Section 11.10 Waiver of Jury Trial. Each party hereto hereby irrevocably
waives, to the fullest extent permitted by applicable Legal Requirements, any
right it may have to a trial by jury in any legal proceeding directly or
indirectly arising out of or relating to any Loan Document, the Transactions,
the Restatement Transactions or the other transactions contemplated thereby
(whether based on contract, tort or any other theory). Each party hereto
(a) certifies that no representative, agent or attorney of any other party has
represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver and (b) acknowledges
that it and the other parties hereto have been induced to enter into this
Agreement by, among other things, the mutual waivers and certifications in this
Section 11.10.
     Section 11.11 Headings; No Adverse Interpretation of Other Agreements.
Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement. This Agreement may not be used to interpret any other loan or debt
agreement or instrument of any Company or of any other person. Any such loan or
debt agreement or instrument may not be used to interpret this Agreement or any
other Loan Document.

134



--------------------------------------------------------------------------------



 



     Section 11.12 Confidentiality. Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ and Approved Funds’ directors, officers, employees,
agents, advisors and other representatives, including accountants, legal counsel
and other advisors (it being understood that the persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential pursuant to the terms hereof),
(b) to the extent requested by any regulatory authority or any quasi-regulatory
authority (such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Legal Requirements or by any subpoena or
similar legal process or in connection with any pledge or assignment made
pursuant to Section 11.04(g), (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies under the Loan Documents or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section
11.12, to (i) any assignee of or Participant in, or any prospective assignee of
or Participant in, any of its rights or obligations under this Agreement,
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to Borrower and its obligations, (iii) any
rating agency for the purpose of obtaining a credit rating applicable to any
Loan or Loan Party or (iv) any actual or prospective investor in an SPC,
(g) with the consent of Borrower or (h) to the extent such Information (i) is
publicly available at the time of disclosure or becomes publicly available other
than as a result of a breach of this Section 11.12 or (ii) becomes available to
the Administrative Agent, the Issuing Bank or any Lender on a nonconfidential
basis from a source other than Borrower or any Subsidiary. In addition, the
Agents, the Issuing Bank and the Lenders may disclose the existence of the Loan
Documents and information about the Loan Documents to market data collectors,
similar service providers to the financing community, and service providers to
the Agents, the Issuing Bank and the Lenders. For the purposes of this Section
11.12, “Information” shall mean all information received from Borrower relating
to Borrower or any of its Subsidiaries or its business that is clearly
identified at the time of delivery as confidential, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by Borrower. Any
person required to maintain the confidentiality of Information as provided in
this Section 11.12 shall be considered to have complied with its obligation to
do so if such person has exercised the same degree of care to maintain the
confidentiality of such Information as such person accords to its own
confidential information.
     Section 11.13 Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable Legal Requirements, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section 11.13 shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.
     Section 11.14 Assignment and Acceptance. Each Lender to become a party to
this Agreement (other than the Administrative Agent and any other Lender that is
a signatory hereto) shall do so by

135



--------------------------------------------------------------------------------



 



delivering to the Administrative Agent an Assignment and Acceptance duly
executed by such Lender, Borrower (if Borrower consent to such assignment is
required hereunder) and the Administrative Agent.
     Section 11.15 Obligations Absolute. To the fullest extent permitted by
applicable law, all obligations of the Loan Parties hereunder shall be absolute
and unconditional irrespective of:
          (a) any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of any Loan Party;
          (b) any lack of validity or enforceability of any Loan Document or any
other agreement or instrument relating thereto against any Loan Party;
          (c) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from any Loan Document or any other agreement
or instrument relating thereto;
          (d) any exchange, release or non-perfection or loss of priority of any
Liens on any or all of the Collateral, or any release or amendment or waiver of
or consent to any departure from any guarantee, for all or any of the
Obligations;
          (e) any exercise or non-exercise, or any waiver of any right, remedy,
power or privilege under or in respect hereof or any Loan Document; or
          (f) any other circumstances which might otherwise constitute a defense
available to, or a discharge of, the Loan Parties.
     Section 11.16 Waiver of Defenses; Absence of Fiduciary Duties. (a) Each of
the Loan Parties hereby waives any and all suretyship defenses available to it
as a Guarantor arising out of the joint and several nature of its respective
duties and obligations hereunder (including any defense contained in
Article VII).
          (b) Each of the Loan Parties agrees that in connection with all
aspects of the transactions contemplated hereby or by the other Loan Documents
and any communications in connection therewith, the Loan Parties and their
respective Affiliates, on the one hand, and each Lender, SPC and Agent, on the
other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of any Lender, SPC or
any Agent or any of their respective Affiliates, and no such duty will be deemed
to have arisen in connection with any such transactions or communications.
     Section 11.17 Patriot Act. Each Lender hereby notifies each Loan Party that
pursuant to the requirements of the Patriot Act, it may be required to obtain,
verify and record information that identifies the Loan Parties, which
information includes the name, address and taxpayer identification number of
each Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Patriot Act.
     Section 11.18 Judgment Currency. (a) The Loan Parties’ obligations
hereunder and under the other Loan Documents to make payments in Dollars shall
not be discharged or satisfied by any tender or recovery pursuant to any
judgment expressed in or converted into any currency other than Dollars, except
to the extent that such tender or recovery results in the effective receipt by
the Administrative

136



--------------------------------------------------------------------------------



 



Agent or the respective Lender or Issuing Bank of the full amount of Dollars
expressed to be payable to the Administrative Agent or such Lender or Issuing
Bank under this Agreement or the other Loan Documents. If, for the purpose of
obtaining or enforcing judgment against any Loan Party in any court or in any
jurisdiction, it becomes necessary to convert into or from any currency other
than Dollars (such other currency being hereinafter referred to as the “Judgment
Currency”) an amount due in Dollars, the conversion shall be made at the Dollar
Equivalent determined as of the Business Day immediately preceding the day on
which the judgment is given (such Business Day being hereinafter referred to as
the “Judgment Currency Conversion Date”).
          (b) If there is a change in the rate of exchange prevailing between
the Judgment Currency Conversion Date and the date of actual payment of the
amount due, the Loan Parties shall pay, or cause to be paid, such additional
amounts, if any (but in any event not a lesser amount) as may be necessary to
ensure that the amount paid in the Judgment Currency, when converted at the rate
of exchange prevailing on the date of payment, will produce the amount of
Dollars which could have been purchased with the amount of Judgment Currency
stipulated in the judgment or judicial award at the rate of exchange prevailing
on the Judgment Currency Conversion Date.
          (c) For purposes of determining the Dollar Equivalent or any other
rate of exchange for this Section 11.18, such amounts shall include any premium
and costs payable in connection with the purchase of Dollars.
     Section 11.19 Assumption of Obligations under Loan Documents. Concurrently
with the consummation of the Acquisition, each the Target and of its
Subsidiaries agrees that they are bound as Subsidiary Guarantors under this
Agreement and the other Loan Documents, and, in the case of the Security
Documents, as Pledgors, in each case, by all of the terms, covenants and
conditions set forth in this Agreement and the other Loan Documents to the same
extent as if the Target and such Subsidiary Guarantors had been Subsidiary
Guarantors immediately prior to the consummation of the Acquisition.
     Section 11.20 Assumption of Obligations under Commitment Letter and Fee
Letter. Each Loan Party hereby irrevocably agrees that it is jointly and
severally liable with Borrower and each other Loan Party for any and all
liabilities and obligations of Borrower relating to or arising out of any of its
respective duties, responsibilities and obligations under the Commitment Letter
and the Fee Letter.
     Section 11.21 Conversion of Term Loans on the Restatement Date. Effective
as the Restatement Date, each of the parties hereto acknowledges and agrees that
(i) all Term Loans outstanding (and excluding those Term Loans paid in full
immediately prior to the Restatement Date pursuant to Section 2.10 of the
Existing Credit Agreement) shall hereby be converted into and be deemed for all
purposes of this Agreement to constitute Revolving Loans, and (ii) the Revolving
Commitments relating to such converted Revolving Loans will be reflected in the
revised Annex II(A) attached hereto.
     Section 11.22 Amendment And Restatement. On the Restatement Date, the
Existing Credit Agreement shall be amended, restated and superseded in its
entirety. Borrower and each Subsidiary Guarantor hereby confirm and agree that
all Obligations outstanding under the Existing Credit Agreement immediately
prior to the amendment and restatement thereof as contemplated hereby (such
Obligations, the “Existing Credit Agreement Obligations”) shall, unless and
until paid (including those repayments as of the date hereof), continue to
remain outstanding under this Agreement and shall not constitute new Obligations
incurred by Borrower on or after the Restatement Date. Borrower

137



--------------------------------------------------------------------------------



 



and each Subsidiary Guarantor hereby confirm that all Existing Credit Agreement
Obligations are due and owing without offset, defense, counterclaim or
recoupment of any kind or nature. The parties hereto acknowledge and agree that
this Agreement and the other Restatement Documents, whether executed and
delivered in connection herewith or otherwise, do not constitute a novation,
payment and reborrowing, or termination of the Existing Credit Agreement
Obligations.
     IN WITNESS WHEREOF, the Loan Parties have caused this Agreement to be duly
executed by their respective Responsible Officers and the other parties hereby
by their authorized signatories as of the day and year first above written.1
(Signature Pages Follow)
 

1   To be updated as necessary

138



--------------------------------------------------------------------------------



 



            BIOSCRIP, INC., as Borrower
      By:   /s/ Barry A. Posner        Name:   Barry A. Posner        Title:  
Executive Vice President,
Secretary and General Counsel        EACH SUBSIDIARY GUARANTOR SET FORTH ON
ANNEX A
      By:   /s/ Barry A. Posner        Name:   Barry A. Posner        Title:  
Executive Vice President,
Secretary and General Counsel     

Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            HEALTHCARE FINANCE GROUP, LLC,
as Administrative Agent, Collateral Agent,
Collateral Manager, and Arranger
      By:   /s/ John D. Calabro        Name:   John D. Calabro        Title:  
Executive Vice President     

Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            HFG HEALTHCO-4 LLC, as a Lender

By: Master Healthco, LLC, its member
      By:   /s/ John D. Calabro        Name:   John D. Calabro        Title:  
Executive Vice President     

Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            HFG HEALTHCO-4 LLC, as Swingline Lender

By: Master Healthco, LLC, its member
      By:   /s/ John D. Calabro        Name:   John D. Calabro        Title:  
Executive Vice President     

Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            HEALTHCARE FINANCE GROUP, LLC, as Issuing Bank
      By:   /s/ John D. Calabro       Name:   John D. Calabro       Title:  
Executive Vice President     

Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



Annex A
Subsidiary Guarantors
BioScrip Infusion Services, Inc.
Chronimed, LLC
BioScrip Pharmacy, Inc.
Bradhurst Specialty Pharmacy, Inc.
BioScrip Pharmacy (NY), Inc.
BioScrip PBM Services, LLC
Natural Living, Inc.
BioScrip Infusion Services, LLC
BioScrip Nursing Services, LLC
BioScrip Infusion Management, LLC
BioScrip Pharmacy Services, Inc.
CHS Holdings, Inc.
Critical Homecare Solutions, Inc.
Applied Health Care, LLC
Cedar Creek Home Health Care Agency, Inc.
Deaconess Enterprises, LLC
Deaconess HomeCare, LLC
East Goshen Pharmacy, Inc.
Elk Valley Health Services, Inc.
Elk Valley Home Health Care Agency, Inc.
Elk Valley Professional Affiliates, Inc.
Gericare, Inc.
Infusion Partners, LLC
Infusion Partners of Brunswick, LLC
Infusion Partners of Melbourne, LLC
Infusion Solutions, Inc.
Knoxville Home Therapies, LLC
National Health Infusion, Inc.
New England Home Therapies, Inc.
Option Health, Ltd.
Professional Home Care Services, Inc.
Regional Ambulatory Diagnostics, Inc.
Scott-Wilson, Inc.
South Mississippi Home Health, Inc.
South Mississippi Home Health, Inc. — Region I
South Mississippi Home Health, Inc. — Region II
South Mississippi Home Health, Inc. — Region III
Specialty Pharma, Inc.
Wilcox Medical, Inc.
Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



Annex I
[Intentionally Omitted]

Annex I-1



--------------------------------------------------------------------------------



 



Annex II(A)
Revolving Commitments

              Lender   Address for Notices   Amount of Revolving Commitment
HFG Healthco-4, LLC
  199 Water Street
New York, NY 10036   $ 150,000,000  

Annex II(A)-1



--------------------------------------------------------------------------------



 



Annex II(B)
Term Loans

          Lender   Term Loan
ING CAPITAL LLC*
  $ 14,812,500.00  
COMPASS BANK*
  $ 9,875,000.00  
GENERAL ELECTRIC CAPITAL CORPORATION*
  $ 7,900,000.00  
RAYMOND JAMES BANK, FSB*
  $ 5,431,250.00  
HFG HEALTHCO-4 LLC
  $ 19,750,000.00  
JEFFERIES CP FUNDING
  $ 1,975,000.00  
JFIN FUNDING LLC
  $ 1,950,000.00  
AMMC VII, LIMITED
  $ 987,500.00  
ATRIUM V
  $ 1,975,000.00  
BATTALION CLO 2007-I
  $ 2,468,750.00  
CAMULOS LOAN VEHICLE I
  $ 987,500.00  
COMMONWEALTH OF PA TRSRY
  $ 987,500.00  
CSAM FUNDING III
  $ 2,962,500.00  
DENALI CAPITAL CLO V, LTD.
  $ 987,500.00  
DENALI CAPITAL CLO VI, LTD
  $ 1,876,250.00  
DENALI CAPITAL CLO VII
  $ 2,370,000.00  
GSC CDO FUND VII
  $ 2,073,750.00  
GSC GROUP CDO FUND VIII
  $ 2,073,750.00  
GSC INVESTMENT CORP. CLO 2
  $ 2,073,750.00  
GSC LOAN FUNDING 2005-1
  $ 1,580,000.00  
GSC PARTNERS CDO FUND VI
  $ 2,073,750.00  
GULF STREAM — COMPASS CLO
  $ 740,625.00  
GULF STREAM — RASHINBAN CL
  $ 740,625.00  
JFIN CLO 2007 LTD.
  $ 5,950,000.00  
MADISON PARK FUNDING III
  $ 1,975,000.00  
NEPTUNE FINANCE CCS, LTD
  $ 493,750.00  
SPRING ROAD CLO 2007-1(FKA
  $ 1,678,750.00  
TOTAL:
  $ 98,750,000.00  

 

*   Assigning Lender

Annex II(B)-1



--------------------------------------------------------------------------------



 



Annex III
NET VALUE FACTORS

1.   Rebate Receivables: Initially 99%   2.   Receivables that are not Rebate
Receivables:

                                                                  BioScrip PBM
Services   Mail Order   New Jersey   Roslyn   Comm Pharm   Bronx   SF Mail  
Burbank   Consolidated
95%
  95%   95%   90%   92%   92%   95%   95%   94%

Annex III-1



--------------------------------------------------------------------------------



 



Annex IV
ELIGIBILITY CRITERIA
PART I — ELIGIBLE RECEIVABLES
     The following shall constitute the eligibility criteria for acceptance of
Receivables and Inventory for inclusion in the Borrowing Base (capitalized terms
not otherwise defined in the Credit Agreement and used in this Annex IV shall
have the meaning provided in the Collateral Management Agreement and, if not
defined therein, in the Security Agreement):
          (a) The information provided by the Loan Parties with respect to each
such Receivable is complete and correct and all documents, attestations and
agreements relating thereto that have been delivered to the Collateral Manager
are true and correct, and, other than with respect to Unbilled Receivables, the
applicable Loan Party has billed the applicable Obligor and has delivered to
such Obligor all requested supporting claim documents with respect to such
Receivable and no amounts with respect to such Receivable have been paid as of
the date and time of the inclusion of such Receivable in the Borrowing Base. All
information set forth in the bill and supporting claim documents with respect to
such Receivable is true, complete and correct; if additional information is
requested by the Obligor, each Loan Party (or the applicable member thereof) has
or will promptly provide the same, and if any error has been made with respect
to such information, each Loan Party will promptly correct the same and, if
necessary, rebill such Receivable.
          (b) Each such Receivable (i) is payable, in an amount not less than
its Expected Net Value, by the Obligor identified by the applicable Loan Party
as being obligated to do so, (ii) is based on an actual and bona fide rendition
of services to the Obligor or sale of goods to an Obligor or a plan participant
of the Obligor in the ordinary course of business, (iii) is denominated and
payable only in U.S. dollars in the United States, and (iv) is an account
receivable or general intangible within the meaning of the UCC of the state in
which the applicable Loan Party has its principal place of business, or is a
right to payment under a policy of insurance or proceeds thereof, and is not
evidenced by any instrument or chattel paper. There is no payor other than the
Obligor identified by the Loan Parties as the payor primarily liable on such
Receivable.
          (c) Each such Receivable (i) is not the subject of any action, suit,
proceeding or dispute (pending or threatened), setoff, counterclaim, defense,
abatement, suspension, deferment, deductible, reduction or termination by the
Obligor (except for statutory rights of Governmental Entities that are not
pending or threatened), (ii) is not past, or within 60 days of, the statutory
limit for the invoice delivery date applicable to the Obligor or is not aged
more than 180 days from its Last Service Date, (iii) in the case of a Receivable
that is not a Rebate Receivable, was not billed to the Obligor on a date more
than 30 days after the Last Service Date, and (iv) in the case of a Rebate
Receivable, was not billed to the Obligor on a date more than 60 days after the
end of the fiscal quarter in which such Rebate Receivable became due and
payable.
          (d) Each such Receivable is not due from any Governmental Authority
other than Medicare, Medicaid, TRICARE/CHAMPUS, Ryan White programs, 340B drug
pricing programs, the State Children’s Health Insurance Program (Title XXI of
the Social Security Act) or any similar state or federally funded program.

Annex IV-1



--------------------------------------------------------------------------------



 



          (e) No Loan Party has any guaranty of, letter of credit providing
credit support for, or collateral security for, such Receivable, other than any
such guaranty, letter of credit or collateral security as has been assigned to
the Collateral Agent (for the benefit of the Secured Parties), and any such
guaranty, letter of credit or collateral security is not subject to any Lien in
favor of any other Person.
          (f) The Obligor with respect to each such Receivable is (i) not
currently the subject of any bankruptcy, insolvency or receivership proceeding,
nor is it unable to make payments on its obligations when due, (ii) located in
the United States of America, (iii) one of the following: (x) a person which in
the ordinary course of its business or activities agrees to pay for healthcare
services received by individuals, including, without limitation, commercial
insurance companies and non-profit insurance companies (such as Blue Cross and
Blue Shield) issuing health, personal injury, worker’s compensation or other
types of insurance, employers or unions which self-insure for employee or member
health insurance, prepaid healthcare organizations, preferred provider
organizations, health maintenance organizations, commercial hospitals,
physician’s groups or any other similar person or (y) an individual, (iv) not an
Affiliate of Borrower and (v) not the Obligor of any Receivable that was a
Defaulted Receivable in the past 12 months.
          (g) The financing of such Receivables under the Loan Documents is made
in good faith and without actual intent to hinder, delay or defraud present or
future creditors of any of the Loan Parties.
          (h) The insurance policy, contract or other instrument obligating an
Obligor to make payment with respect to such Receivable (i) does not contain any
provision prohibiting the grant of a security interest in such payment
obligation from the applicable Loan Party to the Collateral Agent (for the
benefit of the Secured Parties) as provided in the Security Documents, (ii) has
been duly authorized and, together with such Receivable, constitutes the legal,
valid and binding obligation of the Obligor in accordance with its terms,
(iii) together with such Receivable, does not contravene in any material respect
any requirement of law applicable thereto, and (iv) was in full force and effect
and applicable to the Obligor at the time the goods or services constituting the
basis for such Receivable were sold or performed.
          (i) No consents by any third party to the assignment of such
Receivable are required other than consents previously obtained in writing by
the relevant Loan Party, a copy of each such consent having been provided to the
Collateral Manager.
          (j) The inclusion of each such Receivable in the Borrowing Base would
not increase the fraction expressed as a percentage where (i) the numerator is
the sum of the then outstanding principal amount of Eligible Receivables for any
Obligor (or group of Obligors) listed below included in the Borrowing Base, and
(ii) the denominator is the Borrowing Base for all Eligible Receivables, above
the corresponding maximum percentage listed below:

              Maximum Obligor   Percentage
 
       
Health Maintenance Organizations
    100 %
Managed Care Organizations
    100 %

Annex IV-2



--------------------------------------------------------------------------------



 



              Maximum Obligor   Percentage
Long-Term Care Facilities
    20 %
Employer Plans
    50 %
any single AAA rated Obligor
    10 %
any single AA rated Obligor
    6 %
any single A rated Obligor
    4 %
any single BBB rated Obligor
    3 %
any single unrated Obligor
    3 %

With respect to any Receivables that fail to satisfy the Eligibility Criteria
set forth in this clause (j), such Receivables shall be deemed Eligible
Receivables (provided they otherwise satisfy the Eligibility Criteria set forth
in this Annex IV) until shall time that the Collateral Manager, in its sole
discretion, determines that such Receivables (or any portion thereof) shall not
be Eligible Receivables as a result of their failure to satisfy the Eligibility
Criteria set forth in this clause (j).
          (k) Unless specifically verified and accepted by the Collateral
Manager, no single Eligible Receivable that is not a Rebate Receivable has an
Expected Net Value greater than $800,000.
          (l) No prior sale or assignment of security interest which is still in
effect on the applicable date of the Borrowing Base Certificate has been made
with respect to or granted in any such Receivable.
PART II — ELIGIBLE INVENTORY
     The following shall constitute the Eligibility Criteria for acceptance of
Inventory for inclusion in the Borrowing Base.
     All Inventory of the Loan Parties, valued at the lower cost or market in
accordance with GAAP, but excluding any Inventory having any of the following
characteristics:
          (a) Inventory that is in-transit; located at any warehouse, job site
or located on any other premises that may be subject to the Lien of any person
other than the Collateral Agent;
          (b) Inventory that is otherwise not subject to a duly perfected first
priority Lien in the Collateral Agent’s favor;
          (c) Inventory that is subject to (x) a Lien in favor of any Person
other than the Lender other than the ABDC Lien that is subject to the ABDC
Intercreditor Agreement and (y) the Lien of a supplier or similar creditor of
any of the Loan Parties that is subject to a Supplier Intercreditor Agreement;
          (d) Inventory covered by any negotiable or non-negotiable warehouse
receipt, bill of lading or other document of title; on consignment from any
Person; on consignment to any Person or subject to any bailment unless such
consignee or bailee has executed an agreement with the Lender;

Annex IV-3



--------------------------------------------------------------------------------



 



          (e) Supplies, packaging, parts or sample Inventory, or customer
supplied parts or Inventory;
          (f) Work-in-process Inventory;
          (g) Inventory that is damaged, defective, obsolete, slow moving or not
currently saleable in the normal course of Borrower’s operations, or the amount
of such Inventory that has been reduced by shrinkage;
          (h) Inventory that the Borrower has returned, has attempted to return,
is in the process of returning or intends to return to the vendor thereof;
          (i) Inventory that is perishable or live or 30 days from expiration;
          (j) Inventory stored at locations outside the United States;
          (k) Inventory formulated by a Loan Party pursuant to a license unless
the applicable licensor has agreed in writing to permit the Collateral Agent to
exercise its rights and remedies against such Inventory; and
          (l) Inventory that is classified as controlled substances, C2 or other
controlled substances or pharmaceuticals unless the applicable Loan Party
(i) possesses a specialized license from the U.S. Drug Enforcement Agency or
other federal, state or local authority to sell or dispose of same, or (ii) is
not otherwise prohibited under applicable law from selling or otherwise
disposing of same.
* * *

Annex IV-4



--------------------------------------------------------------------------------



 



Annex V
Borrowing Base Reserves (Eligible Receivables and Eligible Inventory)
None.

Annex V-1



--------------------------------------------------------------------------------



 



EXHIBIT A
[Form of]
ASSIGNMENT AND ACCEPTANCE
     Reference is made to the Amended and Restated Credit Agreement, dated as of
December 28, 2010 (as amended, restated, supplemented, waived or otherwise
modified from time to time, the “Credit Agreement”), among BioScrip, Inc., a
Delaware corporation (“Borrower”), the Subsidiary Guarantors, the Lenders,
Healthcare Finance Group, LLC, as administrative agent (in such capacity, the
“Administrative Agent”), as collateral agent for the Secured Parties and as
collateral manager, and other entities party thereto. Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.
     1. _____________________ (the “Assignor”) hereby irrevocably sells and
assigns, without recourse, to _________________ (the “Assignee”), and the
Assignee hereby irrevocably purchases and assumes, from the Assignor, without
recourse to the Assignor, effective as of the Effective Date set forth below
(but not prior to the registration of the information contained herein in the
Register pursuant to Section 11.04(c) of the Credit Agreement), the interests
set forth below (the “Assigned Interest”) in the Assignor’s rights and
obligations under the Credit Agreement and the other Loan Documents, including,
without limitation, the Swingline Commitment, Revolving Commitment and the
Swingline Loans, Revolving Loans and participations held by the Assignor in
Letters of Credit which are outstanding on the Effective Date. From and after
the Effective Date (i) the Assignee shall be a party to and be bound by the
provisions of the Credit Agreement and, to the extent of the interests assigned
by this Assignment and Acceptance, have the rights and obligations of a Lender
thereunder and under the Loan Documents and (ii) the Assignor shall, to the
extent of the interests assigned by this Assignment and Acceptance, relinquish
its rights and be released from its obligations under the Credit Agreement.
     2. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned hereby free and clear of any
lien, encumbrance or other adverse claim created by the Assignor and that its
Commitments, and the outstanding balances of its Loans, without giving effect to
assignments thereof which have not become effective, are as set forth in this
Assignment and Acceptance and (ii) it has all necessary power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Acceptance and to consummate the transactions contemplated hereby; and
(b) except as set forth in (a) above, the Assignor makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit
Agreement, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement, any other Loan Document or any
other instrument or document furnished pursuant thereto, or the financial
condition of any Loan Party or the performance or observance by any Loan Party
of any of its obligations under the Credit Agreement, any other Loan Document or
any other instrument or document furnished pursuant thereto.
     3. The Assignee (a) represents and warrants that (i) it is legally
authorized to enter into this Assignment and Acceptance and (ii) it has all
necessary power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and become a Lender under the Credit Agreement; (b) confirms
that it has received a copy of the Credit Agreement, and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (c) agrees that it will,
independently and without reliance upon the Assignor, the Agents or any Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement, the other Loan Documents or any

A-1



--------------------------------------------------------------------------------



 



other instrument or document furnished pursuant hereto or thereto; (d) appoints
and authorizes the Agents to take such action as agents on its behalf and to
exercise such powers and discretion under the Credit Agreement, the other Loan
Documents or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Agents by the terms thereof, together with such
powers as are incidental thereto; and (e) agrees that it will be bound by the
provisions of the Credit Agreement and will perform in accordance with its terms
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Lender.
     4. The effective date of this Assignment and Acceptance shall be the
Effective Date of Assignment described in Schedule 1 hereto (the “Effective
Date”). Following the execution of this Assignment and Acceptance, it will be
delivered to the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to the Credit Agreement, effective as of the
Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, in its sole discretion, be earlier than three Business
Days after the date of such acceptance and recording by the Administrative
Agent). This Assignment and Acceptance will be delivered to the Administrative
Agent together with (a) if the Assignee is a Foreign Lender, the forms specified
in Section 2.15(e) of the Credit Agreement, duly completed and executed by such
Assignee; (b) if the Assignee is not already a Lender under the Credit
Agreement, an Administrative Questionnaire, and (c) a processing and recordation
fee of $3,500, if required under the Credit Agreement.
     5. Upon such acceptance and recording, from and after the Effective Date,
the Administrative Agent shall make all payments in respect of the Assigned
Interest (including payments of principal, interest, fees and other amounts) [to
the Assignor for amounts which have accrued to the Effective Date and to the
Assignee for amounts which have accrued subsequent to the Effective Date] [to
the Assignee whether such amounts have accrued prior to the Effective Date or
accrue subsequent to the Effective Date. The Assignor and the Assignee shall
make all appropriate adjustments in payments by the Administrative Agent for
periods prior to the Effective Date or with respect to the making of this
assignment directly between themselves.]
     6. From and after the Effective Date, (a) the Assignee shall be a party to
the Credit Agreement and, to the extent provided in this Assignment and
Acceptance, have the rights and obligations of a lender thereunder and under the
other Loan Documents and shall be bound by the provisions thereof and (b) the
Assignor shall, to the extent provided in this Assignment and Acceptance,
relinquish its rights (except those surviving the payment in full of the
Obligations) and be released from its obligations under the Loan Documents.
     7. This Assignment and Acceptance shall be construed in accordance with and
governed by the law of the State of New York without regard to conflicts of law
principles that would require the application of the laws of another
jurisdiction.

A-2



--------------------------------------------------------------------------------



 



SCHEDULE 1
to
Assignment and Acceptance
Effective Date of Assignment:
 
Legal Name of Assignor:
 
Legal Name of Assignee:
 
Assignee’s Address for Notices:
 
 
Percentage Assigned of Applicable Loan/Commitment:

                              Percentage Assigned of             applicable
Loan/Commitment             (set forth, to at least 15 decimals,             as
a percentage of the Loans and             the aggregate Commitments of
Loan/Commitment   Principal Amount Assigned   all Lenders thereunder)
Revolving Loans
    $       %  
Letters of Credit
    $       %  
Swingline Loans
    $       %  

[Signature Page Follows]

A-3



--------------------------------------------------------------------------------



 



            The terms set forth above are hereby agreed to:

[
 
as Assignor
 

]    By:           Name:           Title:            
 
as Assignee
      By:           Name:           Title:        

          Accepted:*

BIOSCRIP, INC.,
as Borrower
      By:           Name:           Title:           HEALTHCARE FINANCE GROUP,
LLC,
as Administrative Agent
      By:           Name:           Title:          

[______________],
as [Swingline Lender/Issuing Bank]**
 

*   To be completed to the extent consent of Borrower and/or Administrative
Agent is required under Section 11.04(b) of the Credit Agreement.   **   To be
completed to the extent consent of the Swingline Lender or Issuing Bank is
required under Section 11.04(b) of the Credit Agreement.

A-4



--------------------------------------------------------------------------------



 



                By:           Name:           Title:        

A-5



--------------------------------------------------------------------------------



 



         

EXHIBIT B-1
[Form of]
BORROWING REQUEST
Healthcare Finance Group, LLC,
   as Administrative Agent for
   the Lenders referred to below
199 Water Street, 31st Floor
New York, New York 10038
Attention: [Bioscrip Account Manager]
Facsimile: (212) 785-8501

      Re:   BioScrip, Inc.   [Date]

Ladies and Gentlemen:
     Reference is made to the Amended and Restated Credit Agreement, dated as of
December 28, 2010 (as amended, restated, supplemented, waived or otherwise
modified from time to time, the “Credit Agreement”), among BioScrip, Inc., a
Delaware corporation (“Borrower”), the Subsidiary Guarantors, the Lenders,
Healthcare Finance Group, LLC, as administrative agent, as collateral agent for
the Secured Parties and as collateral manager, and other entities party thereto.
Capitalized terms used but not defined herein shall have the meaning assigned to
such terms in the Credit Agreement. Borrower hereby gives you notice pursuant to
Section 2.03 of the Credit Agreement that it requests a Revolving Borrowing
under the Credit Agreement, and that in connection therewith sets forth below
the terms on which such Revolving Borrowing is requested to be made:

B-1



--------------------------------------------------------------------------------



 



         
(A)
  Principal amount of Borrowing:1      
(B)
  Date of Borrowing
(which is a Business Day):      
(C)
  Funds are requested to be disbursed
to Borrower’s account with:    
 
      Account No.
 

Borrower hereby represents and warrants that the conditions to lending specified
in Sections 4.02(b)-(d) of the Credit Agreement are satisfied as of the date
hereof.
[Signature Page Follows]
 

1   See Section 2.02(a) of the Credit Agreement for minimum borrowing amounts.

B1-2



--------------------------------------------------------------------------------



 



            BIOSCRIP, INC.
      By:           Name:           Title:      

B1-3



--------------------------------------------------------------------------------



 



         

EXHIBIT B-2
[Form of]
BORROWING BASE CERTIFICATE

B2-1



--------------------------------------------------------------------------------



 



BIOSCRIP, INC.
BORROWING BASE
at 1/31/2010

                                                                               
              PBM           (ADIMA2)           Comm                          
Rebate           BioScrip     Services   Mail Order   New Jersey   Roslyn  
Pharm   Bronx   SF Mail   Burbank   Receivables   CHS   Consolidated
Gross Receivables As of xx/xx/xxxx
                                                                               
       
 
                                                                               
       
Additions to Gross Receivables
                                                                               
       
Manual AR
                                                                               
       
Rebate Receivable
                                                                               
       
 
                                                                               
       
Deductions to Gross Receivables
                                                                               
       
Ineligible AR
                                                                               
       
Offset — Shared Rebate Portion
                                                                               
       
Cash Basis account for PBM
                                                                               
       
 
                                                                               
       
Gross Eligible Receivables
                                                                               
       
 
                                                                               
       
Estimated Net Value Factor
    95 %     95 %     95 %     90 %     92 %     92 %     95 %     95 %     99 %
    0 %     94 %
Estimated Net Value
                                                                               
       
 
                                                                               
       
Additions to Estimated Net Value
                                                                               
       
 
                                                                               
       
Deduction to Estimated Net Value
                                                                               
       
Credit Balances
                                                                               
       
Month-end Cash intransit
                                                                               
    0  
 
                                                                               
       
Adjusted Net Value of Receivable
                                                                               
       
 
                                                                               
       
Advance Rate A/R
    85 %     85 %     85 %     85 %     85 %     85 %     85 %     85 %     85 %
    0 %     85 %
 
                                                                               
       
Availability
  #REF   $  —     $  —     $  —     $  —     $  —     $  —     $  —     $  —    
$  —          
 
                                                                               
       
Additions to Availability
                                                                               
       
Inventory Availability per Appendix 1
                                                                               
    0  
Interim CHS availability
                                                                               
       
 
                                                                               
       
Total Availability
                                                                               
       
 
                                                                               
       
Borrowing Base
                                                                               
  $ 0  
 
                                                                               
       
Revolving Commitment
                                                                               
  $ 150,000,000  
 
                                                                               
       
Borrowing Limit
                                                                               
  $ 0  
 
                                                                               
       
Other Reserves
                                                                               
       
 
                                                                               
       
Adjusted Borrowing Limit
                                                                               
       
 
                                                                               
       
Loan Activity
                                                                               
  $ 0  
 
                                                                               
       
Outstanding Loan Balance Prior Monthly
                                                                               
       
 
                                                                               
       
Revolving Advances Since Prior Report
                                                                               
    —  
Less Collections
                                                                               
    —  
 
                                                                               
       
Deposits
                                                                               
    —  
Total Interest, Fees, Charges & Expenses
                                                                               
    —  
Deposits in Transit
                                                                               
    —  
Revolving Advance Request This Report
                                                                               
       
 
                                                                               
       
Revolving Loan Balance This Report
                                                                               
       
 
                                                                               
       
Net Availability
                                                                               
  $ 0  

B2-2



--------------------------------------------------------------------------------



 



BIOSCRIP, INC.
The undersigned represents and warrants that the foregoing information is true,
complete and correct and that the collateral reflected herein complies with and
conforms to the Eligibility Criteria set forth in Annex IV to the Amended and
Restated Credit Agreement dated as of December 28, 2010 by and among Bioscrip,
Inc., the subsidiaries of Bioscrip, Inc., Healthcare Finance Group, LLC, as
Administrative Agent, Collateral Agent and Collateral Manager, and other
entities party thereto (as amended, restated, supplemented or otherwise modified
from time to time, the “Agreement”). BioScrip, Inc. promises to pay to
Healthcare Finance Group, LLC, as Collateral Manager, the new loan balances
reflected above, plus interest, as set forth in the Agreement.

          By:       Date:  _______________   Name:           Title:        

B2-3



--------------------------------------------------------------------------------



 



BIOSCRIP, INC.
Inventory Collateral Report
As of X/XX/XXX

                  I.    
Inventory per perpetual report
  $  —          
 
        II.  
Deductions:
               
Shrinkage, Slow Moving, WIP, etc.
  $  —          
Controlled Substances (class 2)
  $  —          
Other
  $  —          
 
        III.  
Net Eligible Inventory (I minus II)
  $  —          
 
        IV.  
80% of Net Eligible Inventory (OLV Rate)
  $  —          
 
        V.    
50%2 Of Net Orderly Liquidation Value of Eligible Inventory
  $  —          
 
        VI.  
Net Inventory Availability
  $  —  

 

2   25% (but in no event greater than $12,000,000) until the Valuation Delivery
Date.

B2-4



--------------------------------------------------------------------------------



 



EXHIBIT C
[Form of]
COMPLIANCE CERTIFICATE
     This Compliance Certificate(this “Certificate”) is delivered to you
pursuant to Section 5.01(d) of the Amended and Restated Credit Agreement, dated
as of December 28, 2010 (as amended, restated, supplemented, waived or otherwise
modified from time to time, the “Credit Agreement”), among BioScrip, Inc., a
Delaware corporation (“Borrower”), the Subsidiary Guarantors, the Lenders,
Healthcare Finance Group, LLC, as administrative agent, as collateral agent for
the Secured Parties and as collateral manager, and other entities party thereto.
Capitalized terms used but not defined herein shall have the meaning assigned to
such terms in the Credit Agreement.
     1. I am the duly elected, qualified and acting [specify type of Financial
Officer] of Borrower.
     2. I have reviewed and am familiar with the contents of this Certificate.
     3. I have reviewed the terms of the Credit Agreement and the other Loan
Documents and have made, or caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of Borrower and its
Subsidiaries during the accounting period covered by the financial statements
attached hereto as Attachment 1 (the “Financial Statements”). Such review did
not disclose the existence during or at the end of the accounting period covered
by the Financial Statements, and I have no knowledge of the existence, as of the
date of this Certificate, of any condition or event which constitutes a Default
or an Event of Default[, except as set forth below].
     4. Attached hereto as Attachment 2 are the computations showing compliance
with the covenants set forth in Section 6.10 of the Credit Agreement.1
     IN WITNESS WHEREOF, I execute this Certificate in my official capacity as
the [Financial Officer] of Borrower, and not individually, this ____ day of
____________, 20__.

                  By:           Name:         Title: [Financial Officer] of
BioScrip, Inc.     

 

1   This Attachment should only be included in a Compliance Certificate to be
concurrently delivered with any delivery of financial statements under
Section 5.01(a) or Section 5.01(b) of the Credit Agreement.

C-1



--------------------------------------------------------------------------------



 



ATTACHMENT 1
TO
COMPLIANCE CERTIFICATE
Financial Statements
     The information described herein is as of [__________________], and
pertains to the fiscal [month] [quarter] [year] ended [____________].

C-2



--------------------------------------------------------------------------------



 



ATTACHMENT 2
TO
COMPLIANCE CERTIFICATE
[Set forth financial covenant calculations]

C-3



--------------------------------------------------------------------------------



 



EXHIBIT D
[Form of]
INTERCOMPANY NOTE
INTERCOMPANY
SUBORDINATED DEMAND PROMISSORY NOTE

Note Number: _____   Dated: _____________, 20__

     FOR VALUE RECEIVED, Borrower (as defined below), and each of its
Subsidiaries (collectively, the “Group Members” and each, a “Group Member”)
which is a party to this intercompany subordinated demand promissory note (this
“Promissory Note”) as a Payor (as defined below) promises to pay to the order of
such other Group Member that makes loans to such Group Member (each Group Member
which borrows money pursuant to this Promissory Note is referred to herein as a
“Payor” and each Group Member which makes loans and advances pursuant to this
Promissory Note is referred to herein as a “Payee”), on demand, in lawful money
of the United States of America, in immediately available funds and at the
appropriate office of the Payee, the aggregate unpaid principal amount of all
loans and advances heretofore and hereafter made by such Payee to such Payor and
any other indebtedness now or hereafter owing by such Payor to such Payee as
shown in the books and records of such Payee. The failure to show any such
indebtedness or any error in showing such Indebtedness shall not affect the
obligations of any Payor hereunder. Unless otherwise defined herein, terms
defined in the Credit Agreement (hereinafter defined) and used herein shall have
the meanings given to them in that certain Amended and Restated Credit
Agreement, dated as of December 28, 2010 (as amended, restated, supplemented,
waived or otherwise modified from time to time, the “Credit Agreement”), among
BioScrip, Inc., a Delaware corporation (“Borrower”), the Subsidiary Guarantors,
the Lenders, Healthcare Finance Group, LLC, as administrative agent (in such
capacity, the “Administrative Agent”), as collateral agent for the Secured
Parties and as collateral manager, and other entities party thereto.
     The unpaid principal amount hereof from time to time outstanding shall bear
interest at a rate equal to the rate as may be agreed upon in writing from time
to time by the relevant Payor and Payee. Each Payor and any endorser of this
Promissory Note hereby waives presentment, demand, protest and notice of any
kind. No failure to exercise, and no delay in exercising, any rights hereunder
on the part of the holder hereof shall operate as a waiver of such rights.
     This Promissory Note has been pledged by (x) each Payee that is a Loan
Party to the Collateral Agent, for the benefit of the Secured Parties, as
security for such Payee’s Obligations, if any, under the Credit Agreement, the
Security Agreement and the other Loan Documents to which such Payee is a party
and (y) each Payee that is the Company or any Guarantor (as defined in the
Senior Note Agreement) to the Trustee (under and as defined in the Senior Note
Agreement) for the benefit of the Holders (as defined in the Senior Note
Agreement). Each Payor acknowledges and agrees that (x) upon the occurrence and
during the continuation of an Event of Default, the Collateral Agent and the
other Secured Parties may exercise all the rights of the Payees that are Loan
Parties under this Promissory Note in accordance with the terms and conditions
of the Credit Agreement, the Security Agreement and the other Loan Documents and
will not be subject to any abatement, reduction, recoupment, defense, setoff or
counterclaim available to such Payor, and (y) upon the occurrence and during the
continuation of an Event of Default (as defined in the Senior Note Agreement),
the Trustee (as defined in the Senior Note Agreement) may exercise all rights of
the Company or any Guarantor (as defined in the Senior Note Agreement) as Payees
under this Promissory Note in accordance with the terms and conditions of the
Senior Note Agreement and other

D-1



--------------------------------------------------------------------------------



 



Senior Note Documents and will not be subject to any abatement, reduction,
recoupment, defense, setoff or counterclaim available to such Payor.
     Each Payee agrees that any and all claims of such Payee against any Payor
that is a Loan Party or any endorser for the obligations of a Payor that is a
Loan Party of this Promissory Note, or against any of their respective
properties, shall be subordinate and subject in right of payment to (x) the
Obligations until all of the Obligations have been performed and paid in full in
immediately available funds, all Letters of Credit have been terminated or cash
collateralized and the Commitments have been terminated; provided, that each
such Payor may make payments to the applicable Payee so long as no Default or
Event of Default shall have occurred and be continuing and (y) the Obligations
(as defined in the Senior Note Agreement) until all of the Obligations (as
defined in the Senior Note Agreement) have been performed and paid in full in
immediately available funds; provided, that each such Payor may make payments to
the applicable Payee so long as no Default or an Event of Default (each as
defined in the Senior Note Agreement) shall have occurred and be continuing.
     Notwithstanding any right of any Payee to ask, demand, sue for, take or
receive any payment from any Payor, all rights, Liens and security interests of
such Payee, whether now or hereafter arising and howsoever existing, in any
assets of any Payor (whether constituting part of the security or collateral
given to the Collateral Agent or any Secured Party to secure payment of all or
any part of the Obligations or otherwise) shall be and hereby are subordinated
to the rights of (x) the Administrative Agent or any Secured Party in such
assets and (y) the Trustee (as defined in the Senior Note Agreement) or any
Holder (as defined in the Senior Note Agreement) in such assets. Except as
expressly permitted by the Credit Agreement and the Senior Note Agreement, the
Payees shall have no right to possession of any such asset or to foreclose upon,
or exercise any other remedy in respect of, any such asset, whether by judicial
action or otherwise, unless and until all of (x) the Obligations shall have been
performed and paid in full in immediately available funds, all Letters of Credit
have been terminated or cash collateralized and the Commitments have been
terminated and (y) the Obligations (as defined in the Senior Note Agreement)
shall have been performed and paid in full in immediately available funds.
     This Promissory Note shall be binding upon each Payor and its successors
and assigns, and the terms and provisions of this Promissory Note shall inure to
the benefit of each Payee and their respective successors and assigns, including
subsequent holders hereof. Notwithstanding anything to the contrary contained
herein, in any Loan Document or any Senior Note Document or in any other
promissory note or other instrument, this Promissory Note (i) replaces and
supersedes any and all promissory notes or other instruments which create or
evidence any loans or advances made on or before the date hereof by any Payee to
any other Group Member, and (ii) shall not be deemed replaced, superseded or in
any way modified (x) by any promissory note or other instrument entered into on
or after the date hereof which purports to create or evidence any loan or
advance by any Payee to any other Group Member or (y) prior to the payment in
full of the Obligations, termination or cash collateralization of all Letters of
Credit and the terminations of all Commitments.
     THIS PROMISSORY NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS PROMISSORY NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
PRINCIPLES OF CHOICE OF LAW THAT WOULD APPLY THE LAW OF ANOTHER JURISDICTION.
     The terms and provisions of this Promissory Note are severable, and if any
term or provision shall be determined to be superseded, illegal, invalid or
otherwise unenforceable in whole or in part pursuant to applicable Legal
Requirements by a Governmental Authority having jurisdiction, such determination
shall

D-2



--------------------------------------------------------------------------------



 



not in any manner impair or otherwise affect the validity, legality or
enforceability of that term or provision in any other jurisdiction or any of the
remaining terms and provisions of this Promissory Note in any jurisdiction.
     From time to time after the date hereof, additional Subsidiaries of
Borrower may become parties (as Payor and/or Payee, as the case may be) hereto
by executing a counterpart signature page to this Promissory Note (each
additional Subsidiary, an “Additional Party”). Upon delivery of such counterpart
signature page to the Payees, notice of which is hereby waived by the other
Payors, each Additional Party shall be a Payor and/or a Payee, as the case may
be, and shall be as fully a party hereto as if such Additional Party were an
original signatory hereof. Each Payor expressly agrees that its obligations
arising hereunder shall not be affected or diminished by the addition or release
of any other Payor or Payee hereunder. This Promissory Note shall be fully
effective as to any Payor or Payee that is or becomes a party hereto regardless
of whether any other person becomes or fails to become or ceases to be a Payor
or Payee hereunder.
     This Promissory Note may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Promissory Note by telecopy or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Promissory
Note.
[Signature Page Follows]

D-3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Payor and Payee has caused this Intercompany
Subordinated Demand Promissory Note to be executed and delivered by its proper
and duly authorized officer as of the date set forth above.

            [PAYEE/PAYOR], as a Payor and Payee
      By:           Name:           Title:      

D-4



--------------------------------------------------------------------------------



 



ENDORSEMENT
     FOR VALUE RECEIVED, each of the undersigned does hereby sell, assign and
transfer to _______________________ all of its right, title and interest in and
to the Intercompany Subordinated Demand Promissory Note, dated [_________] (as
amended, supplemented, replaced or otherwise modified from time to time, the
“Promissory Note”), made by Borrower and each Subsidiary thereof or any other
person that becomes a party thereto, and payable to the undersigned. This
endorsement is intended to be attached to the Promissory Note and, when so
attached, shall constitute an endorsement thereof.
     The initial undersigned shall be the Group Members (as defined in the
Promissory Note) that are Loan Parties on the date of the Promissory Note. From
time to time after the date thereof, additional Subsidiaries of the Group
Members shall become parties to the Promissory Note (each, an “Additional
Payee”) and, if such Subsidiaries are or will become Loan Parties, a signatory
to this endorsement by executing a counterpart signature page to the Promissory
Note and to this endorsement. Upon delivery of such counterpart signature page
to the Payors, notice of which is hereby waived by the other Payees, each
Additional Payee shall be a Payee and shall be as fully a Payee under the
Promissory Note and a signatory to this endorsement as if such Additional Payee
were an original Payee under the Promissory Note and an original signatory
hereof. Each Payee expressly agrees that its obligations arising under the
Promissory Note and hereunder shall not be affected or diminished by the
addition or release of any other Payee under the Promissory Note or hereunder.
This endorsement shall be fully effective as to any Payee that is or becomes a
signatory hereto regardless of whether any other person becomes or fails to
become or ceases to be a Payee under the Promissory Note or hereunder.
Dated: ________________
[Signature Page Follows]

D-5



--------------------------------------------------------------------------------



 



            [PAYEES], as a Payee
      By:           Name:           Title:        

D-6



--------------------------------------------------------------------------------



 



EXHIBIT E
[Intentionally Omitted.]

E-1



--------------------------------------------------------------------------------



 



EXHIBIT F
[Form of]
LANDLORD ACCESS AGREEMENT
     THIS LANDLORD ACCESS AGREEMENT (this “Agreement”) is made and entered into
as of ____________, by and between ________________________, having an office at
__________________________ (“Landlord”), Healthcare Finance Group, LLC, as the
Collateral Agent for the benefit of the lenders (the “Lenders”) party to the
Credit Agreement (as hereinafter defined) (in such capacity, the “Collateral
Agent”).
RECITALS:
     A. Landlord is the record title holder and owner of the real property
described in Schedule A attached hereto (the “Real Property”).
     B. Landlord has leased all or a portion of the Real Property (the “Leased
Premises”) to [___] (“Lessee”) pursuant to a certain lease agreement or
agreements described in Schedule B attached hereto (collectively, and as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Lease”).
     C. BioScrip, Inc., a Delaware corporation (“Borrower”), the Subsidiary
Guarantors party thereto and the Collateral Agent, among others, have entered
into an Amended and Restated Credit Agreement, dated as of December 28, 2010 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; terms used and not otherwise defined herein that
are defined in the Credit Agreement shall have the meanings assigned to such
terms therein), pursuant to which the Lenders have agreed to make certain loans
to Borrower (collectively, the “Loans”).
     D. [The Lessee is a Subsidiary of Borrower.]
     E. [The Lessee has, pursuant to the Credit Agreement, guaranteed the
obligations of Borrower under the Credit Agreement and the other Loan
Documents.]1
     F. As security for the payment and performance of Lessee’s Obligations
under the Credit Agreement and the other Loan Documents, the Collateral Agent
has or will acquire a security interest in and lien upon all of Lessee’s
personal property, inventory, accounts, goods, machinery, equipment, furniture
and fixtures, other than any building fixtures, including, without limitation,
HVAC systems (together with all additions, substitutions, replacements and
improvements to, and proceeds of, the foregoing, collectively, the “Personal
Property”) for the benefit of the Secured Parties.
     G. The Collateral Agent has requested that Landlord execute this Agreement
as a condition precedent to the making of the Loans under the Credit Agreement.
 

1   Include if Borrower is not the Lessee.

F-1



--------------------------------------------------------------------------------



 



AGREEMENT:
     NOW, THEREFORE, for and in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord hereby represents, warrants and agrees in favor of the
Collateral Agent, as follows:
     1. Landlord certifies that (i) Landlord is the landlord under the Lease
described in Schedule B attached hereto, (ii) the Lease is in full force and
effect and has not been amended, modified or supplemented except as set forth in
Schedule B hereto and (iii) Landlord has sent no notice of default to Lessee
under the Lease respecting a default which has not been cured by Lessee.
     2. Landlord agrees that it will provide the Collateral Agent (via overnight
mail at Lessee’s cost and expense) with written notice of any default by Lessee
under the Lease resulting in termination of the Lease (a “Default Notice”) at
the same time as it sends such notice to the Lessee. The Collateral Agent shall
have at least 10 days following receipt of such Default Notice to cure such
default, but the Collateral Agent shall not be under any obligation to cure any
default by Lessee under the Lease. No action by the Collateral Agent pursuant to
this Agreement shall be deemed to be an assumption by the Collateral Agent of
any obligation under the Lease, and, except as provided in Sections 3, 5 and 6
below, the Collateral Agent shall not have any obligation to Landlord.
     3. Landlord agrees that the Personal Property is and will remain personal
property and not fixtures even though it may be affixed to or placed on the
Leased Premises. Landlord further agrees that the Collateral Agent has the right
to remove the Personal Property from the Leased Premises at any time in
accordance with the terms of the Loan Documents; provided that the Collateral
Agent shall use its commercially reasonable efforts to notify Landlord first and
shall repair any damage arising from such removal. Landlord further agrees that
it will not hinder the Collateral Agent’s actions in removing Personal Property
from the Leased Premises or the Collateral Agent’s actions in otherwise
enforcing its security interest in the Personal Property. The Collateral Agent
shall not be liable for any diminution in value of the Leased Premises caused by
the absence of Personal Property actually removed or by the need to replace the
Personal Property after such removal. Landlord acknowledges that the Collateral
Agent shall have no obligation to remove the Personal Property from the Leased
Premises.
     4. Landlord acknowledges and agrees that Lessee’s granting of a security
interest in the Personal Property in favor of the Collateral Agent (for the
benefit of the Secured Parties) shall not constitute a default under the Lease
nor permit Landlord to terminate the Lease or re-enter or repossess the Leased
Premises or otherwise be the basis for the exercise of any remedy by Landlord
and Landlord hereby expressly consents to the granting of such security interest
and agrees that such security interest shall be superior to any lien of the
Landlord (statutory or otherwise) in the Personal Property.
     5. Upon a termination of the Lease, Landlord will permit the Collateral
Agent and its representatives and invitees to occupy and remain on the Leased
Premises; provided that (a) such period of occupation (the “Disposition Period”)
shall not exceed 180 days following receipt by the Collateral Agent of a Default
Notice or, if the Lease has expired by its own terms (absent a default
thereunder), up to 60 days following the Collateral Agent’s receipt of written
notice of such expiration, (b) for the actual period of occupancy by the
Collateral Agent, the Applicable Collateral Agent will pay to Landlord the basic
rent due under the Lease pro rated on a per diem basis determined on a 30-day
month, and shall provide and retain liability and property insurance coverage,
electricity and heat to the extent required by the Lease and (c) such amounts
paid by the Collateral Agent to Landlord shall exclude any rent adjustments,
indemnity payments or similar amounts for which the Lessee remains liable under
the Lease for default, holdover status or other similar charges. If any
injunction or stay is issued that prohibits the

F-2



--------------------------------------------------------------------------------



 



Collateral Agent from removing the Personal Property, the commencement of the
applicable Disposition Period will be deferred until such injunction or stay is
lifted or removed.
     6. During any Disposition Period, (a) the Collateral Agent and its
representatives and invitees may inspect, repossess, remove and otherwise deal
with the Personal Property, and the Collateral Agent may advertise and conduct
public auctions or private sales of the Personal Property at the Leased
Premises, in each case without interference by Landlord or liability of the
Collateral Agent or any Lender to Landlord and (b) the Collateral Agent shall
make the Leased Premises available for inspection by Landlord and prospective
tenants and shall cooperate in Landlord’s reasonable efforts to re-lease the
Leased Premises. If the Collateral Agent conducts a public auction or private
sale of the Personal Property at the Leased Premises, the Collateral Agent shall
use reasonable efforts to notify Landlord first and to hold such auction or sale
in a manner which would not unduly disrupt Landlord’s or any other tenant’s use
of the Leased Premises.
     7. The terms and provisions of this Agreement shall inure to the benefit of
and be binding upon the successors and assigns of Landlord (including, without
limitation, any successor owner of the Real Property) and the Collateral Agent
for the benefits of the Secured Parties. Landlord will disclose the terms and
conditions of this Agreement to any purchaser or successor to Landlord’s
interest in the Leased Premises.
     8. All notices to any party hereto under this Agreement shall be in writing
and sent to such party at its respective address set forth above (or at such
other address as shall be designated by such party in a written notice to the
other party complying as to delivery with the terms of this Section 8) by
certified mail, postage prepaid, return receipt requested or by overnight
delivery service.
     9. The provisions of this Agreement shall continue in effect until Landlord
shall have received the Collateral Agent’s written certification that the Loans
have been paid in full and all of Borrower’s other Obligations under the Credit
Agreement and the other Loan Documents have been satisfied (exclusive of
indemnification obligations which survive this termination of the Loan
Documents).
     10. THE INTERPRETATION, VALIDITY AND ENFORCEMENT OF THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO THE CONFLICTS OF LAW PRINCIPLES THEREOF THAT WOULD APPLY THE
LAWS OF ANOTHER JURISDICTION.
     11. This Agreement may be executed in counterparts, each of which shall
constitute an original, but all of which taken together shall constitute a
single agreement.
[SIGNATURE PAGE FOLLOWS]

F-3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Landlord and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their duly authorized officers as
of the date first above written.

            as Landlord
      By:           Name:           Title:        

            HEALTHCARE FINANCE GROUP, LLC, as Collateral Agent
      By:           Name:           Title:      

F-4



--------------------------------------------------------------------------------



 



Schedule A
To
Landlord Access Agreement
Description of Real Property

F-5



--------------------------------------------------------------------------------



 



Schedule B
To
Landlord Access Agreement
Description of Lease

                                                              Location/ Property
  Lessor   Lessee     Dated     Modification     Address  
 
                               

F-6



--------------------------------------------------------------------------------



 



EXHIBIT G
[Form of]
LC REQUEST1
[Date]
Healthcare Finance Group, LLC,
  as Administrative Agent for
  the Lenders referred to below
199 Water Street, 31st Floor
New York, New York 10038
Attention: [Bioscrip Account Manager]
[______________]

Re:    BioScrip, Inc.

Ladies and Gentlemen:
     The undersigned, BioScrip, Inc., a Delaware corporation (“Borrower”),
hereby makes reference to that certain Amended and Restated Credit Agreement,
dated as of December 28, 2010 (as amended, restated, supplemented, waived or
otherwise modified from time to time, the “Credit Agreement”), among BioScrip,
Inc., a Delaware corporation, the Subsidiary Guarantors, the Lenders, Healthcare
Finance Group, LLC, as administrative agent, as collateral agent for the Secured
Parties and as collateral manager, and other entities party thereto. Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement. Borrower hereby
gives notice, pursuant to Section 2.18(b) of the Credit Agreement, that Borrower
hereby requests the issuance of a Letter of Credit under the Credit Agreement,
and in connection therewith sets forth below the information relating to such
issuance (the “Proposed Issuance”):

  (i)   The requested date of the Proposed Issuance: ____________
(which is a Business Day)     (ii)   The face amount of the proposed Letter of
Credit: $____________     (iii)   The requested expiration date of such Letter
of Credit: ____________     (iv)   The name and address of the beneficiary of
such requested Letter of Credit is: ____________

 
 
 
 

1   NOTE: Subject to review of Issuing Bank.

G-1



--------------------------------------------------------------------------------



 



  (v)   The Proposed Issuance is requested for the account of [Borrower]
[Subsidiary] (provided that Borrower shall remain jointly and severally liable
as co-applicant).     (vi)   The requested Letter of Credit shall be issued as a
[Standby Letter of Credit] [Commercial Letter of Credit].     (vii)   Any
documents to be presented by such beneficiary in connection with any drawing
hereunder, including any certificate(s), application or form of such requested
Letter of Credit, are attached hereto as Attachment 1 or described therein.

     In connection with a request for an amendment, renewal or extension of any
outstanding Letter of Credit, Borrower sets forth the information below relating
to such proposed amendment, renewal or extension:

  (i)   A copy of the outstanding Letter of Credit requested to be amended,
renewed or extended is attached hereto as Attachment 2.     (ii)   The proposed
date of amendment, renewal or extension thereof: (which shall be a Business Day)
    (iii)   The nature of the proposed amendment, renewal or extension is:

 
 
 
     The undersigned hereby certifies that the following statements are true and
correct on the date hereof, and will be true and correct on the date of the
Proposed Issuance or on the date that any amendment, renewal or extension of an
outstanding Letter of Credit becomes effective hereunder:
     (A) each of the representations and warranties made by any Loan Party
contained in each Loan Document are true and correct in all material respects
(or true and correct in all respects in the case of representations and
warranties qualified by materiality or Material Adverse Effect) on and as of the
date of the Proposed Issuance, before and after giving effect to the Proposed
Issuance requested hereby, with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date (in which case such representations and warranties were true
and correct in all material respects (or true and correct in all respects in the
case of representations and warranties qualified by materiality or Material
Adverse Effect) on and as of such earlier date;
     (B) no event has occurred and is continuing, or would result from the
Proposed Issuance requested hereby, that constitutes a Default or an Event of
Default; and
     (C) the LC Exposure does not exceed the LC Commitment and the aggregate
amount of Revolving Exposures do not exceed the total Revolving Commitments.
[Signature Page Follows]

G-2



--------------------------------------------------------------------------------



 



            Very truly yours,

BIOSCRIP, INC.
      By:           Name:           Title:      

G-3



--------------------------------------------------------------------------------



 



         

ATTACHMENT 1
TO
LC REQUEST
[Documents required by Issuing Bank]

G-4



--------------------------------------------------------------------------------



 



ATTACHMENT 2
TO
LC REQUEST
[Outstanding Letter of Credit]

G-5



--------------------------------------------------------------------------------



 



EXHIBIT H-1
[Form of]
REVOLVING NOTE

      $[____________]   New York, New York
    [____________]

     FOR VALUE RECEIVED, the undersigned, BioScrip, Inc., a Delaware corporation
(“Borrower”), hereby promises to pay to the order of [________________] or its
registered assigns (the “Lender”) on the Maturity Date (as defined in the Credit
Agreement referred to below) in lawful money of the United States and in
immediately available funds, the principal amount of the lesser of (a)
[____________] DOLLARS and (b) the aggregate unpaid principal amount of all
Revolving Loans of the Lender outstanding under the Credit Agreement referred to
below at such office set forth in Section 2.14 of the Credit Agreement. Borrower
further agrees to pay interest in like money at such office on the unpaid
principal amount hereof from time to time at the rates, and on the dates,
specified in Section 2.06 of the Credit Agreement. Terms used herein which are
defined in the Credit Agreement shall have such defined meanings unless
otherwise defined herein.
     The holder of this Note may endorse and attach a schedule to reflect the
date and amount of each Revolving Loan of the Lender outstanding under the
Credit Agreement, and the date and amount of each payment or prepayment of
principal hereof; provided that the failure of the Lender to make any such
recordation (or any error in such recordation) shall not affect the obligations
of Borrower hereunder or under the Credit Agreement.
     This Note is one of the Notes referred to in the Amended and Restated
Credit Agreement, dated as of December 28, 2010 (as amended, restated,
supplemented, waived or otherwise modified from time to time, the “Credit
Agreement”), among BioScrip, Inc., a Delaware corporation, the Subsidiary
Guarantors, the lenders party thereto (including the Lender), Healthcare Finance
Group, LLC, as administrative agent (in such capacity, the “Administrative
Agent”), as collateral agent for the Secured Parties and as collateral manager,
and other entities party thereto. This Note is subject to the provisions thereof
and is subject to optional and mandatory prepayment in whole or in part as
provided therein.
     This Note is secured and guaranteed as provided in the Credit Agreement and
the Security Documents. Reference is hereby made to the Credit Agreement and the
Security Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
guarantees, the terms and conditions upon which the security interest and each
guarantee was granted and the rights of the holder of this Note in respect
thereof.
     Upon the occurrence and during the continuation of any one or more of the
Events of Default specified in the Credit Agreement, all amounts then remaining
unpaid on this Note shall become, or may be declared to be, immediately due and
payable, all as provided therein.
     All parties now and hereafter liable with respect to this Note, whether
maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.
     THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE

H-1-1



--------------------------------------------------------------------------------



 



RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF THE CREDIT AGREEMENT.
     THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

            BIOSCRIP, INC.,
as Borrower
      By:           Name:           Title:        

H-1-2



--------------------------------------------------------------------------------



 



EXHIBIT H-2
[Form of]
SWINGLINE NOTE

$[____________]   New York, New York
[____________]

     FOR VALUE RECEIVED, the undersigned, BioScrip, Inc., a Delaware corporation
(“Borrower”), hereby promises to pay to the order of [________________] or its
registered assigns (the “Lender”) on the Maturity Date (as defined in the Credit
Agreement referred to below), in lawful money of the United States and in
immediately available funds, the principal amount of the lesser of (a)
[____________] DOLLARS and (b) the aggregate unpaid principal amount of all
Swingline Loans made by the Lender to the undersigned pursuant to Section 2.17
of the Credit Agreement referred to below at such office set forth in
Section 2.14 of the Credit Agreement. Borrower further agrees to pay interest in
like money at such office on the unpaid principal amount hereof from time to
time from the date hereof at the rates and on the dates specified in
Sections 2.06 and 2.17 of the Credit Agreement. Terms used herein which are
defined in the Credit Agreement shall have such defined meanings unless
otherwise defined herein.
     The holder of this Note may endorse and attach a schedule to reflect the
date, the amount of each Swingline Loan and the date and amount of each payment
or prepayment of principal thereof; provided that the failure of the Lender to
make such recordation (or any error in such recordation) shall not affect the
obligations of Borrower hereunder or under the Credit Agreement.
     This Note is one of the Notes referred to in the Amended and Restated
Credit Agreement, dated as of December 28, 2010 (as amended, restated,
supplemented, waived or otherwise modified from time to time, the “Credit
Agreement”), among BioScrip, Inc., a Delaware corporation, the Subsidiary
Guarantors, the lenders party thereto (including the Lender), Healthcare Finance
Group, LLC, as administrative agent (in such capacity, the “Administrative
Agent”), as collateral agent for the Secured Parties and as collateral manager,
and the other entities party thereto. This Note is subject to the provisions
thereof and is subject to optional and mandatory prepayment in whole or in part
as provided therein.
     This Note is secured and guaranteed as provided in the Credit Agreement,
the Security Documents and the other Loan Documents. Reference is hereby made to
the Credit Agreement and the Security Documents for a description of the
properties and assets in which a security interest has been granted, the nature
and extent of the security and guarantees, the terms and conditions upon which
the security interest and each guarantee was granted and the rights of the
holder of this Note in respect thereof.
     Upon the occurrence and during the continuation of any one or more of the
Events of Default specified in the Credit Agreement, all amounts then remaining
unpaid on this Note shall become, or may be declared to be, immediately due and
payable as provided in the Credit Agreement.
     All parties now and hereafter liable with respect to this Note, whether
maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.

H-2-1



--------------------------------------------------------------------------------



 



     THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.
     THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

            BIOSCRIP, INC.,
as Borrower
      By:           Name:           Title:        

H-2-2



--------------------------------------------------------------------------------



 



EXHIBIT I-1
PERFECTION CERTIFICATE
     Reference is hereby made to (i) that certain Amended and Restated Security
Agreement, dated as of December 28, 2010 (the “Security Agreement”), among
BioScrip, Inc., a Delaware corporation (“Borrower”), the subsidiary guarantors
party thereto (collectively, the “Subsidiary Guarantors”) and Healthcare Finance
Group, LLC (“HFG”), as collateral agent for the benefit of the Secured Parties
(in such capacity, the “Collateral Agent”), and (ii) that certain Amended and
Restated Credit Agreement, dated as of December 28, 2010 (as amended, restated,
supplemented, waived or otherwise modified from time to time, the “Credit
Agreement”), among Borrower, the Subsidiary Guarantors, the Lenders party
thereto, the Collateral Agent, HFG, as administrative agent (in such capacity,
the “Administrative Agent”) and as collateral manager, and other entities party
thereto. Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
     The undersigned hereby certify to the Administrative Agent and each of the
Secured Parties as follows:
     1. Names. (a) The exact legal name of each Company, as such name appears in
its respective certificate of incorporation or any other organizational
document, is set forth in Schedule 1(a) hereto. Each Company is (i) the type of
entity disclosed next to its name in Schedule 1(a) hereto and (ii) a registered
organization except to the extent disclosed in Schedule 1(a) hereto. Also set
forth in Schedule 1(a) hereto is the organizational identification number, if
any, of each Company that is a registered organization, the Federal Taxpayer
Identification Number of each Company and the jurisdiction of formation of each
Company.
     (b) Schedule 1(b) hereto sets forth any other corporate or organizational
names each Company has had in the past five years, together with the date of any
relevant change.
     (c) Schedule 1(c) hereto sets forth a list of all other names (including
trade names or similar appellations) used by each Company, or any other business
or organization to which any Company became the successor by merger,
consolidation, acquisition, change in form, nature or jurisdiction of
organization or otherwise, at any time during the past five years and the date
hereof. Schedule 1(c) hereto also sets forth the information required by Section
1 hereto for any other business or organization to which each Company became the
successor by merger, consolidation, acquisition, change in form, nature or
jurisdiction of organization or otherwise, at any time during the past five
years and the date hereof. Except as set forth in Schedule 1(c) hereto, no
Company has changed its jurisdiction of organization at any time during the past
four months.
     2. Current Locations. (a) The chief executive office of each Company is
located at the address set forth in Schedule 2(a) hereto.
     (b) Schedule 2(b) hereto sets forth all locations where each Company
maintains any books or records relating to any Collateral.
     (c) Schedule 2(c) hereto sets forth all the other places of business of
each Company.
     (d) Schedule 2(d) hereto sets forth all locations not identified on
Schedule 2(c) hereto where each Company maintains any of the Collateral
consisting of inventory or equipment (whether or not in the possession of any
Company) except to the extent that the fair market value, individually or in the

I-1-1



--------------------------------------------------------------------------------



 



aggregate, of inventory and equipment at all locations not identified on
Schedule 2(c) or Schedule 2(d) hereto does not exceed $100,000.
     (e) Schedule 2(e) hereto sets forth the names and addresses of all persons
or entities other than each Company, such as lessees, consignees, warehousemen
or purchasers of chattel paper, which have possession or are intended to have
possession of any of the Collateral consisting of instruments, chattel paper,
inventory or equipment, except to the extent that the fair market value,
individually or in the aggregate (with respect to a particular third party), of
instruments, chattel paper, inventory or equipment not identified on
Schedule 2(e) hereto does not exceed $100,000.
     3. [Reserved]
     4. Extraordinary Transactions. Except for those purchases, acquisitions and
other transactions described on Schedule 4 hereto, all of the Collateral has
been originated by each Company in the ordinary course of business or consists
of goods which have been acquired by such Company in the ordinary course of
business from a person in the business of selling goods of that kind.
     5. File Search Reports. Schedule 5 hereto is a true and accurate summary of
file search reports from (i) the Uniform Commercial Code filing offices (x) in
each jurisdiction identified on Schedule 1(a) or Schedule 2 with respect to each
legal name set forth on Schedule 1(a) and Schedule 1(b) and (y) in each
jurisdiction described in Schedule 1(c) hereto or Schedule 4 hereto relating to
any of the transactions described in Schedule (1)(c) hereto or Schedule 4 hereto
with respect to each legal name of the person or entity from which each Company
purchased or otherwise acquired any of the Collateral and (ii) each filing
officer in each real estate recording office identified on Schedule 8 hereto
with respect to real estate on which Collateral consisting of fixtures is or is
to be located. A true copy of each financing statement, including judgment and
tax liens, bankruptcy and pending lawsuits or other filing identified in such
file search reports has been delivered to the Collateral Agent.
     6. UCC Filings. The financing statements (duly authorized by each Company
constituting the debtor therein), including the indications of the collateral,
attached as Schedule 6 hereto relating to the Security Agreement or the
applicable Mortgage, are in the appropriate forms for filing in the filing
offices in the jurisdictions identified in Schedule 7 hereto.
     7. Schedule of Filings. Schedule 7 hereto sets forth (i) the appropriate
filing offices for the financing statements attached hereto as Schedule 6 and
(ii) the appropriate filing offices for the filings described in Schedule 14(c)
hereto and (iii) any other actions required to create, preserve, protect and
perfect the security interests in the Collateral granted to the Collateral Agent
pursuant to the Security Documents. No other filings or actions are required to
create, preserve, protect and perfect the security interests in the Collateral
granted to the Collateral Agent pursuant to the Security Documents.
     8. Real Property. Schedule 8 hereto sets forth all real property owned or
leased by each Company.
     9. Termination Statements. Attached hereto as Schedule 9(a) are the duly
authorized termination statements in the appropriate form for filing in each
applicable jurisdiction identified in Schedule 9(b) hereto with respect to each
Lien described therein.
     10. No Change. The undersigned knows of no anticipated change in any of the
circumstances or with respect to any of the matters contemplated in Sections 1
through 9 and Sections 11 through 18 of this Perfection Certificate except as
set forth on Schedule 10 hereto.

I-1-2



--------------------------------------------------------------------------------



 



     11. Stock Ownership and Other Equity Interests. Schedule 11 hereto sets
forth (i) all the issued and outstanding stock, partnership interests, limited
liability company membership interests or other Equity Interests of each Company
and the record and beneficial owners of such stock, partnership interests,
membership interests or other Equity Interests, and (ii) each equity investment
of each Company that represents 50% or less of the equity of the entity in which
such investment was made except to the extent such equity investment is held in
a Securities Account (as defined in the Security Agreement) set forth on
Schedule 16 hereto.
     12. Instruments and Tangible Chattel Paper. Schedule 12 hereto sets forth
all promissory notes, instruments (other than checks to be deposited in the
ordinary course of business), tangible chattel paper, electronic chattel paper
and other evidence of indebtedness held by each Company as of the date hereof,
including all intercompany notes between or among any two or more Companies,
except to the extent that the amount, individually or in the aggregate, of the
items not identified on Schedule 12 hereto does not exceed $100,000.
     13. Advances. Schedule 13 hereto sets forth (i) the principal balance (on a
Company-by-Company basis) of all advances made by any Company to any other
Company as of the date hereof (other than those identified on Schedule 12),
which advances will be on and after the date hereof evidenced by the
Intercompany Note pledged to the Collateral Agent under the Security Agreement,
and (ii) a true and correct list of all unpaid intercompany transfers of goods
sold and delivered by or to any Company as of the date hereof.
     14. Intellectual Property. (a) Patents. Schedule 14(a) hereto sets forth
all of each Company’s Patents issued from, and Patent applications pending in,
the United States Patent and Trademark Office (“USPTO”); Patent Licenses
recorded in the USPTO; all other Patents issued from, or Patent applications
pending in, all patent-granting authorities; all other Patent Licenses, recorded
or unrecorded; and including, with respect to each of the foregoing Patents and
Patent applications, the name of the owner and the number of each such Patent or
Patent application. For purposes of this Section 14(a), the term Patent shall
have the meaning given to such term in the Security Agreement.
     (b) Trademarks. Schedule 14(b) hereto sets forth all of each Company’s
Trademarks registered with, and Trademark applications pending in, the USPTO;
Trademark Licenses recorded in the USPTO; all other Trademarks registered with,
or Trademark applications pending in, an authority other than the USPTO; all
unregistered Trademarks; all other Trademark Licenses, recorded or unrecorded;
and including, with respect to each of the foregoing registered Trademarks and
Trademark applications, the name of the owner and the number of each such
registered Trademark or Trademark application. For purposes of this
Section 14(b), the term Trademark shall have the meaning given to such term in
the Security Agreement.
     (c) Copyrights. Schedule 14(c) hereto sets forth all of each Company’s
Copyrights registered with, and Copyright applications pending in, the United
States Copyright Office (“USCO”); Copyright Licenses recorded in the USCO; and
all other registered or unregistered Copyrights, pending Copyright applications,
and recorded or unrecorded Copyright Licenses, including, with respect to each
registered Copyright and Copyright application, the name of the owner and the
number of each such registered Copyright or Copyright application. For purposes
of this Section 14(c), the term Copyright shall have the meaning given to such
term in the Security Agreement.
     (d) Attached hereto as Schedule 14(d) in proper form for filing with the
USPTO, USCO and any other administrative body, domestic or foreign, with which a
filing is required to be made, are (together with the financing statements
attached as Schedule 6 hereto) the filings necessary to preserve, protect and
perfect the security interests in the intellectual property set forth on
Schedule 14(a) hereto,

I-1-3



--------------------------------------------------------------------------------



 



Schedule 14(b) hereto, and Schedule 14(c) hereto, including duly signed copies
of each of the Patent Security Agreement, Trademark Security Agreement and
Copyright Security Agreement, as applicable. For purposes of this Section 14(d),
the terms Patent Security Agreement, Trademark Security Agreement and Copyright
Security Agreement shall have the meanings given to them in the Security
Agreement.
     15. Commercial Tort Claims. Schedule 15 hereto sets forth all Commercial
Tort Claims (as defined in the Security Agreement) held by each Company,
including a brief description thereof, which have a value reasonably believed by
the Companies to be, individually or in the aggregate, in excess of $25,000.
     16. Deposit Accounts, Securities Accounts and Commodity Accounts.
Schedule 16(a) hereto sets forth all Deposit Accounts (as defined in the
Security Agreement) maintained by each Company, including the name of each
institution where each such account is held, the name of each such account and
the name of each entity that holds each account, except to the extent that the
amount individually or in the aggregate, of the funds held in all such accounts
not identified on Schedule 16(a) hereto does not exceed $100,000. Schedule 16(b)
hereto sets forth all Lockbox Accounts (as defined in the Security Agreement)
maintained by each Company, including the name of each institution where each
such account is held, the name of each such account and the name of each entity
that holds each account. Schedule 16(c) hereto sets forth all Securities
Accounts and Commodity Accounts (as defined in the Security Agreement)
maintained by each Company, including the name of each institution where each
such account is held, the name of each such account and the name of each entity
that holds each account, except to the extent that the fair market value and/or
amount, as the case may be, individually or in the aggregate, of the financial
assets and/or commodity contracts, as the case may be, held in all such accounts
not identified on Schedule 16(c) hereto does not exceed $100,000.
     17. Letter-of-Credit Rights. Schedule 17 hereto sets forth all Letters of
Credit issued in favor of each Company, as beneficiary thereunder, except to the
extent that the face amount, individually or in the aggregate, of all Letters of
Credit not identified on Schedule 17 hereto does not exceed $100,000.
     18. Motor Vehicles. Schedule 18 hereto sets forth all motor vehicles
(covered by certificates of title or ownership) valued, individually or in the
aggregate, at over $1,500,000 and owned by each Company, and the owner and
approximate value of such motor vehicles.
     Each Company hereby authorizes the Collateral Agent to file financing or
continuation statements, and amendments thereto, in all jurisdictions and with
all filing offices as the Collateral Agent may determine, in its sole
discretion, are necessary or advisable to perfect the security interests granted
or to be granted to the Collateral Agent under the Security Agreement. Such
financing statements may describe the collateral in the same manner as described
in the Security Agreement or may contain an indication or description of
collateral that describes such property in any other manner as the Collateral
Agent may determine, in its sole discretion, is necessary, advisable or prudent
to ensure the perfection of the security interest in the collateral granted to
the Collateral Agent, including, without limitation, describing such property as
“all assets” or “all personal property.”
Dated: December 28, 2010
[The remainder of this page has been intentionally left blank]

I-1-4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned executes this Perfection
Certificate as of the date first above written.1

            BIOSCRIP, INC.
      By:           Name:           Title:           BIOSCRIP INFUSION SERVICES,
INC.
      By:           Name:           Title:           CHRONIMED LLC
      By:           Name:           Title:           BIOSCRIP PHARMACY, INC.
      By:           Name:           Title:           BRADHURST SPECIALTY
PHARMACY, INC.
      By:           Name:           Title:           BIOSCRIP PHARMACY (NY),
INC.
      By:           Name:           Title:        

 

1   Signatories to be updated as necessary.

I-1-5



--------------------------------------------------------------------------------



 



            BIOSCRIP PBM SERVICES, LLC
      By:           Name:           Title:           NATURAL LIVING INC.
      By:           Name:           Title:           BIOSCRIP INFUSION SERVICES,
LLC
      By:           Name:           Title:           BIOSCRIP NURSING SERVICES,
LLC
      By:           Name:           Title:           BIOSCRIP INFUSION
MANAGEMENT, LLC
      By:           Name:           Title:           BIOSCRIP PHARMACY SERVICES,
INC.
      By:           Name:           Title:      

I-1-6



--------------------------------------------------------------------------------



 



         

Schedule 1(a)
to
Perfection Certificate
Legal Names, Etc.

                                                          Registered
Organization           Federal Taxpayer         Legal Name     Type of Entity  
  (Yes/No)     Organizational Number*     Identification Number     State of
Formation  

 

*   If none, so state.

I-1-7



--------------------------------------------------------------------------------



 



Schedule 1(b)
to
Perfection Certificate
Prior Organizational Names

                  Company   Prior Name   Date of Change

I-1-8



--------------------------------------------------------------------------------



 



Schedule 1(c)
to
Perfection Certificate
Other Names; Changes in Corporate Identity

                                                                               
  List of All Other         Corporate Name           Date of   State of   Names
Used During Company   of Entity   Action   Action   Formation   Past Five Years

[Add Information required by Section 1 to the extent required by Section 1(c) of
the Perfection Certificate]

I-1-9



--------------------------------------------------------------------------------



 



Schedule 2(a)
to
Perfection Certificate
Chief Executive Offices

                          Company   Address   County   State

I-1-10



--------------------------------------------------------------------------------



 



Schedule 2(b)
to
Perfection Certificate
Location of Books and Records

                          Company   Address   County   State

I-1-11



--------------------------------------------------------------------------------



 



Schedule 2(c)
to
Perfection Certificate
Other Places of Business

                          Company   Address   County   State

I-1-12



--------------------------------------------------------------------------------



 



Schedule 2(d)
to
Perfection Certificate
Additional Locations of Equipment and Inventory

                          Company   Address   County   State

I-1-13



--------------------------------------------------------------------------------



 



Schedule 2(e)
to
Perfection Certificate
Locations of Collateral in Possession of Persons Other Than Companies

                                          Name of Entity in                    
Possession of                     Collateral/Capacity   Address/Location of    
    Company   of such Entity   Collateral   County   State

I-1-14



--------------------------------------------------------------------------------



 



Schedule 4
to
Perfection Certificate
Transactions Other Than in the Ordinary Course of Business

                          Description of Transaction     Company   Including
Parties Thereto   Date of Transaction

I-1-15



--------------------------------------------------------------------------------



 



Schedule 5
to
Perfection Certificate
File Search Reports

                          Company   Search Report Dated   Prepared by  
Jurisdiction

I-1-16



--------------------------------------------------------------------------------



 



Schedule 6
to
Perfection Certificate
Copy of Financing Statements to Be Filed

I-1-17



--------------------------------------------------------------------------------



 



Schedule 7
to
Perfection Certificate
Filings/Filing Offices

                                          Applicable Security     Type of
Filings*   Entity   Document§§   Jurisdictions

 

*   UCC1 financing statement, fixture filing, mortgage, intellectual property
filing or other necessary filing.   §§   Mortgage, Security Agreement or other.

I-1-18



--------------------------------------------------------------------------------



 



Schedule 8
to
Perfection Certificate
Real Property

                                                  Owned or   Landlord/Owner if  
Description of Entity of Record   Location Address   Leased   Leased   Lease
Documents

I-1-19



--------------------------------------------------------------------------------



 



Schedule 9(a)
to
Perfection Certificate
     Attached hereto is a true copy of each termination statement filing duly
acknowledged or otherwise identified by the filing officer.

I-1-20



--------------------------------------------------------------------------------



 



Schedule 9(b)
to
Perfection Certificate
Termination Statement Filings

                                      UCC1 File   UCC1 File Debtor  
Jurisdiction   Secured Party   Type of Collateral   Date   Number

I-1-21



--------------------------------------------------------------------------------



 



Schedule 10
to
Perfection Certificate
Changes from Circumstances Described in Perfection Certificate

I-1-22



--------------------------------------------------------------------------------



 



Schedule 11
to
Perfection Certificate
Stock Ownership and Other Equity Interests
Company: ________________

                  Current Legal                 Entities Owned   Record Owner  
Certificate No.   No. Shares/Interest   Percent Pledged

I-1-23



--------------------------------------------------------------------------------



 



Schedule 12
to
Perfection Certificate
Instruments and Tangible Chattel Paper

1.   Promissory Notes:

                  Entity   Principal Amount   Date of Issuance   Interest Rate  
Maturity Date

2.   Chattel Paper:

                  Entity   Principal Amount   Date of Issuance   Interest Rate  
Maturity Date

I-1-24



--------------------------------------------------------------------------------



 



Schedule 13
to
Perfection Certificate
Advances

                                  Description and Date of         Description
and Date of           Unpaid Intercompany         Advance   From   To   Transfer
of Goods   From   To

I-1-25



--------------------------------------------------------------------------------



 



Schedule 14(a)
to
Perfection Certificate
Patents and Patent Licenses
UNITED STATES PATENTS:
Issued Patents:

          OWNER   PATENT NUMBER   DESCRIPTION

Applications:

          OWNER   APPLICATION NUMBER   DESCRIPTION

Licenses:

              LICENSEE   LICENSOR   PATENT/
APPLICATION
NUMBER   DESCRIPTION

I-1-26



--------------------------------------------------------------------------------



 



Schedule 14(a) (continued)
to
Perfection Certificate
OTHER PATENTS:
Issued Patents:

              OWNER   PATENT NUMBER   COUNTRY/STATE   DESCRIPTION

Applications:

              OWNER   APPLICATION
NUMBER   COUNTRY/STATE   DESCRIPTION

Licenses:

                              PATENT/
APPLICATION                 LICENSEE   LICENSOR   COUNTRY/STATE   NUMBER  
DESCRIPTION

I-1-27



--------------------------------------------------------------------------------



 



Schedule 14(b)
to
Perfection Certificate
Trademarks and Trademark Licenses
UNITED STATES TRADEMARKS:
Registrations:

          OWNER   REGISTRATION NUMBER   TRADEMARK

Applications:

          OWNER   APPLICATION NUMBER   TRADEMARK

Licenses:

              LICENSEE   LICENSOR   REGISTRATION/
APPLICATION
NUMBER   TRADEMARK

I-1-28



--------------------------------------------------------------------------------



 



Schedule 14(b) (continued)
to
Perfection Certificate
OTHER TRADEMARKS:
Registrations:

              OWNER   REGISTRATION
NUMBER   COUNTRY/STATE   TRADEMARK

Applications:

              OWNER   APPLICATION
NUMBER   COUNTRY/STATE   TRADEMARK

Licenses:

                              REGISTRATION/                 LICENSEE   LICENSOR
  COUNTRY/STATE   APPLICATION
NUMBER   TRADEMARK

I-1-29



--------------------------------------------------------------------------------



 



Schedule 14(c)
to
Perfection Certificate
Copyrights and Copyright Licenses
UNITED STATES COPYRIGHTS
Registrations:

          OWNER   TITLE   REGISTRATION NUMBER

Applications:

      OWNER   APPLICATION NUMBER

Licenses:

                      REGISTRATION/
APPLICATION             LICENSEE   LICENSOR   NUMBER   DESCRIPTION

I-1-30



--------------------------------------------------------------------------------



 



Schedule 14(c) (continued)
to
Perfection Certificate
OTHER COPYRIGHTS
Registrations:

              OWNER   COUNTRY STATE   TITLE   REGISTRATION NUMBER

Applications:

          OWNER   COUNTRY/STATE   APPLICATION NUMBER

Licenses:

                              REGISTRATION/                 LICENSEE   LICENSOR
  COUNTRY/STATE   APPLICATION
NUMBER   DESCRIPTION

I-1-31



--------------------------------------------------------------------------------



 



Schedule 14(d)
to
Perfection Certificate
Intellectual Property Filings

I-1-32



--------------------------------------------------------------------------------



 



Schedule 15
to
Perfection Certificate
Commercial Tort Claims

I-1-33



--------------------------------------------------------------------------------



 



Schedule 16(a)
to
Perfection Certificate
Deposit Accounts (Other Than Lockbox Accounts)

                  Owner   Bank   Account Numbers

I-1-34



--------------------------------------------------------------------------------



 



Schedule 16(b)
to
Perfection Certificate
Lockbox Accounts

                  Owner   Bank   Account Numbers

I-1-35



--------------------------------------------------------------------------------



 



Schedule 16(c)
to
Perfection Certificate
Securities Accounts and Commodity Accounts

                          Owner   Type of Account   Intermediary   Account
Numbers

I-1-36



--------------------------------------------------------------------------------



 



Schedule 17
to
Perfection Certificate
Letter of Credit Rights

I-1-37



--------------------------------------------------------------------------------



 



Schedule 18
to
Perfection Certificate
Motor Vehicles

I-1-38



--------------------------------------------------------------------------------



 



EXHIBIT I-2
PERFECTION CERTIFICATE SUPPLEMENT
     Reference is hereby made to (i) that certain Amended and Restated Security
Agreement, dated as of December 28, 2010 (the “Security Agreement”), among
BioScrip, Inc., a Delaware corporation (“Borrower”), the subsidiary guarantors
party thereto (collectively, the “Subsidiary Guarantors”) and Healthcare Finance
Group, LLC (“HFG”), as collateral agent for the benefit of the Secured Parties
(in such capacity, the “Collateral Agent”), and (ii) that certain Amended and
Restated Credit Agreement, dated as of December 28, 2010 (as amended, restated,
supplemented, waived or otherwise modified from time to time, the “Credit
Agreement”), among Borrower, the Subsidiary Guarantors, the Lenders party
thereto, the Collateral Agent, HFG, as administrative agent (in such capacity,
the “Administrative Agent”) and as collateral manager, and other entities party
thereto. Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
This Perfection Certificate Supplement is delivered pursuant to Section 5.13(b)
of the Credit Agreement.
     The undersigned1 hereby certify to the Administrative Agent and each of the
Secured Parties that, as of the date hereof, there has been no change in the
information described in the Perfection Certificate delivered on the Restatement
Date (as supplemented by any perfection certificate supplements delivered prior
to the date hereof, the “Prior Perfection Certificate”), other than as follows:
     1. Names. (a) Except as listed on Schedule 1(a) hereto, (i) Schedule 1(a)
to the Prior Perfection Certificate sets forth the exact legal name of each
Company, as such name appears in its respective certificate of incorporation or
any other organizational document; (ii) each Company is (x) the type of entity
disclosed next to its name in Schedule 1(a) to the Prior Perfection Certificate
and (y) a registered organization except to the extent disclosed in Schedule
1(a) to the Prior Perfection Certificate; and (z) Schedule 1(a) to the Prior
Perfection Certificate sets forth the organizational identification number, if
any, of each Company that is a registered organization, the Federal Taxpayer
Identification Number of each Company and the state of formation of each
Company.
     (b) Except as listed on Schedule 1(b) hereto, Schedule 1(b) to the Prior
Perfection Certificate sets forth any other corporate or organizational names
each Company has had in the past five years, together with the date of the
relevant change.
     2. Current Locations. (a) Except as listed on Schedule 2(a) hereto, the
chief executive office of each Company is located at the address set forth in
Schedule 2(a) to the Prior Perfection Certificate.
     (b) Except as listed on Schedule 2(b) hereto, Schedule 2(b) to the Prior
Perfection Certificate sets forth all locations where each Company maintains any
books or records relating to any Collateral.
     (c) Except as listed on Schedule 2(c) hereto, Schedule 2(c) to the Prior
Perfection Certificate sets forth all the other places of business of each
Company.
     (d) Except as listed on Schedule 2(d) hereto, Schedule 2(d) to the Prior
Perfection Certificate sets forth all other locations not identified on
Schedule 2(c) hereto or Schedule 2(c) to the Prior
 

1   Insert appropriate officers of the Companies.

I-2-1



--------------------------------------------------------------------------------



 



Perfection Certificate where each Company maintains any of the Collateral
consisting of inventory or equipment (whether or not in the possession of any
Company) except to the extent that the fair market value, individually or in the
aggregate, of inventory and equipment at all locations not identified on
Schedule 2(c) or Schedule 2(d) hereto and on Schedule 2(c) thereto or Schedule
2(d) thereto does not exceed $100,000.
     (e) Except as listed on Schedule 2(e) hereto, Schedule 2(e) to the Prior
Perfection Certificate sets forth the names and addresses of all persons or
entities other than each Company, such as lessees, consignees, warehousemen or
purchasers of chattel paper, which have possession or are intended to have
possession of any of the Collateral consisting of instruments, chattel paper,
inventory or equipment, except to the extent that the value, individually or in
the aggregate (with respect to a particular third party), of instruments,
chattel paper, inventory and equipment not identified on Schedule 2(e) hereto
and Schedule 2(e) thereto does not exceed $100,000.
     3. [Reserved]
     4. Extraordinary Transactions. Except for those purchases, acquisitions and
other transactions described on Schedule 4 hereto and on Schedule 4 to the Prior
Perfection Certificate, all of the Collateral has been originated by each
Company in the ordinary course of business or consists of goods which have been
acquired by such Company in the ordinary course of business from a person in the
business of selling goods of that kind.
     5. File Search Reports. Except as listed on Schedule 5 hereto, Schedule 5
to the Prior Perfection Certificate is a true and accurate summary of file
search reports from (i) the Uniform Commercial Code filing offices (x) in each
jurisdiction identified on Schedule 1(a) or Schedule 2 hereto and thereto with
respect to each legal name set forth on Schedule 1(a) and Schedule 1(b) hereto
and thereto and (y) in each jurisdiction described in Schedule 1(c) thereto, or
Schedule 4 hereto or Schedule 4 thereto relating to any of the transactions
described in Schedule (1)(c) thereto or Schedule 4 hereto or Schedule 4 thereto
with respect to each legal name of the person or entity from which each Company
purchased or otherwise acquired any of the Collateral and (ii) each filing
officer in each real estate recording office identified on Schedule 8 hereto or
Schedule 8 thereto with respect to real estate on which Collateral consisting of
fixtures is or is to be located. Except as listed on Schedule 5 hereto,
Schedule 5 to the Prior Perfection Certificate is a true copy of each financing
statement, including judgment and tax liens, bankruptcy and pending lawsuits or
other filing identified in such file search reports.
     6. UCC Filings. Except as set listed on Schedule 6 hereto, the financing
statements (duly authorized by each Company constituting the debtor therein),
including the indications of the collateral, relating to the Security Agreement
or the applicable Mortgage, are set forth in Schedule 6 to the Prior Perfection
Certificate, and are in the appropriate forms for filing in the filing offices
in the jurisdictions identified in Schedule 6 hereto and Schedule 6 thereto.
     7. Schedule of Filings. Except as listed on Schedule 7 hereto, Schedule 7
to the Prior Perfection Certificate sets forth (i) the appropriate filing
offices for the financing statements attached thereto as Schedule 5 and hereto
as Schedule 5, (ii) the appropriate filing offices for the filings described in
Schedule 13(e) thereto and Schedule 13(e) hereto and (iii) any other actions
required to create, preserve, protect and perfect the security interests in the
Collateral granted to the Collateral Agent pursuant to the Security Documents.
No other filings or actions are required to create, preserve, protect and
perfect the security interests in the Collateral granted to the Collateral Agent
pursuant to the Security Documents.

I-2-2



--------------------------------------------------------------------------------



 



     8. Real Property. Except as listed on Schedule 8 hereto, Schedule 8 to the
Prior Perfection Certificate sets forth all real property owned or leased by
each Company.
     9. Termination Statements. Except as listed on Schedule 9(a) hereto,
Schedule 9(a) to the Prior Perfection Certificate sets forth the duly authorized
termination statements in the appropriate form for filing in each applicable
jurisdiction identified in Schedule 9(b) hereto and Schedule 9(b) thereto with
respect to each Lien described therein.
     10. No Change. The undersigned knows of no anticipated change in any of the
circumstances or with respect to any of the matters contemplated in Sections 1
through 9 and Sections 11 through 18 hereto except as set forth on Schedule 10
hereto.
     11. Stock Ownership and other Equity Interests. Except as listed on
Schedule 11 hereto, Schedule 11 to the Prior Perfection Certificate sets forth
(i) all the issued and outstanding stock, partnership interests, limited
liability company membership interests or other Equity Interests of each Company
and the record and beneficial owners of such stock, partnership interests,
membership interests or other Equity Interests and (ii) each equity investment
of each Company that represents 50% or less of the equity of the entity in which
such investment was made, except to the extent such equity investment is held in
a Securities Account (as defined in the Security Agreement) set forth on
Schedule 16(b) hereto or on Schedule 16(b) to the Prior Perfection Certificate.
     12. Instruments and Tangible Chattel Paper. Except as listed on Schedule 12
hereto, Schedule 12 to the Prior Perfection Certificate sets forth all
promissory notes, instruments (other than checks to be deposited in the ordinary
course of business), tangible chattel paper, electronic chattel paper and other
evidence of indebtedness held by each Company as of the date hereof, including
all intercompany notes between or among any two or more Companies, except to the
extent that the amount, individually or in the aggregate, of the items not
identified on Schedule 12 hereto and Schedule 12 thereto does not exceed
$100,000.
     13. Advances. Except as listed on Schedule 13 hereto, Schedule 13 to the
Prior Perfection Certificate sets forth (i) the principal balance (on a
Company-by-Company basis) of all advances made by any Company to any other
Company as of the date hereof (other than those identified on Schedule 12 hereto
or Schedule 12 thereto), which advances will be on and after the date hereof
evidenced by the Intercompany Note pledged to the Collateral Agent under the
Security Agreement and (ii) all unpaid intercompany transfers of goods sold and
delivered by or to any Company as of the date hereof.
     14. Intellectual Property. (a) Patents. Except as listed on Schedule 14(a)
hereto, Schedule 14(a) to the Prior Perfection Certificate sets forth all of
each Company’s Patents issued from, and Patent Applications pending in, the
United States Patent and Trademark Office (“USPTO”); Patent Licenses recorded in
the USPTO; all other Patents issued from, or Patent Applications pending in, all
patent-granting authorities; all other Patent Licenses, recorded or unrecorded;
and including, with respect to each of the foregoing Patents and Patent
Applications, the name of the owner and the number of each such Patent or Patent
Application. For purposes of this Section 14(a), the terms Patent, Patent
Application, and Patent License shall have the meanings given to them in the
Security Agreement.
     (b) Trademarks. Except as listed on Schedule 14(b) hereto, Schedule 14(b)
to the Prior Perfection Certificate sets forth all of each Company’s Trademarks
registered with, and Trademark Applications pending in, the USPTO; Trademark
Licenses recorded in the USPTO; all other Trademarks registered with, or
Trademark Applications pending in, an authority other than the USPTO; all
unregistered Trademarks; all other Trademark Licenses, recorded or unrecorded;
and including, with

I-2-3



--------------------------------------------------------------------------------



 



respect to each of the foregoing registered Trademarks and Trademark
Applications, the name of the owner and the number of each such registered
Trademark or Trademark Application. For purposes of this Section 14(b), the
terms Trademark, Trademark Application, and Trademark License shall have the
meanings given to them in the Security Agreement.
     (c) Copyrights. Except as listed on Schedule 14(c) hereto, Schedule 14(c)
to the Prior Perfection Certificate sets forth all of each Company’s Copyrights
registered with, and Copyright Applications pending in, the United States
Copyright Office (“USCO”); Copyright Licenses recorded in the USCO; and all
other registered or unregistered Copyrights, pending Copyright Applications, and
recorded or unrecorded Copyright Licenses, including, with respect to each
registered Copyright and Copyright Application, the name of the owner and the
number of each such registered Copyright or Copyright Application. For purposes
of this Section 14(c), the terms Copyright, Copyright Application, and Copyright
License shall have the meanings given to them in the Security Agreement.
     (d) Except as listed on Schedule 14(d) hereto, attached to the Prior
Perfection Certificate as Schedule 14(c) in proper form for filing with the
USPTO and the USCO are (together with the financing statements attached as
Schedule 6 hereto and Schedule 6 thereto) the filings necessary to preserve,
protect and perfect the security interests in the Trademarks, Trademark
Licenses, Patents, Patent Licenses, Copyrights and Copyright Licenses set forth
on Schedules 14(a), (b) and (c) hereto and Schedules 14(a), (b) and (c) thereto,
including duly signed copies of each of the Patent Security Agreement, Trademark
Security Agreement and the Copyright Security Agreement, as applicable. For
purposes of this Section 14(d), the terms Trademarks, Trademark Licenses,
Patents, Patent Licenses, Copyrights, Copyright Licenses, Patent Security
Agreement, Trademark Security Agreement and Copyright Security Agreement shall
have the meanings given to them in the Security Agreement.
     15. Commercial Tort Claims. Except as listed on Schedule 15 hereto,
Schedule 15 to the Prior Perfection Certificate sets forth all Commercial Tort
Claims (as defined in the Security Agreement) held by each Company, including a
brief description thereof, which have a value reasonably believed by the
Companies to be, individually or in the aggregate, in excess of $25,000.
     16. Deposit Accounts, Securities Accounts and Commodity Accounts. Except as
listed on Schedule 16(a) hereto, Schedule 16(a) to the Prior Perfection
Certificate sets forth all Deposit Accounts (as defined in the Security
Agreement) maintained by each Company, including the name of each institution
where each such account is held, the name of each such account and the name of
each entity that holds each account, except to the extent that the amount of the
funds, individually or in the aggregate (with respect to any Financial
Institution), held in all such accounts not identified on Schedule 16(a) hereto
and Schedule 16(a) thereto does not exceed $100,000. Except as listed on
Schedule 16(b) hereto, Schedule 16(b) to the Prior Perfection Certificate sets
forth all Lockbox Accounts (as defined in the Security Agreement) maintained by
each Company, including the name of each institution where each such account is
held, the name of each such account and the name of each entity that holds each
account. Except as listed on Schedule 16(c) hereto, Schedule 16(c) to the Prior
Perfection Certificate sets forth all Securities Accounts and Commodity Accounts
(as defined in the Security Agreement) maintained by each Company, including the
name of each institution where each such account is held, the name of each such
account and the name of each entity that holds each account, except to the
extent that the fair market value and/or amount, as the case may be,
individually or in the aggregate, of the financial assets and/or commodity
contracts, as the case may be, held in all such accounts not identified on
Schedule 16(c) hereto and Schedule 16(c) to the Prior Perfection Certificate
does not exceed $100,000.
     17. Letter-of-Credit Rights. Except as listed on Schedule 17 hereto,
Schedule 17 to the Perfection Certificate sets forth all Letters of Credit
issued in favor of each Company, as beneficiary

I-2-4



--------------------------------------------------------------------------------



 



thereunder, except to the extent that the face amount, individually or in the
aggregate, of all Letters of Credit not identified on Schedule 17 hereto does
not exceed $100,000.
     18. Motor Vehicles. Except as listed on Schedule 18 hereto, Schedule 18 to
the Prior Perfection Certificate sets forth all motor vehicles (covered by
certificates of title or ownership) valued at over $1,500,000 and owned by each
Company, and the owner and approximate value of such motor vehicles.
     Each Company hereby authorizes the Collateral Agent to file financing or
continuation statements, and amendments thereto, in all jurisdictions and with
all filing offices as the Collateral Agent may determine, in its sole
discretion, are necessary or advisable to perfect the security interests granted
or to be granted to the Collateral Agent under the Security Agreement. Such
financing statements may describe the collateral in the same manner as described
in the Security Agreement or may contain an indication or description of
collateral that describes such property in any other manner as the Collateral
Agent may determine, in its sole discretion, is necessary, advisable or prudent
to ensure the perfection of the security interest in the collateral granted to
the Collateral Agent, including, without limitation, describing such property as
“all assets” or “all personal property.”
Dated: [___________]
[The remainder of this page has been intentionally left blank]

I-2-5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned executes this Perfection
Certificate Supplement as of the date first above written.

            [________________________]
      By:           Name:           Title:           [________________________]
      By:           Name:           Title:           [________________________]
      By:           Name:           Title:      

I-2-6



--------------------------------------------------------------------------------



 



         

Schedule 1(a)
To
Perfection Certificate Supplement
Legal Names, Etc.

                              Registered       Federal Taxpayer            
Organization   Organizational   Identification     Legal Name   Type of Entity  
(Yes/No)   Number*   Number   State of Formation                      

 

*   If none, so state.

I-2-7



--------------------------------------------------------------------------------



 



Schedule 1(b)
To
Perfection Certificate Supplement
Prior Organizational Names

          Company   Prior Name   Date of Change          

I-2-8



--------------------------------------------------------------------------------



 



Schedule 2(a)
To
Perfection Certificate Supplement
Chief Executive Offices

              Company   Address   County   State              

I-2-9



--------------------------------------------------------------------------------



 



Schedule 2(b)
To
Perfection Certificate Supplement
Location of Books and Records

              Company   Address   County   State              

I-2-10



--------------------------------------------------------------------------------



 



Schedule 2(c)
To
Perfection Certificate Supplement
Other Places of Business

              Company   Address   County   State              

I-2-11



--------------------------------------------------------------------------------



 



Schedule 2(d)
To
Perfection Certificate Supplement
Additional Locations of Equipment and Inventory

              Company   Address   County   State              

I-2-12



--------------------------------------------------------------------------------



 



Schedule 2(e)
To
Perfection Certificate Supplement
Locations of Collateral in Possession of Persons Other Than Companies

                      Name of Entity in                 Possession of          
      Collateral/Capacity   Address/Location of         Company   of such Entity
  Collateral   County   State                  

I-2-13



--------------------------------------------------------------------------------



 



Schedule 4
To
Perfection Certificate Supplement
Transactions Other Than in the Ordinary Course of Business

              Description of Transaction     Company   Including Parties Thereto
  Date of Transaction

I-2-14



--------------------------------------------------------------------------------



 



Schedule 5
To
Perfection Certificate Supplement
File Search Reports

              Company   Search Report Dated   Prepared by   Jurisdiction

I-2-15



--------------------------------------------------------------------------------



 



Schedule 6
To
Perfection Certificate Supplement
Copy of Financing Statements To Be Filed

I-2-16



--------------------------------------------------------------------------------



 



Schedule 7
To
Perfection Certificate Supplement
Filings/Filing Offices

                      Applicable Security     Type of Filings*   Entity  
Document***   Jurisdictions              

 

*   UCC1 financing statement, fixture filing, mortgage, intellectual property
filing or other necessary filing.   ***   Mortgage, Security Agreement or other.

I-2-17



--------------------------------------------------------------------------------



 



Schedule 8
To
Perfection Certificate Supplement
Real Property

                          Owned or   Landlord/Owner if   Description of Entity
of Record   Location Address   Leased   Leased   Lease Documents                
 

I-2-18



--------------------------------------------------------------------------------



 



Schedule 9(a)
To
Perfection Certificate Supplement
     Attached hereto is a true copy of each termination statement filing duly
acknowledged or otherwise identified by the filing officer.

I-2-19



--------------------------------------------------------------------------------



 



Schedule 9(b)
To
Perfection Certificate Supplement
Termination Statement Filings

                                                                          UCC1
File   UCC1 File Debtor   Jurisdiction   Secured Party   Type of Collateral  
Date   Number

I-2-20



--------------------------------------------------------------------------------



 



Schedule 10
To
Perfection Certificate Supplement
Changes from Circumstances Described in Prior Perfection Certificate

I-2-21



--------------------------------------------------------------------------------



 



Schedule 11
To
Perfection Certificate Supplement
Stock Ownership and Other Equity Interests
Company: ________________

                  Current Legal                 Entities Owned   Record Owner  
Certificate No.   No. Shares/Interest   Percent Pledged                  

I-2-22



--------------------------------------------------------------------------------



 



Schedule 12
To
Perfection Certificate Supplement
Instruments and Tangible Chattel Paper
1. Promissory Notes:

                  Entity   Principal Amount   Date of Issuance   Interest Rate  
Maturity Date                  

2. Chattel Paper:

I-2-23



--------------------------------------------------------------------------------



 



Schedule 13
To
Perfection Certificate Supplement
Advances

                                  Description and Date of         Description  
        Unpaid Intercompany         and Date of Advance   From   To   Transfer
of Goods   From   To                      

I-2-24



--------------------------------------------------------------------------------



 



Schedule 14(a)
To
Perfection Certificate Supplement
Patents and Patent Licenses
UNITED STATES PATENTS:
Issued Patents:

          OWNER   PATENT NUMBER   DESCRIPTION          

Applications:

          OWNER   APPLICATION NUMBER   DESCRIPTION          

Licenses:

              LICENSEE   LICENSOR   PATENT/ APPLICATION NUMBER   DESCRIPTION    
         

I-2-25



--------------------------------------------------------------------------------



 



Schedule 14(a) (continued)
To
Perfection Certificate Supplement
OTHER PATENTS:
Issued Patents:

                          OWNER   PATENT NUMBER   COUNTRY/STATE   DESCRIPTION

Applications:

                  APPLICATION         OWNER   NUMBER   COUNTRY/STATE  
DESCRIPTION              

Licenses:

                              PATENT/                 APPLICATION     LICENSEE  
LICENSOR   COUNTRY/STATE   NUMBER   DESCRIPTION

I-2-26



--------------------------------------------------------------------------------



 



Schedule 14(b)
To
Perfection Certificate Supplement
Trademarks and Trademark Licenses
UNITED STATES TRADEMARKS:
Registrations:

          OWNER   REGISTRATION NUMBER   TRADEMARK          

Applications:

          OWNER   APPLICATION NUMBER   TRADEMARK          

Licenses:

                      REGISTRATION/             APPLICATION     LICENSEE  
LICENSOR   NUMBER   TRADEMARK              

I-2-27



--------------------------------------------------------------------------------



 



Schedule 14(b) (continued)
To
Perfection Certificate Supplement
OTHER TRADEMARKS:
Registrations:

                  REGISTRATION         OWNER   NUMBER   COUNTRY/STATE  
TRADEMARK              

Applications:

                  APPLICATION         OWNER   NUMBER   COUNTRY/STATE   TRADEMARK
             

Licenses:

                              REGISTRATION/                 APPLICATION    
LICENSEE   LICENSOR   COUNTRY/STATE   NUMBER   TRADEMARK                  

I-2-28



--------------------------------------------------------------------------------



 



Schedule 14(c)
To
Perfection Certificate Supplement
Copyrights and Copyright Licenses
UNITED STATES COPYRIGHTS
Registrations:

          OWNER   TITLE   REGISTRATION NUMBER          

Applications:

      OWNER   APPLICATION NUMBER      

Licenses:

                      REGISTRATION/             APPLICATION     LICENSEE  
LICENSOR   NUMBER   DESCRIPTION              

I-2-29



--------------------------------------------------------------------------------



 



Schedule 14(c) (continued)
To
Perfection Certificate Supplement
OTHER COPYRIGHTS
Registrations:

              OWNER   COUNTRY STATE   TITLE   REGISTRATION NUMBER              

Applications:

          OWNER   COUNTRY/STATE   APPLICATION NUMBER          

Licenses:

                              REGISTRATION/                 APPLICATION    
LICENSEE   LICENSOR   COUNTRY/STATE   NUMBER   DESCRIPTION                  

I-2-30



--------------------------------------------------------------------------------



 



Schedule 14(d)
To
Perfection Certificate Supplement
Intellectual Property Filings

I-2-31



--------------------------------------------------------------------------------



 



Schedule 15
To
Perfection Certificate Supplement
Commercial Tort Claims

I-2-32



--------------------------------------------------------------------------------



 



Schedule 16(a)
To
Perfection Certificate Supplement
Deposit Accounts (Other Than Lockbox Accounts)

          OWNER   BANK   ACCOUNT NUMBERS          

I-2-33



--------------------------------------------------------------------------------



 



Schedule 16(b)
To
Perfection Certificate Supplement
Lockbox Accounts

          OWNER   BANK   ACCOUNT NUMBERS          

I-2-34



--------------------------------------------------------------------------------



 



Schedule 16(c)
To
Perfection Certificate Supplement
Securities Accounts and Commodity Accounts

              OWNER   TYPE OF ACCOUNT   INTERMEDIARY   ACCOUNT NUMBERS          
   

I-2-35



--------------------------------------------------------------------------------



 



Schedule 17
To
Perfection Certificate Supplement
Letter of Credit Rights

I-2-36



--------------------------------------------------------------------------------



 



Schedule 18
To
Perfection Certificate Supplement
Motor Vehicles

I-2-37



--------------------------------------------------------------------------------



 



EXHIBIT J
[Form of Security Agreement — see document [__________]]

J-1



--------------------------------------------------------------------------------



 



EXHIBIT K
[Form of]
NON-BANK CERTIFICATE
     Reference is made to the Amended and Restated Credit Agreement, dated as of
December 28, 2010 (as amended, restated, supplemented, waived or otherwise
modified from time to time, the “Credit Agreement”), among BioScrip, Inc., a
Delaware corporation, the Subsidiary Guarantors, the Lenders, Healthcare Finance
Group, LLC, as administrative agent, as collateral agent for the Secured
Parties, and as collateral manager, and other entities party thereto.
Capitalized terms used but not defined herein shall have the meaning assigned to
such terms in the Credit Agreement.
     Pursuant to Section 2.15(e) of the Credit Agreement, the undersigned is not
a bank (as such term is used in Section 881(c)(3)(A), of the Internal Revenue
Code of 1986, as amended).

            [NAME OF LENDER]
      By:           Name:           Title:           [ADDRESS]      

Dated:________________________, 20___

K-1



--------------------------------------------------------------------------------



 



EXHIBIT L
[Intentionally Omitted.]

L-1



--------------------------------------------------------------------------------



 



EXHIBIT M
[Form of]
SUPPLIER INTERCREDITOR AGREEMENT
     This INTERCREDITOR AGREEMENT, dated as of [_________] (this “Agreement”),
is between Healthcare Finance Group, LLC, as agent for the First Priority
Secured Parties (as defined below) (in such capacity, the “First Priority
Agent”), and [_________], a [Delaware] corporation (“Supplier”).
PRELIMINARY STATEMENT
     Reference is made to (a) the Amended and Restated Credit Agreement, dated
as of December 28, 2010 (as amended, supplemented or otherwise modified from
time to time in accordance with the terms thereof, the “First Priority Debt
Agreement”), among BioScrip, Inc., a Delaware corporation (the “Company”), the
lenders from time to time party thereto (the “First Priority Creditors”), the
subsidiary guarantors of the Company from time to time party thereto, Healthcare
Finance Group, LLC, as administrative agent for the First Priority Creditors, as
collateral agent for the First Priority Secured Parties and as collateral
manager, and other entities party thereto, (b) the Amended and Restated Security
Agreement, dated as of December 28, 2010 (as amended, supplemented or otherwise
modified from time to time in accordance with the terms thereof, the “First
Priority Security Agreement”), among the Company, the subsidiaries of the
Company from time to time party thereto, and the First Priority Agent, (c) the
other Loan Documents as defined, and referred to, in the First Priority Debt
Agreement, and (d) [insert description of supplier agreements] (as amended,
supplemented or otherwise modified from time to time in accordance with the
terms hereof, the “Prime Vendor Agreement”), between by Supplier and the Company
and certain subsidiaries of the Company.
RECITALS
     A. Pursuant to the Prime Vendor Agreement, the Grantors (as hereinafter
defined) granted Supplier a lien in all of their existing and future inventory
and accounts and proceeds thereof (including insurance proceeds).
     B. The First Priority Creditors have agreed to make loans and other
extensions of credit to the Company pursuant to the First Priority Debt
Agreement (in an aggregate committed principal amount, as of the Restatement
Date, of $150,000,000, subject to the terms and conditions contained therein and
in the other Loan Documents) on the condition, among others, that the First
Priority Claims (such term and each other capitalized term used but not defined
in the preliminary statement or these recitals having the meaning given it in
Article I) shall be secured by first priority Liens on, and security interests
in, substantially all of the assets of the Company (including the Collateral),
and that the priority of the Liens securing the First Priority Claims be senior
and prior to the Liens securing the Second Priority Claims.
     C. Supplier has agreed to the subordination of Liens securing the Company’s
obligations under the Second Priority Financing Documents to the Liens securing
the First Priority Claims, upon the terms and subject to the conditions set
forth in this Agreement.
     D. The First Priority Debt Agreement requires, among other things, that the
First Priority Collateral Agent and Supplier set forth in this Agreement, among
other things, their respective rights, obligations and remedies with respect to
the Collateral.

 



--------------------------------------------------------------------------------



 



     Accordingly, the parties hereto agree as follows:
ARTICLE I
Definitions
          SECTION 1.01. Certain Defined Terms. Capitalized terms used in this
Agreement and not otherwise defined herein shall, except to the extent the
context otherwise requires, have the meanings set forth in the First Priority
Debt Agreement (as in effect on the date hereof) or the First Priority Security
Agreement (as in effect on the date hereof), as applicable.
          SECTION 1.02. Other Defined Terms. As used in this Agreement, the
following terms shall have the meanings specified below:
     “Agreement” shall have the meaning assigned to such term in the preamble
hereto.
     “Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereinafter in effect, or any successor statute.
     “Bankruptcy Law” shall mean the Bankruptcy Code and any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law.
     “Collateral” shall mean, collectively, all Second Priority Collateral that
is (or purports to be or, pursuant to the terms hereof or any of the First
Priority Debt Documents, is required to be) part of the First Priority
Collateral.
     “Company” shall have the meaning assigned to such term in the preliminary
statement to this Agreement.
     “Debt Documents” shall mean the First Priority Debt Documents and the
Second Priority Financing Documents.
     “DIP Financing” shall have the meaning assigned to such term in
Section 5.01(a).
     “DIP Financing Liens” shall have the meaning assigned to such term in
Section 5.01(a).
     “Discharge of First Priority Claims” shall mean, subject to Sections 6.01
and 6.02, (a) payment in full in cash of the principal of and interest
(including interest accruing during the pendency of any Insolvency or
Liquidation Proceeding, regardless of whether allowed or allowable in such
Insolvency or Liquidation Proceeding) and premium, if any, on all Indebtedness
outstanding under the First Priority Debt Documents to the extent constituting
First Priority Claims, (b) payment in full in cash of all other First Priority
Claims that are due and payable or otherwise accrued and owing at or prior to
the time such principal and interest are paid, (c) cancellation of or the entry
into collateralization arrangements satisfactory to the First Priority Agent and
the Issuing Bank with respect to all Letters of Credit issued and outstanding
under the First Priority Debt Agreement, and (d) the termination or expiration
of all commitments to lend and all obligations to issue or extend Letters of
Credit under the First Priority Debt Agreement; provided, further, that, with
respect to each First Priority Creditor’s First Priority Claims, the acceptance
by such First Priority (in its absolute discretion) of non-cash consideration in
exchange for its First Priority Claims (or applicable specified portion
thereof), coupled with a written acknowledgment of discharge in form and
substance satisfactory to such First Priority

2



--------------------------------------------------------------------------------



 



Creditor, shall also constitute, subject to Section 6.02, a Discharge of First
Priority Claims only with respect to such exchanged First Priority Claims
relating to such First Priority Creditor.
     “Discharge of Second Priority Claims” shall mean, subject to Section 6.02,
payment in full in cash of all Indebtedness outstanding under the Second
Priority Financing Documents to the extent constituting Second Priority Claims
and the termination of all Second Priority Financing Documents.
     “Disposition” shall mean any sale, lease, exchange, transfer or other
disposition. “Dispose” shall have a correlative meaning.
     “First Priority Agent” shall have the meaning assigned to such term in the
preamble to this Agreement.
     “First Priority Claims” shall mean (i) the due and punctual payment of
(A) the principal of and interest (including interest accruing during the
pendency of any Insolvency or Liquidation Proceeding, regardless of whether
allowed or allowable in such proceeding) on the loans and other advances
outstanding under the First Priority Debt Agreement, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise, (B) each
payment required to be made by the Company under the First Priority Debt
Agreement in respect of any Letter of Credit, including payments in respect of
reimbursement of disbursements, interest thereon and obligations to provide cash
collateral, and (C) all other monetary obligations of the Company to any of the
First Priority Secured Parties under the First Priority Debt Agreement and each
of the other First Priority Debt Documents, including fees (including any early
termination or prepayment fees), costs, expenses (including fees and expenses of
counsel) and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
Insolvency or Liquidation Proceeding, regardless of whether allowed or allowable
in such proceeding), (ii) the due and punctual performance of all other
obligations of the Company under or pursuant to the First Priority Debt
Agreement and each of the other First Priority Debt Documents, and (iii) the due
and punctual payment and performance of all the obligations of each other
Grantor under or pursuant to the First Priority Debt Agreement and each of the
other First Priority Debt Documents.
     “First Priority Collateral” shall mean, collectively, all “Collateral”, as
defined in each of the First Priority Debt Agreement and/or in any other First
Priority Debt Document, including all property of any Grantor now or at any time
hereafter subject to Liens securing any First Priority Claims.
     “First Priority Creditors” shall have the meaning assigned to such term in
the preliminary statement of this Agreement.
     “First Priority Debt Agreement” shall have the meaning assigned to such
term in the preliminary statement of this Agreement.
     “First Priority Debt Documents” shall mean the “Loan Documents” as defined
in the First Priority Debt Agreement.
     “First Priority Liens” shall mean all Liens on the First Priority
Collateral securing the First Priority Claims, whether created under the First
Priority Security Documents or acquired by possession, statute (including any
judgment lien), operation of law, subrogation or otherwise.

3



--------------------------------------------------------------------------------



 



     “First Priority Secured Parties” shall mean, at any time, (a) the First
Priority Creditors, (b) the First Priority Agent, (d) the Issuing Bank, (e) each
other Person to whom any of the First Priority Claims is owed (including any
Affiliate of a First Priority Creditor to whom any First Priority Claims of the
type described in clause (b) of the definition thereof is owed) and (f) the
successors and assigns of each of the foregoing.
     “First Priority Security Agreement” shall have the meaning assigned to such
term in the preliminary statement of this Agreement.
     “First Priority Security Documents” shall mean the First Priority Debt
Agreement, the First Priority Security Agreement and any other agreement,
document or instrument pursuant to which a Lien is granted by any Grantor to
secure any First Priority Claims or under which rights or remedies with respect
to any such Lien are governed.
     “Grantors” shall mean the Company and each of its Subsidiaries that shall
have created or purported to create any First Priority Lien or Second Priority
Lien on all or any part of its assets to secure any First Priority Claims or any
Second Priority Claims, and each other Person that shall have created or
purported to create any First Priority Lien or Second Priority Lien on all or
any part of its assets to secure any First Priority Claims or any Second
Priority Claims.
     “Guarantors” shall mean, collectively, each Grantor that has guaranteed, or
that may from time to time hereafter guarantee, the First Priority Claims or the
Second Priority Claims, whether by executing and delivering the First Priority
Debt Agreement, the First Priority Security Agreement, the Second Priority
Financing Agreement and a supplement thereto or otherwise.
     “Indebtedness” shall mean and includes all obligations that constitute
“Indebtedness” as defined in the First Priority Debt Agreement.
     “Insolvency or Liquidation Proceeding” shall mean (a) any voluntary or
involuntary proceeding under the Bankruptcy Code or any other Bankruptcy Law
with respect to any Grantor, (b) any voluntary or involuntary appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
any Grantor or for a substantial part of the property or assets of any Grantor,
(c) any voluntary or involuntary winding-up or liquidation of any Grantor, or
(d) a general assignment for the benefit of creditors by any Grantor.
     “Issuing Bank” shall mean the “Issuing Lender” as defined in the First
Priority Debt Agreement.
     “Letter of Credit” shall mean a “Letter of Credit” as defined in the First
Priority Debt Agreement.
     “Lien” shall mean, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third Person with respect to such
securities.
     “Liquidation Sale” shall mean a so-called bulk sale, liquidation sale or
“going out of business sale” conducted either by any Secured Party or a Grantor
in respect to all or a substantial portion of such Grantor’s Collateral
following the occurrence and during the continuance of a

4



--------------------------------------------------------------------------------



 



Default or an Event of Default under, and as defined in, either the First
Priority Debt Documents or Second Priority Financing Documents.
     “New First Priority Agent” shall have the meaning assigned to such term in
Section 6.01.
     “New First Priority Claims” shall have the meaning assigned to such term in
Section 6.01.
     “New First Priority Debt Documents” shall have the meaning assigned to such
term in Section 6.01.
     “Pledged or Controlled Collateral” shall have the meaning assigned to such
term in Section 6.04.
     “Prime Vendor Agreement” shall have the meaning assigned to such term in
the preliminary statement of this Agreement.
     “Refinance” shall mean, in respect of any Indebtedness, to refinance,
extend, renew, restructure (including by the amendment and restatement of any
instrument or agreement evidencing such Indebtedness) or replace or to issue
other Indebtedness in exchange or replacement for, such Indebtedness, in whole
or in part. “Refinanced” and “Refinancing” shall have correlative meanings.
     “Refinancing Notice” shall have the meaning assigned to such term in
Section 6.01.
     “Release” shall have the meaning assigned to such term in Section 3.04.
     “Second Priority Financing Documents” shall mean the Prime Vendor Agreement
and any other agreement, instrument, certificate or other document pursuant to
which any Grantor grants (or purports to grant) a security interest in or a Lien
on any property of any Grantor now or at any time hereafter.
     “Second Priority Claims” shall mean all Indebtedness of the Grantors under
the Second Priority Financing Documents.
     “Second Priority Collateral” shall mean, collectively, all “Collateral”, as
defined in the Prime Vendor Agreement, including all property of any Grantor now
or at any time hereafter subject to Liens securing any Second Priority Claims;
provided, that as of the date hereof, the “Second Priority Collateral” shall,
exclusively, be comprised of all assets of Grantors described in Recital A of
this Agreement, wherever located, now owned or hereafter acquired or arising.
     “Second Priority Creditors” shall mean [Supplier], [___] and its successors
and assigns.
     “Second Priority Liens” shall mean all Liens on the Second Priority
Collateral securing the Second Priority Claims created under the Second Priority
Financing Documents or acquired by assignment, and shall not include any
judgment Liens acquired through the exercise by Supplier of any rights or
remedies as an unsecured creditor (except to the extent, and only to the extent,
that such judgment Liens relate to, or are applicable to, the Second Priority
Collateral).

5



--------------------------------------------------------------------------------



 



     “Second Priority Permitted Actions” shall have the meaning assigned to such
term in Section 3.01(a).
     “Second Priority Secured Parties” shall mean, at any time, (a) the Second
Priority Creditors, (b) each other Subsidiary or Affiliate of any Second
Priority Creditor to whom any of the Second Priority Claims (including
indemnification obligations) is owed and (c) the successor and assigns of each
of the foregoing.
     “Secured Parties” shall mean, as the context may require, the First
Priority Secured Parties and/or the Second Priority Secured Parties.
     “Standstill Period” shall have the meaning assigned to such term in
Section 3.02(a).
     “Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code
(or any similar or equivalent legislation) as in effect from time to time in any
applicable jurisdiction.
          SECTION 1.03. Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified, (b) any reference herein (i) to
any Person shall be construed to include such Person’s successors and assigns
and (ii) to the Company or any other Grantor shall be construed to include the
Company or such Grantor as debtor and debtor-in-possession and any receiver or
trustee for the Company or any other Grantor, as the case may be, in any
Insolvency or Liquidation Proceeding or Liquidation Sale, (c) the word
“remedies” shall be construed to refer to all remedies (whether at law, equity
or otherwise, including under contract (including netting, set-off or similar
remedies)), statute or regulation or otherwise, (d) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(e) all references herein to Articles or Sections shall be construed to refer to
Articles or Sections of this Agreement and (f) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
ARTICLE II
Lien Priorities
          SECTION 2.01. Relative Priorities. Notwithstanding the date, manner or
order of grant, attachment or perfection of any Second Priority Lien and any
First Priority Lien, and notwithstanding any provision of the UCC or any other
applicable law or the provisions of any First Priority Debt Agreement, First
Priority Security Agreement or Second Priority Financing Agreement or any other
circumstance whatsoever, the parties hereby agree that so long as the Discharge
of First Priority Claims has not occurred, (i) any First Priority Lien (to the
extent perfected) on any Collateral now or hereafter held by or for the benefit
of any First Priority Secured Party shall be senior in right, priority,
operation, effect and all other respects to any and all Second Priority Liens on
any Collateral, and (ii) any Second Priority Lien on any Collateral now or
hereafter held by or for the benefit of any Second Priority Secured Party shall
be junior

6



--------------------------------------------------------------------------------



 



and subordinate in right, priority, operation, effect and all other respects to
any and all First Priority Liens (to the extent perfected) on any Collateral,
and the First Priority Liens (to the extent perfected) on any Collateral shall
be and remain senior in right, priority, operation, effect and all other
respects to any Second Priority Liens on any Collateral for all purposes,
whether or not any First Priority Liens on any Collateral are subordinated in
any respect to any other Lien held by any Person (other than the Second Priority
Secured Parties) securing any other obligation of the Company, any other Grantor
or any other Person; provided, however, for the avoidance of doubt, nothing
herein contained shall be deemed a subordination in right of payment of the
Second Priority Claims to the First Priority Claims.
          SECTION 2.02. Prohibition on Contesting Liens. Supplier, for itself
and on behalf of the other Second Priority Secured Parties, hereby agrees that
it will not, and hereby waives any right to, contest or support any other Person
in contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the priority, validity or enforceability of any First Priority
Lien. First Priority Agent, for itself and on behalf of the other First Priority
Secured Parties, hereby agrees that it will not, and hereby waives any right to,
contest, or support any other Person in contesting, in any proceeding (including
any Insolvency or Liquidation Proceeding) the priority (subject to the terms
hereof governing relative priorities) validity or enforceability of any Second
Priority Lien.
          SECTION 2.03. Common Collateral. The parties hereto acknowledge and
agree that it is their intention that the Second Priority Collateral be included
within the First Priority Collateral and that, without limiting the foregoing,
no portion of the Second Priority Collateral shall not be a part of the First
Priority Collateral. In furtherance of the foregoing, the parties hereto agree
to cooperate in good faith in order to determine, upon any reasonable request by
the First Priority Agent or Supplier, the specific assets included in the First
Priority Collateral and the Second Priority Collateral, the steps taken to
perfect the First Priority Liens and the Second Priority Liens thereon and the
identity of the respective parties obligated under the First Priority Debt
Documents and the Second Priority Financing Documents in respect of the First
Priority Claims and the Second Priority Claims, respectively and, to the extent
that any portion of the Second Priority Collateral is not included within the
First Priority Collateral at any time, without limiting any other right or
remedy available to the First Priority Agent or the other First Priority Secured
Parties, Supplier, for itself and on behalf of the other Second Priority Secured
Parties, agrees that any amounts received by or distributed to any Second
Priority Secured Party pursuant to or as a result of any Lien in such Second
Priority Collateral shall be subject to Section 4.02. In addition, in
furtherance of the foregoing, without the prior written consent of the First
Security Priority Agent, no Second Priority Financing Document may be amended,
supplemented or otherwise modified, or entered into, to the extent such
amendment, supplement or modification, or the terms of such new Second Priority
Financing Document, would (i) contravene the provisions of this Agreement or
(ii) increase, expand or otherwise add to the Second Priority Collateral.
ARTICLE III
Enforcement of Rights; Matters Relating to Collateral
          SECTION 3.01. Exercise of Rights and Remedies. (a) So long as the
Discharge of First Priority Claims has not occurred, whether or not any
Insolvency or Liquidation Proceeding or Liquidation Sale has been commenced, the
First Priority Agent and the other First Priority Secured Parties shall have the
exclusive right to enforce rights and exercise remedies

7



--------------------------------------------------------------------------------



 



with respect to the Collateral (including making determinations regarding the
release, Disposition or restrictions with respect to the Collateral), or to
commence or seek to commence any action or proceeding with respect to such
rights or remedies (including any foreclosure action or proceeding or any
Insolvency or Liquidation Proceeding or Liquidation Sale), in each case, without
any consultation with or the consent of any Second Priority Secured Party except
as required pursuant to applicable law; provided that, notwithstanding the
foregoing, (i) in any Insolvency or Liquidation Proceeding, the Second Priority
Secured Parties may file a proof of claim or statement of interest with respect
to the Second Priority Claims; (ii) the Second Priority Secured Parties may take
any action to preserve or protect the validity and enforceability of the Second
Priority Liens, provided that no such action is, or could reasonably be expected
to be, (A) materially adverse to the First Priority Liens or the rights of the
First Priority Secured Parties as secured creditors or any other First Priority
Secured Party to exercise remedies as secured creditors in respect thereof or
(B) otherwise inconsistent with the terms of this Agreement, including the
automatic release of Second Priority Liens provided in Section 3.04; (iii) the
Second Priority Secured Parties may file any responsive or defensive pleadings
in opposition to any motion, claim, adversary proceeding or other pleading made
by any Person objecting to or otherwise seeking the disallowance of the claims
of the Second Priority Secured Parties, including any claims secured by the
Collateral or otherwise make any agreements or file any motions pertaining to
the Second Priority Claims, in each case, to the extent not inconsistent with
the terms of this Agreement; (iv) the Second Priority Secured Parties may
exercise rights and remedies as unsecured creditors, as provided in
Section 3.03(a); and (v) subject to Section 3.02(a), the Second Priority Agent
and the other Second Priority Secured Parties may enforce any of their rights
and exercise any of their remedies with respect to the Collateral after the
termination of the Standstill Period (the actions described in this proviso
being referred to herein as the “Second Priority Permitted Actions”). Except for
the Second Priority Permitted Actions, unless and until the Discharge of First
Priority Claims has occurred, the sole right of the Second Priority Secured
Parties with respect to the Collateral shall be to receive the proceeds of the
Collateral, if any, remaining after the Discharge of First Priority Claims has
occurred and in accordance with the Second Priority Financing Documents and
applicable law.
          (b) In exercising rights and remedies with respect to the Collateral,
subject to applicable law (including all provisions of the UCC applicable
thereto), the First Priority Agent and the other First Priority Secured Parties
may enforce the provisions of the First Priority Debt Documents and exercise
remedies thereunder, all in such order, without notice (except as required by
applicable law (including all provisions of the UCC applicable thereto)) to any
Second Priority Secured Creditor and in such manner as they may determine in
their sole discretion (provided that, without limiting the foregoing, the First
Priority Agent shall use its commercially reasonable efforts to provide Supplier
with subsequent notice thereof). Such exercise and enforcement shall include the
rights of an agent appointed by them to Dispose of Collateral upon foreclosure,
to incur expenses in connection with any such Disposition and to exercise all
the rights and remedies of a secured creditor under and in accordance with the
Uniform Commercial Code, the Bankruptcy Code or any other Bankruptcy Law.
          (c) In exercising rights and remedies with respect to the Collateral,
the Second Priority Secured Parties may enforce the provisions of the Second
Priority Financing Documents and exercise remedies thereunder, all in such order
and in such manner as they may determine in their sole discretion, in each case,
to the extent that such enforcement or exercise is not otherwise prohibited by
clauses (a) and (b) of this Section 3.01. Such exercise and enforcement shall,
in each case, to the extent that such enforcement or exercise is not otherwise
prohibited by clauses (a) and (b) of this Section 3.01, include the rights of an
agent appointed by

8



--------------------------------------------------------------------------------



 



them to Dispose of Collateral upon foreclosure, to incur expenses in connection
with any such Disposition and to exercise all the rights and remedies of a
secured creditor under the Uniform Commercial Code, the Bankruptcy Code or any
other Bankruptcy Law. Supplier agrees to provide at least 5 Business Days’ prior
written notice to the First Priority Agent of its intention to foreclose upon or
Dispose of any Collateral; provided, however, that the failure to give any such
notice shall not in any way limit its ability to foreclose upon or Dispose of
any Collateral to the extent that such foreclosure is not otherwise prohibited
by clauses (a) through (c) of this Section 3.01.
          SECTION 3.02. No Interference. Supplier, for itself and on behalf of
the other Second Priority Secured Parties, agrees that, whether or not any
Insolvency or Liquidation Proceeding or Liquidation Sale has been commenced, the
Second Priority Secured Parties:
          (a) except for Second Priority Permitted Actions, will not, so long as
the Discharge of First Priority Claims has not occurred, (A) enforce or
exercise, or seek to enforce or exercise, any rights or remedies with respect to
any Collateral (including the enforcement of any right under any account control
agreement, landlord waiver or bailee’s letter or any similar agreement or
arrangement to which any Second Priority Secured Party is a party) or
(B) commence or join with any Person (other than the First Priority Agent) in
commencing, or petition for or vote in favor of any resolution for, any action
or proceeding with respect to such rights or remedies (including any foreclosure
action); provided, however, that none of the Second Priority Secured Parties may
enforce or exercise any or all such rights and remedies, or commence, join with
any Person in commencing, or petition for or vote in favor of any resolution
for, any such action or proceeding, after a period of 90 days has elapsed (which
period shall be tolled during any period in which the First Priority Agent shall
not be entitled to enforce or exercise any rights or remedies with respect to
any Collateral as a result of (x) any injunction issued by a court of competent
jurisdiction or (y) the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding) since the date on which Supplier has delivered to the
First Priority Agent written notice of an uncured default under the Prime Vendor
Agreement (the “Standstill Period”); provided further, however, that
(1) notwithstanding the expiration of the Standstill Period or anything herein
to the contrary, in no event shall Supplier or any other Second Priority Secured
Party enforce or exercise any rights or remedies with respect to any Collateral,
or commence, join with any Person at any time in commencing, or petition for or
vote in favor of any resolution for, any such action or proceeding, if the First
Priority Agent or any other First Priority Secured Party shall have commenced,
and shall be diligently pursuing (or shall have sought or requested relief from
or modification of the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding to enable the commencement and pursuit thereof), the
enforcement or exercise of any rights or remedies with respect to any Collateral
or any such action or proceeding (prompt written notice thereof to be given to
the Second Priority Agent by the First Priority Agent) and (2) after the
expiration of the Standstill Period, so long as neither the First Priority Agent
nor the First Priority Secured Parties have commenced any action to enforce
their Lien on any material portion of the Collateral, in the event that and for
so long as the Second Priority Secured Parties (or Supplier on their behalf)
have commenced any actions to enforce their Lien with respect to any Collateral
to the extent permitted hereunder and are diligently pursuing such actions,
neither the First Priority Secured Parties nor the First Priority Agent shall
take any action of a similar nature with respect to such Collateral; provided,
that all other provisions of this Agreement (including the turnover provisions
of Article IV) are complied with;
          (b) will not contest, protest or object to any foreclosure action or
proceeding brought by the First Priority Agent or any other First Priority
Secured Party, or any other

9



--------------------------------------------------------------------------------



 



enforcement or exercise by any First Priority Secured Party of any rights or
remedies relating to the Collateral under the First Priority Debt Documents or
an Insolvency or Liquidation Proceeding or in connection with a Liquidation Sale
or otherwise, so long as Second Priority Liens attach to the proceeds thereof
subject to the relative priorities set forth in Section 2.01(a), and will not
contest, protest or object to the forbearance by the First Priority Agent or any
other First Priority Secured Party from commencing or pursuing any foreclosure
action or proceeding or any other enforcement or exercise of any rights or
remedies with respect to the Collateral.
In furtherance of the foregoing, Supplier, for itself and on behalf of the other
Second Priority Secured Parties, agrees that, whether or not any Insolvency or
Liquidation Proceeding or Liquidation Sale has been commenced, the Second
Priority Secured Parties will not, except for Second Priority Permitted Actions,
(w) take or receive any Collateral, or any proceeds thereof or payment with
respect thereto, in connection with the exercise of any right or enforcement of
any remedy with respect to any Collateral or in connection with any insurance
policy award under a policy of insurance relating to any Collateral or any
condemnation award (or deed in lieu of condemnation) relating to any Collateral,
(x) take any action that would, or could reasonably be expected to, hinder, in
any manner, any exercise of remedies under the First Priority Debt Documents,
including any Disposition of any Collateral, whether by foreclosure or otherwise
and (y) object to the manner in which the First Priority Agent or any other
First Priority Secured Party may seek to enforce or collect the First Priority
Claims or the First Priority Liens, regardless of whether any action or failure
to act by or on behalf of the First Priority Agent or any other First Priority
Secured Party is, or could be, adverse to the interests of the Second Priority
Secured Parties, and will not assert, and hereby waive, to the fullest extent
permitted by law, any right to demand, request, plead or otherwise assert or
claim the benefit of any marshalling, appraisal, valuation or other similar
right that may be available under applicable law with respect to the Collateral
or any similar rights a junior secured creditor may have under applicable law,
and (z) will not attempt, directly or indirectly, whether by judicial proceeding
or otherwise, to challenge or question the validity or enforceability of any
First Priority Claim or any First Priority Security Document, including this
Agreement, or the validity or enforceability of the priorities, rights or
obligations established by this Agreement.
          SECTION 3.03. Rights as Unsecured Creditors. The Second Priority
Secured Parties may, in accordance with the terms of the Second Priority
Financing Documents and applicable law, enforce rights and exercise remedies
against any Grantor as unsecured creditors; provided, that no such action is
otherwise inconsistent with the terms of this Agreement. Without limiting the
generality of the foregoing sentence, the Second Priority Secured Parties shall
be entitled to prosecute litigation against any Grantor or any other Person
liable in respect of the Second Priority Claims but shall be prohibited from
taking any action to enforce any judgment relating to, or applicable to, any of
the Second Priority Collateral until the Discharge of the First Priority Claims.
Nothing in this Agreement shall prohibit the receipt by any Second Priority
Secured Party of the required payments of any amounts due under the Second
Priority Financing Documents so long as such receipt is not the direct or
indirect result of the enforcement of Second Priority Liens or exercise in
contravention of this Agreement by any Second Priority Secured Party of rights
or remedies as a secured creditor against Collateral or enforcement in
contravention of this Agreement of any Second Priority Lien against Collateral
(including any judgment lien resulting from the exercise of remedies available
to an unsecured creditor to the extent relating to, or applicable to, any of the
Second Priority Collateral).
          SECTION 3.04. Automatic Release of Second Priority Liens. If, in
connection with (i) any Disposition of any Collateral permitted under the terms
of the First

10



--------------------------------------------------------------------------------



 



Priority Debt Documents or (ii) the enforcement or exercise of any rights or
remedies with respect to the Collateral, including any Disposition of
Collateral, the First Priority Agent, for itself and on behalf of the other
First Priority Secured Parties, (x) releases any of the First Priority Liens, or
(y) releases any Guarantor from its obligations under its guarantee of the First
Priority Claims (in each case, a “Release”), other than any such Release granted
following (and not as a condition to) the Discharge of First Priority Claims,
then the Second Priority Liens on such Collateral (to the extent, and only to
the extent, subject to the Release pursuant to preceding clause (x)), and the
obligations of such Guarantor under its guarantee of the Second Priority Claims
(to the extent, and only to the extent, to the Release of the applicable
Guarantor pursuant to preceding clause (y)), shall be automatically,
unconditionally and simultaneously released (subject to the receipt by the First
Priority Agent of any applicable cash proceeds of any such Disposition or sums
realized in enforcement or exercise of any rights or remedies with respect to
the Second Priority Collateral and the application thereof in accordance with
the terms of this Agreement), and Supplier shall, for itself and on behalf of
the other Second Priority Secured Parties, promptly execute and deliver to the
First Priority Agent, the relevant Grantor or such Guarantor such termination
statements, releases and other documents as the First Priority Agent or the
relevant Grantor or Guarantor may reasonably request and provide to effectively
confirm such Release. For the avoidance of doubt, all proceeds of any
Disposition of Collateral or other enforcement or exercise of any rights or
remedies with respect to the Collateral received by any Secured Party shall be
subject to the application of proceeds requirements of Section 4.01 and, until
application in accordance therewith, each Secured Party agrees, subject to
applicable law, to hold the same in express trust for such Secured Party (or
Secured Parties) as are entitled thereto in accordance with the terms hereof.
Until the Discharge of First Priority Claims occurs, any Supplier, for itself
and on behalf of any other Second Priority Secured Party, hereby appoints the
First Priority Agent, and any officer or agent of the First Priority Agent, with
full power of substitution, as the attorney-in-fact of each Second Priority
Secured Party for the purpose of carrying out the provisions of this
Section 3.04 and taking any action and executing any instrument that the First
Priority Agent may deem necessary or advisable to accomplish the purposes of
this Section 3.04 (including any endorsements or other instruments of transfer
or release), which appointment is irrevocable and coupled with an interest.
          SECTION 3.05. Insurance and Condemnation Awards. So long as the
Discharge of First Priority Claims has not occurred, the First Priority Agent
and the other First Priority Secured Parties shall have the exclusive right,
subject to the rights of the Grantors under the First Priority Debt Documents,
to settle and adjust claims in respect of Collateral under policies of insurance
covering Collateral and to approve any award granted in any condemnation or
similar proceeding, or any deed in lieu of condemnation, in respect of the
Collateral, provided that all the other provisions of this Agreement are
complied with in regard thereto. All proceeds of any such policy and any such
award, or any payments with respect to a deed in lieu of condemnation, shall
(a) first, prior to the Discharge of First Priority Claims and subject to the
rights of the Grantors under the First Priority Debt Documents, be paid to the
First Priority Agent for the benefit of First Priority Secured Parties pursuant
to the terms of the First Priority Debt Documents, (b) second, after the
Discharge of First Priority Claims and subject to the rights of the Grantors
under the Second Priority Financing Documents, be paid to the Second Priority
Secured Parties pursuant to the terms of the Second Priority Financing
Documents, and (c) third, be paid to the owner of the subject property or as a
court of competent jurisdiction may otherwise direct. Until the Discharge of
First Priority Claims has occurred, if any Second Priority Secured Party shall,
at any time, receive any proceeds of any such insurance policy or any such award
or payment, it shall transfer and pay over such proceeds to the First Priority
Agent in accordance with Section 4.02.

11



--------------------------------------------------------------------------------



 



          SECTION 3.06. Notification of Release of Collateral. Each of the First
Priority Agent and Supplier shall give the other prompt written notice of the
Disposition by it of, and Release by it of the Lien on, any Collateral. Such
notice shall describe in reasonable detail the subject Collateral, the parties
involved in such Disposition or Release, the place, time manner and method
thereof, and the consideration, if any, received therefor; provided, however,
that the failure to give any such notice shall not in and of itself in any way
impair the effectiveness of any such Disposition or Release.
ARTICLE IV
Payments
          SECTION 4.01. Application of Proceeds. Any Collateral or proceeds
thereof received by any Secured Party in connection with any Disposition of, or
collection on, such Collateral upon the enforcement or exercise of any right or
remedy shall be applied as follows:
     first, to the payment in full of the First Priority Claims and the costs
and reasonable out-of-pocket expenses of the First Priority Agent in connection
with such enforcement or exercise, and
     second, after all such costs and expenses have been paid in full and the
Discharge of First Priority Claims has occurred, to the payment of the Second
Priority Claims.
After all such costs and expenses have been paid in full, the Discharge of First
Priority Claims has occurred and the Discharge of Second Priority Claims has
occurred, any surplus Collateral or proceeds then remaining shall be returned to
the applicable Grantor or to whosoever may be lawfully entitled to receive the
same or as a court of competent jurisdiction may direct.
          SECTION 4.02. Payment Over. So long as the Discharge of First Priority
Claims has not occurred, any Collateral or any proceeds thereof (together with
assets or proceeds subject to Liens referred to in the final sentence of
Section 2.03) received by any Second Priority Secured Party in connection with
any Disposition of, or collection on, such Collateral upon the enforcement or
the exercise of any right or remedy with respect to the Collateral, or in
connection with any insurance policy claim or any condemnation award (or deed in
lieu of condemnation), shall be segregated and held in trust and forthwith
transferred or paid over to the First Priority Agent for the benefit of the
First Priority Secured Parties in the same form as received, together with any
necessary endorsements, or as a court of competent jurisdiction may otherwise
direct. Until the Discharge of First Priority Claims occurs, Supplier, for
itself and on behalf of each other Second Priority Secured Party, hereby
appoints the First Priority Agent, and any officer or agent of the First
Priority Agent, with full power of substitution, the attorney-in-fact of each
Second Priority Secured Party for the purpose of carrying out the provisions of
this Section 4.02 and taking any action and executing any instrument that the
First Priority Agent may deem necessary or advisable to accomplish the purposes
of this Section 4.02, which appointment is irrevocable and coupled with an
interest. Nothing herein contained shall be deemed to prohibit any Second
Priority Secured Party from receiving and retaining the purchase price paid to
such Second Priority Secured Party in the ordinary course of business for goods
sold to any Grantor in the ordinary course of business.

12



--------------------------------------------------------------------------------



 



ARTICLE V
Insolvency or Liquidation Proceedings
          SECTION 5.01. Bankruptcy Finance and Section 363 Matters. (a) In
furtherance of this Agreement, until the Discharge of First Priority Claims has
occurred, the Supplier, on behalf of itself and each of the Second Priority
Secured Parties, agrees that, in the event of any Insolvency or Liquidation
Proceeding, the Second Priority Secured Parties: (i) will not oppose or object
to the use of any Collateral constituting cash collateral under Section 363 of
the Bankruptcy Code, or any comparable provision of any other Bankruptcy Law,
unless the First Priority Secured Parties, or a representative authorized by the
First Priority Secured Parties, shall oppose or object to such use of cash
collateral; (ii) (A) will not oppose or object to any post-petition financing
provided to any Grantor, whether provided by the First Priority Secured Parties
or any other Person, under Section 364 of the Bankruptcy Code, or any comparable
provision of any other Bankruptcy Law (a “DIP Financing”), or the Liens securing
any DIP Financing (“DIP Financing Liens”), unless the First Priority Secured
Parties, or a representative authorized by the First Priority Secured Parties,
shall then oppose or object to such DIP Financing or such DIP Financing Liens,
(B) to the extent that (x) such DIP Financing Liens are senior to, or rank pari
passu with, the First Priority Liens on the Collateral, and/or (y) the First
Priority Claims are included as obligations under such DIP Financing or are
repaid with proceeds of the DIP Financing, the Second Priority Secured Parties
will subordinate the Second Priority Liens on the Collateral to the First
Priority Liens on the Collateral, if applicable, and the DIP Financing Liens
(including if the First Priority Claims are (x) included as obligations under
such DIP Financing and/or (y) are repaid with proceeds of the DIP Financing) on
the terms of this Agreement; and (C) will not propose or support any DIP
Financing to any Grantor; (iii) will not propose, vote in favor of, or otherwise
support any plan of reorganization that is inconsistent with the priorities or
other provisions of this Agreement; (iv) except to the extent permitted by
paragraph (b) of this Section 5.01, in connection with the use of cash
collateral as described in clause (i) above or a DIP Financing, will not request
adequate protection with respect to any Collateral or any other relief in
connection with such use of cash collateral, DIP Financing or DIP Financing
Liens; and (v) will not oppose or object to any Disposition of any Collateral
free and clear of the Second Priority Liens or other claims under Section 363 of
the Bankruptcy Code, or any comparable provision of any other Bankruptcy Law, if
the First Priority Secured Parties, or a representative authorized by the First
Priority Secured Parties, shall consent to such Disposition.
          (b) The Second Priority Secured Parties agree that they shall not, and
shall not support any other Person in contesting, (i) any request by the First
Priority Agent or any other First Priority Secured Party for adequate protection
in respect of any First Priority Claims or (ii) any objection, based on a claim
of a lack of adequate protection with respect of any First Priority Claims, by
the First Priority Agent or any other First Priority Secured Party to any
motion, relief, action or proceeding.
          SECTION 5.02. Additional Bankruptcy Matters. The Second Priority
Secured Parties agree that, so long as the Discharge of First Priority Claims
has not occurred, no Second Priority Secured Party shall, without the prior
written consent of the First Priority Agent, seek or request relief from or
modification of the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding in respect of any part of the Collateral, any proceeds
thereof or any Second Priority Lien on the Collateral. If, in any Insolvency or
Liquidation Proceeding, debt obligations of the reorganized debtor secured by
Liens upon any property of the reorganized debtor are distributed, pursuant to a
plan of reorganization or similar dispositive

13



--------------------------------------------------------------------------------



 



restructuring plan, on account of the First Priority Claims and the Second
Priority Claims, then, to the extent the debt obligations distributed on account
of the First Priority Claims and on account of the Second Priority Claims are
secured by Liens upon the same assets or property, the provisions of this
Agreement will survive the distribution of such debt obligations pursuant to
such plan and will apply with like effect to the Liens securing such debt
obligations. In addition, Supplier, for itself and on behalf of the other Second
Priority Secured Parties, (x) agrees that no Second Priority Secured Party shall
oppose or seek to challenge any claim by the First Priority Agent or any other
First Priority Secured Party for allowance in any Insolvency or Liquidation
Proceeding of First Priority Claims consisting of post-petition interest, fees
or expenses to the extent of the value of the First Priority Liens (it being
understood and agreed that such value shall be determined without regard to the
existence of the Second Priority Liens on the Collateral), (y) waives any claim
any Second Priority Secured Party may hereafter have against any First Priority
Secured Party arising out of (a) the election by any First Priority Secured
Party of the application of Section 1111(b)(2) of the Bankruptcy Code, or any
comparable provision of any other Bankruptcy Law, or (b) any use of cash
collateral or financing arrangement, or any grant of a security interest in the
Collateral, in any Insolvency or Liquidation Proceeding and (z) agrees that,
without the written consent of First Priority Agent, it will not seek to vote
with the First Priority Agent (or any other First Priority Secured Party) as a
single class in connection with any plan of reorganization in any Insolvency or
Liquidation Proceeding. In addition, other than with respect to the Second
Priority Permitted Actions, nothing contained herein shall prohibit or in any
way limit the First Priority Agent or any other First Priority Secured Party
from opposing, challenging or objecting to, in any Insolvency or Liquidation
Proceeding or otherwise, any action taken, or any claim made, by any Second
Priority Secured Party with respect to the Collateral, including any request by
any Second Priority Secured Party for adequate protection or any exercise by any
Second Priority Secured Party of any of its rights and remedies under the Second
Priority Financing Documents with respect to the Collateral or otherwise with
respect to the Collateral.
ARTICLE VI
Other Agreements
          SECTION 6.01. Effect of Refinancing of Indebtedness under First
Priority Debt Documents. If, substantially contemporaneously with the Discharge
of First Priority Claims, the Grantors Refinance Indebtedness outstanding under
the First Priority Debt Documents and provided that the Company or the First
Priority Agent gives to Supplier or any of the other Second Priority Secured
Parties written notice (the “Refinancing Notice”) electing the application of
the provisions of this Section 6.01 to such Refinancing Indebtedness, then
(i) such Discharge of First Priority Claims shall automatically be deemed not to
have occurred for all purposes of this Agreement, (ii) such Refinancing
Indebtedness and all other obligations under the documents evidencing such
Indebtedness (provided that the aggregate principal committed amount thereof
shall not exceed $150,000,000) (the “New First Priority Claims”) shall
automatically be treated as First Priority Claims for all purposes of this
Agreement, including for purposes of the Lien priorities and rights in respect
of Collateral set forth herein, (iii) the Debt Agreement and the other documents
evidencing such Refinancing Indebtedness (the “New First Priority Debt
Documents”) shall automatically be treated as the First Priority Debt Agreement
and the First Priority Debt Documents and, in the case of New First Priority
Debt Documents that are security documents pursuant to which any Grantor has
granted a Lien to secure any New First Priority Claim, as the First Priority
Security Documents for all purposes of this Agreement, (iv) the collateral agent
under the New First Priority Debt Documents (the “New First Priority Agent”)
shall be deemed to be the First Priority Agent for all purposes of this
Agreement and (v)

14



--------------------------------------------------------------------------------



 



the lenders and other creditors under the New First Priority Debt Documents
shall be deemed to be the First Priority Creditors for all purposes of this
Agreement. Upon receipt of a Refinancing Notice, which notice shall include the
identity of the New First Priority Agent, the Second Priority Secured Parties
shall promptly enter into such documents and agreements (including amendments or
supplements to this Agreement) as the Company or such New First Priority Agent
may reasonably request in order to provide to the New First Priority Agent the
rights and powers contemplated hereby, in each case consistent in all material
respects with the terms of this Agreement. The Company shall cause the
agreement, document or instrument pursuant to which the New First Priority Agent
is appointed to provide that the New First Priority Agent agrees to be bound by
the terms of this Agreement.
          SECTION 6.02. Reinstatement. If, in any Insolvency or Liquidation
Proceeding or otherwise, all or part of any payment with respect to the First
Priority Claims previously made shall be rescinded for any reason whatsoever,
then the First Priority Claims shall be reinstated to the extent of the amount
so rescinded and, if theretofore terminated, this Agreement shall be reinstated
in full force and effect and such prior termination shall not diminish, release,
discharge, impair or otherwise affect the Lien priorities and the relative
rights and obligations of the First Priority Secured Parties and the Second
Priority Secured Parties provided for herein.
          SECTION 6.03. Authorization of First Priority Collateral Agent and
Supplier. By accepting the benefits of this Agreement and the other First
Priority Security Documents, each First Priority Secured Party hereby authorizes
the First Priority Agent to enter into this Agreement and to act on its behalf
as collateral agent hereunder and in connection herewith. By accepting the
benefits of this Agreement and the other Second Priority Financing Documents,
each Second Priority Secured Party authorizes Supplier to enter into this
agreement and to act on its behalf as agent hereunder and in connection
therewith.
          SECTION 6.04. Bailment for Perfection of Certain Security Interests.
The First Priority Agent agrees that if it shall at any time hold a First
Priority Lien on any Collateral that can be perfected or the priority of which
can be enhanced by the possession or control of such Collateral or of any
account in which such Collateral is held, and if such Collateral or any such
account is in fact in the possession or under the control of the First Priority
Agent, or of agents or bailees of the First Priority Agent (such Collateral
being referred to herein as the “Pledged or Controlled Collateral”), the First
Priority Agent shall, solely for the purpose of perfecting the Second Priority
Liens granted under the Second Priority Financing Documents and subject to the
terms and conditions of this Section 6.04, also (i) hold and/or maintain control
of such Pledged or Controlled Collateral as gratuitous bailee for and
representative (as defined in Section 1-201(35) of the Uniform Commercial Code
as in effect in the State of New York) of, or as agent for, the Second Priority
Secured Parties, (ii) with respect to any securities accounts included in the
Collateral, have “control” (within the meaning of Section 8-106(d)(3) of the
UCC) of such securities accounts on behalf of the Second Priority Secured
Parties and (iii) with respect to any deposit accounts included in the
Collateral, act as agent for the Second Priority Secured Parties and any
assignee. So long as the Discharge of First Priority Claims has not occurred,
the First Priority Agent shall be entitled to deal with the Pledged or
Controlled Collateral in accordance with the terms of this Agreement and the
other First Priority Debt Documents as if the Second Priority Liens did not
exist. The obligations and responsibilities of the First Priority Agent to the
Second Priority Secured Parties under this Section 6.04 shall be limited solely
to holding or controlling the Pledged or Controlled Collateral as gratuitous
bailee and representative (as defined in Section 1-201(35) of the Uniform
Commercial Code as in effect in the State of New York) in accordance with this
Section 6.04. Without limiting the foregoing, the First

15



--------------------------------------------------------------------------------



 



Priority Agent shall have no obligation or responsibility to ensure that any
Pledged or Controlled Collateral is genuine or owned by any of the Grantors. The
First Priority Agent acting pursuant to this Section 6.04 shall not, by reason
of this Agreement, any other Security Document or any other document, have a
fiduciary relationship in respect of any other First Priority Secured Party or
any Second Priority Secured Party. Upon the Discharge of First Priority Claims,
the First Priority Agent shall transfer the possession and control of the
Pledged or Controlled Collateral, together with any necessary endorsements but
without recourse or warranty, (i) if the Second Priority Claims are outstanding
at such time, to the Second Priority Secured Parties, if no Second Priority
Claims are outstanding at such time, to the applicable Grantor, in each case so
as to allow such Person to obtain possession and control of such Pledged or
Controlled Collateral. In connection with any transfer under clause (i) of the
immediately preceding sentence, the First Priority Agent agrees, at the expense
of the Grantors, to take all actions in its power as shall be reasonably
requested by the Second Priority Secured Parties to obtain a first priority
security interest in the Pledged or Controlled Collateral.
          SECTION 6.05. Further Assurances. Each of the First Priority Agent,
for itself and on behalf of the other First Priority Secured Parties and the
Second Priority Secured Parties, and each Grantor party hereto, for itself and
on behalf of its subsidiaries, agrees that it will execute, or will cause to be
executed, any and all further documents, agreements and instruments, and take
all such further actions, as may be required under any applicable law, or which
the First Priority Agent or the Second Priority Secured Parties may reasonably
request, to effectuate the terms of this Agreement, including the relative Lien
priorities provided for herein.
ARTICLE VII
Representations and Warranties
          SECTION 7.01. Representations and Warranties of Each Party. Each party
hereto represents and warrants to the other parties hereto as follows:
          (a) such party is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization and has all
requisite power and authority to execute and deliver this Agreement and perform
its obligations hereunder.
          (b) this Agreement has been duly executed and delivered by such party
and constitutes a legal, valid and binding obligation of such party, enforceable
in accordance with its terms.
          (c) the execution, delivery and performance by such party of this
Agreement (i) do not require any consent or approval of, registration or filing
with or any other action by any governmental authority (except as contemplated
hereby) and (ii) will not violate any provision of law, statute, rule or
regulation, or of the certificate or articles of incorporation or other
constitutive documents or by-laws of such party or any order of any governmental
authority or any provision of any indenture, agreement or other instrument
applicable to or binding upon such party.
          SECTION 7.02. Representations and Warranties of Each of the First
Priority Agent and Supplier. Each of the First Priority Agent and Supplier
represents and warrants to the other parties hereto that it has been duly
authorized in writing by the First Priority Secured Parties or Second Priority
Secured Parties, as the case may be, to enter into this Agreement.

16



--------------------------------------------------------------------------------



 



ARTICLE VIII
No Reliance; No Liability; Obligations Absolute
          SECTION 8.01. No Reliance; Information. The First Priority Secured
Parties and the Second Priority Secured Parties shall have no duty to disclose
to any Second Priority Secured Party or to any First Priority Secured Party,
respectively, any information relating to the Company or any of the Grantors, or
any other circumstance bearing upon the risk of nonpayment of any of the First
Priority Claims or the Second Priority Claims, as the case may be, that is known
or becomes known to any of them or any of their Affiliates. In the event any
First Priority Secured Party or any Second Priority Secured Party, in its sole
discretion, undertakes at any time or from time to time to provide any such
information to, respectively, any Second Priority Secured Party or any First
Priority Secured Party, it shall be under no obligation (i) to make, and shall
not make or be deemed to have made, any express or implied representation or
warranty, including with respect to the accuracy, completeness, truthfulness or
validity of the information so provided, (ii) to provide any additional
information or to provide any such information on any subsequent occasion or
(iii) to undertake any investigation.
          SECTION 8.02. No Warranties or Liability. (a) The First Priority
Agent, for itself and on behalf of the other First Priority Secured Parties,
acknowledges and agrees that, except for the representations and warranties set
forth in Article VII, no Second Priority Secured Party has made any express or
implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectability or enforceability of any of the
Second Priority Financing Documents, the ownership of any Collateral or the
perfection or priority of any Liens thereon. Supplier, for itself and on behalf
of the other Second Priority Secured Parties, acknowledges and agrees that,
except for the representations and warranties set forth in Article VII, neither
the First Priority Agent nor any other First Priority Secured Party has made any
express or implied representation or warranty, including with respect to the
execution, validity, legality, completeness, collectability or enforceability of
any of the First Priority Debt Documents, the ownership of any Collateral or the
perfection or priority of any Liens thereon.
          (b) The Second Priority Secured Parties shall have no express or
implied duty to the First Priority Agent or any other First Priority Secured
Party, and the First Priority Agent and the other First Priority Secured Parties
shall have no express or implied duty to the Second Priority Secured Parties to
act or refrain from acting in a manner which allows, or results in, the
occurrence or continuance of a default or an event of default under any First
Priority Debt Document and any Second Priority Financing Document (other than,
in each case, this Agreement), regardless of any knowledge thereof which they
may have or be charged with.
          (c) Supplier, for itself and on behalf of the other Second Priority
Secured Parties, agrees that no First Priority Secured Party shall have any
liability to the Second Priority Secured Parties and hereby waive any claim
against any First Priority Secured Party, arising out of any and all actions
which the First Priority Agent or the other First Priority Secured Parties may
take or permit or omit to take with respect to (i) the First Priority Debt
Documents (other than this Agreement), (ii) the collection of the First Priority
Claims or (iii) the maintenance of, the preservation of, the foreclosure upon or
the Disposition of any Collateral.

17



--------------------------------------------------------------------------------



 



ARTICLE IX
Miscellaneous
          SECTION 9.01. Notices. Notices and other communications provided for
herein shall be in writing in the English language (or accompanied by a
certified translation) and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by fax, as follows:
          if to the First Priority Agent:

    Healthcare Finance Group, LLC
199 Water Street, 31st Floor
New York, New York 10038
Attention: General Counsel — Chief Credit Officer and National Portfolio Manager
Facsimile No.: (212) 785-8501
      with a copy to:       Kaye Scholer LLP
425 Park Avenue
New York, New York 10022
Attention: Terry D. Novetsky, Esq.
Facsimile No.: (212) 836-6490       if to Supplier or any of the Second Priority
Secured Parties;       [________]
[________]
[________]
Attention: [________]
Facsimile No.: [________]
      with a copy to:       [________]
[________]
[________]
Attention: [________]
Facsimile No.: [________]

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date five Business Days after dispatch by certified or registered mail
if mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01.
As agreed to between the Company and any Collateral Agent from time to time,
notices and other communications may also be delivered by e-mail to the e-mail
address of a representative of the applicable Person provided from time to time
by such Person. In addition, Supplier agrees to use diligent efforts to provide

18



--------------------------------------------------------------------------------



 



any notices of default or acceleration or similar notices which they give to any
Grantor under any Second Priority Financing Documents.
          SECTION 9.02. Conflicts. IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY
BETWEEN THE PROVISIONS OF THIS AGREEMENT AND THE PROVISIONS OF THE OTHER DEBT
DOCUMENTS, THE PROVISIONS OF THIS AGREEMENT SHALL CONTROL.
          SECTION 9.03. Effectiveness; Survival; Termination. This Agreement
shall become effective when executed and delivered by the parties hereto. All
covenants, agreements, representations and warranties made by any party in this
Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement. The terms
of this Agreement shall survive, and shall continue in full force and effect, in
any Insolvency or Liquidation Proceeding. Supplier, for itself and on behalf of
the other Second Priority Secured Parties, hereby waive any and all rights the
Second Priority Secured Parties may now or hereafter have under applicable law
to revoke this Agreement or any of the provisions of this Agreement. This
Agreement shall terminate and be of no further force and effect, (i) subject to
compliance with its obligations to take certain actions upon Discharge of the
Second Priority Claims pursuant to Article V and Section 3.01(c), with respect
to the Second Priority Secured Parties and the Second Priority Claims, upon the
later of (1) the date upon which the obligations under the Second Priority
Financing Documents terminate if there are no other Second Priority Claims
outstanding on such date and (2) if there are other Second Priority Claims
outstanding on such date, the date upon which such Second Priority Claims
terminate, subject to the rights of the Second Priority Claims and Supplier
under Section 6.01 and (ii) subject to Section 6.01 and compliance with its
obligations to take certain actions upon Discharge of the First Priority Claims
pursuant to Article V, with respect to the First Priority Agent, the First
Priority Secured Parties and the First Priority Claims, the date of Discharge of
First Priority Claims, subject to the rights of the First Priority Secured
Parties under Section 6.01. In addition, for the avoidance of doubt, the Lien
priorities provided for herein and the respective rights, interests, agreements
and obligations hereunder of the First Priority Agent and the other First
Priority Secured Parties and the Second Priority Secured Parties shall remain in
full force and effect irrespective of: (a) any change in the time, place or
manner of payment of, or in any other term of, all or any portion of the First
Priority Claims, it being specifically acknowledged that a portion of the First
Priority Claims consists or may consist of Indebtedness that is revolving in
nature, and the amount thereof that may be outstanding at any time or from time
to time may be increased or reduced and subsequently reborrowed (provided that
the aggregate principal committed amount thereof shall not exceed $150,000,000);
(b) any change in the time, place or manner of payment of, or any other term of,
all or any portion of the First Priority Claims; (c) any amendment, waiver or
other modification, whether by course of conduct or otherwise, of any Debt
Document (provided that the aggregate principal committed amount thereof shall
not exceed $150,000,000); (d) the securing of any First Priority Claims or
Second Priority Claims with any additional collateral or guarantees, or any
exchange, release, voiding, avoidance or non-perfection of any security interest
in any Collateral or any other collateral or any release of any guarantee
securing any First Priority Claims or Second Priority Claims; (e) the
commencement of any Insolvency or Liquidation Proceeding or Liquidation Sale in
respect of the Company or any other Grantor; or (f) any other circumstances that
otherwise might constitute a defense available to, or a discharge of, the
Company or any other Grantor in respect of the First Priority Claims or this
Agreement, or any of the Second Priority Secured Parties in respect of this
Agreement.

19



--------------------------------------------------------------------------------



 



          SECTION 9.04. Severability. In the event any one or more of the
provisions contained in this Agreement should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
          SECTION 9.05. Amendments; Waivers. (a) No failure or delay on the part
of any party hereto in exercising any power or right hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the parties hereto are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any party therefrom shall in any event be effective unless the same
shall be permitted by paragraph (b) of this Section 9.05, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.
          (b) Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the First Priority Agent and Supplier.
          SECTION 9.06. Postponement of Subrogation. The Second Priority Secured
Parties agrees that no payment or distribution to any First Priority Secured
Party pursuant to the provisions of this Agreement shall entitle any Second
Priority Secured Party to exercise any rights of subrogation in respect thereof
until the Discharge of First Priority Claims shall have occurred. Following the
Discharge of First Priority Claims, each First Priority Secured Party agrees to
execute such documents, agreements, and instruments as any Second Priority
Secured Party may reasonably request to evidence the transfer by subrogation to
any such Person of an interest in the First Priority Claims resulting from
payments or distributions to such First Priority Secured Party by such Person,
so long as all costs and expenses (including all reasonable legal fees and
disbursements) incurred in connection therewith by such First Priority Secured
Party are paid by such Person upon request for payment thereof.
          SECTION 9.07. Applicable Law; Jurisdiction; Consent to Service of
Process. (a) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.
          (b) Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the non-exclusive jurisdiction of any Supreme
Court for New York County, New York or in The United States District Court for
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined only in such New York
court or, to the extent permitted by law, in such Federal court. Each party
hereto agrees that a final judgment in any such action

20



--------------------------------------------------------------------------------



 



or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.
          (c) Each party hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any New York court or
in any such Federal court. Each party hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
          (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
          SECTION 9.08. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT, BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.08.
          SECTION 9.09. Parties in Interest. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, as well as the other First Priority Secured
Parties and Second Priority Secured Parties, all of whom are intended to be
bound by, and to be third party beneficiaries of, this Agreement. No other
Person shall have or be entitled to assert rights or benefits hereunder.
          SECTION 9.10. Specific Performance. Each of the First Priority Agent
and Supplier may demand specific performance of this Agreement and, on behalf of
itself and the respective other Secured Parties, hereby irrevocably waives any
defense based on the adequacy of a remedy at law and any other defense that
might be asserted to bar the remedy of specific performance in any action which
may be brought by the respective Secured Parties.
          SECTION 9.11. Headings. Article and Section headings used herein and
the Table of Contents hereto are for convenience of reference only, are not part
of this Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
          SECTION 9.12. Counterparts. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original but all of which when taken together shall
constitute a single contract, and shall become effective as provided in
Section 9.03. Delivery of an executed signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.

21



--------------------------------------------------------------------------------



 



          SECTION 9.13. Provisions Solely to Define Relative Rights. The
provisions of this Agreement are and are intended solely for the purpose of
defining the relative rights of the First Priority Secured Parties, on the one
hand, and the Second Priority Secured Parties, on the other hand. None of the
Company, any other Grantor, any Guarantor or any other creditor thereof shall
have any rights or obligations, except as expressly provided in this Agreement
hereunder and none of the Company, any other Grantor or any Guarantor may rely
on the terms hereof. Nothing in this Agreement is intended to or shall impair
the obligations of the Company or any other Grantor or any Guarantor, which are
absolute and unconditional, to pay the First Priority Claims and the Second
Priority Claims as and when the same shall become due and payable in accordance
with their terms.
[Remainder of this page intentionally left blank]

22



--------------------------------------------------------------------------------



 



EXHIBIT M
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            HEALTHCARE FINANCE GROUP, LLC, as First
Priority Agent
      By:           Name:           Title:           [INSERT NAME OF SUPPLIER],
for itself and on
behalf of the Second Priority Secured Parties
      By:           Name:           Title:        

M-1



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT
The Company and each of the Company’s undersigned Subsidiaries each hereby
acknowledge that they have received a copy of the foregoing Agreement and
consent thereto, agree to recognize all rights granted thereby to the First
Priority Agent and the Second Priority Secured Parties and to Supplier and the
Second Priority Secured Parties, and will not do any act or perform any
obligation which is not in accordance with the agreements set forth therein. The
Company and each of the Company’s undersigned Subsidiaries each further
acknowledge and agree that they are not an intended beneficiary or third party
beneficiary under the foregoing Agreement.
ACKNOWLEDGED AS OF THE DATE FIRST WRITTEN ABOVE:1

          BIOSCRIP, INC.
      By:           Name:           Title:           BIOSCRIP INFUSION SERVICES,
INC.
      By:           Name:           Title:           CHRONIMED, LLC
      By:           Name:           Title:           BIOSCRIP PHARMACY, INC.
      By:           Name:           Title:          

 

1   Signatories to be updated as necessary.

 



--------------------------------------------------------------------------------



 



          BRADHURST SPECIALTY PHARMACY, INC.
      By:           Name:           Title:           BIOSCRIP PHARMACY (NY),
INC.
      By:           Name:           Title:           BIOSCRIP PBM SERVICES, LLC
      By:           Name:           Title:           NATURAL LIVING INC.
      By:           Name:           Title:           BIOSCRIP INFUSION SERVICES,
LLC
      By:           Name:           Title:           BIOSCRIP NURSING SERVICES,
LLC
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



          BIOSCRIP INFUSION MANAGEMENT, LLC
      By:           Name:           Title:           BIOSCRIP PHARMACY SERVICES,
INC.
      By:           Name:           Title:           CRITICAL HOMECARE
SOLUTIONS, INC.
      By:           Name:           Title:           APPLIED HEALTH CARE, LLC
      By:           Name:           Title:           CEDAR CREEK HOME HEALTH
CARE AGENCY, INC.
      By:           Name:           Title:           DEACONESS ENTERPRISES, LLC
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



          DEACONESS HOMECARE, LLC
      By:           Name:           Title:           EAST GOSHEN PHARMACY, INC.
      By:           Name:           Title:           ELK VALLEY HEALTH SERVICES,
INC.
      By:           Name:           Title:           ELK VALLEY HOME HEALTH CARE
AGENCY, INC.
      By:           Name:           Title:           ELK VALLEY PROFESSIONAL
AFFILIATES, INC.
      By:           Name:           Title:           GERICARE, INC.
      By:           Name:           Title:           INFUSION PARTNERS, LLC
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



          INFUSION PARTNERS OF BRUNSWICK, LLC
      By:           Name:           Title:           INFUSION PARTNERS OF
MELBOURNE, LLC
      By:           Name:           Title:           INFUSION SOLUTIONS, INC.
      By:           Name:           Title:           KNOXVILLE HOME THERAPIES,
LLC
      By:           Name:           Title:           NATIONAL HEALTH INFUSION,
INC.
      By:           Name:           Title:           NEW ENGLAND HOME THERAPIES,
INC.
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



          OPTION HEALTH, LTD.
      By:           Name:           Title:           PROFESSIONAL HOMECARE
SERVICES, INC.
      By:           Name:           Title:           REGIONAL AMBULATORY
DIAGNOSTICS, INC.
      By:           Name:           Title:           SCOTT-WILSON, INC.
      By:           Name:           Title:           SOUTH MISSISSIPPI HOME
HEALTH, INC.
      By:           Name:           Title:           SOUTH MISSISSIPPI HOME
HEALTH, INC. — REGION I
    By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



          SOUTH MISSISSIPPI HOME HEALTH, INC. — REGION II
    By:           Name:           Title:           SOUTH MISSISSIPPI HOME
HEALTH, INC. — REGION III
    By:           Name:           Title:           SPECIALTY PHARMA, INC.
      By:           Name:           Title:           WILCOX MEDICAL, INC.
      By:           Name:           Title:          

[UPDATE LIST OF SUBSIDIARY GUARANTORS]

 



--------------------------------------------------------------------------------



 



EXHIBIT N
[Form of]
AMENDED AND RESTATED COLLATERAL MANAGEMENT AGREEMENT

N-1